Exhibit 10.2

 

 

 

FIRST LIEN CREDIT AGREEMENT

Dated as of June 25, 2018

among

ALERIS INTERNATIONAL, INC.,

as the Borrower,

ALERIS CORPORATION,

as Holdings,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent,

and

The Lenders Party Hereto

 

 

DEUTSCHE BANK SECURITIES INC., CREDIT SUISSE LOAN FUNDING LLC,

BARCLAYS CAPITAL INC., J.P. MORGAN SECURITIES LLC and MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers,

and

Joint Bookrunners

CITIGROUP GLOBAL MARKETS INC., KEYBANC CAPITAL MARKETS INC., PNC

CAPITAL MARKETS LLC, SUNTRUST ROBINSON HUMPHREY, INC. and THE

HUNTINGTON INVESTMENT COMPANY

as Co-Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

   1.01   

Defined Terms

     1   1.02   

Other Interpretive Provisions

     70   1.03   

Accounting Terms

     71   1.04   

Rounding

     72   1.05   

References to Agreements and Laws

     72   1.06   

Times of Day

     72   1.07   

Timing of Payment or Performance

     72   1.08   

Currency Equivalents Generally

     72   1.09   

Pro Forma Calculations

     72   1.10   

Financial Ratio Calculations

     74   1.11   

Basket Calculations

     74   1.12   

Classification of Term Loans and Term Borrowings

     75   1.13   

Eurodollar Replacement

     75  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

   2.01   

The Initial Term Loans

     76   2.02   

Term Borrowings, Conversions and Continuations of Term Loans

     76   2.03   

Prepayments

     78   2.04   

Termination or Reduction of Term Commitments

     86   2.05   

Repayment of Initial Term Loans

     86   2.06   

Interest

     87   2.07   

Fees

     87   2.08   

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     87   2.09   

Evidence of Indebtedness

     88   2.10   

Payments Generally; Administrative Agent’s Clawback

     88   2.11   

Sharing of Payments

     90   2.12   

Incremental First Lien Term Facilities

     91   2.13   

Defaulting Lenders

     95  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

   3.01   

Taxes

     96   3.02   

Illegality

     100   3.03   

Inability to Determine Rates

     101   3.04   

Increased Cost and Reduced Return; Capital Adequacy

     101  

 

i



--------------------------------------------------------------------------------

3.05

  Funding Losses      102  

3.06

  Matters Applicable to All Requests for Compensation      102  

3.07

  Replacement of Lenders under Certain Circumstances      103  

3.08

  Survival      105  

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01

  Conditions to Initial Credit Extension      105  

4.02

  Conditions to All Credit Extensions      107  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

5.01

  Existence, Qualification and Power; Compliance with Laws      108  

5.02

  Authorization; No Contravention      108  

5.03

  Governmental Authorization; Other Consents      109  

5.04

  Binding Effect      109  

5.05

  Financial Statements; No Material Adverse Effect      109  

5.06

  Litigation      110  

5.07

  No Default      110  

5.08

  Ownership of Property; Liens      110  

5.09

  Environmental Matters      110  

5.10

  Taxes      111  

5.11

  ERISA Compliance      111  

5.12

  Subsidiaries; Equity Interests      112  

5.13

  Margin Regulations; Investment Company Act      112  

5.14

  Disclosure      112  

5.15

  Compliance with Laws      112  

5.16

  Intellectual Property      113  

5.17

  Solvency      113  

5.18

  Labor Matters      113  

5.19

  Perfection      113  

5.20

  OFAC, PATRIOT Act and Anti-Money Laundering Compliance      114  

5.21

  Anti-Corruption Compliance      114  

5.22

  OFAC      114  

5.23

  Designation as Senior Debt      114  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

6.01

  Financial Statements and Other Information      115  

6.02

  [Reserved]      117  

6.03

  Notices of Material Events      117  

6.04

  Payment of Taxes      117  

6.05

  Preservation of Existence, Etc.      117  

6.06

  Maintenance of Properties      117  

 

ii



--------------------------------------------------------------------------------

6.07

  Maintenance of Insurance      118  

6.08

  Compliance with Laws      118  

6.09

  Books and Records      118  

6.10

  Inspection Rights      118  

6.11

  Use of Proceeds      118  

6.12

  Covenant to Guarantee Obligations and Give Security      119  

6.13

  Compliance with Environmental Laws      121  

6.14

  Further Assurances, Post Closing Obligations      121  

6.15

  Maintenance of Ratings      122  

6.16

  Conference Calls      122  

6.17

  Collateral Account      122  

ARTICLE VII

  

NEGATIVE COVENANTS

  

7.01

  Liens      122  

7.02

  Sale and Lease-Back Transactions      123  

7.03

  Indebtedness      123  

7.04

  Fundamental Changes      131  

7.05

  Dispositions      133  

7.06

  Restricted Payments      134  

7.07

  Change in Nature of Business      141  

7.08

  Transactions with Affiliates      141  

7.09

  Burdensome Agreements      144  

7.10

  Use of Proceeds      146  

7.11

  [Reserved]      146  

7.12

  Amendments of Organization Documents      146  

7.13

  Accounting Changes      146  

7.14

  Modifications of Certain Debt Instruments      146  

7.15

  Holding Companies      146  

7.16

  OFAC; USA Patriot Act; Anti-Corruption Laws      147  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

8.01

  Events of Default      148  

8.02

  Remedies Upon Event of Default      150  

8.03

  [Reserved]      151  

8.04

  Application of Funds      151  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

9.01

  Appointment and Authorization of Agents      152  

9.02

  Delegation of Duties      153  

9.03

  Liability of Agents      153  

9.04

  Reliance by Agents      154  

 

iii



--------------------------------------------------------------------------------

9.05

  Notice of Default      154  

9.06

  Credit Decision; Disclosure of Information by Agents      154  

9.07

  Indemnification of Agents      155  

9.08

  Agents in their Individual Capacities      155  

9.09

  Successor Agents      156  

9.10

  Administrative Agent May File Proofs of Claim      157  

9.11

  Collateral and Guaranty Matters      158  

9.12

  Secured Cash Management Agreements and Secured Hedge Agreements      159  

9.13

  Other Agents; Arranger and Managers      159  

9.14

  Appointment of Supplemental Administrative Agents      159  

9.15

  Withholding      160  

9.16

  Agency for Perfection      161  

9.17

  Certain ERISA Matters      161  

9.18

  Collateral Agent      163  

ARTICLE X

  

MISCELLANEOUS

  

10.01

  Amendments, Etc.      163  

10.02

  Notices; Effectiveness; Electronic Communications      167  

10.03

  No Waiver; Cumulative Remedies; Enforcement      169  

10.04

  Expenses      169  

10.05

  Indemnification by the Borrower      170  

10.06

  Payments Set Aside      171  

10.07

  Successors and Assigns      172  

10.08

  Confidentiality      177  

10.09

  Setoff      178  

10.10

  Interest Rate Limitation      179  

10.11

  Counterparts      179  

10.12

  Integration; Effectiveness      179  

10.13

  Survival of Representations and Warranties      180  

10.14

  Severability      180  

10.15

  Governing Law; Jurisdiction; Etc.      180  

10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      181  

10.17

  Binding Effect      181  

10.18

  No Advisory or Fiduciary Responsibility      181  

10.19

  Affiliate Activities      182  

10.20

  Electronic Execution of Assignments and Certain Other Documents      183  

10.21

  USA PATRIOT ACT; “Know Your Customer” Checks      183  

10.22

  Intercreditor Agreements      184  

10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      184
 

10.24

  Cashless Roll Transactions      184  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I

  Guarantors

2.01

  Term Commitments and Pro Rata Shares

4.01(a)(viii)

  Local Counsel

5.08(b)

  Material Real Property

5.09

  Environmental Matters

5.11(d)

  Pension Plans

5.12

  Subsidiaries and Other Equity Investments

5.16

  Intellectual Property

5.18

  Labor Matters

6.14

  Post-Closing Actions

10.02

  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  Committed Loan Notice

B

  Secured Cash Management Notice

C

  Note

D

  Compliance Certificate

E-1

  Assignment and Assumption

E-2

  Affiliated Lender Assignment and Assumption

E-3

  Administrative Questionnaire

F-1

  Holdings Guaranty

F-2

  Subsidiary Guaranty

G

  Security Agreement

H

  [Reserved]

I

  Perfection Certificate

J

  Solvency Certificate

K

  Discounted Prepayment Option Notice

L

  Lender Participation Notice

M

  Discounted Voluntary Prepayment Notice

N

  U.S. Tax Compliance Certificate

O

  Secured Hedge Notice

P

  First Lien/Junior Lien Intercreditor Agreement

Q

  ABL Intercreditor Agreement

R

  Intercreditor Terms

 

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT

This FIRST LIEN CREDIT AGREEMENT (as amended, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) is entered into as of
June 25, 2018, among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation (“Holdings”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower has requested that, immediately upon the satisfaction in
full of the conditions precedent set forth in Article IV below, the Lenders lend
to the Borrower first lien secured term loans in aggregate principal amount of
$1,100,000,000 (the “Initial Term Loans”);

WHEREAS, substantially concurrently therewith, the Borrower will issue 10.750%
junior lien secured notes due 2023 in an aggregate principal amount of
$400,000,000 (the “Junior Lien Notes”);

WHEREAS, substantially concurrently therewith, the Borrower and certain of its
subsidiaries will seek to increase the commitments under the ABL Facility (as
defined below) and make certain other amendments thereto, including permitting,
among other things, the incurrence of the Indebtedness incurred hereunder (the
“ABL Amendment”); and

WHEREAS, substantially concurrently therewith, the proceeds of the Initial Term
Loans, together with the proceeds of the Junior Lien Notes, will be used by the
Borrower to (i) redeem the Borrower’s existing 7 7/8% Senior Notes due 2020 (the
“Existing Unsecured Notes”) and the Borrower’s existing 9 1/2% Senior Secured
Notes due 2021 (the “Existing Secured Notes” and together with the Existing
Unsecured Notes, the “Existing Notes”) (the “Notes Redemption”), (ii) repay a
portion of the amount outstanding under the ABL Facility and (iii) pay premiums,
fees and expenses in connection with the foregoing; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement (including the preliminary
statements above), the following terms shall have the meanings set forth below:

“6% Senior Subordinated Exchangeable Debt Documents” means the documents
governing the Borrower’s 6% Senior Subordinated Exchangeable Notes.



--------------------------------------------------------------------------------

“ABL Amendment” has the meaning specified in the introductory paragraph to this
Agreement.

“ABL Facility” means that certain credit agreement dated as of June 15, 2015
among the Borrower, each other Subsidiary of the Borrower set forth on the
signature pages thereto, the lenders party thereto from time to time, JPMorgan
Chase Bank, N.A., as administrative agent and the other agents party thereto, as
amended, modified, renewed, refunded, restated, restructured, increased,
supplemented, replaced or refinanced in whole or in part from time to time,
including any replacement, refunding or refinancing facility or agreement that
increases the amount permitted to be borrowed thereunder or alters the maturity
thereof or adds entities as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender, group of lenders, or otherwise
and whether or not any such replacement, refunding, refinancing, amending,
renewal, restatement, restructuring, increasing, supplemented or other
modification occurs simultaneously with the termination or repayment of the ABL
Facility or such successor agreement.

“ABL Facility Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity
as collateral agent for the ABL Facility Secured Parties, together with its
successors and permitted assigns under the ABL Facility and the ABL Facility
Documents exercising substantially the same rights and powers; and in each case
provided that if such ABL Facility Collateral Agent is not JPMorgan Chase Bank,
N.A., such ABL Facility Collateral Agent shall have become a party to the ABL
Intercreditor Agreement and the other applicable ABL Facility Documents.

“ABL Facility Documents” means the collective reference to the ABL Facility, any
notes issued pursuant thereto and the guarantees thereof, and the collateral
documents relating thereto, as amended, supplemented, restated, renewed,
refunded, replaced, restructured, repaid, refinanced or otherwise modified, in
whole or in part, from time to time.

“ABL Facility Secured Parties” means “Secured Parties” as defined in the ABL
Facility.

“ABL Intercompany Loans” means all intercompany loans payable by any Guarantor
to any other Guarantor or the Borrower to the extent arising from proceeds of
the ABL Facility, any ABL DIP Facility (or equivalent term as defined in the ABL
Intercreditor Agreement) or the ABL Priority Collateral.

“ABL Intercreditor Agreement” means (i) the intercreditor agreement among
JPMorgan Chase Bank, N.A., as ABL Facility Collateral Agent and any other
Applicable Representative in respect of the ABL Obligations, Deutsche Bank AG
New York Branch, as First-Priority Collateral Agent and First Lien/Junior Lien
Intercreditor Agent, the Collateral Agent and the other parties from time to
time party thereto, and acknowledged by the Borrower and certain of its
Subsidiaries, substantially in the form of Exhibit Q, dated as of the Closing
Date, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Junior Lien
Indenture or (ii) any replacement or other intercreditor agreement that contains
terms not materially less favorable to Holders of the notes than the
intercreditor agreement referred to in clause (i).

“ABL Liens” means Liens granted on the Collateral to secure any ABL Obligations.

“ABL Loan” means a “Loan” as defined in the ABL Facility.

 

2



--------------------------------------------------------------------------------

“ABL Obligations” means the “Secured Obligations” as defined in the ABL
Facility.

“ABL Priority Collateral” means the following property of the Borrower and the
Guarantors (as applicable), whether now owned or hereafter acquired:

(i) all accounts, as defined in the Uniform Commercial Code and in any event
shall include but shall not be limited to any and all rights to payment for the
sale or lease of goods, or rendition of services, whether or not they have been
earned by performance, and any and all supporting obligations in respect thereof
(other than identifiable proceeds of Non-ABL Priority Collateral);

(ii) all inventory;

(iii) all chattel paper, documents, instruments, investment property and general
intangibles evidencing, substituted for, relating to, or for any ABL Priority
Collateral described in the preceding clauses (i) and (ii) (other than
intellectual property, Capital Stock or intercompany loans);

(iv) all letters of credit, letter-of-credit rights and supporting obligations
for, or relating to, any ABL Priority Collateral described in the preceding
clauses (i), (ii) and (iii);

(v) all deposit accounts with any bank or other financial institution into which
any proceeds of any other ABL Priority Collateral are deposited (other than
identifiable proceeds of Non-ABL Priority Collateral);

(vi) all cash or Cash Equivalents maintained in deposit accounts described in
the preceding clause (v) (other than identifiable proceeds of Non-ABL Priority
Collateral);

(vii) all commercial tort claims for, or relating to, any other ABL Priority
Collateral;

(viii) all ABL Intercompany Loans; and

(ix) all accessions to, substitutions for and replacements, proceeds, insurance
proceeds and products of the foregoing,

in each case other than Excluded Assets (as defined in the Security Agreement)
(provided that proceeds of Excluded Assets that are otherwise ABL Priority
Collateral shall be included as ABL Priority Collateral).

“Acceptable Discount” has the meaning specified in Section 2.03(a)(iii)(C).

“Acceptance Date” has the meaning specified in Section 2.03(a)(iii)(B).

“Accepting Lenders” has the meaning specified in Section 2.03(c).

“Acquired Indebtedness” means, with respect to any specified Person,

 

3



--------------------------------------------------------------------------------

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into, or becoming a Restricted Subsidiary of such
specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person; provided that any Indebtedness of such other Person that is
extinguished, redeemed, defeased, retired or otherwise repaid at the time of or
immediately upon consummation of the transaction pursuant to which such other
Person becomes a Subsidiary of the specified Person shall not be Acquired
Indebtedness.

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under the Term Facility, and any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders; provided that for
purposes of remitting funds to the Administrative Agent, such funds shall be
remitted to the account specified by the Administrative Agent from time to time
in writing to the Borrower.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affected Facility” has the meaning specified in Section 10.01.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled By”
and “Under Common Control With”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.08(a).

“Affiliated Lender Assignment and Assumption” means an Affiliated Lender
Assignment and Assumption substantially in the form of Exhibit E-2.

“Affiliated Lenders” means, collectively, Holdings and its Subsidiaries,
Non-Debt Fund Affiliates and Debt Fund Affiliates.

“Agent-Related Persons” means each Agent, together with its Affiliates, and the
officers, directors, employees, partners, members, representatives, agents,
attorneys-in-fact, trustees and advisors of such Persons and Affiliates and
their respective successors and assigns.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).

 

4



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Term Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Applicable Discount” has the meaning specified in Section 2.03(a)(iii)(C).

“Applicable Rate” means, (i) with respect to the Initial Term Loans: 4.75% per
annum for Eurodollar Rate Loans, and 3.75% per annum for Base Rate Loans and
(ii) with respect to any Term Loans incurred after the date hereof that are
established as a separate Class from the Initial Term Loans, the percentage per
annum set forth in the amendment documentation with respect thereto.

“Applicable Representative” means each of the Collateral Agent (on behalf of the
Secured Parties and in its capacity as First Lien/Junior Lien Intercreditor
Agent (or equivalent term as defined in the ABL Intercreditor Agreement)), the
ABL Facility Collateral Agent (on behalf of the ABL Secured Parties) and the
Junior Lien Collateral Agent (on behalf of the Junior Lien Secured Parties).

“Appropriate Lender” means, at any time, with respect to any Class of the Term
Facility, a Lender that has a Term Commitment with respect to such Class or
holds a Term Loan of such Class at such time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each of the Joint Lead Arrangers and the Co-Managers.

“Asset Sale” means

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets (other
than by way of a Sale and Lease-Back Transaction that complies with
Section 7.02) of the Borrower or any Restricted Subsidiary (each referred to in
this definition as a “disposition”); and

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions,

in each case of (a) and (b), other than:

(i) a disposition of cash, Cash Equivalents or Investment Grade Securities or
excess, damaged, obsolete or worn out property or assets in the ordinary course
of business or any sale or disposition of property or assets in connection with
scheduled turnarounds, maintenance and equipment and facility updates or any
disposition of inventory or goods held for sale in the ordinary course of
business;

 

5



--------------------------------------------------------------------------------

(ii) the disposition of all or substantially all of the assets of the Borrower
in a manner permitted pursuant to Section 7.04 or any disposition that
constitutes a Change of Control pursuant to this Agreement;

(iii) the making of any Permitted Investment or the making of any Restricted
Payment that is not prohibited by Section 7.06;

(iv) any disposition of property or other assets or issuance or sale of Equity
Interests of any Restricted Subsidiary in any transaction or series of
transactions with an aggregate fair market value not to exceed the greater of
(x) $25,000,000 and (y) 1.0% of Consolidated Total Assets at any one time
outstanding;

(v) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to a Loan Party, by a Restricted Subsidiary that is not a
Subsidiary Guarantor to another Restricted Subsidiary that is not a Subsidiary
Guarantor or by the Borrower to another Loan Party;

(vi) to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;

(vii) the lease, assignment, license, sub-license or sub-lease of any real or
personal property in the ordinary course of business;

(viii) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(ix) foreclosures or governmental condemnations on assets;

(x) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xi) the unwinding of any Hedging Obligations;

(xii) the sale, lease, assignment, license, sub-license or sublease of
equipment, inventory, accounts receivable or other assets in the ordinary course
of business;

(xiii) the licensing, sub-licensing, sale, assignment, abandonment or other
disposition of intellectual property in the ordinary course of business or
consistent with past practice;

(xiv) any sale or other disposition deemed to occur with creating, granting or
perfecting a Lien not otherwise prohibited by this Agreement;

(xv) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business;

 

6



--------------------------------------------------------------------------------

(xvi) solely for purposes of Section 7.05, any Sale and Lease-Back Transactions;
and

(xvii) any Event of Loss to any property or asset or receipt of insurance
proceeds in connection therewith, which shall be applied in compliance with
Section 2.03(b)(ii).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the cash interest
rate borne by the Term Loans, compounded annually) of the total obligations of
the lessee for rental payments during the remaining term of the lease included
in such Sale and Lease-Back Transaction (including any period for which such
lease has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Financing Lease Obligation, the amount of Indebtedness
represented thereby shall be determined in accordance with the definition of
“Financing Lease Obligation.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing Law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) (i)
one-month Eurodollar Rate plus (ii) 1.00%; provided that, for the avoidance of
doubt, the Eurodollar Rate for any day shall be based on the Screen Rate
available on such day at approximately 11:00 a.m. (London Time). Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate, as the case may be.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns,”
“Beneficially Owned” and “Beneficial Ownership” have a corresponding meaning.

 

7



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Board Resolution” means, with respect to the Borrower, a duly adopted
resolution of the Board of Directors of the Borrower or any committee thereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement and shall include any Person that succeeds Aleris International, Inc.
as the Borrower in accordance with Section 7.04.

“Borrower Materials” means materials and/or information provided by or on behalf
of the Borrower hereunder.

“Borrower Purchasing Party” means the Borrower and any of its Restricted
Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the jurisdiction where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, is a day that is also a
London Banking Day.

“Calculation Date” has the meaning specified in the definition of “Fixed Charge
Coverage Ratio.”

“Capital Expenditures” means, as of any date for the applicable period then
ended, all capital expenditures of the Borrower and its Restricted Subsidiaries
on a consolidated basis for such period, as determined in accordance with GAAP.

“Capital Stock” means

 

8



--------------------------------------------------------------------------------

(1) in the case of a corporation, corporate stock,

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of, assets of the
issuing Person.

“Cash Equivalents” means, as to any Person,

(a) securities issued or directly and fully guaranteed or insured by the United
States or any agency, instrumentality or sponsored corporation thereof and
backed by the full faith and credit of the United States, and in each case
having maturities of not more than 24 months from the date of acquisition;

(b) Dollar denominated time deposits, certificates of deposit, overnight bank
deposits and bankers’ acceptances having maturities within one year from the
date of acquisition thereof issued by any lender under the ABL Facility or any
commercial bank of recognized standing, having capital and surplus in excess of
$250,000,000;

(c) repurchase obligations for underlying securities of the types described in
clauses (a) and (b) above and entered into with any commercial bank meeting the
qualifications specified in clause (b) above;

(d) other investment instruments having maturities within 180 days from the date
of acquisition thereof offered or sponsored by financial institutions having
capital and surplus in excess of $500,000,000;

(e) readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having maturities within 180 days
from the date of acquisition thereof and having, at the time of acquisition
thereof, one of the two highest rating categories obtainable from either Moody’s
or S&P (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency);

(f) commercial paper rated, at the time of acquisition thereof, at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), in each case maturing within
one year after the date of acquisition;

(g) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (f) above;

 

9



--------------------------------------------------------------------------------

(h) in the case of any Foreign Subsidiary of the Borrower, (x) certificates of
deposit or bankers’ acceptances of any bank organized under the laws of Canada,
Japan or any country that is a member of the European economic and monetary
union pursuant to the Treaty whose short term commercial paper, at the time of
acquisition thereof, is rated at least A-2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), or, if no such commercial paper rating is available, a long-term
debt rating, at the time of acquisition thereof, of at least A or the equivalent
thereof by S&P or at least A-2 or the equivalent thereof by Moody’s (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), in each case maturing not more than one
year from the date of acquisition by such Foreign Subsidiary, (y) overnight
deposits and demand deposit accounts maintained with any bank that such Foreign
Subsidiary regularly transacts business and (z) securities of the type and
maturity described in clause (x) above but issued by the principal Governmental
Authority in the jurisdiction in which such Foreign Subsidiary is organized so
long as such security has the highest rating available from either S&P or
Moody’s;

(i) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of one year or
less from the date of acquisition;

(j) Dollars; and

(k) Canadian dollars, Japanese yen, pounds sterling, Euros or, in the case of
any Foreign Subsidiary that is a Restricted Subsidiary, such local currencies
held by it from time to time in the ordinary course of business.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements permitted under
Article VII that is entered into by and between the Borrower or any of its
Restricted Subsidiaries.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Secured Cash Management Agreement, is an Agent, an Arranger, a Lender, or an
Affiliate of an Agent, an Arranger or a Lender or (b) is, as of the Closing Date
an Agent, an Arranger, a Lender, or an Affiliate of an Agent, an Arranger or a
Lender and a party to such Secured Cash Management Agreement. For the avoidance
of doubt, such Person shall continue to be a Cash Management Bank with respect
to the applicable Secured Cash Management Agreement even if it ceases to be an
Agent, an Arranger, a Lender, or an Affiliate of an Agent, an Arranger or a
Lender after the date on which it entered into such Secured Cash Management
Agreement.

“Casualty Event” means any casualty, loss or damage with respect to real or
personal property or improvements.

“CFC” means any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holdco” means any Subsidiary of the Borrower that owns, directly or
indirectly, no material assets other than equity interests (or equity interests
and indebtedness) of one or more CFCs.

 

10



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, standard or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, standards or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines, standards or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder, or the Borrower
becomes aware of (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), including any
group acting for the purpose of acquiring, holding or disposing of securities
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act, or any successor
provision), other than the Permitted Holders, in a single transaction or in a
series of related transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent companies; provided, however, that (1) a transaction in which
Holdings or any direct or indirect parent of the Borrower becomes a Subsidiary
of another Person (other than a Person that is an individual, such Person that
is not an individual, the “Other Person”) shall not constitute a Change of
Control if (a) the shareholders of Holdings or such parent immediately prior to
such transaction “beneficially own” (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act), directly or indirectly through one or more
intermediaries, at least a majority of the voting power of the outstanding
voting stock of Holdings or such parent, immediately following the consummation
of such transaction or (b) immediately following the consummation of such
transaction, no “person” (as such term is defined above), other than a Permitted
Holder and the Other Person (but including the holders of the Equity Interests
of the Other Person), “beneficially owns” (as such term is defined above),
directly or indirectly through one or more intermediaries, more than 50% of the
voting power of the outstanding Voting Stock of Holdings or the Other Person;
(2) any transaction in which the Borrower remains a Wholly Owned Subsidiary of
Holdings, but one or more intermediate holding companies between the Borrower
and Holdings are added, liquidated or merged or consolidated out of existence
shall not constitute a Change of Control; (3) any holding company whose only
significant asset is Capital Stock of the Borrower, Holdings or any direct or
indirect parent of the Borrower shall not itself be considered a “person” or
“group” for purposes of this definition; (4) the transfer of assets between or
among Holdings, the Restricted Subsidiaries and the Borrower in accordance with
the terms of this Agreement shall not itself constitute a Change of Control; and
(5) a “person” or “group” shall not be deemed to have beneficial ownership of
securities (or “beneficially own” (as such term is defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act)) subject to a stock purchase agreement,
merger agreement or similar agreement (or voting or option agreement related
thereto) until the consummation of the transactions contemplated by such
agreement; or

 

11



--------------------------------------------------------------------------------

(b) a “Change of Control” (as defined in the ABL Facility or the Junior Lien
Indenture or any Refinancing Indebtedness thereof in excess of the Threshold
Amount) has occurred.

“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders holding Initial Term Loans, (ii) Lenders holding loans or
commitments in respect of an Incremental First Lien Term Loan Tranche and
(iii) Lenders holding loans or commitments in respect of Specified Refinancing
Credit Agreement Debt, (b) with respect to Term Loans, each of the following
classes of Term Loans: (i) Initial Term Loans, (ii) Incremental First Lien Term
Loans of any Incremental First Lien Term Loan Tranche and (iii) Specified
Refinancing Credit Agreement Debt, and (c) with respect to Term Commitments,
each of the following classes of Term Commitments: (i) Initial Term Commitments,
(ii) Incremental First Lien Term Commitments of any Incremental First Lien Term
Loan Tranche and (iii) commitments in respect of any Specified Refinancing
Credit Agreement Debt. In addition, any Loans or Commitments created pursuant to
a Permitted Amendment or otherwise creating tranches of loans or commitments
that have different rights in respect of priority of payments under the Loan
Documents shall constitute a separate Class.

“Closing Date” means the first date on which all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Co-Investors” means Persons (and their Affiliates) who, on the Closing Date,
are limited partners of each of the Sponsors.

“Co-Managers” means each of Citigroup Global Markets Inc., KeyBanc Capital
Markets Inc., PNC Capital Markets LLC and SunTrust Robinson Humphrey, Inc. and
The Huntington Investment Company.

“Code” means the U.S. Internal Revenue Code of 1986, as amended (unless
otherwise provided herein).

“Collateral” means all of the “Pledged Collateral” (or equivalent term) referred
to in the Collateral Documents, all Mortgaged Property, and all of the other
property and assets that are or are required under the terms hereof or of the
Collateral Documents to be subject to Liens in favor of the Collateral Agent for
the benefit of the Secured Parties.

“Collateral Account” has the meaning specified in Section 6.17.

“Collateral Agent” means DB, in its capacity as collateral agent under the Loan
Documents, and any successor collateral agent.

 

12



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, Intellectual Property Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent, the Collateral Agent and the Lenders pursuant to
Section 6.12 or 6.14, and each of the other agreements, instruments or documents
entered into by a Loan Party that creates or perfects or purports to create or
perfect a Lien over all or any part of its assets in respect of the First Lien
Obligations in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Term Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Condemnation” means any taking by a government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) of property or assets, or any part thereof or interest therein, for public
or quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation or in any other manner.

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated May 2018 and delivered to prospective lenders
in connection with this Agreement.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all income, franchise and similar taxes, as
determined in accordance with GAAP, to the extent the same are payable in cash
with respect to such period.

“Consolidated Current Assets” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, all assets that, in accordance
with GAAP, would be classified as current assets on the consolidated balance
sheet of the Borrower, after deducting appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP, but
excluding any cash, Cash Equivalents, Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of the Borrower, amounts related to assets held for
sale, loans (permitted) to third parties and deferred bank fees, and excluding
the effects of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition.

 

13



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of the Borrower, but excluding (without duplication) (a) the
current portion of Indebtedness (including the Swap Termination Value of any
Swap Contracts) to the extent reflected as a liability on the consolidated
balance sheet of such Person, (b) without duplication of clause (a) above, all
Indebtedness consisting of Loans to the extent otherwise included therein,
(c) the current portion of interest, (d) the current portion of Financing Lease
Obligations, (e) liabilities in respect of unpaid earn-outs, and (f) the effects
of adjustments pursuant to GAAP resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other related
noncash charges of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated First Lien Indebtedness” means (A) all Consolidated Total
Indebtedness constituting ABL Obligations and (B) all other Consolidated Total
Indebtedness that is secured (x) on a pari passu basis with the Term Loans
pursuant to an Intercreditor Agreement by a Lien on any Collateral or (y) by
property subject to a capital lease on a pari passu basis with the Term Loans
(excluding, for the avoidance of doubt, the Junior Lien Notes); provided that
(i) such Consolidated Total Indebtedness is not subordinated in right of payment
to the First Lien Obligations and (ii) for purposes of the definition of
“Permitted Other First Lien Indebtedness” and clause (z) of the second proviso
in Section 2.12(a) only, all Incremental First Lien Term Facilities (including
the Indebtedness thereunder), all Specified Refinancing Debt and all Permitted
Other First Lien Indebtedness (and, in each case, any Refinancing Indebtedness
in respect thereof) shall be deemed to be (for so long as they are outstanding)
“Consolidated First Lien Indebtedness” and (a) secured by a Lien on the
Collateral on a pari passu basis with the Term Loans, whether or not so secured
and (b) not subordinated in right of payment to the First Lien Obligations,
whether or not so subordinated.

“Consolidated Interest Expense” means, as of any date for the applicable period
ending on such date with respect to the Borrower and its Restricted Subsidiaries
on a consolidated basis:

(a) consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income, including

(i) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par,

(ii) all commissions, discounts and other fees and charges owed with respect to
letters of credit or bankers’ acceptances,

 

14



--------------------------------------------------------------------------------

(iii) noncash interest payments (but excluding any noncash interest expense
attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP),

(iv) the interest component of Financing Lease Obligations, and

(v) net payments, if any, pursuant to interest rate Hedging Obligations with
respect to Indebtedness,

and excluding (A) amortization or writeoff of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (B) any expensing of bridge,
commitment and other financing fees, (C) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Receivables
Facility, (D) accretion or accrual of discounted liabilities not constituting
Indebtedness, (E) interest expense attributable to a parent entity resulting
from push-down accounting, (F) any expense resulting from the discounting of
Indebtedness in connection with the application of recapitalization or purchase
accounting and (G) the implied interest component under “synthetic lease”
obligations that do not constitute Indebtedness; plus

(b) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income for such period.

For purposes of this definition, interest on a Financing Lease Obligations shall
be deemed to accrue at an interest rate reasonably determined by the Borrower to
be the rate of interest implicit in such Financing Lease Obligations in
accordance with GAAP.

Notwithstanding the foregoing, any additional charges arising from (i) the
application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

“Consolidated Net Income” means, as of any date for the applicable period ending
on such date with respect to any Person and its Restricted Subsidiaries on a
consolidated basis, Net Income; provided that, without duplication:

(a) any net after-tax extraordinary gains or losses or any non-recurring or
unusual gains or losses (less all fees and expenses relating thereto) or
expenses (including, but not limited to, any expenses relating to severance,
relocation and one-time compensation charges and any expenses directly
attributable to the implementation of cost saving initiatives) shall be
excluded;

 

15



--------------------------------------------------------------------------------

(b) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period, whether effected through a
cumulative effect adjustment or a retroactive application, in each case in
accordance with GAAP;

(c) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(d) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person other than in the ordinary course of business,
as determined in good faith by the Borrower, shall be excluded;

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period (whether accrued in respect of such period or a prior period) (subject in
the case of dividends, distributions or other payments made to a Restricted
Subsidiary to the limitations contained in clause (f) below);

(f) solely for the purpose of the calculation of Excess Cash Flow and the amount
set forth in Section 7.04(a)(iv), the Net Income for such period of any
Restricted Subsidiary (other than any Subsidiary Guarantor) shall be excluded if
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period (whether accrued in such period or a prior period), to
the extent not already included therein;

(g) any increase in amortization or depreciation or other noncash charges
resulting from the application of purchase accounting, net of taxes, shall be
excluded;

(h) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded;

(i) any impairment charge or asset write-off, in each case pursuant to GAAP, and
the amortization of intangibles arising pursuant to GAAP shall be excluded;

(j) any net gain or loss resulting in such period from Hedging Obligations and
the application of Accounting Standards Codification Topic 815 shall be
excluded;

 

16



--------------------------------------------------------------------------------

(k) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness, including
intercompany Indebtedness, shall be excluded;

(l) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles—Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded;

(m) noncash interest expense resulting from the application of Accounting
Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded;

(n) any expenses or charges related to any Equity Offering, acquisition or other
Investment, disposition, recapitalization or the incurrence of Indebtedness
including a refinancing thereof (whether or not successful, whether or not
permitted under this Agreement and whether or not relating to the Borrower and
its Subsidiaries or to any parent company of the Borrower) and any amendment or
modification to the terms of any such transactions shall be excluded;

(o) all net after-tax charges, expenses, gain or income with respect to
curtailments, discontinuations or modifications to pension and post-retirement
employee benefit plans shall be excluded;

(p) any noncash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights to officers,
directors or employees shall be excluded; and

(q) at the option of the Borrower, any (x) expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, acquisitions or any permitted sale, conveyance, transfer or
other disposition of assets or (y) expenses, charges or losses with respect to
liability or casualty events or business interruption covered by insurance, in
each case to the extent actually reimbursed, or, so long as the Borrower has
made a determination that reasonable evidence exists that such indemnification
or reimbursement will be made, and only to the extent that such amount is
(A) not denied by the applicable indemnifying party, obligor or insurer in
writing and (B) in fact indemnified or reimbursed within 365 days after such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so indemnified or reimbursed within such 365 day
period) shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 7.06 only (other than
clause (iv)(C)(4) thereof), there shall be excluded from Consolidated Net Income
any income arising from any sale or other disposition of Restricted Investments
made by the Borrower and the Restricted Subsidiaries, any repurchases and
redemptions of Restricted Investments from the

 

17



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries or any repayments to the Borrower or a
Restricted Subsidiary of loans and advances that constitute Restricted
Investments, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under Section 7.06 pursuant to clause (iv)(C)(4).

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal during such period on Consolidated Total Indebtedness that
constitutes Funded Debt (including the implied principal component of payments
due on Financing Lease Obligations during such period), less the reduction in
such scheduled payments resulting from voluntary prepayments or mandatory
prepayments of such Funded Debt (including as required pursuant to Section 2.03)
as determined in accordance with GAAP.

“Consolidated Secured Indebtedness” means Consolidated Total Indebtedness that
is secured by a Lien on any Collateral or property subject to a capital lease;
provided that (x) such Consolidated Total Indebtedness is not subordinated in
right of payment to the First Lien Obligations and (y) for purposes of the
definition of “Permitted Other First Lien Indebtedness”, the definition of
“Permitted Other Junior Lien Indebtedness” and clause (z) of the second proviso
in Section 2.12(a) only, all Incremental First Lien Term Facilities (including
the Indebtedness thereunder), all Specified Refinancing Debt, any refinancing of
the Junior Lien Notes and all Permitted Other Indebtedness (and, in each case,
any Refinancing Indebtedness in respect thereof) shall be deemed to be (for so
long as they are outstanding) “Consolidated Secured Indebtedness” and
(a) secured by a Lien on the Collateral, whether or not so secured and (b) not
subordinated in right of payment to the First Lien Obligations, whether or not
so subordinated.

“Consolidated Total Assets” means, as of any date of determination, the total
assets, net, reflected on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as at the end of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.01(a) or
(b), determined on a consolidated basis in accordance with GAAP, with such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio.”.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Financing Lease Obligations, Attributable Debt in respect of Sale and Lease-Back
Transactions and debt obligations evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (and excluding
(x) any undrawn letters of credit, (y) all obligations relating to Receivables
Facilities and (z) any intercompany Indebtedness) and (2) the aggregate amount
of all outstanding Disqualified Stock of the Borrower and all Disqualified Stock
and Preferred Stock of the Restricted Subsidiaries (excluding items eliminated
in consolidation), with the amount of such Disqualified Stock and Preferred
Stock equal to the greater of their respective voluntary or involuntary
liquidation preferences and Maximum Fixed Repurchase Prices, in each case
determined on a consolidated basis, and only to the extent required to be
recorded on a balance sheet, in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

For purposes hereof, the “Maximum Fixed Repurchase Price” of any Disqualified
Stock or Preferred Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or Preferred
Stock as if such Disqualified Stock or Preferred Stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to the Junior Lien Indenture, and if such price is based upon, or
measured by, the fair market value of such Disqualified Stock or Preferred
Stock, such fair market value shall be determined reasonably and in good faith
by the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of any such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means a Term Borrowing.

“DB” means Deutsche Bank AG New York Branch, acting through such of its
affiliates or branches as it deems appropriate, and its successors.

“Debt Fund Affiliate” means any Affiliate of a Sponsor that is a bona fide
diversified debt fund primarily engaged in, or advising funds or other
investment vehicles that are engaged in, making, purchasing or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course of business whose managers have fiduciary duties to the
third-party investors in such fund or investment vehicle that are independent of
their duties to the equity holders of Holdings or any other Loan Party.

“Debt Issuance” means the issuance by any Person and its Restricted Subsidiaries
of any Indebtedness for borrowed money.

 

19



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” has the meaning specified in Section 2.03(c).

“Declining Lender” has the meaning specified in Section 2.03(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the Eurodollar Rate plus the Applicable Rate
applicable to such Eurodollar Rate Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Term Loans within two (2) Business
Days of the date such Term Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lenders’ obligation to
fund a Term Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent or the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent or the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become subject to a Bail-In
Action, (ii) become the subject of a proceeding under any Debtor Relief Law, or
(iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of

 

20



--------------------------------------------------------------------------------

attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.13(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to a certificate of a Responsible Officer of the Borrower, setting
forth the basis of such valuation, executed by an executive vice president and
the principal financial officer of the Borrower (or a parent company thereof),
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Discount Range” has the meaning specified in Section 2.03(a)(iii)(B).

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.03(a)(iii)(B).

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.03(a)(iii)(A).

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.03(a)(iii)(E).

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
or other disposition of any property by any Person (excluding Liens but
including any Sale and Lease-Back transaction and any issuance of Equity
Interests by a Restricted Subsidiary of such Person), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for
Capital Stock that is not Disqualified Stock), other than as a result of a
change of control or asset sale, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, other than as a
result of a change of control or asset sale, in whole or in part, in each case
prior to the date that is 91 days after the Latest Maturity Date of the Term
Loans; provided that if such Capital Stock is issued to any plan for the benefit
of employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of Holdings that is organized under
the Laws of the United States, any state thereof or the District of Columbia.

 

21



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period,

(a) increased by (without duplication):

(i) provision for taxes based on income or profits, plus franchise or similar
taxes, of such Person for such period deducted in computing Consolidated Net
Income; plus

(ii) consolidated Fixed Charges of such Person for such period to the extent the
same was deducted in computing Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent deducted in computing Consolidated Net Income; plus

(iv) the amount of any restructuring charge or reserve deducted in such period
in computing Consolidated Net Income, including any costs incurred in connection
with (x) acquisitions after the Closing Date or (y) the closing of any
production or manufacturing facilities after the Closing Date; plus

(v) any write offs, write downs or other noncash charges reducing Consolidated
Net Income for such period, excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period; plus

(vi) the amount of any minority interest expense deducted in computing
Consolidated Net Income; plus

(vii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
during such period to the Sponsors and the Co-Investors and the amount of any
directors’ fees or reimbursements in each case, to the extent permitted under
Section 7.08; plus

(viii) the “run rate” amount of cost savings, operational improvements and
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or expected to be taken, or substantial steps towards which have
been taken or are expected to be taken, during such period (calculated on a Pro
Forma Basis as though such cost savings, operational improvements and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) such
cost savings, operational improvements and synergies are reasonably identifiable
and factually supportable, (y) such cost savings, operational improvements and
synergies are expected to be realized within 36 months of the date thereof in
connection with such actions and (z) the aggregate amount of cost savings added
pursuant to this clause (viii) shall not exceed the greater of (i) $50.0 million
and (ii) 20.0% of EBITDA on a consolidated basis for the Borrower’s and its
Restricted Subsidiaries’ most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
determination (calculated on a pro forma basis as though such cost savings,
operational improvements

 

22



--------------------------------------------------------------------------------

and synergies had been realized on the first day of such period), for any four
consecutive quarter period (which adjustments may be incremental to pro forma
adjustments made pursuant to the second paragraph of the definition of “Fixed
Charge Coverage Ratio” and the definition of “Pro Forma Basis”); plus

(ix) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Stock that is Preferred Stock) in each case, solely to the extent
that such cash proceeds are excluded from the calculation set forth in
Section 7.06(a)(iv)(C); plus

(x) any start-up costs under Accounting Standards Codification Topic 720-150;
plus

(xi) earn-out obligations and other contingent consideration obligations and
purchase price adjustments, and, in each case, adjustments thereof incurred in
connection with any acquisition or other investment and paid or accrued during
such period;

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in computing EBITDA in accordance with this definition);
and

(c) increased or decreased, as applicable, by (without duplication) the amount
of gain or loss resulting in such period from a sale of receivables and related
assets to a Receivables Subsidiary in connection with a Receivables Facility.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority and subject to the Bail-In Legislation, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

23



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Engagement Letter” means the Engagement Letter, dated as of May 29, 2018, among
the Borrower, DB and Deutsche Bank Securities Inc., Credit Suisse Loan Funding
LLC, Barclays Bank PLC, JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees or binding judicial or administrative decisions
relating to pollution and the protection of the environment (including air,
water vapor, surface water, ground water, drinking water, drinking water supply,
surface or subsurface land, plant and animal life or any other natural
resource), and public and worker health and safety as it relates to Hazardous
Materials, including those related to the generation, use, handling, storage,
transportation, treatment, recycling, labeling or Environmental Release of, or
exposure to, any Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damages, costs of
environmental remediation, investigation or monitoring, consulting costs and
attorney fees, and fines or penalties) resulting from or based upon (a) any
Environmental Law, including any noncompliance therewith, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) an Environmental Release
or threatened Environmental Release of any Hazardous Materials or (e) any
contract, agreement or other binding consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Environmental Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, migrating, leaching, dispersal,
dumping or disposing into or through the indoor or outdoor environment.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than:

(a) public offerings with respect to the Borrower’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8; and

(b) an issuance to any Subsidiary of the Borrower.

 

24



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated),
that together with any Loan Party, is treated as a single employer within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 302 of ERISA or Section 412
of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the withdrawal from or termination of a
Pension Plan or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA; (c) the incurrence by any of the Loan Parties or
any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to a complete or partial withdrawal (within the meaning of
Sections 4203 or 4205 of ERISA) from any Multiemployer Plan, or the receipt by
any of the Loan Parties or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is insolvent pursuant to Section 4245 of
ERISA or is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (d) the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination under Section 4041 of ERISA, (e) the institution
by the PBGC of proceedings to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (g) the imposition of a lien under Section 430(k) of the
Code or Section 303(k) of ERISA with respect to any Pension Plan; (h) the
failure to meet the minimum funding standard of Section 412 or 430 of the Code
or Section 302 or 303 of ERISA with respect to any Pension Plan (whether or not
waived) or the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; or (i) any Foreign
Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to (i) the rate determined by the Administrative Agent to be the applicable
Screen Rate at approximately 11:00 a.m. (London Time), two (2) Business Days
prior to the commencement of such Interest Period, for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the
arithmetic mean of the rates per annum at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London Time) on the date that is two (2) Business Days
prior to the commencement of such Interest Period.

 

25



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate                                 

   1.00 – Eurodollar Reserve Percentage

“Eurodollar Rate Loan” means a Term Loan that bears interest at the Eurodollar
Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”). The Eurodollar Rate for each outstanding Term Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Eurodollar Successor Rate” has the meaning specified in Section 1.13.

“Eurodollar Successor Rate Conforming Changes” means, with respect to any
proposed Eurodollar Successor Rate, any conforming changes to the definition of
Eurodollar Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent with the consent of
the Borrower, to reflect the adoption of such Eurodollar Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Eurodollar Successor Rate exists, in such other manner of administration as
the Administrative Agent determines with the consent of the Borrower).

“Event of Default” has the meaning specified in Section 8.01.

“Event of Loss” means, with respect to any Collateral, any (1) Casualty,
(2) Condemnation or seizure (other than pursuant to foreclosure or confiscation
or requisition of the use of such Collateral) or (3) settlement in lieu of
clause (2) above, in each case having a fair market value in excess of
$25,000,000.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an amount
equal to (a) Consolidated Net Income of the Borrower and its Restricted
Subsidiaries minus (b) without duplication (in each case, for the Borrower and
its Restricted Subsidiaries on a consolidated basis),

(i) Capital Expenditures or acquisitions of intellectual property made in cash,
except to the extent made using proceeds of long-term Indebtedness (excluding
any revolving facility),

 

26



--------------------------------------------------------------------------------

(ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from Consolidated Net Income, Consolidated Cash Taxes,

(iii) Restricted Payments permitted under Sections 7.06(b)(vi), (viii) and
(x) except to the extent made using proceeds of long-term Indebtedness
(excluding any revolving facility),

(iv) the aggregate amount of voluntary or mandatory permanent principal payments
or repurchases of Indebtedness of the Borrower and its Restricted Subsidiaries
(excluding the First Lien Obligations, the ABL Loans and the Junior Lien
Obligations) and any premium, make-whole or penalty payments paid in connection
therewith; provided that (A) such prepayments or repurchases are otherwise
permitted hereunder, (B) if such Indebtedness consists of a revolving line of
credit, the commitments under such line of credit are permanently reduced by the
amount of such prepayment or repurchase and (C) such prepayments or repurchases
are not made, directly or indirectly, using proceeds of long-term Indebtedness
(excluding any revolving facility),

(v) to the extent not deducted in arriving at Consolidated Net Income, cash
payments made in satisfaction of non-current liabilities or noncash charges
accrued in a prior period, in each case, except to the extent made using
proceeds of long-term Indebtedness (excluding any revolving facility),

(vi) to the extent not deducted in arriving at Consolidated Net Income, cash
costs and expenses incurred in connection with any Permitted Acquisition,
Investment permitted hereunder, Equity Offering or Debt Issuance, (whether or
not successful, whether or not permitted under this Agreement and whether or not
relating to the Borrower and its Subsidiaries or to any parent company of the
Borrower),

(vii) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such Excess Cash Flow Period on account of Permitted
Acquisitions or other Investments permitted hereunder, any earn-out and other
contingent consideration obligations and adjustments thereto (except to the
extent made using proceeds of long-term Indebtedness (excluding any revolving
facility)),

(viii) without duplication of amounts deducted from Excess Cash Flow in any
other periods, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts,
commitments, or binding purchase orders (except to the extent made using
proceeds of long-term Indebtedness (excluding any revolving facility)) (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Investments permitted hereunder, Capital Expenditures
or acquisitions of intellectual property to be consummated; provided that, to
the extent the aggregate amount actually utilized to finance such acquisitions
(or investments similar to those made for acquisitions), Capital Expenditures or
acquisitions of intellectual property during any period is less than the
Contract Consideration that reduced Excess Cash Flow for the prior period, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
for such period,

 

27



--------------------------------------------------------------------------------

(ix) to the extent not deducted in arriving at Consolidated Net Income, cash
contributions to pension and other employee benefits plans,

(x) to the extent not deducted in arriving at Consolidated Net Income, any cash
losses from extraordinary, unusual or non-recurring items,

(xi) to the extent not deducted in arriving at Consolidated Net Income, cash
payments in respect of any hedging obligations,

(xii) net noncash gains and credits to the extent included in arriving at
Consolidated Net Income (but excluding any noncash gain or credit to the extent
representing the reversal of an accrual or reserve described in clause
(c) below), and

(xiii) cash losses excluded from Consolidated Net Income pursuant to clauses
(a), (c), (d), (n) and (r) thereof, plus

(c) net noncash charges and losses to the extent deducted in arriving at
Consolidated Net Income, but excluding any such noncash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization or a prepaid cash item that was paid in a prior period; plus

(d) decreases in Net Working Capital for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting), minus

(e) increases in Net Working Capital for such period (other than any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting).

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis and shall not be calculated on a pro forma basis for any Permitted
Acquisition or other permitted Investments.

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on or about December 31, 2019.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Excluded Subsidiary” means any Subsidiary of the Borrower that is (i) a CFC
Holdco or a Foreign Subsidiary, (ii) an Immaterial Subsidiary, (iii) prohibited
or restricted by applicable law, regulation or by any Contractual Obligation
existing on the Closing Date or on the date such Person becomes a Subsidiary (as
long as such Contractual Obligation was not entered into in contemplation of
such Person becoming a Subsidiary) from providing a Subsidiary Guaranty or that
would require a governmental (including regulatory) or consent, approval,
license or authorization in order to grant such Subsidiary Guaranty, (iv) a
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a CFC,
(v) captive insurance companies, (vi) a not-for-

 

28



--------------------------------------------------------------------------------

profit Subsidiary, (vii) a Subsidiary not Wholly-Owned by the Borrower and/or
one or more of its Wholly Owned Restricted Subsidiaries, (viii) any Unrestricted
Subsidiary, (ix) any Restricted Subsidiary acquired pursuant to a Permitted
Acquisition to the extent any Indebtedness assumed in connection therewith (but
not incurred in contemplation of such acquisition) prohibits such Restricted
Subsidiary from providing a Subsidiary Guaranty or (x) a Subsidiary to the
extent that the burden or cost of obtaining a Subsidiary Guaranty therefrom
(including any adverse tax consequences) is excessive in relation to the benefit
afforded thereby (as reasonably determined by the Administrative Agent and the
Borrower). Notwithstanding the foregoing, no Wholly-Owned Domestic Subsidiary of
the Borrower that guarantees or is a borrower under the ABL Facility, the Junior
Lien Notes or any Refinancing Indebtedness thereof shall constitute an Excluded
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 14 of the
Subsidiary Guaranty and any other “keepwell, support or other agreement” for the
benefit of such Loan Party and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guaranty of such Loan Party,
or a grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means, with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of the Borrower or
any other Loan Party hereunder, (a) Taxes imposed on (or measured by) its
overall net income or overall gross income (however denominated) by any
jurisdiction (i) as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, its applicable
Lending Office located in such jurisdiction, or (ii) as a result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Term Loan or Loan Document), (b) any branch
profits Taxes, any similar Taxes, imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 3.07), any United States federal
withholding Tax that is imposed on amounts payable to such Lender pursuant to a
Law in effect at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 3.01(a), (d) Taxes attributable to
such recipient’s failure to comply with Section 3.01(g), Section 3.01(h) or
Section 3.01(i), (e) any withholding Taxes imposed under FATCA and (f) any U.S.
federal backup withholding imposed pursuant to Section 3406 of the Code.

 

29



--------------------------------------------------------------------------------

“Existing Notes” has the meaning specified in the Preliminary Statements.

“Existing Secured Notes” has the meaning specified in the Preliminary
Statements.

“Existing Unsecured Notes” has the meaning specified in the Preliminary
Statements.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above) and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities implementing the foregoing.

“FCPA” has the meaning specified in Section 5.21.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to DB on such day on such transactions as determined by
the Administrative Agent.

“Financing Lease Obligation” means, an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP. At the time
any determination thereof is to be made, the amount of the liability in respect
of a financing or capital lease would be the amount required to be reflected as
a liability on such balance sheet (excluding the footnotes thereto) in
accordance with GAAP.

“First Lien Equivalent Yield Differential” has the meaning specified in the
definition of the “Permitted Other First Lien Indebtedness.”

“First Lien Incremental Yield Differential” has the meaning set forth in
Section 2.12(b)(iii).

“First Lien Net Leverage Ratio” means, at the end of a fiscal quarter for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Sections 6.01(a) or (b), the ratio of (x) Consolidated First
Lien Indebtedness of the Borrower and its Restricted Subsidiaries as of the end
of such quarter, less an amount not to exceed $100,000,000 equal to the sum of
the amount of any cash and Cash Equivalents of the Company and its Restricted

 

30



--------------------------------------------------------------------------------

Subsidiaries as of such date that is free and clear of all Liens, other than
Liens in favor of the Collateral Agent for the benefit of the Secured Parties,
the ABL Facility Collateral Agent for the benefit of the ABL Facility Secured
Parties or the Junior Lien Collateral Agent for the benefit of the Junior Lien
Secured Parties, to (y) the aggregate amount of EBITDA of the Borrower and its
Restricted Subsidiaries for the period of the four consecutive full fiscal
quarters ended at the end of such quarter, with such pro forma adjustments to
Consolidated First Lien Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.” For purposes of this calculation, the amount
of Indebtedness outstanding as of any date of determination shall not include
any Hedging Obligations that are incurred for non-speculative purposes.

“First Lien Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Term Loan, Secured Cash Management
Agreement (solely to the extent such debts, liabilities, obligations, covenants
and duties thereunder do not constitute ABL Obligations) or Secured Hedge
Agreement (other than Excluded Swap Obligations and solely to the extent such
debts, liabilities, obligations, covenants and duties thereunder do not
constitute ABL Obligations), in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, expenses and costs
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding (or that would accrue but for the commencement of such proceeding),
regardless of whether such interest, fees, expenses or costs are allowed claims
in such proceeding. Without limiting the generality of the foregoing, the First
Lien Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party; provided that the First Lien Obligations shall not
include Excluded Swap Obligations.

“First Lien/Junior Lien Intercreditor Agreement” means (i) the First Lien/Junior
Lien Intercreditor Agreement substantially in the form of Exhibit P, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof), among the Loan Parties, the
Collateral Agent and the Junior Lien Collateral Agent and acknowledged by the
Company and the Guarantors, or (ii) any replacement or other intercreditor
agreement that contains terms not materially less favorable to the Secured
Parties than the intercreditor agreement referred to in clause (i).

“First Priority Liens” means Liens on any Collateral securing the First Lien
Obligations.

“Fixed Amounts” has the meaning specified in Section 1.10.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.

 

31



--------------------------------------------------------------------------------

In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than
Indebtedness incurred under any revolving credit facility that has been
permanently repaid and has not been replaced) or issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
the Fixed Charge Coverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of the Fixed Charge
Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, retirement or extinguishing of Indebtedness,
or such issuance or redemption of Disqualified Stock or Preferred Stock, as if
the same had occurred at the beginning of the applicable four-quarter period
(the “reference period”).

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Calculation
Date shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations and disposed
operations (and the change in any associated Fixed Charges and the change in
EBITDA resulting therefrom) had occurred on the first day of the reference
period. If since the beginning of such period any Person (that subsequently
became a Restricted Subsidiary or was merged with or into the Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
reference period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. Any such pro forma
calculation may include, without duplication, adjustments appropriate to reflect
(1) operating expense reductions and other operating improvements or synergies
reasonably expected to result from the applicable event and (2) all adjustments
of the nature used in connection with the calculation of “Adjusted EBITDA” as
set forth in the Confidential Information Memorandum to the extent such
adjustments, without duplication, continue to be applicable to the reference
period.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness). Interest on a Financing Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Financing Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

 

32



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of

(a) Consolidated Interest Expense of such Person for such period,

(b) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Preferred Stock made during such period, and

(c) all cash dividend payments (excluding items eliminated in consolidation) on
any series of Disqualified Stock made during such period;

provided, however, that, notwithstanding the foregoing, any charges arising from
(i) the application of Accounting Standards Codification Topic 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” to any series of
Preferred Stock other than Disqualified Stock or (ii) the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition,” in each case, shall be disregarded in the calculation of
Fixed Charges.

“Fixed Dollar Amount” means, with respect to the incurrence of Incremental First
Lien Term Facilities, Permitted Other First Lien Indebtedness and Permitted
Other Junior Lien Indebtedness, an amount equal to $75,000,000.

“Foreign Benefit Event” means with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure of any Loan Party or any
Restricted Subsidiary to make its required contributions or payments, under any
applicable Law, on or before the due date for such contributions or payments,
(c) the receipt of a notice from a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any Foreign Plan, or alleging the insolvency of any such
Foreign Plan, (d) the incurrence of any liability by any Loan Party or any
Restricted Subsidiary under applicable Law on account of the complete or partial
termination of such Foreign Plan or the complete or partial withdrawal of any
participating employer therein, or (e) the occurrence of any transaction that is
prohibited under any applicable Law and that could reasonably be expected to
result in the incurrence of any liability by any Loan Party or any Restricted
Subsidiary, or the imposition on any Loan Party or any Restricted Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable Law.

“Foreign Disposition” has the meaning specified in Section 2.03(b)(vi).

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Code.

“Foreign Plan” shall mean any defined benefit plan (as defined in Section 3(35)
of ERISA, but whether or not subject to ERISA) maintained, contributed to, or
required to be    contributed to, by any Loan Party or any Restricted Subsidiary
with respect to its employees employed outside the United States, other than any
statutorily created plan or any such plan sponsored exclusively by any
Governmental Authority.

 

33



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness of such Person that by its terms
matures more than one (1) year after the date of its creation or matures within
one (1) year from any date of determination but is renewable or extendible, at
the option of such Person, to a date more than one (1) year after such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one (1) year after such
date.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that, subject to
Section 1.03, are applicable to the circumstances as of the date of
determination, consistently applied. At any time after the date of this
Agreement, the Borrower may elect to apply IFRS accounting principles in lieu of
GAAP and, upon any such election, references herein to GAAP shall thereafter be
construed to mean IFRS (except as otherwise provided in this Agreement);
provided that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include fiscal quarters ended prior to
the Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP; provided, further, that any term phrased in
a manner customary under GAAP shall be interpreted to refer to the equivalent
accounting or financial concept under IFRS and, if there is no such equivalent
accounting or financial concept, shall be interpreted in a manner that best
approximates the effect that such term would have if it were construed in
accordance with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

 

34



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (i) Holdings, (ii) each Wholly Owned Domestic
Subsidiary of the Borrower that is not an Excluded Subsidiary and is listed on
Schedule I, (iii) each other Wholly Owned Domestic Subsidiary of the Borrower
that is not an Excluded Subsidiary that shall be required to execute and deliver
a Guaranty or Guaranty supplement pursuant to Section 6.12 and (iv) each other
Restricted Subsidiary of the Borrower that is either (x) a Domestic Subsidiary
or (y) a Foreign Subsidiary organized in a jurisdiction reasonably acceptable to
the Administrative Agent, in each case, that elects in its sole and absolute
discretion (on a voluntary basis, whether or not required under this Agreement)
to execute and deliver a Guaranty or Guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, flammable, explosive
or radioactive substances, and all other substances or wastes of any nature
regulated as “hazardous” or “toxic,” or as a “pollutant” or a “contaminant,”
pursuant to any Environmental Law.

“Hedge Bank” means (i) any Person that at the time it enters into a Secured
Hedge Agreement, is an Agent, an Arranger, a Lender, or an Affiliate of an
Agent, an Arranger or a Lender or (ii) any Person that is, as of the Closing
Date, an Agent, an Arranger or a Lender, or an Affiliate of an Agent, an
Arranger or a Lender and a party to a Secured Hedge Agreement, in each case, in
its capacity as a party to such Secured Hedge Agreement. For the avoidance of
doubt, such Person shall continue to be a Hedge Bank with respect to the
applicable Secured Hedge Agreement even if it ceases to be an Agent, an
Arranger, or a Lender, or an Affiliate of an Agent, an Arranger or a Lender
after the date on which it entered into such Secured Hedge Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Historical Financial Statements” means, collectively, (i) the audited
consolidated balance sheets of Holdings and its consolidated subsidiaries as at
the end of, and related audited consolidated statements of operations and cash
flows of Holdings and its consolidated subsidiaries for, the fiscal year ended
December 31, 2017 and (ii) the unaudited consolidated balance sheets of Holdings
and its consolidated subsidiaries as at the end of, and related unaudited
consolidated statements of operations and cash flows of Holdings and its
consolidated subsidiaries for, the fiscal quarter ended March 31, 2018.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

35



--------------------------------------------------------------------------------

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Collateral Agent on behalf of the Secured Parties, substantially in the form of
Exhibit F-1.

“Immaterial Subsidiary” means each Restricted Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 6.01(a) or (b), contributed less than five percent (5%) of
EBITDA for such period and (ii) which had assets with a fair market value of
less than five percent (5%) of the Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of EBITDA or Consolidated
Total Assets attributable to all Restricted Subsidiaries that are Immaterial
Subsidiaries exceeds ten percent (10%) of EBITDA for any such period or ten
percent (10%) of Consolidated Total Assets as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
thirty (30) days, the Administrative Agent) shall designate sufficient
Restricted Subsidiaries as no longer being “Immaterial Subsidiaries” as to
eliminate such excess, and such designated Restricted Subsidiaries shall no
longer constitute Immaterial Subsidiaries under this Agreement.

“Incremental First Lien Lender” has the meaning specified in Section 2.12(c).

“Incremental First Lien Term Commitment” has the meaning specified in
Section 2.12(a).

“Incremental First Lien Term Commitments Amendment” has the meaning specified in
Section 2.12(d).

“Incremental First Lien Term Commitments Effective Date” has the meaning
specified in Section 2.12(e).

“Incremental First Lien Term Facility” has the meaning specified in
Section 2.12(a).

“Incremental First Lien Term Loan Tranche” has the meaning specified in
Section 2.12(a).

“Incremental First Lien Term Loans” has the meaning specified in
Section 2.12(a).

“Incurrence-Based Amounts” has the meaning specified in Section 1.10.

“Indebtedness” means, with respect to any Person:

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof);

 

36



--------------------------------------------------------------------------------

(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Financing Lease Obligations), except any such balance that
constitutes a trade payable or similar obligation to a trade creditor, in each
case accrued in the ordinary course of business; or

(iv) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of another Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business;

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of another Person secured by a Lien on any asset owned by such
Person, whether or not such obligations are assumed by such Person and whether
or not such obligations would appear upon the balance sheet of such Person;
provided that the amount of such Indebtedness shall be the lesser of the fair
market value of such asset at the date of determination and the amount of
Indebtedness so secured; and

(d) Attributable Debt in respect of Sale and Lease-Back Transactions;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (A) Contingent Obligations incurred in the ordinary course
of business, (B) Obligations under, or in respect of, Receivables Facilities,
(C) any operating leases as such an instrument would be determined in accordance
with GAAP on the Closing Date, (D) in connection with the purchase by the
Borrower or its Restricted Subsidiaries of any business, post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment depends on the
performance of such business after the closing unless such payments are required
under GAAP to appear as a liability on the balance sheet (excluding the
footnotes), (E) deferred or prepaid revenues, (F) any Equity Interests other
than Disqualified Stock or (G) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is independent of the Borrower and its Affiliates.

 

37



--------------------------------------------------------------------------------

“Ineligible Assignee” has the meaning specified in Section 10.07(b).

“Information” has the meaning specified in Section 10.08.

“Initial Term Commitment” means, as to each Initial Term Lender, its obligation
to make Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Initial Term Lender’s name on Schedule 2.01 under the
caption “Initial Term Commitment.” The aggregate Initial Term Commitments of all
Initial Term Lenders on the Closing Date is $1,100,000,000.

“Initial Term Lender” means at any time on or prior to the funding of the Term
Loans on the Closing Date, any Term Lender that has an Initial Term Commitment
at such time.

“Initial Term Loan” has the meaning set forth in the recitals.

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreement, together with each intellectual property security
agreement supplement, including any such supplement executed and delivered
pursuant to Section 6.12.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in the Security Agreement.

“Intercreditor Agreements” means each of (a) the ABL Intercreditor Agreement,
(b) the First Lien/Junior Lien Intercreditor Agreement and (c) any other
intercreditor agreements executed in connection with the incurrence of any
Indebtedness secured by Liens on the Collateral ranking pari passu with the
Liens securing the First Lien Obligations requiring such agreement to be
executed pursuant to the terms hereof, among the Administrative Agent, and one
or more representatives of Indebtedness incurred under Section 2.12 or
Section 7.03 or any other party, as the case may be, and acknowledged by the
Borrower, Holdings and the other Loan Parties, conforming substantially to the
Intercreditor Terms or otherwise reasonably acceptable to the Administrative
Agent.

“Intercreditor Terms” means the terms set forth in Exhibit R in respect of
Indebtedness secured by Liens on the Collateral ranking pari passu with the
Liens securing the First Lien Obligations (except to the extent otherwise
reasonably agreed by the Borrower and the Administrative Agent) or otherwise on
such terms that are reasonably satisfactory to the Administrative Agent, in each
case, as amended, restated, supplemented or otherwise modified from time to time
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed)

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Term Loan and the Maturity Date of
the applicable Class of Term Loans; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the applicable Class of Term Loans.

 

38



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Appropriate Lenders, twelve
months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:

(f) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(g) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(h) no Interest Period shall extend beyond the Maturity Date of the applicable
Class of Term Loans under the Term Facility.

Notwithstanding the foregoing, to the extent the Borrower has elected to borrow
Initial Term Loans on the Closing Date, Incremental First Lien Term Loans on an
Incremental First Lien Term Commitments Effective Date or Specified Refinancing
Credit Agreement Debt on a Specified Refinancing Debt Amendment Effective Date,
as the case may be, as Eurodollar Rate Loans, the Interest Period may, at the
election of the Borrower, have a different duration, such that such Interest
Period ends on the next succeeding month-end or quarterly amortization date with
respect to the Initial Term Loans, Incremental First Lien Term Loans or
Specified Refinancing Credit Agreement Debt, as applicable.

“Investment” or “Investments” means, with respect to any Person, all investments
by such Person in other Persons (including Affiliates) in the form of loans
(including guarantees), advances or capital contributions (including by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others, but excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of such Person in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property.

For purposes of the definition of “Unrestricted Subsidiary” and Section 7.06:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

 

39



--------------------------------------------------------------------------------

(i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(ii) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Borrower.

“Investment Grade Securities” means:

(a) securities issued or directly and fully guaranteed or insured by the
government of the United States of America or any agency or instrumentality
thereof (other than Cash Equivalents);

(b) debt securities or debt instruments with a rating of BBB- or higher by S&P
or Baa3 or higher by Moody’s or the equivalent of such rating by such rating
organization, or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b), which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments.

“IP Rights” has the meaning set forth in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“Joint Lead Arrangers” means each of Deutsche Bank Securities Inc., Credit
Suisse Loan Funding LLC, Barclays Bank PLC, JPMorgan Chase Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated in their capacities as
exclusive joint lead arrangers and as joint bookrunners.

“Junior Financing Documentation” means any documentation related to any
Subordinated Indebtedness or any Material Junior Lien Obligations.

“Junior Lien Collateral Agent” means the Junior Lien Trustee, in its capacity as
collateral agent for the holders of the Junior Lien Notes and other Junior Lien
Obligations together with its successors in such capacity.

 

40



--------------------------------------------------------------------------------

“Junior Lien Indenture” means the Indenture, dated as of the date hereof (as
amended, supplemented or otherwise modified from time to time in accordance with
its terms and with the Intercreditor Agreements), among Holdings, the Borrower
and the Junior Lien Trustee, including any replacement thereof (in whole or in
part) entered into in connection with one or more refinancings thereof permitted
hereunder.

“Junior Lien Note Documents” means the Junior Lien Indenture and the other
“Notes Documents” as defined in the Junior Lien Indenture.

“Junior Lien Notes” has the meaning specified in the introductory paragraph to
this Agreement.

“Junior Lien Obligations” means the obligations in respect of the Junior Lien
Notes, the Junior Lien Indenture and obligations in respect of any other
Indebtedness secured by Liens ranking junior to the Liens securing the First
Lien Obligations and that is subject to the First Lien/Junior Lien Intercreditor
Agreement.

“Junior Lien Secured Parties” means the Persons holding any Junior Lien
Obligations, including the Junior Lien Collateral Agent.

“Junior Lien Trustee” means the “Trustee” as defined in the Junior Lien
Indenture.

“Junior Priority Liens” means Liens on any Collateral securing the Junior Lien
Obligations.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Class of Term Loans or Term Commitments outstanding at
such time, including, for the avoidance of doubt, the latest maturity date of
the Initial Term Loans, the latest maturity date of Incremental First Lien Term
Loans established pursuant to any Incremental First Lien Term Commitments
Amendment and the latest maturity date of Specified Refinancing Credit Agreement
Debt established pursuant to any Specified Refinancing Debt Amendment, in each
case as extended from time to time in accordance with this Agreement (including
pursuant to any Permitted Amendment in accordance with Section 10.01).

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning set forth in Section 1.09(b).

“LCT Test Date” has the meaning set forth in Section 1.09(b).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement.

“Lender Participation Notice” has the meaning specified in
Section 2.03(a)(iii)(C).

 

41



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Limited Condition Transaction” means any (i) acquisition or Investment, in each
case for which the consummation thereof is not conditioned on the availability
of financing or (ii) repayment or redemption of, or offer to purchase, any
Indebtedness requiring irrevocable notice in advance of such repayment,
redemption or offer to purchase.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) any Incremental First
Lien Term Commitments Amendment, (vi) any Specified Refinancing Debt Amendment,
(vii) any Loan Modification Agreement, (viii) each Secured Cash Management
Agreement and (ix) each Secured Hedge Agreement.

“Loan Modification Accepting Lender” has the meaning specified in
Section 10.01(C).

“Loan Modification Agreement” has the meaning specified in Section 10.01.

“Loan Modification Offer” has the meaning specified in Section 10.01.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Loan Parties,
taken as a whole, (b) the ability of the Loan Parties, taken as a whole to
perform their payment obligations under the Loan Documents, (c) the validity or
enforceability of either Agent’s Liens (in each case, on behalf of itself and
other Secured Parties) on the Collateral or the priority of such Liens, or
(d) the rights of or remedies available to the Agents or the Lenders under any
of the Loan Documents.

“Material Junior Lien Obligations” means any Junior Lien Obligations in excess
of the Threshold Amount.

 

42



--------------------------------------------------------------------------------

“Material Real Property” means (a) the Real Property set forth on Schedule
5.08(b) and (b) any parcel of Real Property acquired by the Borrower or any
Guarantor after the Closing Date for an acquisition price in excess of
$5,000,000, except for any portion of Real Property that contains improvements
located in an area identified by the Federal Emergency Management Agency (or
successor agency) as a “special flood hazard area”.

“Maturity Date” means (a) with respect to the Initial Term Loans, the earliest
of (i) February 27, 2023, (ii) the date of termination in whole of the Term
Commitments pursuant to Section 2.04(a) prior to any Term Borrowing and
(iii) the date that the Term Loans are declared due and payable pursuant to
Section 8.02, (b) with respect to any Incremental First Lien Term Loan Facility,
the maturity date set forth in the applicable Incremental First Lien Term
Commitments Amendment and (c) with respect to any Specified Refinancing Credit
Agreement Debt, the maturity date set forth in the applicable Specified
Refinancing Debt Amendment.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Cash Consideration” has the meaning specified in Section 7.05(a)(ii).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Secured Parties, in form and substance reasonably satisfactory to
the Collateral Agent.

“Mortgage Policy” has the meaning specified in Section 6.12(a)(iv).

“Mortgaged Properties” means each parcel of Material Real Property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 6.12(a) or Section 6.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which any Loan Party or any ERISA Affiliate makes or is obligated
to make contributions, or during the preceding five plan years, has made or been
obligated to make contributions or with respect to which any of them has any
obligation or liability, contingent or otherwise.

“Net Cash Proceeds” means:

(i) with respect to the Disposition of any asset by Holdings, the Borrower or
any Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event received by or paid to or for the account of Holdings, the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is repaid in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses

 

43



--------------------------------------------------------------------------------

incurred by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event (including attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith), (C) income taxes reasonably
estimated to be actually payable as a result of any gain recognized in
connection therewith, (D) in the case of any Disposition or Casualty Event by a
non-Wholly Owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (D)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a Wholly Owned Restricted Subsidiary as a result thereof and
(E) any reserve for adjustment in respect of (x) the sale price of such asset or
assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by Holdings, the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
Environmental Liabilities or against any indemnification obligations associated
with such transaction. It being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by Holdings, the Borrower or
any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (E) of the preceding
sentence;

(j) with respect to the issuance of any Equity Interest by the Borrower or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance over (ii) the investment
banking fees, underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such issuance; and

(k) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts and commissions, taxes
reasonably estimated to be actually payable and other out-of-pocket expenses,
incurred by the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

“New York Time” means Eastern Standard Time or Eastern Daylight Time, as
applicable.

“Non-ABL Liens” means Liens granted on the Collateral to secure any Non-ABL
Obligations.

 

44



--------------------------------------------------------------------------------

“Non-ABL Obligations” means, collectively, the First Lien Obligations and the
Junior Lien Obligations.

“Non-ABL Priority Collateral” means all assets of the Borrower and the
Guarantors (as applicable) other than ABL Priority Collateral, whether owned on
the Closing Date or thereafter acquired, including: (1) all of the Capital Stock
of the Borrower held by Holdings, and all of the Equity Interests held by the
Borrower and the Subsidiary Guarantors; (2) real estate assets and improvements
thereon; (3) equipment; (4) patents, trademarks, copyrights and other
intellectual property not constituting ABL Priority Collateral; (5) all
intercompany debt; (6) general intangibles, instruments, documents, books and
records, commercial tort claims and supporting obligations related to the
foregoing in each case to the extent not constituting ABL Priority Collateral;
and (7) all accessions to, substitutions for and replacements, proceeds,
insurance proceeds and products of the foregoing, in each case other than
Excluded Assets (as defined in the Security Agreement) (provided that proceeds
of Excluded Assets that are otherwise Non-ABL Priority Collateral shall be
included as Non-ABL Priority Collateral).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Debt Fund Affiliate” means each of the Sponsors and any Affiliate of a
Sponsor other than (i) Holdings, (ii) any Subsidiary of Holdings, (iii) any Debt
Fund Affiliate and (iv) any natural person.

“Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the indebtedness of the Borrower to such Term Lender resulting from the Term
Loans made or held by such Term Lender.

“Notes Redemption” has the meaning set forth in the recitals.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offered Loans” has the meaning specified in Section 2.03(a)(iii)(C).

“OID” has the meaning specified in the definition of “Yield.”

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Person” has the meaning specified in the definition of “Change of
Control.”

 

45



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording or filing Taxes or any other similar Taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, other than any such Taxes imposed with respect to an assignment by a
Lender (other than an assignment made pursuant to Section 3.07) (“Assignment
Taxes”), to the extent such Assignment Taxes are imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Documents, or sold or assigned an
interest in any Loan or Loan Documents).

“Outstanding Amount” means with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, as the case may be,
occurring on such date.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(k).

“PATRIOT Act” has the meaning specified in Section 10.21.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required funding and contributions (including any installment payment thereof)
to Pension Plans and set forth in Sections 412 and 430 of the Code and
Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (not including a
Multiemployer Plan) that is maintained or is contributed to by a Loan Party or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 or 430 of the Code or
Section 302 or 303 of ERISA.

“Perfection Certificate” means, with respect to any Loan Party, a certificate,
substantially in the form of Exhibit I, completed and supplemented with
schedules and attachments contemplated thereby and duly executed on behalf of
such Loan Party by a Responsible Officer of such Loan Party.

“Permits” has the meaning specified in Section 5.01.

“Permitted Acquisition” means a Permitted Investment of the type described in
Section 7.02(c)(i).

“Permitted Amendments” means (i) an extension of the final maturity date of the
applicable Term Loans of the Loan Modification Accepting Lenders, (ii) a
reduction, elimination or extension of the scheduled amortization of the
applicable Term Loans of the Loan Modification Accepting Lenders, (iii) a change
in rate of interest (including a change to the Applicable Rate and

 

46



--------------------------------------------------------------------------------

any provision establishing a minimum rate), premium, or other amount with
respect to the applicable Term Loans of the Loan Modification Accepting Lenders
and/or a change in the payment of fees to the Loan Modification Accepting
Lenders (such change and/or payments to be in the form of cash, Equity Interests
or other property to the extent not prohibited by this Agreement); provided that
any additional premiums pursuant to this clause (iii) shall apply to the
applicable Term Loans of the Loan Modification Accepting Lenders after the
Latest Maturity Date then in effect with respect to the Affected Facility and
(iv) any other amendment to a Loan Document required to give effect to the
Permitted Amendments described in clauses (i) through (iii) of this sentence.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person that is not the Borrower or any of its
Restricted Subsidiaries; provided that the assets received are pledged as
Collateral as required and provided under the Collateral Documents to the extent
that the assets disposed of constituted Collateral.

“Permitted Holders” means Sponsors and members of management of the Borrower (or
its direct parent) who are holders of Equity Interests of the Borrower (or any
of its direct or indirect parent companies) on the Closing Date (the “Management
Investors”) and any Co-Investors; provided that the Sponsors, the Management
Investors and the Co-Investors, collectively, have beneficial ownership of at
least 50% of the total voting power of the Voting Stock of the Borrower or any
of its direct or indirect parent companies.

“Permitted Investment” means:

(a) any Investment in the Borrower or any Restricted Subsidiary; provided that
the aggregate amount of Investments by Loan Parties in Restricted Subsidiaries
that are not or do not become Loan Parties made pursuant to this clause (a),
together with the aggregate amount of consideration paid by the Borrower and its
Restricted Subsidiaries for all acquisitions made from the Closing Date to the
date of determination of Persons that do not become Loan Parties or of assets
that do not become Collateral pursuant to clause (c) below, in each case
outstanding at any time, shall not exceed the greater of (x) $250,000,000 and
(y) 9.0% of Consolidated Total Assets;

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) (i) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person that is engaged in a Similar Business if as a result of
such Investment:

(1) such Person becomes a Restricted Subsidiary of the Borrower, or

(2) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower, and

 

47



--------------------------------------------------------------------------------

(ii) any Investment held by such Person;

provided that the aggregate amount of consideration paid by the Borrower and its
Restricted Subsidiaries for all acquisitions made from the Closing Date to the
date of determination of Persons that do not become Loan Parties or of assets
that do not become Collateral pursuant to this clause (c), together with the
aggregate amount of Investments by Loan Parties in Restricted Subsidiaries that
are not or do not become Loan Parties made pursuant to clause (a) above, in each
case outstanding at any time, shall not exceed the greater of (x) $250,000,000
and (y) 9.0% of Consolidated Total Assets;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to Section 7.05 or any other disposition of assets not
constituting an Asset Sale;

(e) any Investment existing on the Closing Date or made pursuant to legally
binding written commitments in existence on the Closing Date, and any extension,
modification or renewal of such existing Investments, to the extent not
involving any additional Investment other than as the result of the accrual or
accretion of interest or original issue discount or the issuance of pay-in-kind
securities, in each case, pursuant to the terms of such Investments as in effect
on the Closing Date;

(f) loans and advances to, and guarantees of Indebtedness of, employees of the
Borrower (or any of its direct or indirect parent companies) or a Restricted
Subsidiary not in excess of the greater of (x) $8,000,000 and (y) 0.30% of
Consolidated Total Assets outstanding at any one time, in the aggregate;

(g) any Investment acquired by the Borrower or any Restricted Subsidiary:

(i) (x) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Person in which
such other Investment is made or which is the obligor with respect to such
accounts receivable or (y) in good faith settlement of delinquent obligations
of, and other disputes with, customers, trade debtors, licensors, licensees and
suppliers arising in the ordinary course; or

(ii) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(h) Hedging Obligations permitted under Section 7.03(b)(xi);

(i) loans and advances to officers, directors and employees of the Borrower (or
any of its direct or indirect parent companies) or a Restricted Subsidiary for
business-related travel expenses (including entertainment expenses), moving and
relocation expenses, tax advances, payroll advances and other similar expenses,
in each case incurred in the ordinary course of business or consistent with past
practice or to fund such Person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent company thereof under compensation plans
approved by the Board of Directors of the Borrower in good faith;

 

48



--------------------------------------------------------------------------------

(j) Investments the payment for which consists of Equity Interests of the
Borrower, or any of its direct or indirect parent companies (exclusive of
Disqualified Stock); provided that such Equity Interests shall not increase the
amount available for Restricted Payments under Section 7.06(a)(iv)(C);

(k) guarantees of Indebtedness permitted under Section 7.03 and performance
guarantees in the ordinary course of business;

(l) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 7.08(b) (except transactions described in
clauses (ii), (vi) and (x) thereunder);

(m) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment or the licensing or contribution of intellectual property
pursuant to joint marketing or venture arrangements with other Persons;

(n) Investments relating to a Receivables Facility; provided that in the case of
Receivables Facilities established after the Closing Date, such Investments are
necessary or advisable (in the good faith determination of the Borrower) to
effect such Receivables Facility;

(o) while an Unrestricted Subsidiary, Investments in an Issue Date Unrestricted
Subsidiary not to exceed $100,000,000 in the aggregate at any one time
outstanding;

(p) Investments having an aggregate fair market value, taken together with all
other Investments made pursuant to this clause (p) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed the greater of (x) $150,000,000 and (y) 5.5% of
Consolidated Total Assets (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); provided that no more than the greater of (x) $75,000,000 and (y) 2.25%
of Consolidated Total Assets (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value) will be invested in reliance on this clause (p) in Unrestricted
Subsidiaries.

(q) [reserved];

(r) advances, loans, rebates and extensions of credit (including the creation of
receivables) to suppliers, customers and vendors, and performance guarantees, in
each case in the ordinary course of business; and

(s) the acquisition of assets or Equity Interests solely in exchange for the
issuance of common equity securities of the Borrower.

For purposes of this definition, any Investment shall be determined on the date
such Investment is made, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value.

“Permitted Liens” means, with respect to any Person:

 

49



--------------------------------------------------------------------------------

(a) Liens to secure Indebtedness (and, in each case, any related obligations)
incurred under (I) Section 7.03(b)(i)(A), (II) Section 7.03(b)(i)(B) and any
refinancing, refunding, extension, renewal or replacement of such Indebtedness;
provided that any such Liens on Collateral are subject to the provisions of the
ABL Intercreditor Agreement as ABL Liens (including with respect to the relative
priority of the ABL Priority Collateral and the Non-ABL Priority Collateral),
(III) Section 7.03(b)(i)(C); provided that any such Liens on Collateral are
subject to the provisions of the Intercreditor Agreements as Non-ABL Liens and
Junior Priority Liens (including with respect to the relative priority of the
ABL Priority Collateral and the Non-ABL Priority Collateral), and
(IV) Section 7.03(b)(ii) and (iii); provided that any such Liens on Collateral
are subject to the provisions of the Intercreditor Agreements as Non-ABL Liens
and First Priority Liens or Junior Priority Liens, as applicable (including with
respect to the relative priority of the ABL Priority Collateral and the Non-ABL
Priority Collateral);

(b) pledges or deposits by such Person under workmen’s compensation Laws,
unemployment insurance Laws or similar legislation, or good faith deposits,
prepayments or cash pledges to secure bids, tenders, contracts (other than for
the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case incurred in the ordinary course of
business;

(c) Liens imposed by Law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens, in each case, for sums not yet overdue
for a period of more than 30 days or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review, if adequate reserves with
respect thereto are maintained on the books of such Person in accordance with
GAAP;

(d) Liens for taxes, assessments or other governmental charges or claims (i) not
yet overdue for a period of more than 30 days or payable or subject to penalties
for nonpayment or (ii) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens to secure the performance of tenders, completion guarantees, statutory
obligations, surety, environmental or appeal bonds, bids, leases, government
contracts, performance bonds or other obligations of a like nature incurred in
the ordinary course of business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of the Borrower or any Restricted Subsidiary or to the ownership
of its properties, in each case, which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of the Borrower or any Restricted Subsidiary;

 

50



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date after giving effect to the Transactions
(other than Liens in respect of the ABL Facility and the Junior Lien Notes and
other than Liens on Mortgaged Property);

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any Restricted Subsidiary (other than the
proceeds or products of such property or shares of stock or improvements
thereon);

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary
(other than the proceeds or products of such property or shares of stock or
improvements thereon);

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 7.03;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases, licenses, subleases and sublicenses of assets (including, without
limitation, real property and intellectual property rights) in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Borrower or any of the Restricted Subsidiaries and do not
secure any Indebtedness;

(m) Liens arising from financing statement filings under the Uniform Commercial
Code or similar state laws regarding (i) operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business and
(ii) goods consigned or entrusted to or bailed with a Person in connection with
the processing, reprocessing, recycling or tolling of such goods;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

 

51



--------------------------------------------------------------------------------

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (a)(III), (a)(IV), (g), (h) and (i) and the
following clauses (r) and (ff); provided that (x) such new Lien shall be limited
to all or part of the same property that secured the original Lien (plus
proceeds or products of such property or improvements on such property), and
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under the foregoing
clauses (a)(III), (a)(IV), (g), (h), (i) and the following clauses (r) and
(ff) at the time the original Lien became a Permitted Lien under this Agreement,
and (B) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

(r) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(v), (xviii), (xix) and (xxii) of Section 7.03(b); provided that (A) Liens
securing Indebtedness permitted to be incurred pursuant to Section 7.03(b)(v)
are solely on the assets or property of the Borrower or any Restricted
Subsidiary developed, constructed, purchased, leased or acquired with the
proceeds of such Indebtedness and any improvements or accessions to such assets
and property and the proceeds and products thereof and customary security
deposits in respect thereof, (B) Liens securing Indebtedness permitted to be
incurred pursuant to Section 7.03(b)(xviii) are solely on acquired property or
assets of the acquired entity (and proceeds or products of such property or
assets or improvements of such property or assets), as the case may be and
(C) Liens securing Indebtedness permitted to be incurred pursuant to
Section 7.03(b)(xix) extend only to the assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h), so long as such Liens are adequately bonded
and any appropriate legal proceedings that may have been duly initiated for the
review of such judgment have not been finally terminated or the period within
which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation or
exportation of goods in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of banking institutions arising
as a matter of Law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

52



--------------------------------------------------------------------------------

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(x) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.06; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations which obligations at the time outstanding
do not exceed the greater of (x) $150,000,000 and (y) 5.3% of Consolidated Total
Assets;

(aa) Liens securing Hedging Obligations;

(bb) restrictions on dispositions of assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements;

(cc) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures and partnerships;

(dd) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of the Borrower or any
Restricted Subsidiary;

(ee) Liens incurred to secure cash management services or to implement cash
pooling arrangements in the ordinary course of business; and

(ff) Junior Priority Liens; provided that immediately after giving effect to the
incurrence of such amount and application of the proceeds therefrom (assuming
for such purposes that any commitments in respect of the applicable Junior Lien
Obligations are fully drawn), the Secured Net Leverage Ratio (without netting
the cash and Cash Equivalents constituting proceeds of the applicable Junior
Lien Obligations) calculated on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b) would not exceed 5.00 to 1.00; provided that (i) such Liens shall be subject
to one or more Intercreditor Agreements as Junior Lien Obligations; and (ii) the
maturity date of such Junior Lien Obligations shall not be earlier than the
Maturity Date and the Weighted Average Life to Maturity of such Indebtedness
shall not be shorter than the Weighted Average Life to Maturity of the Term
Loans funded on the Closing Date.

Upon delivery to the Collateral Agent of a certificate of a Responsible Officer
of the Borrower requesting the same, the Collateral Agent will enter into any
subordination, non-disturbance, easement, estoppel or similar document or
agreement, in form and substance reasonably acceptable to the Collateral Agent,
for the purpose of creating, acknowledging, and/or confirming any Lien (or the
priority thereof) otherwise permitted hereunder, subject to the terms of Article
VII hereof.

 

53



--------------------------------------------------------------------------------

“Permitted Other First Lien Indebtedness” means Indebtedness incurred pursuant
to documentation other than the Loan Documents, that is either unsecured or
secured by Permitted Other Indebtedness Liens, and the aggregate principal
amount of which shall not exceed the sum of (x) the Fixed Dollar Amount minus
the aggregate principal amount of (i) all Incremental First Lien Term
Commitments (assuming any such commitment is fully drawn) incurred under
Section 2.12(a)(x), and (ii) all Permitted Other Junior Lien Indebtedness
incurred under clause (x) of the definition thereof, plus (y) the principal
amount of all voluntary prepayments and open market repurchases of Term Loans,
any Permitted Other First Lien Indebtedness, and any other Indebtedness secured
on a pari passu basis with the First Lien Obligations, in each case made at or
prior to such time (in each case, excluding prepayments funded with proceeds of
long-term Indebtedness (other than revolving Indebtedness)) minus the aggregate
principal amount of all increases in the Term Facility (assuming the full
funding thereof) incurred under Section 2.12(a)(y) and all Permitted Other
Junior Lien Indebtedness incurred under clause (y) of the definition thereof in
reliance on the credit in such clause for any voluntary prepayments and open
market purchases of Term Loans, Permitted Other First Lien Indebtedness, and any
other Indebtedness secured on a pari passu basis with the First Lien
Obligations, plus (z) such additional amount that would not, after giving effect
on a Pro Forma Basis to the incurrence thereof cause the First Lien Net Leverage
Ratio (without netting the cash and Cash Equivalents constituting proceeds of
the applicable Permitted Other First Lien Indebtedness) as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent and Lenders pursuant
to Section 6.01(a) or (b) to exceed 3.75:1.00 (it being understood and agreed
that the Borrower may (I) incur such Indebtedness under clauses (x), (y) or
(z) in such order as it may elect in its sole discretion at the time of such
incurrence, without giving Pro Forma Effect to any Permitted Other First Lien
Indebtedness (or any portion thereof) permitted to be incurred under clauses
(x) and (y) of the definition hereof that is being incurred contemporaneously
when calculating the amount of Permitted Other First Lien Indebtedness (or any
portion thereof) that may be incurred pursuant to clause (z) of this definition)
and (II) later reclassify Indebtedness incurred under clauses (x) or (y) of this
definition as incurred pursuant to clause (z) of this definition, if at the time
of such reclassification, the Borrower would have been permitted to incur such
Indebtedness under such clause (z)); provided, in each case that: (A) the terms
of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Maturity Date (other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or event of loss, customary excess cash flow sweeps,
customary acceleration rights after an event of default and, with respect to
such Indebtedness incurred in the form of loans, customary amortization
payments, subject to clause (B) below); (B) other than customary bridge
facilities that roll, subject only to customary conditions, into long-term
Indebtedness that satisfies the requirements of this clause (B), the maturity
date of such Indebtedness shall not be earlier than the Maturity Date and, with
respect to such Indebtedness incurred in the form of loans, the Weighted Average
Life to Maturity of such Indebtedness shall not be shorter than the Weighted
Average Life to Maturity of the Term Loans funded on the Closing Date; (C) such
Indebtedness may (1) with respect to mandatory prepayments, share with such
prepayments on a pro rata or less than pro rata basis with all Term Loans then
in effect and (2) with respect to other prepayments, share with such prepayments
on a pro rata or less than pro rata basis with all Term Loans then in effect
(but shall not share more than ratably in either case), (D) the covenants,
events of default, guarantees, collateral and other terms of such Indebtedness,
when taken as a whole, are (i) substantially the same as, or no more

 

54



--------------------------------------------------------------------------------

favorable to the holders of such Indebtedness than those set forth in this
Agreement (except for any terms that are either (1) also added for the benefit
of the existing Term Lenders or (2) only applicable to periods after the Latest
Maturity Date of all Classes of Term Loans then in effect) or (ii) otherwise
reasonably satisfactory to the Administrative Agent (provided that a certificate
of the Responsible Officer of the Borrower delivered to the Administrative Agent
in good faith at least four (4) Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set forth in this clause (D),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
its objection during such four (4) Business Day period); provided, that if the
initial Yield on any Permitted Other First Lien Indebtedness that is (x) secured
on a pari passu basis with the other First Lien Obligations and (y) incurred in
the form of syndicated Dollar denominated term loans, exceeds by more than 50
basis points (the amount of such excess above 50 basis points being herein
referred to as the “First Lien Equivalent Yield Differential”) the Yield then in
effect for any outstanding Term Loans, then the Applicable Rate then in effect
for such outstanding Term Loans shall be automatically increased by the First
Lien Equivalent Yield Differential, effective upon the incurrence of such
Permitted Other First Lien Indebtedness; (E) immediately before and immediately
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default shall have occurred and be continuing (or, if the Borrower has made
an LCT Election with respect to a Limited Condition Transaction, such condition
shall be limited to the absence of any Event of Default under Section 8.01(a),
8.01(f) or 8.01(g)); (F) the agent, trustee or other representative of the
holders of such Indebtedness, acting on behalf of such holders, shall be party
to the Intercreditor Agreements or other customary intercreditor agreements that
are reasonably satisfactory to the Administrative Agent; and (G) there shall be
no obligor in respect of any such Indebtedness that is not a Loan Party and such
Indebtedness shall not be secured by any Liens on any assets that are not
Collateral.

“Permitted Other Indebtedness” means Permitted Other First Lien Indebtedness and
Permitted Other Junior Lien Indebtedness.

“Permitted Other Indebtedness Liens” means Liens on the Collateral securing
Permitted Other Indebtedness and, in the case of any such Liens on the Term
Priority Collateral, that are pari passu with or junior to, the Liens on the
Term Priority Collateral securing the First Lien Obligations, provided that
(w) all such Liens on the Term Priority Collateral securing any Permitted Other
Junior Lien Indebtedness must be junior to the Liens securing the First Lien
Obligations, (x) all such Liens on the Term Priority Collateral that are junior
to the Liens on the Term Priority Collateral securing the First Lien Obligations
will be pari passu with, or junior to, the Liens on the Term Priority Collateral
securing the Junior Lien Obligations, (y) such Liens are granted under security
documents to a collateral agent for the benefit of the holders of the Permitted
Other Indebtedness and subject to the Intercreditor Agreements or other
customary intercreditor agreements that are reasonably satisfactory to the
Administrative Agent and the Collateral Agent and that are entered into among
the Collateral Agent, the ABL Facility Collateral Agent and the Junior Lien
Collateral Agent, such other collateral agent and the Loan Parties and which
provides for lien sharing and for the senior, junior or pari passu treatment of
such Liens with the Liens securing, as applicable, the First Lien Obligations,
the ABL Obligations or Junior Lien Obligations

 

55



--------------------------------------------------------------------------------

and (z) all such Liens on the ABL Priority Collateral shall be (i) junior to the
Liens on the ABL Priority Collateral securing the ABL Obligations, (ii) pari
passu with, or junior to, the Liens on the ABL Priority Collateral securing the
First Lien Obligations and (iii) pari passu with, or junior to, the Liens on the
ABL Priority Collateral securing the Junior Lien Obligations.

“Permitted Other Junior Lien Indebtedness” means Indebtedness incurred pursuant
to the documentation other than the Loan Documents, that is either unsecured or
secured by Permitted Other Indebtedness Liens on the Collateral that are junior
to the Liens securing the First Lien Obligations, and the aggregate principal
amount of which shall not exceed the sum of (x) the Fixed Dollar Amount minus
the aggregate principal amount of (i) all Incremental First Lien Term
Commitments (assuming any such commitment is fully drawn) incurred under
Section 2.12(a)(x) and (ii) all Permitted Other First Lien Indebtedness incurred
under clause (x) of the definition thereof, plus (y) the principal amount of all
voluntary prepayments, open market repurchases and loan or note repurchases of
Term Loans, Junior Lien Notes, Permitted Other Indebtedness and any other
Indebtedness secured on a pari passu or a junior basis to the First Lien
Obligations, in each case made at or prior to such time (in each case, excluding
prepayments funded with proceeds of long-term Indebtedness (other than revolving
Indebtedness)) minus the aggregate principal amount of (i) all Incremental First
Lien Term Commitments (assuming any such commitment is fully drawn) incurred
under Section 2.12(a)(y) and (ii) all Permitted Other First Lien Indebtedness
incurred under clause (y) of the definition thereof, and (z) such additional
amount that would not, after giving effect on a Pro Forma Basis to the
incurrence thereof (assuming for such purposes that any commitments in respect
of the applicable Indebtedness are fully drawn) cause the Secured Net Leverage
Ratio (without netting the cash and Cash Equivalents constituting proceeds of
the applicable Permitted Other Junior Lien Indebtedness) as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) to exceed 5.00:1.00 (it being understood and agreed that
the Borrower may (I) incur such Indebtedness under clauses (x), (y) or (z) in
such order as it may elect in its sole discretion at the time of such
incurrence, without giving Pro Forma Effect to any other Permitted Other Junior
Lien Indebtedness (or any portion thereof) permitted to be incurred under
clauses (x) and (y) of the definition hereof that is being incurred
contemporaneously when calculating the amount of Permitted Other Junior Lien
Indebtedness (or any portion thereof) that may be incurred pursuant to clause
(z) of this definition and (II) later reclassify Indebtedness incurred under
clauses (x) or (y) of this definition as incurred pursuant to clause (z) of this
definition, if at the time of such reclassification, the Borrower would have
been permitted to incur such Indebtedness under such clause (z)); provided, in
each case, that: (A) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Maturity Date (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or event of loss, customary
excess cash flow sweeps and customary acceleration rights after an event of
default); (B) other than customary bridge facilities that roll, subject only to
customary conditions, into long-term Indebtedness that satisfies the
requirements of this clause (B), the maturity date of such Indebtedness shall
not be earlier than the Maturity Date and, with respect to such Indebtedness
incurred in the form of loans, the Weighted Average Life to Maturity of such
Indebtedness shall not be shorter than the Weighted Average Life to Maturity of
the Term Loans funded on the Closing Date; (C) the covenants, events of default,
guarantees, collateral and other terms of such Indebtedness, when taken as a
whole, are substantially the same as, or no more favorable to the holders of
such Indebtedness than, those set forth in the Junior Lien Indenture (except for
any

 

56



--------------------------------------------------------------------------------

terms that are either (1) also added for the benefit of the existing Term
Lenders, (2) only applicable to periods after the Latest Maturity Date of all
Classes of Term Loans then in effect) or (3) otherwise reasonably satisfactory
to the Administrative Agent (provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in good faith at
least four (4) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement set forth in this clause (C), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Borrower of its objection
during such four (4) Business Day period); (D) immediately before and
immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing (or, if the
Borrower has made an LCT Election with respect to a Limited Condition
Transaction, such condition shall be limited to the absence of any Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g)); (E) the agent, trustee or
other representative of the holders of such Indebtedness, acting on behalf of
such holders, shall be party to the Intercreditor Agreements or other customary
intercreditor agreements that are reasonably satisfactory to the Administrative
Agent; and (F) there shall be no obligor in respect of any such Indebtedness
that is not a Loan Party and such Indebtedness shall not be secured by any Liens
on any assets that are not Collateral.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Platform” means IntraLinks or another similar electronic system whereby
Borrower Materials are posted.

“Pledged Securities” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Date” has the meaning specified in Section 2.03(c).

“Prime Rate” means the rate of interest per annum determined from time to time
by DB (or any successor to DB in its capacity as Administrative Agent) as its
prime commercial lending rate in effect at its principal office in New York City
and notified to the Borrower. Each change in the Prime Rate shall be effective
as of the opening of business on the date such change is announced as being
effective. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually available.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) income statement items (whether positive or
negative) attributable to the property or Person, if any, subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in

 

57



--------------------------------------------------------------------------------

any Restricted Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Restricted
Subsidiaries, shall be excluded, and (ii) in the case of a purchase or other
acquisition of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all or substantially all of the Equity Interests
in a Person, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Borrower or any of its Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.13), the numerator of which is the amount
of the Term Commitments of such Lender at such time and the denominator of which
is the amount of the Aggregate Commitments at such time; provided that if the
commitment of each Lender to make Term Loans has been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(iii)(B).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” means a Lender whose representatives may trade in securities of
Holdings or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Qualified Equity Interests” means any Equity Interests which are not
Disqualified Stock.

“Qualified Proceeds” means assets that are used or useful in, or Equity
Interests of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Equity Interests shall be determined by the
Borrower or Holdings in good faith.

“Qualifying IPO” means the issuance by Holdings (or any direct or indirect
parent thereof) of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the SEC in
accordance with the Securities Act (whether alone or in connection with a
secondary public offering).

“Qualifying Lenders” has the meaning specified in Section 2.03(a)(iii)(D).

“Qualifying Loans” has the meaning specified in Section 2.03(a)(iii)(D).

 

58



--------------------------------------------------------------------------------

“Real Property” means all right, title and interest in and to all parcels of or
interests in real property (including but not limited to land, buildings,
easements and improvements) owned or leased by any Borrower or Guarantor.

“Receivables Facility” means one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for standard representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries sells its accounts receivable to either (a) a Person that is not a
Restricted Subsidiary or (b) a Receivables Subsidiary that in turn sells its
accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Subsidiary” means any Subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(xiv).

“Register” has the meaning set forth in Section 10.07(c).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Relevant Transaction” has the meaning specified in Section 2.03(b)(ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived.

“Repricing Transaction” means any refinancing, replacement or repricing, in
whole or in part, of any of the Initial Term Loans under this Agreement,
directly or indirectly, (x) from, or in anticipation of, the receipt of proceeds
of any Indebtedness (including, without limitation, any Incremental First Lien
Term Loans or any Permitted Other First Lien Indebtedness), or (y) pursuant to
any amendment to this Agreement, in any case, the primary purpose of which is to
result in a weighted average yield (after giving effect to margins, interest
rate floors, upfront or similar fees or original issue discount paid or payable
by Borrower and shared with all lenders or holders thereof in the primary
syndication thereof, but excluding the effect of any arrangement, structuring,
underwriting, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof generally and in their capacity
as lenders or holders) as of the date of such refinancing that is, or could be
by the express terms of such Indebtedness (and not by virtue of any fluctuation
in the Eurodollar Rate or Base Rate), less than the weighted average

 

59



--------------------------------------------------------------------------------

yield of (to be determined by the Administrative Agent, on the same basis as
above) such Initial Term Loans immediately prior to such refinancing,
replacement or repricing, excluding in each case any refinancing, replacement or
repricing of Term Loans in connection with a Qualifying IPO or a Change of
Control transaction.

“Request for Credit Extension” means with respect to a Term Borrowing,
conversion or continuation of Term Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments; provided that the unused Term Commitments of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party and, as to
any document delivered on the Closing Date, any vice president, secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 7.06(a)(iv).

“Restricted Proceeds” has the meaning specified in Section 2.03(b)(vi).

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided that upon the occurrence of an Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary.”

“Retired Equity Interests” has the meaning specified in Section 7.06(b)(ii).

“S&P” means Standard & Poor’s Financial Services LLC, a division of S&P Global
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

“Sanctioned Country” means a country that is itself the target of territorial
sanctions imposed, administered, or enforced by OFAC, the United Nations
Security Council, Her Majesty’s Treasury of the United Kingdom or the European
Union.

 

60



--------------------------------------------------------------------------------

“Sanctioned Entity” means (a) a government of a Sanctioned Country, (b) an
agency of the government of a Sanctioned Country, (c) a Person directly or
indirectly owned or controlled by the government of a Sanctioned Country or
(d) a Person organized under the Laws of, located or resident in, a Sanctioned
Country.

“Sanctioned Person” means (a) a Person named on (i) the list of Specially
Designated Nationals and Blocked Persons or other sanctions list maintained by
OFAC and available at https://sanctionssearch.ofac.treas.gov, or as otherwise
published from time to time, or (ii) any comparable sanctions-related list
maintained by the United Nations Security Council, Her Majesty’s Treasury of the
United Kingdom, the European Union, or any European Union member state, or (b) a
Person controlled or 50% or greater owned by one or more Persons named on the
list of Specially Designated Nationals or Blocked Persons or other sanctions
list maintained by OFAC, the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom, the European Union, or any European Union member
state.

“Scheduled Unavailability Date” has the meaning specified in Section 1.13(b).

“Screen Rate” means Reuters Screen LIBOR01 Page (or (x) any successor service or
entity that has been authorized by the U.K. Financial Conduct Authority to
administer the London Interbank Offered Rate or (y) any service selected by such
Administrative Agent that has been nominated by such an entity as an authorized
information vendor for the purpose of displaying such rates) offered rate for
deposits in Dollars for the relevant Interest Period. If Reuters or such other
selected service (or any successor thereto) ceases to publish such rate, the
agreed page is replaced or service ceases to be available, the Administrative
Agent may specify another page or service displaying the appropriate rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Restricted Subsidiary and any
Cash Management Bank (solely to the extent the obligations thereunder do not
constitute ABL Obligations) and for which (a) written notice substantially in
the form of Exhibit B has been delivered by such Person or such Cash Management
Bank to the Administrative Agent, which (i) specifies that such agreement is a
Secured Cash Management Agreement and (ii) acknowledges and accepts the Cash
Management Bank’s appointment of the Administrative Agent and the Collateral
Agent pursuant to the terms of Article IX for itself and its Affiliates as if a
“Lender” party hereto, and (b) such Person and/or such Cash Management Bank
provides to the Administrative Agent such supporting documentation as the
Administrative Agent may reasonably request.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Restricted Subsidiary and any Hedge Bank
(solely to the extent the obligations thereunder do not constitute ABL
Obligations) and for which (a) written notice substantially in the form of
Exhibit O has been delivered by the Loan Party or the Hedge Bank to the
Administrative Agent and the Collateral Agent, which (i) specifies that such
Swap Contract is intended to be secured on a pari passu basis with the other
First Lien Obligations and

 

61



--------------------------------------------------------------------------------

is a Secured Hedge Agreement, and (ii) acknowledges and accepts Hedge Bank’s
appointment of the Administrative Agent and the Collateral Agent pursuant to the
terms of Article IX for itself and its Affiliates as if a “Lender” party hereto,
and (b) the Loan Party and/or Hedge Bank provides to the Administrative Agent
and the Collateral Agent such supporting documentation as the Administrative
Agent or the Collateral Agent may reasonably request.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Net Leverage Ratio” means at the end of a fiscal quarter for which
financial statements have been delivered to the Administrative Agent and Lenders
pursuant to Section 6.01(a) or (b), the ratio of (a) Consolidated Secured
Indebtedness of the Borrower and its Restricted Subsidiaries, as of the end of
such quarter, less an amount not to exceed $100,000,000 equal to the sum of the
amount of any cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as of such date that is free and clear of all Liens, other than
Liens in favor of the Collateral Agent for the benefit of the Secured Parties,
the ABL Facility Collateral Agent for the benefit of the ABL Facility Secured
Parties or the Junior Lien Collateral Agent for the benefit of the Junior Lien
Secured Parties, to (b) the aggregate amount of EBITDA of the Borrower and its
Restricted Subsidiaries for the period of the four consecutive full fiscal
quarters ended at the end of such quarter, with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.” For purposes of this calculation, the amount of
Indebtedness outstanding as of any date of determination shall not include any
Hedging Obligations that are incurred for non-speculative purposes.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, any Supplemental
Administrative Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent from time to time pursuant to Section 9.01(b) and
each other holder of the First Lien Obligations.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.

“Security Agreement” means, collectively, the First Lien Security Agreement
dated as of the Closing Date executed by the Loan Parties and the Collateral
Agent, as amended, restated, supplemented or otherwise modified from time to
time and, substantially in the form of Exhibit G, together with each other
security agreement supplement executed and delivered pursuant to Section 6.12 or
6.14.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Similar Business” means any business or other activities conducted, or proposed
to be conducted, by Holdings, the Borrower and its Subsidiaries on the Closing
Date or any business or other activities conducted by any entity that is
similar, reasonably related, complementary, incidental or ancillary thereto or a
reasonable extension, development or expansion thereof.

 

62



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of debts and liabilities, including,
without limitation, contingent liabilities, subordinated or otherwise, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the liability of such Person
on its debts as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Asset Sale Proceeds” means cash proceeds from one or more
Dispositions in an amount not to exceed $50,000,000 in the aggregate since the
Closing Date.

“Specified Refinancing Credit Agreement Debt” has the meaning specified in the
definition of Specified Refinancing Debt.

“Specified Refinancing Debt” means Indebtedness that is either (x) incurred
under the Loan Documents pursuant to a Specified Refinancing Debt Amendment and
is secured by Specified Refinancing Liens on a pari passu basis with the Term
Loans (“Specified Refinancing Credit Agreement Debt”) or (y) incurred pursuant
to documentation other than the Loan Documents that is either unsecured or
secured by Specified Refinancing Liens, provided that: (A) an amount equal to
the principal amount of such Indebtedness is applied concurrently with the
incurrence thereof to prepay the Term Loans pursuant to Section 2.03(b)(iii) or
any previously incurred Specified Refinancing Debt; (B) other than customary
bridge facilities that roll, subject only to customary conditions, into
long-term Indebtedness that satisfies the requirements of this clause (B), the
terms of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the Latest Maturity Date of all
Classes of Term Loans then in effect (other than customary offers to repurchase
or mandatory prepayments upon a change of control, asset sale or event of loss,
customary excess cash flow sweeps (in the case of first lien debt), customary
acceleration rights after an event of default and, with respect to such
Indebtedness incurred in the form of loans, customary amortization payments,
subject to clause (C) below); (C) the maturity date of such Indebtedness shall
not be earlier than the Latest Maturity Date of all Classes of Term Loans then
in effect and, with respect to such Indebtedness incurred in the form of loans,
the Weighted Average Life to Maturity of such Indebtedness shall not be shorter
than the Weighted Average Life to Maturity of the then outstanding Term Loans;
(D) the covenants, events of default, guarantees, collateral and other terms
(excluding pricing and optional prepayment, repurchase or redemption terms) of
such Indebtedness, when taken as a whole, are (i) customary for “high yield”
securities (regardless of whether such Indebtedness is in the form of securities
or loans) and (ii) substantially the same as, or no more favorable to the
holders of such Indebtedness than, those set forth in this Agreement (except for
any terms that are either (1) also added for the benefit of the existing Term
Lenders, (2) only applicable to periods after the Latest

 

63



--------------------------------------------------------------------------------

Maturity Date of all Classes of Term Loans then in effect) or (3) otherwise
reasonably satisfactory to the Administrative Agent (provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
in good faith at least four (4) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set forth in this clause (D),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
its objection during such four (4) Business Day period); (E) immediately before
and immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing (or, if the
Borrower has made an LCT Election with respect to a Limited Condition
Transaction, such condition shall be limited to the absence of any Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g)); (F) there shall be no
borrowers or guarantors in respect of such Indebtedness that are not the
Borrower or a Guarantor, and the borrower with respect to such Indebtedness
shall be the borrower of the Indebtedness being refinanced; (G) if secured, such
Indebtedness shall not be secured by any assets that do not constitute
Collateral (and such Indebtedness shall be subject to (1) the Intercreditor
Agreements or if secured on a pari passu basis with the First Lien Obligations,
a pari passu Intercreditor Agreement on terms consistent with the Intercreditor
Terms); (H) the terms relating to the holding of loans under such Indebtedness
by an Affiliated Lender shall be no less restrictive to such Affiliated Lender
than those in Sections 10.01 and 10.07; (I) the principal amount (or accreted
value, if applicable) of any such Indebtedness does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so subject to such
refinancing except by an amount equal to accrued and unpaid interest, unpaid
premium thereon and reasonable fees, premiums and expenses incurred, in
connection with such Specified Refinancing Debt and (J) such Indebtedness may
(1) with respect to mandatory prepayments, share with such prepayments on a pro
rata or less than pro rata basis with all Term Loans then in effect and (2) with
respect to other prepayments, share with such prepayments on a pro rata or less
than pro rata basis with all Term Loans then in effect (but shall not share more
than ratably in either case).

“Specified Refinancing Debt Amendment” has the meaning specified in
Section 10.01.

“Specified Refinancing Debt Amendment Effective Date” means the effective date
of any Specified Refinancing Debt Amendment.

“Specified Refinancing Liens” means Liens on the Collateral that secure
Specified Refinancing Debt and, in the case of any such Liens on the Term
Priority Collateral, that are junior to, or pari passu with, the Liens on the
Term Priority Collateral securing the First Lien Obligations, provided that
(x) such Liens are granted under security documents to a collateral agent for
the benefit of the holders of such Specified Refinancing Debt that are not more
restrictive to Holdings, the Borrower and its Restricted Subsidiaries than the
Collateral Documents (provided that a certificate of the Chief Financial Officer
of the Borrower delivered to the Administrative Agent in good faith at least
four (4) Business Days prior to the incurrence of such Specified Refinancing
Debt, together with a reasonably detailed description of the security documents
with respect to such Specified Refinancing Debt or drafts of such security
documents, stating that the Borrower has determined in good faith that such
security documents satisfy the requirement set forth in the

 

64



--------------------------------------------------------------------------------

first proviso above, shall be conclusive evidence that such security documents
satisfy such requirement unless the Administrative Agent provides notice to the
Borrower of its objection during such five (5) Business Day period) and are
subject to the Intercreditor Agreements, an intercreditor agreement that is
reasonably satisfactory to the Administrative Agent and the Collateral Agent and
that is entered into among the Collateral Agent, such other collateral agent and
the Loan Parties or if such Liens are secured on a pari passu basis with the
First Lien Obligations, a pari passu Intercreditor Agreement on terms consistent
with the Intercreditor Terms, in each case which provides for lien sharing and
for the junior or pari passu treatment, as the case may be, of such Liens with
and relative to the Liens securing the First Lien Obligations and (y) all such
Liens on the ABL Priority Collateral shall be junior to the Liens on the ABL
Priority Collateral securing the ABL Obligations, and pari passu with, or junior
to, the Liens on the ABL Priority Collateral securing the First Lien
Obligations.

“Specified Representations” means those representations made in Sections 5.01(a)
and (b)(ii), 5.02(a) and (b)(i), 5.03(a), 5.04, 5.13, 5.17, 5.19 and, solely
with respect to the use of proceeds of the Loans, Sections 5.20, 5.21, and 5.22.

“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Investment that results in a Person
becoming a Restricted Subsidiary, any Permitted Acquisition or any Disposition
that results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of
the Borrower, any Investment constituting an acquisition of assets constituting
a business unit, line of business or division of another Person or any
Disposition of a business unit, line of business or division of the Borrower or
a Restricted Subsidiary, in each case whether by merger, consolidation,
amalgamation or otherwise or any material restructuring of the Borrower or
implementation of initiative not in the ordinary course of business and
described in reasonable detail in the certificate of a Responsible Officer of
the Borrower.

“Sponsors” means Oaktree Capital Management L.P., Apollo ALS Holdings II, L.P.,
Bain Capital Credit, LP, Caspian Capital Partners LP and their respective
Affiliates, but not including any portfolio companies thereof.

“Subordinated Indebtedness” means

(a) with respect to the Borrower, any Indebtedness of the Borrower that is by
its terms subordinated in right of payment to the First Lien Obligations, and

(b) with respect to any Guarantor, any Indebtedness of such Guarantor that is by
its terms subordinated in right of payment to the First Lien Obligations of such
Guarantor.

“Subsequent Transaction” has the meaning specified in Section 1.09(b)(iii).

“Subsidiary” means, with respect to any Person,

(a) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof and

 

65



--------------------------------------------------------------------------------

(b) any partnership, joint venture, limited liability company or similar entity
of which

(i) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(ii) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Collateral Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F-2, together with each other
Guaranty and Guaranty supplement delivered pursuant to Section 6.12.

“Subsidiary Redesignation” has the meaning specified in the definition of
“Unrestricted Subsidiary.”

“Successor Borrower” has the meaning specified in Section 7.02(a)(i).

“Successor Person” has the meaning specified in Section 7.02(d)(i).

“Supplemental Administrative Agent” has the meaning specified in
Section 9.14(a).

“Supplemental Administrative Agents” has the meaning specified in
Section 9.14(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and

 

66



--------------------------------------------------------------------------------

the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include an Agent, an Arranger or a
Lender or any Affiliate of an Agent, an Arranger or a Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Term Lenders pursuant to Section 2.01.

“Term Commitment” means the Initial Term Commitment, the Incremental First Lien
Term Commitments, commitments in respect of any Specified Refinancing Credit
Agreement Debt or all of them collectively, as the context may require.

“Term Facility” means, at any time, the Initial Term Facility, any Incremental
First Lien Term Loan Facility and term facility in respect of Specified
Refinancing Credit Agreement Debt or all of them collectively, as the context
may require.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means any term loans made by any Term Lender under Sections 2.01 and
2.12 or pursuant to any Specified Refinancing Debt Amendment.

“Term Priority Collateral” has the meaning specified in the ABL Intercreditor
Agreement.

“Threshold Amount” means $40,000,000.

 

67



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” means, at the end of a fiscal quarter for which
financial statements have been delivered to the Administrative Agent and the
Lenders pursuant to Section 6.01(a) or (b), the ratio of (a) Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries, as of the end of
such quarter, less an amount not to exceed $100,000,000 equal to the sum of the
amount of any cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as of such date that is free and clear of all Liens, other than
Liens in favor of the Collateral Agent for the benefit of the Secured Parties,
the ABL Facility Collateral Agent for the benefit of the ABL Facility Secured
Parties or the Junior Lien Collateral Agent for the benefit of the Junior Lien
Secured Parties, to (b) the aggregate amount of EBITDA of the Borrower and its
Restricted Subsidiaries for the period of the four consecutive full fiscal
quarters ended at the end of such quarter, with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.” For purposes of this calculation, the amount of
Indebtedness outstanding as of any date of determination shall not include any
Hedging Obligations that are incurred for non-speculative purposes.

“Total Outstandings” means the aggregate Outstanding Amount of all Term Loans.

“Traded Securities” means any debt or equity securities issued pursuant to a
public offering.

“Transactions” means collectively, (i) the execution, delivery and performance
by each Loan Party of the Loan Documents and Junior Lien Note Documents to which
it is a party, the borrowing of Initial Term Loans and the issuance of the
Junior Lien Notes on the Closing Date and the use of proceeds thereof, (ii) the
entry into the ABL Amendment, (iii) the consummation of the Notes Redemption and
(iv) the payment of all fees and expenses in connection with the foregoing.

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan or
a Eurodollar Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent and the Collateral Agent; provided that the Borrower shall
only be permitted to so designate a Subsidiary as an Unrestricted Subsidiary
after the Closing Date and so long as (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Restricted Subsidiaries) through Investments as permitted by, and in
compliance with, Section 7.06 and the designation of such Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the fair market value as

 

68



--------------------------------------------------------------------------------

determined by the Borrower in good faith of the Borrower’s (as applicable)
Investment therein, (c) without duplication of clause (b), any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 7.06, (d) such Subsidiary
shall have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under the ABL Facility, the Junior
Lien Indenture and any then-outstanding Permitted Other Indebtedness, Specified
Refinancing Debt and any refinancing of the Junior Lien Notes, (e) each of
(1) the Subsidiary to be so designated and (2) its Subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary or own any Equity Interests or
Indebtedness of, or own or hold any Lien on any property of, the Borrower or any
direct or indirect parent entity of the Borrower or any other Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated,
(f) the Fixed Charge Coverage Ratio is not less than 2.00:1.00 following the
designation of such Unrestricted Subsidiary on a Pro Forma Basis and (g) the
Borrower shall have delivered to the Administrative Agent and the Collateral
Agent a certificate of a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (a) through (f), and
(2) any Subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (other than with
respect to an Issue Date Unrestricted Subsidiary, as to which this proviso will
not apply) (i) no Default or Event of Default has occurred and is continuing or
would result therefrom, (ii) any Indebtedness owed by such Unrestricted
Subsidiary shall be permitted to be incurred under Section 7.03 on the date of
such Subsidiary Redesignation, (iii) any Liens on the property or assets of such
Unrestricted Subsidiary shall be permitted to be incurred under Section 7.01 on
the date of such Subsidiary Redesignation, (iv) the Fixed Charge Coverage Ratio
for the Borrower and its Restricted Subsidiaries is not less than 2.00:1.00
following the designation of such Subsidiary on a Pro Forma Basis and (v) the
Borrower shall have delivered to the Administrative Agent and the Collateral
Agent a certificate of a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clauses (i) through (iii) As of
the Closing Date, (a) Aleris Asia Pacific Limited, Aleris Aluminum Zhenjiang Co.
Ltd. and Aleris (Shanghai) Trading Co. Ltd. and any of their direct and indirect
Subsidiaries are Unrestricted Subsidiaries (such entities, each an “Issue Date
Unrestricted Subsidiary” and together, the “Issue Date Unrestricted
Subsidiaries”) and (b) all other Subsidiaries of the Borrower are Restricted
Subsidiaries. “Voting Stock” of any Person as of any date means the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more Wholly Owned Subsidiaries of such Person.

 

69



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party, the Administrative Agent, or any other
applicable withholding agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield” means, for any Indebtedness (whether in the form of term loans or notes)
as of any date of determination, the sum of (x) the interest rate margin for
such Indebtedness that bears interest based on a eurodollar rate on such date
(or, if such Indebtedness is fixed rate, the interest rate applicable thereto)
and (y) if such Indebtedness is originally advanced at a discount or the lenders
or holders making the same receive an “upfront” or similar fee (excluding, for
the avoidance of doubt, arrangement, underwriting, syndication, structuring
fees, and commitment fees or other fees payable to any arrangers or underwriters
in connection therewith) directly or indirectly from Holdings or the Borrower
for doing so (the amount of such discount or fee, expressed as a percentage of
the principal amount of such Indebtedness, being referred to herein as “OID”),
the amount of such OID divided by the lesser of (A) the average life to maturity
of such Indebtedness as of the date such Indebtedness is incurred and (B) four;
provided that for purposes of determining the First Lien Equivalent Yield
Differential or the First Lien Incremental Yield Differential, any difference
between the “eurodollar rate floors” with respect to the relevant Indebtedness
shall be equated to interest rate margin for purposes of determining whether an
increase to the interest rate margin under the existing Term Facility shall be
required, to the extent an increase in the interest rate floor in the existing
Term Facility would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the interest rate
margin) applicable to the existing Term Facility shall be increased to the
extent of such differential between interest rate floors; provided, further,
that any Indebtedness that constitutes fixed-rate Indebtedness shall be swapped
to a floating rate on a customary matched-maturity basis. The Yield of any
Indebtedness shall be determined after taking into account any repricing of such
Indebtedness that has become effective prior to such date of determination (it
being understood that if any such repricing was effected as a refinancing
tranche, the OID applicable to the refinanced loans shall be taken into account
in addition to any OID applicable to the refinancing loans). The Yield shall be
determined by the Administrative Agent in consultation with the Borrower.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

70



--------------------------------------------------------------------------------

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement or any other Loan Document shall be prepared in conformity with, GAAP,
except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP or the application thereof would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP or the application thereof (subject to the approval of the
Required Lenders) but without any fees being payable in connection therewith;
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP or the application thereof prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or the
application thereof.

(c) For the avoidance of doubt, notwithstanding anything herein or in any other
Loan Document to the contrary in this Section 1.03, any obligation of a Person
under a lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, that is not (or would not be)
required to be classified and accounted for as a Financing Lease Obligation or
Attributable Indebtedness on a balance sheet of such Person under GAAP as in
effect on the Closing Date shall not be treated as a Financing Lease Obligation
or Attributable Indebtedness as a result of the adoption of changes in GAAP or
changes in the application of GAAP and no reconciliation statements will be
required to reflect any changes in GAAP with respect to the treatment of leases.

 

71



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by this Agreement or the Intercreditor Agreements; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York Time.

1.07 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.10 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by DB at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency.

1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, for purposes of this
Agreement and the other Loan Documents, EBITDA, the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio, the Total Net Leverage Ratio and the
Fixed Charge Coverage Ratio shall be calculated (including, but not limited to,
for purposes of Section 2.12) on a Pro Forma Basis with respect to each
Specified Transaction occurring during the applicable four quarter period to
which such calculation relates, or subsequent to the end of such four-quarter
period but not later than the date of such calculation; provided that
notwithstanding the foregoing, when calculating the First Lien Net Leverage
Ratio for purposes of determining the applicable percentage of Excess Cash Flow
and the application of Net Cash Proceeds from Dispositions and Event of Losses
set forth in Section 2.03, the events described in the definition of Pro Forma
Basis (and corresponding provisions of the definition of EBITDA) that occurred
subsequent to the end of the applicable four quarter period shall not be given
Pro Forma Effect.

 

72



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, in connection with any
action required to be taken in connection with a Limited Condition Transaction,
for purposes of:

(i) calculating the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Total Net Leverage Ratio, the Fixed Charge Coverage Ratio and other
financial calculations (including, but not limited to, for purposes of
Section 2.12);

(ii) determining compliance with representations, warranties, Defaults or Events
of Defaults; or

(iii) testing availability under covenant baskets set forth in this Agreement
(including covenant baskets measured as a percentage of EBITDA),

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination shall be deemed to be the date the
definitive agreement for such Limited Condition Transaction is entered into or,
at the option of the Borrower, the date the irrevocable notice of repayment,
redemption or offer to purchase is delivered, as applicable (the “LCT Test
Date”), and if, after giving Pro Forma Effect to the Limited Condition
Transaction and the other transactions required to be entered into in connection
therewith (including any incurrence or repayment of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
test period ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with such
representation, warranty, ratio, test or basket, such representation, warranty,
ratio, test or basket shall be deemed to have been complied with; provided that
availability under any ratio and the determination of whether the relevant
condition is satisfied may in any event be recalculated, at the option of the
Borrower, on the closing date of the Limited Condition Transaction. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date are exceeded as a result of fluctuations in any such
representations, warranties, ratio, test or basket, including due to
fluctuations in EBITDA of the Borrower or the Person subject to such Limited
Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such representations, warranties, baskets, tests or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any calculation of any representations,
warranties, ratio, test or basket availability with respect to any transaction
required to be entered into in connection with such Limited Condition
Transaction following the relevant LCT Test Date and prior to the earlier of
(i) the date on which such Limited Condition Transaction is consummated or
(ii) the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether any such required
transaction is permitted under this Agreement, any such ratio, test or basket
shall be calculated on a Pro Forma Basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided, however, that with respect to a Limited Condition
Transaction funded with any Incremental First Lien Term Facilities, covenant
baskets measured as a percentage of EBITDA shall not be calculated giving Pro
Forma Effect to such Limited Condition Transaction. If the Borrower has made an
LCT Election for any Limited Condition Transaction, then in connection with any
calculation of any other ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Restricted Payments (subject
to the proviso at the end of this sentence), the making of any Permitted
Investment, mergers, the conveyance, lease or other

 

73



--------------------------------------------------------------------------------

transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary, in each case,
not required to be entered into in connection with the applicable Limited
Condition Transaction (a “Subsequent Transaction”) following the relevant LCT
Test Date and prior to the earlier of (x) the date on which such Limited
Condition Transaction is consummated or (y) the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction (or the date on which
the Borrower demonstrates to the Administrative Agent that it has elected not to
pursue such Limited Condition Transaction), for purposes of determining whether
such Subsequent Transaction is permitted under this Agreement, any such ratio,
test or basket shall be required to be satisfied on a Pro Forma Basis assuming
such Limited Condition Transaction and other transactions required to be entered
into in connection therewith (including any incurrence of Indebtedness and the
use of proceeds thereof) have been consummated; provided, in the case of
Restricted Payments (other than Investments) such ratio tests and baskets will
be tested both as if such transaction had been consummated and as if such
transaction had not been consummated.

1.10 Financial Ratio Calculations. With respect to any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of any
Loan Document that does not require compliance with a financial ratio or test
(including the Total Net Leverage Ratio, Secured Net Leverage Ratio, First Lien
Net Leverage Ratio or Fixed Charge Coverage Ratio) under any covenant (any such
amounts, the “Fixed Amounts”) a part of the same transaction or series of
related transactions with any amounts incurred or transactions entered into (or
consummated) in reliance on another provision of such covenant that requires
compliance with a financial ratio or test (including the Total Net Leverage
Ratio, Secured Net Leverage Ratio, First Lien Net Leverage Ratio or Fixed Charge
Coverage Ratio) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts under such covenant shall be
disregarded in the calculation of the financial ratio or test applicable to such
Incurrence-Based Amounts under such covenant.

1.11 Basket Calculations.

(a) If any of the baskets set forth in this Agreement are exceeded solely as a
result of either (x) fluctuations to EBITDA for the most recently completed
fiscal quarter after the last time such baskets were calculated for any purpose
under this Agreement or (y) fluctuations in applicable currency exchange rates
after the last time such baskets were calculated for any purpose under this
Agreement, such baskets will not be deemed to have been exceeded solely as a
result of such fluctuations; provided, that for purposes of determining
compliance with any Dollar denominated restrictions on the incurrence of Liens,
Investments, Indebtedness, Dispositions or Restricted Payments, the dollar
equivalent principal amount of such Lien, Indebtedness, Disposition or
Restricted Payment shall be calculated based on the relevant currency exchange
rate in effect on the date of such incurrence or application, as applicable;
provided, further, that the maximum amount of any Liens, Indebtedness,
Dispositions or Restricted Payments shall not be deemed to be exceeded solely as
a result of fluctuations in the exchange rate of currencies.

(b) With respect to the calculation of any leverage ratio herein or in any other
Loan Document prior to the first date that financial statements have been
delivered pursuant to Section 6.01(a) or (b), such leverage ratio shall be
tested with respect to the four (4) consecutive fiscal quarter period ending on
or about March 31, 2018 (and EBITDA, as used in any such ratio, shall be
determined in accordance with the last paragraph of the definition of “EBITDA”).

 

74



--------------------------------------------------------------------------------

1.12 Classification of Term Loans and Term Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Class or by Type
(e.g., a “Eurodollar Rate Loan”). Term Borrowings also may be classified and
referred to by Class or by Type (e.g., a “Eurodollar Term Borrowing”).

1.13 Eurodollar Replacement.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(a) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for any requested Interest Period, including, without limitation, because
the Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which Eurodollar Rate or the Screen Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 1.13, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
Eurodollar,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace
Eurodollar with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “Eurodollar Successor Rate”), together with any proposed
Eurodollar Successor Rate Conforming Changes, and any such amendment shall
become effective (i) in the case of clause (a) and (b) above, at 5:00 p.m. (New
York time) on the fifth Business Day after the Administrative Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment and (ii) in the case of clause (c) above, upon execution of an
amendment by the Administrative Agent and the Borrower.

 

75



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Initial Term Loans. Subject to the terms and conditions set forth
herein, each Initial Term Lender severally agrees to make a single term loan
denominated in Dollars to the Borrower on the Closing Date in an amount not to
exceed the Initial Term Commitment of such Initial Term Lender. The Term
Borrowing shall consist of Initial Term Loans made simultaneously by the Initial
Term Lenders in accordance with their respective Initial Term Commitments.
Amounts borrowed under this Section 2.01 and subsequently repaid or prepaid may
not be reborrowed. Initial Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Term Borrowings, Conversions and Continuations of Term Loans.

(a) Each Term Borrowing of Term Loans, each conversion of Term Loans from a Base
Rate Loan to a Eurodollar Rate Loan (or vice versa) and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent (provided that such notice may be conditional on one or
more conditions precedent), which may initially be given by telephone and
promptly confirmed in writing by delivering to the Administrative Agent a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower, prior to the applicable time specified in
the immediately succeeding sentence. Each such notice must be received by the
Administrative Agent not later than (A) with respect to Term Borrowings of
Initial Term Loans on the Closing Date, 10:00 a.m. (New York time) one Business
Day prior to the Closing Date, (B) with respect to Term Borrowings of
Incremental First Lien Term Loans or Specified Refinancing Credit Agreement Debt
consisting of Eurodollar Rate Loans, conversions of Initial Term Loans,
Incremental First Lien Term Loans or Specified Refinancing Credit Agreement Debt
from one Type to the other and each continuation of Eurodollar Rate Loans, 2:00
p.m. (New York Time) three (3) Business Days prior to the requested date of such
Term Borrowing, conversion or continuation or (C) with respect to Term
Borrowings of Incremental First Lien Term Loans or Specified Refinancing Credit
Agreement Debt consisting of Base Rate Loans, 10:00 a.m. (New York Time) on the
requested date of such Term Borrowing; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent    not later than 12:30 p.m. (New York Time) four (4) Business Days prior
to the requested date of such Term Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:30 p.m. (New York Time) three
(3) Business Days before the requested date of such Term Borrowing, conversion
or continuation, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Appropriate Lenders. Each Term Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Term Borrowing of, or conversion to, Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $500,000 in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (1) whether
the Borrower is requesting a Term Borrowing of Term Loans, a conversion of Term
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,

 

76



--------------------------------------------------------------------------------

(2) the requested date of such Term Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (3) the principal amount of
Term Loans to be borrowed, converted or continued, (4) the Type of Term Loans to
be borrowed or to which existing Term Loans are to be converted and (5) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Term Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Term
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period or if a
requested Interest Period is not been consented to by the Lenders as hereinabove
provided, it will be deemed to have specified an Interest Period of one
(1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 2.02(a). Each Lender shall make the amount of its Term Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon (New York Time) on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Term Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, no Term Loans may be
converted to or continued as Eurodollar Rate Loans and the Required Lenders or
the Administrative Agent acting with the consent of the Required Lenders may
demand that any or all of the then outstanding Term Loans be prepaid and/or any
or all of the then outstanding Eurodollar Rate Loans be converted into Base Rate
Loans, in each case on the last day of the then current Interest Period with
respect thereto or such other day as the Required Lenders may demand.

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate and the Screen Rate by the Administrative
Agent shall be conclusive in the absence of manifest error. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in the Prime Rate used in determining the
Base Rate promptly following the announcement of such change.

(e) After giving effect to all Term Borrowings or all conversions of Term Loans
from one Type to the other, and all continuations to Term Loans of the same
Type, there shall not be more than ten (10) Interest Periods in effect.

 

77



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Term Loan to be made by it as part of
any Term Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Term Loan on the date of such Term Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the Term
Loan to be made by such other Lender on the date of any Term Borrowing.

2.03 Prepayments.

(a) Optional.

(i) General. The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay any Class of Term Loans in whole or
in part without premium or penalty (subject to Section 2.03(d)); provided that
(a) such notice must be received by the Administrative Agent not later than (x)
2:00 p.m. (New York Time) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (y) one (1) Business Day prior to the
date of prepayment of Base Rate Loans; (b) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, or, if less, the entire principal amount thereof
then outstanding; and (c) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) and
Class(es) of Term Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Term Loans. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Pro Rata Share of the Term Facility). If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.13, each prepayment of the outstanding Term
Loans pursuant to this Section 2.03(a) shall be applied in direct order of
maturities to the principal repayment installments (or proportional fractions
thereof) applicable to each of the Term Loans pursuant to Sections 2.05(a) or as
otherwise directed by the Borrower; and each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares. All prepayments
under this Section 2.03(a)(i) shall be subject to Section 2.03(d).

(ii) Notice. Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.03(a)(i) if such prepayment would have resulted from a refinancing of
the Term Facility or any other condition precedent specified in the notice of
prepayment, which refinancing or other condition precedent shall not be
consummated or shall otherwise be delayed.

 

78



--------------------------------------------------------------------------------

(iii) Voluntary Non-Pro-Rata Prepayments.

(A) Notwithstanding anything to the contrary herein, any Borrower Purchasing
Party shall have the right at any time and from time to time to prepay any
Class of Term Loans at a discount to the par value of such Term Loans and on a
non pro rata basis (each, a “Discounted Voluntary Prepayment”) without premium
or penalty (but subject to Section 3.05) pursuant to the procedures described in
this Section 2.03(a)(iii), provided that (1) no Default or Event of Default has
occurred and is continuing (after giving effect to any related waivers or
amendments obtained in connection with such Discounted Voluntary Prepayment),
(2) each of the conditions to such Discounted Voluntary Prepayment contained in
this Section 2.03(a)(iii) has been satisfied, (3) [reserved] and (4) the
Borrower has notified the Administrative Agent of the aggregate principal amount
of Term Loans so prepaid pursuant to such Discounted Voluntary Prepayment.

(B) To the extent any Borrower Purchasing Party seeks to make a Discounted
Voluntary Prepayment, such Borrower Purchasing Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit K hereto (each,
a “Discounted Prepayment Option Notice”) that such Borrower Purchasing Party
desires to prepay Term Loans in an aggregate principal amount specified therein
by such Borrower Purchasing Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. The Discounted Prepayment Option Notice shall further specify
with respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for the Term Loans, (B) a discount range (which may
be a single percentage) selected by such Borrower Purchasing Party with respect
to such proposed Discounted Voluntary Prepayment equal to a percentage of par of
the principal amount of Term Loans (the “Discount Range”); provided that such
Borrower Purchasing Party may elect not to include a Discount Range in the
Discounted Prepayment Option Notice and (C) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment which shall be at least two (2) Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”).

(C) Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify all Term Lenders. On or prior to the Acceptance
Date, each such Term Lender may specify by written notice substantially in the
form of Exhibit L hereto (each, a “Lender Participation Notice”) to the
Administrative Agent in accordance with Section 2.03(a)(iii)(A) (which notice
shall become irrevocable) (A) a maximum discount to par (the “Acceptable
Discount”), which Acceptable Discount shall be within the Discount Range, if the
Discount Range is specified in the Discounted Prepayment Option Notice (for
example, a Lender specifying a discount to par of 20% would accept a purchase
price of 80% of the par value of the Term Loans to be prepaid), and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (the “Offered Loans”). Based on the Acceptable Discounts

 

79



--------------------------------------------------------------------------------

and principal amounts of the Offered Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent and the
applicable Borrower Purchasing Party, acting jointly, shall determine the
applicable discount for the Term Loans (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by such Borrower
Purchasing Party if such Borrower Purchasing Party has selected a single
percentage pursuant to Section 2.03(a)(iii)(B) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which such
Borrower Purchasing Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the highest Acceptable Discount); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Discount, the Applicable Discount shall be
(x) the highest Acceptable Discount within the Discount Range or (y) if no
Discount Range was specified in the Discounted Prepayment Option Notice, the
highest Acceptable Discount acceptable to such Borrower Purchasing Party. The
Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans.
Any Lender with outstanding Term Loans whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.

(D) The applicable Borrower Purchasing Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount, provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, such Borrower Purchasing Party shall prepay
such Qualifying Loans ratably among the Qualifying Lenders based on their
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent). If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, in each case calculated by
applying the Applicable Discount, such Borrower Purchasing Party shall prepay
all Qualifying Loans. In connection with each Discounted Voluntary Prepayment
pursuant to this Section 2.03(a)(iii), each Qualifying Lender acknowledges and
agrees that in connection therewith, (1) such Lender has independently and,
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to participate in such prepayment and (2) none of the Borrower,
the other Loan Parties or the Sponsors or any of their respective Affiliates
shall be required to make any representation that it is not in possession of
material non-public information regarding Holdings, the Sponsors and their
respective Affiliates.

 

80



--------------------------------------------------------------------------------

(E) Each Discounted Voluntary Prepayment shall be made within five (5) Business
Days of the Acceptance Date (or such later date as the Administrative Agent and
the applicable Borrower Purchasing Party shall reasonably agree, given the time
required to calculate the Applicable Discount and determine the amount and
holders of Qualifying Loans), without premium or penalty (except as set forth in
Section 3.05), upon irrevocable notice (provided that such notice may be
conditional on one or more conditions precedent) substantially in the form of
Exhibit M hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 12:00 noon (New York Time), one
(1) Business Day prior to the date of such Discounted Voluntary Prepayment,
which notice shall specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent.
Upon receipt of any Discounted Voluntary Prepayment Notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any Discounted
Voluntary Prepayment Notice is given, the amount specified in such notice shall
be due and payable to the applicable Qualifying Lenders, subject to the
Applicable Discount on the applicable Term Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(F) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to procedures (including as to timing,
rounding, minimum amounts, Type and Interest Periods and calculation of
Applicable Discount in accordance with Section 2.03(a)(iii)(C) above)
established by the Administrative Agent in consultation with the applicable
Borrower Purchasing Party.

(G) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the applicable Borrower
Purchasing Party may withdraw its offer to make a Discounted Voluntary
Prepayment pursuant to any Discounted Prepayment Option Notice and (B) any
Lender may withdraw its offer to participate in a Discounted Voluntary
Prepayment pursuant to any Lender Participation Notice.

(H) For the avoidance of doubt, each Discounted Voluntary Prepayment shall, for
purposes of this Agreement, be deemed to be an automatic and immediate
cancellation and extinguishment of the Term Loans prepaid. With respect to each
Discounted Voluntary Prepayment, (1) the applicable Borrower Purchasing Party
shall pay all accrued and unpaid interest, if any, on the par principal amount
of the applicable Term Loans to the date of the Discounted Voluntary Prepayment
and, if any Eurodollar Rate Loan is prepaid on a date other than the scheduled
last day of the Interest Period applicable thereto, such Borrower Purchasing
Party shall also pay any amounts owing pursuant to Section 3.05 and (2) such
Discounted Voluntary Prepayment shall not change the scheduled

 

81



--------------------------------------------------------------------------------

amortization of the Term Loans required by Section 2.05, except to reduce the
amount outstanding and due and payable on the Maturity Date of the Class of Term
Loans subject to such Discounted Voluntary Prepayment (and such reduction, for
the avoidance of doubt, shall only apply, on a non-pro-rata basis, to the Term
Loans that are the subject of such Discounted Voluntary Prepayment).

(iv) In connection with any voluntary prepayment of any Class of Term Loans
pursuant to this Section 2.03(a), such voluntary prepayment shall be applied
first to Base Rate Loans to the full extent thereof before application to
Eurodollar Rate Loans, in each case in a manner that minimizes the amount of any
payments required to be made by the Borrower pursuant to Section 3.05.

(b) Mandatory.

(i) Excess Cash Flow. Within five (5) Business Days after financial statements
have been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.01(d), commencing with the
fiscal year ending on or about December 31, 2019, the Borrower shall prepay an
aggregate principal amount of Term Loans in an amount equal to (A) 50% (as may
be adjusted pursuant to the proviso below) of Excess Cash Flow for the Excess
Cash Flow Period covered by such financial statements minus (B) the aggregate
amount of voluntary principal prepayments, open market repurchases and loan
repurchases of Term Loans, Junior Lien Notes and ABL Loans (but only to the
extent accompanied by a corresponding permanent reduction in the revolving
credit commitments) (in each case, to the extent of the actual cash purchase
price paid and not the par value) minus (C) $2,500,000 (in the case of clause
(B), to the extent such payments and/or prepayments are made during such Excess
Cash Flow Period or, at the option of the Borrower, following such Excess Cash
Flow Period and prior to the date of such Excess Cash Flow payment (it being
agreed that, if the Borrower elects to deduct any such post-year end payments,
such amounts shall not be deducted with respect to any subsequent fiscal year)
and to the extent financed with the proceeds of long-term Indebtedness
(excluding any revolving facility)); provided that such percentage shall be
reduced to 25% or 0% if the First Lien Net Leverage Ratio as of the last day of
the prior fiscal year was less than 3.00:1.00 or 2.50:1.00, respectively.

(ii) Dispositions and Event of Losses. (A) If (x) the Borrower or any Restricted
Subsidiary Disposes of any property or assets pursuant to Section 7.02 or
Section 7.05(a) (other than any Disposition of assets comprising ABL Priority
Collateral) or (y) any Event of Loss (other than any Event of Loss with respect
to assets comprising the ABL Priority Collateral) occurs (any such transaction
or series of related transactions being a “Relevant Transaction”), then if such
Relevant Transaction, together with all other Relevant Transactions occurring in
the same fiscal year of the Borrower, would result in the realization or receipt
by the Borrower and its Restricted Subsidiaries of aggregate Net Cash Proceeds
in excess of $25,000,000, the Borrower shall, except (i) with respect to any
Specified Asset Sale Proceeds and (ii) to the extent the Borrower is permitted
to and does elect to reinvest all or a portion of such Net Cash Proceeds in
accordance with Section 2.03(b)(ii)(B), prepay an aggregate principal amount of
Term Loans in an amount equal to 100% (as may be adjusted pursuant to the
proviso below) of all Net Cash Proceeds

 

82



--------------------------------------------------------------------------------

received from such Relevant Transaction within five (5) Business Days of receipt
thereof by the Borrower or such Restricted Subsidiary; provided that such
percentage shall be reduced to 50% or 0% if the First Lien Net Leverage Ratio
(calculated without netting such Net Cash Proceeds) as of the last day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b) was less than 3.00:1.00 or
2.00:1.00, respectively.

(B) With respect to (x) any Net Cash Proceeds in excess of the Minimum Cash
Consideration realized or received with respect to any Disposition or (y) any
Net Cash Proceeds realized or received with respect to any Event of Loss, in
each case that is subject to the mandatory repayment requirement set forth in
Section 2.03(b)(ii)(A) above, at the option of the Borrower, the Borrower or the
applicable Restricted Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in assets useful for its business within three hundred and
sixty-five (365) days following receipt of such Net Cash Proceeds (or, if
Holdings, the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within three hundred and sixty-five (365) days following
receipt of such Net Cash Proceeds to reinvest such Net Cash Proceeds in the
Borrower or a Restricted Subsidiary, five hundred and forty-five (545) days
following receipt of such Net Cash Proceeds).

(C) Pending the final application of any Net Cash Proceeds pursuant to this
Section 2.03(b)(ii) and in a manner that is otherwise permitted by this
Agreement, when the amount of any Net Cash Proceeds exceeds $10,000,000, the
Borrower or the applicable Subsidiary Guarantor will deposit such Net Cash
Proceeds into the Collateral Account; provided that upon the occurrence and
during the continuance of a Default, all such Net Cash Proceeds shall be
deposited into and remain in the Collateral Account pending the final
application of any Net Cash Proceeds pursuant to this Section 2.03(b)(ii) and in
a manner that is otherwise permitted by this Agreement.

(iii) Indebtedness. Within five (5) Business Days after the incurrence or
issuance by Holdings or any of its Restricted Subsidiaries of any Specified
Refinancing Debt or any Indebtedness not expressly permitted to be incurred or
issued pursuant to Section 7.03, the Borrower shall prepay an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by Holdings or such
Restricted Subsidiary.

(iv) Application of Payments. Subject to Sections 2.12(b)(ii) and 2.13, each
prepayment of Term Loans pursuant to this Section 2.03(b) shall be applied pro
rata among (A) unless otherwise provided in the documentation governing any
Incremental First Lien Term Loans or Specified Refinancing Debt, the outstanding
Classes of the Term Facility (or, in the case of the incurrence of Specified
Refinancing Debt, to any Class(es) of the Term Facility, as designated by the
Borrower, to be refinanced with the proceeds thereof and allocated as specified
by the Borrower) (and within any Class of the Term Facility on a pro rata basis
to the applicable Lenders of such Class) and (B) at the option of the Borrower,
any other Indebtedness secured on a pari passu basis with the First Lien

 

83



--------------------------------------------------------------------------------

Obligations if and to the extent required by the terms thereof (and any amount
not so required to be used to prepay such other Indebtedness or not so opted by
the Borrower shall instead be allocated to the Term Loans pursuant to the
preceding clause (A)) and to the remaining principal repayment installments of
such Class of the Term Facility, in direct order of maturity, or as otherwise
directed by the Borrower to the remaining installments of such Class of the Term
Facility and (C) in the case of each Incremental First Lien Term Loan Tranche,
as set forth in the Incremental First Lien Term Commitments Amendment with
respect to such Incremental First Lien Term Loan Tranche; and each such
prepayment shall be paid to the Term Lenders and the Incremental First Lien
Lenders in accordance with their respective Pro Rata Shares.

(v) Funding Losses, Etc. All prepayments under this Section 2.03 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.03(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.03(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a cash collateral account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Term Loans in
accordance with this Section 2.03(b). Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Term Loans in accordance with this Section 2.03(b).

(vi) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.03, (i) to the extent that any of or all the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary (a “Foreign Disposition”) or Excess Cash
Flow attributable to Foreign Subsidiaries are prohibited or delayed by
applicable local Law from being repatriated to the United States, an amount
equal to the portion of such Net Cash Proceeds or such Excess Cash Flow so
affected (any such portion being “Restricted Proceeds”) will not be required to
be applied to repay Term Loans at the times provided in this Section 2.03(b) but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local Law will not permit repatriation to the United States
(the Borrower hereby agreeing, within the first 12 months following receipt of
such Net Cash Proceeds or such Excess Cash Flow Period, as applicable, to cause
the applicable Foreign Subsidiary to promptly take all actions required by the
applicable local Law to permit such repatriation), and once such repatriation of
any of such Restricted Proceeds is permitted under the applicable local law, an
amount equal to such Restricted Proceeds will be promptly applied (net of
additional taxes that would be payable or reserved against as a result of
repatriating such amounts) to the repayment of the Term Loans pursuant to this
Section 2.03(b) and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Cash Proceeds of any Foreign
Disposition or Excess Cash Flow attributable to Foreign Subsidiaries would have
material adverse tax

 

84



--------------------------------------------------------------------------------

consequences to Holdings and its Subsidiaries, an amount equal to such Net Cash
Proceeds or portion of the Excess Cash Flow, otherwise required to be applied to
prepayments pursuant to Section 2.03(b) shall not be required to be applied to
such prepayments unless and until such material adverse tax consequences no
longer exist.

(vii) Order of Payments. If there are no Declining Lenders pursuant to
Section 2.03(c) in connection with any prepayment of any Class of Term Loans
pursuant to this Section 2.03(b), such prepayment shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 3.05.

(viii) Notice. Notwithstanding anything in this Section 2.03(b) to the contrary,
the Borrower shall give the Administrative Agent at least one (1) Business Day’s
prior written notice prior to making any mandatory prepayment of Term Loans
under this Section 2.03(b) and the amount of such mandatory prepayment.

(c) Term Opt-out. With respect to any prepayment of any Term Facility (other
than prepayments pursuant to Section 2.03(b)(iii)), any Term Lender, at its
option, may elect not to accept such prepayment; provided, for the avoidance of
doubt, that no such Term Lender may elect to accept a partial prepayment. Upon
receipt by the Administrative Agent of any notice of prepayment of the Term
Facility, the Administrative Agent shall promptly notify the Term Lenders of the
amount available to prepay the Term Loans and the date on which such prepayment
shall be made (the “Prepayment Date”), which date shall be ten (10) Business
Days after the date of such receipt (or such other date as the Administrative
Agent and the Borrower shall reasonably agree). Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice to the
Administrative Agent by 11:00 a.m. (New York Time) on the Business Day
immediately following notice of such prepayment (or such other date as the
Administrative Agent and the Borrower shall reasonably agree). On the Prepayment
Date, an amount equal to that portion of the Prepayment Amount accepted by the
Term Lenders other than the Declining Lenders (such Lenders being the “Accepting
Lenders”) to prepay Term Loans owing to such Accepting Lenders shall be applied
ratably to prepay Term Loans owing to such Accepting Lenders in the manner
described in Section 2.03(b) for such prepayment. Any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
(such amounts, “Declined Amounts”) shall instead be retained by the Borrower or
otherwise applied in any manner not prohibited hereunder, including the
prepayment of Junior Lien Notes.

(d) Prepayment Premium. (x) Any optional prepayment of any portion of the
outstanding Initial Term Loans made pursuant to Section 2.03(a)(i) in connection
with a Repricing Transaction (including any mandatory assignment pursuant to
Section 3.07 in connection therewith) and (y) any prepayment of Initial Term
Loans pursuant to Section 2.03(b)(iii) in connection with a Repricing
Transaction or any amendment to this Agreement in connection with a Repricing
Transaction (in each case including any mandatory assignment pursuant to
Section 3.07 in connection therewith), in each case of clause (x) and (y) on or
prior to the date that is twelve months following the Closing Date, shall be
subject to a premium equal to the principal amount of Initial Term Loans subject
to such prepayment or the principal amount of Initial Term Loans affected by
such amendment (or mandatorily assigned in connection therewith), as applicable,
multiplied by 1%. Any prepayment of all or any portion of the outstanding
Initial Term Loans on or after the date that is twelve months following the
Closing Date shall not be subject to a premium.

 

85



--------------------------------------------------------------------------------

2.04 Termination or Reduction of Term Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused portions of the Term Commitments, or from time to time
permanently reduce the unused portions of the Term Commitments; provided that
(i) any such notice shall be received by the Administrative Agent three (3)
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Borrower shall pay to the
Administrative Agent, in each case, for the account of the applicable Lenders,
on the date of each termination or reduction, any fees on the amount of the Term
Commitments so terminated or reduced accrued to but excluding the date of such
termination or reduction.

(b) Mandatory. The aggregate Initial Term Commitments shall be automatically and
permanently reduced to zero after the making of the Initial Term Loans on the
Closing Date.

(c) Application of Commitment Reductions. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of unused portions of the
Term Commitments under this Section 2.04. Upon any reduction of unused Term
Commitments under any Class of the Term Facility, the Term Commitment of each
Lender under such Class shall be reduced by such Lender’s Pro Rata Share of the
amount by which such Class is reduced (other than the termination of the Term
Commitment of any Lender as provided in Section 3.07).

2.05 Repayment of Initial Term Loans.

The Borrower shall repay to the Administrative Agent for the ratable account of
the Initial Term Lenders the aggregate principal amount of all Initial Term
Loans outstanding in consecutive quarterly installments equal to 0.25% of the
aggregate principal amount of Initial Term Loans funded on the Closing Date
(which installments shall, to the extent applicable, be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Sections 2.03 and 2.04, or, at the option of the Borrower, be increased
as a result of any incurrence of Term Loans pursuant to Section 2.12 or a
Specified Refinancing Debt Amendment in order to preserve the “fungibility” of
the Initial Term Loans with such Incremental First Lien Term Loans or Specified
Refinancing Credit Agreement Debt), with each such installment due and payable,
commencing with the first full fiscal quarter of the Borrower ending after the
Closing Date, on the last Business Day of each fiscal quarter of the Borrower;
provided, however, that the final principal repayment installment of each
Class of Term Loans shall be repaid on the Maturity Date for such Class of Term
Loans and in any event shall be in an amount equal to the aggregate principal
amount of all Term Loans of such Class outstanding on such date.

 

86



--------------------------------------------------------------------------------

2.06 Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
that is a Term Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
greater of (x) the Eurodollar Rate for such Interest Period and (y) 0.00% plus
(B) the Applicable Rate for Eurodollar Rate Loans; and (ii) each Base Rate Loan
that is a Term Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the sum
of (A) the greater of (x) 1.00% and (y) the Base Rate, plus (B) the Applicable
Rate for Base Rate Loans.

(b) The Borrower shall pay interest on the principal amount of all overdue First
Lien Obligations hereunder (including, for the avoidance of doubt, all First
Lien Obligations following the occurrence of an Event of Default pursuant to
Section 8.01(f) and (g)) at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.07 Fees.

(a) The Borrower shall pay to the Arrangers, the Administrative Agent and the
Collateral Agent, for their own respective accounts, fees in the amounts and at
the times specified in the Engagement Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(b) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

All computations of interest for Base Rate Loans calculated by reference to the
Prime Rate shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Term Loan for the day on which the Term Loan is
made, and shall not accrue on a Term Loan, or any portion thereof, for the day
on which the Term Loan or such portion is paid, provided, that any Term Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

87



--------------------------------------------------------------------------------

2.09 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender in the ordinary course of
business. The accounts or records maintained by each Lender shall be prima facie
evidence absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit the obligation
of the Borrower hereunder to pay any amount owing with respect to the First Lien
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register, the Register shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Term Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), Class (if applicable), amount and maturity of its Term Loans and
payments with respect thereto.

(b) Entries made in good faith by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement and the other Loan Documents,
absent manifest error; provided, that the failure of such Lender to make an
entry, or any finding that an entry is incorrect, in such account or accounts
shall not limit the obligations of the Borrower under this Agreement and the
other Loan Documents.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. Subject to Section 3.01, all payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent, in
each case, for the account of the respective Lenders to which such payment is
owed, at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. (New York Time). The Administrative
Agent will promptly distribute to each Appropriate Lender its Pro Rata Share in
respect of the applicable Term Facility (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. (New York Time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to
12:00 noon (New York Time) on the date of a Term Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Term Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative

 

88



--------------------------------------------------------------------------------

Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (x) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (y) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Term Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Appropriate Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate reasonably determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and to make payments pursuant to Section 9.07 are several and
not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 9.07 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 9.07.

 

89



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest, premium and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest, premium
and fees then due to such parties, and (ii) second, toward payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the First Lien Obligations of the Loan Parties under or in
respect of the Loan Documents under circumstances for which the Loan Documents
do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Term Loans outstanding at such time, in
repayment or prepayment of such of the outstanding Term Loans or other First
Lien Obligations then owing to such Lender.

2.11 Sharing of Payments. If, other than as expressly provided elsewhere herein
(including the application of funds arising from the existence of a Defaulting
Lender), any Lender shall obtain on account of the Term Loans made by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Term Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment in respect of such Term
Loans, pro rata with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.11 and will in each case notify the Lenders
following

 

90



--------------------------------------------------------------------------------

any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section 2.11 shall from and after such purchase have the right
to give all notices, requests, demands, directions and other communications
under this Agreement with respect to the portion of the First Lien Obligations
purchased to the same extent as though the purchasing Lender were the original
owner of the First Lien Obligations purchased. For the avoidance of doubt, the
provisions of this Section shall not be construed to apply to the prepayments
pursuant to Section 2.03(a)(iii), or Section 2.03(b)(iii) (out of proceeds of
the Specified Refinancing Debt), the implementation of the Incremental First
Lien Term Commitments Amendment or to the assignments and participations
described in Section 10.07.

2.12 Incremental First Lien Term Facilities.

(a) Upon written notice to the Administrative Agent, at any time after the
Closing Date, the Borrower may request one or more additional tranches of term
loans or increases to any then-existing Class of the Term Facility (each an
“Incremental First Lien Term Commitment” and all of them, collectively, the
“Incremental First Lien Term Commitments”, and each credit facility providing
for such Incremental First Lien Term Commitments an “Incremental First Lien Term
Facility”); provided that no Lender shall be required to participate in any
Incremental First Lien Term Facility; provided, further, that after giving
effect to any such addition, the aggregate principal amount of Incremental First
Lien Term Commitments that have been added pursuant to this Section 2.12 shall
not exceed the sum of (x) the Fixed Dollar Amount minus the aggregate principal
amount of (i) all Permitted Other First Lien Indebtedness incurred under clause
(x) of the definition thereof and (ii) all Permitted Other Junior Lien
Indebtedness incurred under clause (x) of the definition thereof, plus (y) the
aggregate principal amount of all voluntary prepayments, open market repurchases
and loan or note repurchases of Term Loans, any Permitted Other First Lien
Indebtedness and any other Indebtedness secured on a pari passu basis with the
First Lien Obligations, in each case made at or prior to such time (in each
case, excluding prepayments funded with proceeds of long-term Indebtedness
(other than revolving Indebtedness)) minus the aggregate principal amount of all
Permitted Other First Lien Indebtedness incurred under clause (y) of the
definition thereof of and all Permitted Other Junior Lien Indebtedness incurred
under clause (y) of the definition thereof in reliance on the credit in such
clause for any voluntary prepayments and open market purchases of Term Loans,
Permitted Other First Lien Indebtedness, and any other Indebtedness secured on a
pari passu basis with the First Lien Obligations, plus (z) such additional
amount that would not, after giving effect on a Pro Forma Basis to the
incurrence thereof, cause the First Lien Net Leverage Ratio (without netting the
cash and Cash Equivalents constituting proceeds of the applicable Incremental
First Lien Term Facilities), as of the last day of the most recently ended
fiscal quarter for which financial statements have been delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), to
exceed 3.75:1.00; and any such addition shall be in an aggregate amount of not
less than $20,000,000. The Borrower may (I) incur Incremental First Lien Term
Commitments under clause (x), (y) or (z) of the second proviso of the
immediately preceding sentence in such order as it may elect in its sole
discretion and shall be allowed to classify under which clause such Incremental
First Lien Term Commitments are being incurred at the time of such incurrence,
without giving Pro Forma Effect to any Incremental First Lien Term Facilities or
any increases of the Term Facility (or any portion thereof) in each case
permitted to be incurred under Sections 2.12(a)(x) and 2.12(a)(y) that is being
incurred as part of the same transaction or series of related transactions when
calculating the amount of Incremental First Lien Term Commitments (or any
portion thereof)

 

91



--------------------------------------------------------------------------------

that may be incurred pursuant to clause (z) of the second proviso of the
immediately preceding sentence and (II) later reclassify Indebtedness incurred
under clauses (x) or (y) of the second proviso of the immediately preceding
sentence as incurred pursuant to clause (z) of the second proviso of the
immediately preceding sentence, if at the time of such reclassification, the
Borrower would have been permitted to incur such Indebtedness under such clause
(z). Any loans made in respect of any such Incremental First Lien Term
Commitments (the “Incremental First Lien Term Loans”) may be made, at the option
of the Borrower, by either (i) increasing a given Class of Term Commitments with
the same terms (including pricing) as the existing Term Loans of such Class, in
which case such Incremental First Lien Term Loans shall constitute Term Loans of
such Class for all purposes hereunder and under the other Loan Documents or
(ii) creating a new Class of term loans (an “Incremental First Lien Term Loan
Tranche”). The Incremental First Lien Term Facilities shall rank either pari
passu or junior (as elected by the Borrower in its sole discretion) in right of
payment and in respect of lien priority as to the Collateral with the
outstanding Term Loans. The proceeds of the Incremental First Lien Term
Facilities shall be used for working capital, Capital Expenditures and other
general corporate purposes (including any actions permitted by Article VII,
including permitted Restricted Payments) of the Borrower and its Restricted
Subsidiaries.

(b) The Incremental First Lien Term Loans comprising each Incremental First Lien
Term Loan Tranche:

(i) other than customary bridge facilities that roll, subject only to customary
conditions, into long-term Indebtedness that satisfies the requirements of this
clause (b)(i), shall have a maturity date that is not prior to the Latest
Maturity Date of all Classes of Term Loans then in effect and shall have a
Weighted Average Life to Maturity that is not shorter than that of the Term
Loans;

(ii) shall share ratably (and may not share more than ratably) in any
prepayments of the Term Facility (unless the Incremental First Lien Lenders with
respect to such Incremental First Lien Term Loans agree to receive prepayments
after the prepayments of the Term Facility or any other Incremental First Lien
Term Loans);

(iii) except as set forth in subsection (a) above and this subsection (b) with
respect to prepayment events, prepayment premiums, maturity date, interest rate,
yield, fees and original issue discounts and except with respect to the
amortization schedule for the Incremental First Lien Term Loans and the
permitted use of proceeds thereof, shall either (1) have terms, when taken as a
whole, that are substantially the same terms as, or no more favorable to the
Incremental First Lien Lenders, the outstanding Term Loans (except for any terms
that are either (1) also added for the benefit of the existing Term Lenders or
(2) only applicable to periods after the Latest Maturity Date of all Classes of
Term Loans then in effect) or (2) otherwise reasonably satisfactory to the
Administrative Agent (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least four (4) Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior to the
incurrence of such Incremental First Lien Term Facility, together with a
reasonably detailed description of the material covenants and events of default
of such Indebtedness or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the

 

92



--------------------------------------------------------------------------------

requirement of this clause (iii) shall be conclusive evidence that such material
covenants and events of default satisfy such requirement, unless the
Administrative Agent notifies the Borrower within such four (4) Business Day (or
shorter) period that it disagrees with such determination (including a
description of the basis upon which it disagrees)); provided that if the initial
Yield on any syndicated, Dollar denominated Incremental First Lien Term Loan
Tranche exceeds by more than 50 basis points (the amount of such excess above 50
basis points being herein referred to as the “First Lien Incremental Yield
Differential”) the Yield then in effect for any outstanding Initial Term Loans,
then the Applicable Rate then in effect for such outstanding Initial Term Loans
shall automatically be increased by the First Lien Incremental Yield
Differential, effective upon the making of the Incremental First Lien Term Loans
under the Incremental First Lien Term Loan Tranche; provided that the foregoing
proviso shall not apply to any Incremental First Lien Term Loan Tranche that is
incurred to finance a Permitted Acquisition or other Investment permitted under
this Agreement;

(iv) may be denominated in Dollars, euros or any other currency reasonably
acceptable to the applicable Incremental First Lien Lenders and the
Administrative Agent; and

(v) and shall have no obligor in respect of any such Indebtedness that is not a
Loan Party and shall not be secured by any Liens on any assets that are not
Collateral.

(c) Incremental First Lien Term Loans (or any portion thereof) may be made by
any existing Lender or by any other bank or investing entity (but in no case
(i) by any Loan Party, (ii) except in compliance with the proviso of
Section 2.12(h) below, by an Affiliated Lender, (iii) by any Defaulting Lender
or any of its Subsidiaries, (iv) by any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in clause
(iii), or (v) by any natural person) (each, except to the extent excluded
pursuant to the foregoing parenthetical, an “Incremental First Lien Lender”), in
each case on terms permitted in this Section 2.12(c) and otherwise on terms
reasonably acceptable to the Administrative Agent, provided that the
Administrative Agent shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Incremental First Lien Lender’s making such
Incremental First Lien Term Loans if such consent would be required under
Section 10.07 for an assignment of Term Loans, to such Incremental First Lien
Lender.

(d) Incremental First Lien Term Commitments and the loans made thereunder shall
become Term Commitments and Term Loans under this Agreement pursuant to an
amendment (an “Incremental First Lien Term Commitments Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Borrower, each Incremental First Lien Lender and the Administrative Agent.
An Incremental First Lien Term Commitments Amendment may, without the consent of
any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.12(d), including any amendments that are not
adverse to the interest of any Lender.

(e) If any Incremental First Lien Term Commitments are added in accordance with
this Section 2.12, the Administrative Agent and the Borrower shall determine the
effective date (the “Incremental First Lien Term Commitments Effective Date”)
and the final allocation of such addition.

 

93



--------------------------------------------------------------------------------

(f) The effectiveness of any Incremental First Lien Term Commitments Amendment
shall, unless otherwise agreed to by the Administrative Agent (in the case of
clause (ii)) and each Incremental First Lien Lenders (in the case of clauses
(i) and (ii)) be subject to the satisfaction on the date thereof of each of the
following conditions:

(i) (A) the conditions precedent set forth in Section 4.02(a) shall have been
satisfied both before and after giving effect to such Incremental First Lien
Term Commitments Amendment and the additional Credit Extensions provided thereby
(or, if the Borrower has made an LCT Election with respect to a Limited
Condition Transaction, such condition shall be limited to representations that
are Specified Representations) and (B) at the time that any such Incremental
First Lien Term Loan is made (and after giving effect thereto) no Default or
Event of Default shall exist (or, if the Borrower has made an LCT Election with
respect to a Limited Condition Transaction, such condition shall be limited to
the absence of any Event of Default under Section 8.01(a), 8.01(f) or 8.01(g));
and

(ii) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Incremental First Lien Lenders, as applicable,
all fees and, to the extent required by Section 10.04, expenses (including
reasonable out-of-pocket fees, charges and disbursements of counsel) that are
due and payable on or before the Incremental First Lien Term Commitments
Effective Date.

For the avoidance of doubt, if the Borrower has made an LCT Election with
respect to a Limited Condition Transaction, the First Lien Net Leverage Ratio
set forth in Section 2.12(a)(z) may, at the Borrower’s election, be tested and
satisfied as of the LCT Test Date and will not be tested upon the effectiveness
of such Incremental First Lien Term Commitments and the making of such
Incremental First Lien Term Loans (but may be recalculated and retested, at the
option of the Borrower, at such time).

(g) On each Incremental First Lien Term Commitments Effective Date, each
Incremental First Lien Lender (i) shall become a “Lender” for all purposes of
this Agreement and the other Loan Documents, (ii) shall have an Incremental
First Lien Term Commitment which shall become a “Term Commitment” hereunder and
(iii) in the case of an Incremental First Lien Term Commitment, shall make an
Incremental First Lien Term Loan to the Borrower in a principal amount equal to
such Incremental First Lien Term Commitment, and such Incremental First Lien
Term Loan shall be a “Term Loan” for all purposes of this Agreement and the
other Loan Documents.

(h) This Section 2.12 shall supersede any provision of Section 2.11 or
Section 10.01 to the contrary; provided that, notwithstanding the foregoing, any
Affiliated Lender providing any Incremental First Lien Term Commitments or
Incremental First Lien Term Loans pursuant to this Section 2.12 shall be subject
to the restrictions with respect to Affiliated Lenders set forth in clauses
(i) and (j) of Section 10.07.

 

94



--------------------------------------------------------------------------------

2.13 Defaulting Lenders. (a) Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) that Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of “Required Lenders” in Section 1.01 and in
Section 10.01; and

(ii) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Term Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Term Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Term Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Term Loans were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Term Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Term Loans of such Defaulting Lender until such time as all Term Loans
are held by the Lenders pro rata in accordance with the Term Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.13(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Term Loans of the other Lenders or take
such other actions as the Administrative Agent may reasonably determine to be
necessary to cause the Term Loans to be held on a pro rata basis by the Lenders
in accordance with their Pro Rata Shares, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be

 

95



--------------------------------------------------------------------------------

made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes. (a) All payments by or on account of any obligation of the Borrower
or any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Taxes; provided that, if any
Taxes are required by applicable Law (as determined in the good faith discretion
of an applicable Withholding Agent) to be deducted from such payments by any
applicable Withholding Agent, then (i) if such Taxes are Indemnified Taxes or
Other Taxes, the sum payable by the Borrower or such Loan Party shall be
increased as necessary so that after all required deductions of Indemnified
Taxes or Other Taxes (including any such deductions applicable to additional
sums payable under this Section 3.01) have been made each Lender (or, in the
case of payments made to an Agent for its own account, such Agent) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) The Loan Parties shall, jointly and severally, indemnify each Agent and
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes paid or payable by such Agent or Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower or any other Loan Party hereunder or under any other Loan Document and
any Other Taxes paid or payable by such Agent or Lender (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if an Agent or Lender requests indemnification more than 180 days
after the earlier of (1) the date on which the applicable Agent or Lender
received written demand for payment of the applicable Indemnified Taxes or Other
Taxes from the relevant Governmental Authority or (2) the date on which the
applicable Agent or Lender paid the applicable Indemnified Taxes or Other Taxes,
the applicable Agent or Lender shall not be indemnified to the extent that the
Borrower is actually prejudiced by the indemnitee’s failure to request
indemnification no later than the end of the foregoing 180 day period. A
certificate setting forth in reasonable detail the basis and the calculation of
the amount of such liability delivered to the Borrower by a Lender or Agent, or
by the Administrative Agent on behalf of itself or a Lender or Agent, shall be
conclusive absent manifest error.

 

96



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) If any Lender or Agent determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which indemnification or additional amounts have been paid to it by the
Borrower or any other Loan Party pursuant to this Section 3.01, it shall
promptly remit such refund (without interest, other than any interest paid by
the relevant taxation authority with respect to such refund) to the Borrower
(but only to the extent of indemnity payments made or additional amounts paid
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of the Lender or Agent, as the case may be; provided, however, that the
Borrower, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund to such party (plus any penalties, interest or
other charges imposed by the relevant taxation authority) in the event such
party is required to repay such refund to the relevant taxing authority. Such
Lender or Agent, as the case may be, shall, at the Borrower’s request, provide
the Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided, that such Lender or Agent may delete any information therein that
such Lender or Agent deems confidential). Notwithstanding anything to the
contrary in this Section 3.01(e), in no event will any Lender or Agent be
required to pay any amount to the Borrower pursuant to this Section 3.01(e) the
payment of which would place such Lender or Agent in a less favorable net
after-tax position than it would have been in if the Indemnified Tax or Other
Tax giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect
thereto had never been paid. Nothing herein shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit or
oblige any Lender or Agent to claim any tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(f) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to avoid or reduce to the greatest extent possible any
indemnification or additional amounts due under this Section 3.01, which may
include the designation of another Lending Office for any Term Loan affected by
such event; provided, that such efforts are made on terms that, in the
reasonable judgment of such Lender, cause such Lender and its Lending Office(s)
to suffer no material economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section 3.01(f) shall affect or postpone any of
the First Lien Obligations of the Loan Parties or the rights of such Lender
pursuant to Sections 3.01(a) and (c). The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
efforts, including a designation of another Lending Office.

 

97



--------------------------------------------------------------------------------

(g) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of Section 3.01(g)(1), each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall furnish to the Borrower and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement, two accurate and complete originally
executed copies of IRS Form W-9 (or successor form) establishing that such
Lender is not subject to United States backup withholding tax.

(iii) Without limiting the generality of Section 3.01(g)(1), each Foreign Lender
shall furnish to the Borrower and the Administrative Agent, on or prior to the
date it becomes a party to this Agreement, two accurate and complete originally
executed copies of

(A) IRS Form W-8BEN or Form W-8BEN-E (or successor form) certifying exemption
from or a reduction in the rate of United States federal withholding tax under
an applicable treaty to which the United States is a party,

(B) IRS Form W-8ECI (or successor form) certifying that the income receivable
pursuant to the Loan Documents is effectively connected with the conduct of a
trade or business in the United States,

(C) IRS Form W-8EXP (or successor form), together with required attachments,
certifying exemption from United States federal withholding tax,

(D) in the case of a Foreign Lender claiming exemption from United States
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” (x) IRS Form W-8BEN or Form W-8BEN-E (or
successor form), and (y) a certificate substantially in the form of Exhibit N-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and that no payments under any Loan Document are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States (a
“U.S. Tax Compliance Certificate”), or

to the extent a Foreign Lender is not the beneficial owner (for example, where
the Foreign Lender is a partnership or a participating Lender), executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit N-2 or Exhibit N-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit N-4 on behalf of such direct and indirect
partners.

 

98



--------------------------------------------------------------------------------

(iv) Any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its legal ineligibility to do so.

(h) If a payment made to a Lender under any Loan Document would be subject to
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA, and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(h), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

(i) On or prior to the date on which it becomes a party to this Agreement,
(x) each Administrative Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower two
duly completed original signed copies of IRS Form W-9, and (y) each
Administrative Agent that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, shall deliver to the Borrower two duly
completed original signed copies of IRS Form W-8ECI with respect to payments to
be received under the Loan Documents for its own account and two duly completed
original signed copies of IRS Form W-8IMY assuming primary responsibility for
U.S. federal income tax withholding with respect to payments to be received
under the Loan Documents for the account of Lenders. The Administrative Agent
shall, whenever a lapse in time or change in circumstance renders any such
documentation expired, obsolete or inaccurate in any respect, deliver promptly
to the Borrower updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower) or promptly notify the
Borrower of its legal ineligibility to do so, in which case Borrower may require
the appointment of a supplemental agent in accordance with Section 9.02, which
supplemental agent shall deliver to the Borrower the documentation described in
clause (x) or (y) of this Section 3.01(i).

 

99



--------------------------------------------------------------------------------

(j) Each party’s obligations under this Section 3.01 shall survive the
termination of the Aggregate Commitments, repayment of all other First Lien
Obligations hereunder and the resignation of the Administrative Agent. For
purposes of this Section 3.01, the term “applicable Law” includes FATCA.

(k) Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided by
the Lender to the Administrative Agent pursuant to this Section 3.01.
Notwithstanding any other provision of this Section 3.01, a Lender shall not be
required to deliver any documentation pursuant to this Section 3.01 that such
Lender is not legally eligible to deliver.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Term Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be disadvantageous to
such Lender.

 

100



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Administrative Agent or the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation of any of the foregoing
that, after giving effect to Section 1.13, (a) deposits are not being offered to
banks in the European interbank market, the London interbank Eurodollar market
or other offshore interbank market for Dollars for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Term
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Term Borrowing of, conversion to
or continuation of Eurodollar Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Term Borrowing of Base Rate
Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines that as a result of the introduction of or any
Change in Law, in each case after the Closing Date, or such Lender’s compliance
therewith, there shall be any increase in the cost to such Lender of agreeing to
make or making, funding or maintaining any Term Loan the interest on which is
determined by reference to the Eurodollar Rate (or, in the case of any Change in
Law with respect to Taxes, any Term Loan), or a reduction in the amount received
or receivable by such Lender in connection with any of the foregoing (excluding
for purposes of this Section 3.04(a) any such increased costs or reduction in
amount resulting from (i) Indemnified Taxes imposed on or with respect to any
payment made by or on account of any Loan Party under any Loan Document and
Other Taxes (as to which, in each case, Section 3.01 shall govern),
(ii) Excluded Taxes, and (iii) reserve requirements reflected in the Eurodollar
Rate), then from time to time upon demand of such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction; provided that such Lender need not disclose
any information that is price sensitive or confidential or to the extent
prohibited by Law or regulation.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on the capital of, or increasing the liquidity
required to be maintained by, such Lender or any holding company of

 

101



--------------------------------------------------------------------------------

such Lender, if any, as a consequence of this Agreement and the Term Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
or increase suffered.

(c) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any assignment pursuant to Section 3.07, continuation, conversion, payment
or prepayment of any Term Loan other than a Base Rate Loan on a day other than
the last day of the Interest Period for such Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained. For purposes of
calculating amounts payable by the Borrower to the Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurodollar Rate
Loan made by it at the Eurodollar Rate for such Term Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for Dollars in a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Matters Applicable to All Requests for Compensation. (a) A certificate of
any Agent or any Lender claiming compensation under this Article III and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided, that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above

 

102



--------------------------------------------------------------------------------

shall be extended to include the period of retroactive effect thereof. If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Rate Loans, or to convert Base Rate Loans into Eurodollar
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided, that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Term Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Term Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Term Commitments.

3.07 Replacement of Lenders under Certain Circumstances. (a) If at any time
(i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurodollar Rate Loans as
a result of any condition described in Section 3.02 or 3.03, (ii) any Lender
becomes a Defaulting Lender, (iii) any Lender becomes a “Non-Consenting Lender”
(as defined below in this Section 3.07) or (iv) any Lender is an Ineligible
Assignee, then the Borrower may, at its sole expense and effort, on five
(5) Business Days’ prior written notice to the Administrative Agent and such
Lender (or such lesser time as may be agreed by the Administrative Agent),(x)
prepay the Loans of such Lender on a non-pro rata basis or (y) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b)

 

103



--------------------------------------------------------------------------------

(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more Eligible Assignees;
provided that (A) neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person,
(B) such replaced Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans (or, in the case of the preceding clause
(iii), the lesser of (x) the purchase price paid by such Ineligible Assignee for
its Term Loans and (y) the outstanding principal thereof), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Sections 2.03 in
connection with a Repricing Transaction and 3.05) in accordance with the
Assignment and Assumption with respect to such assignment, (C) such assignment
does not conflict with applicable Law and (D) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s outstanding Term Loans, and (ii) deliver any Notes evidencing such Term
Loans to the Borrower or the Administrative Agent. If such replaced Lender fails
to execute and deliver such Assignment and Assumption within three (3) Business
Days after the receipt of notice referred to in the foregoing clause (a), the
Administrative Agent is hereby authorized to execute such Assignment and
Assumption instead of such replaced Lender (and each Lender, by its becoming a
Lender hereunder is deemed to have granted to the Administrative Agent an
irrevocable proxy, which proxy shall be deemed to be coupled with interest, to
execute and deliver the Assignment and Assumption, as provided in this
Section 3.07(b)). Pursuant to such Assignment and Assumption, (A) the assignee
Lender shall acquire all or a portion, as the case may be, of the assigning
Lender’s outstanding Term Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Term Loans so assigned shall be paid in
full to such assigning Lender in accordance with such Assignment and Assumption
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Term Loans, except with respect
to indemnification provisions under this Agreement, which shall survive as to
such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, the Lender that
acts as (or whose Affiliate acts as) the Administrative Agent may not be
replaced hereunder except in accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower has requested the Lenders to consent to a
departure or waiver of any provisions of the Loan Documents or to agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires
the agreement of all affected Lenders in accordance with the terms of
Section 10.01 or all the Lenders with respect to a certain class of the Term
Loans and (iii) the Required Lenders have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”

 

104



--------------------------------------------------------------------------------

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
First Lien Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the signing Loan Party, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent:

(i) executed counterparts of this Agreement and a Guaranty from each Guarantor;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least three (3) Business Days prior to the Closing Date;

(iii) the Security Agreement, duly executed by each Loan Party, together with,
to the extent required by the Security Agreement:

(A) certificates (including original share certificates and/or original
certificates of title) representing the Pledged Securities referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
indebtedness that is Pledged Collateral indorsed in blank,

(B) copies of financing statements, filed or duly prepared for filing under, the
Uniform Commercial Code in all jurisdictions necessary in order to perfect and
protect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement, and

(C) evidence that all other actions, recordings and filings of or with respect
to the Security Agreement that the Collateral Agent may deem reasonably
necessary or desirable in order to perfect and protect the Liens created thereby
and required by the Loan Documents or requested by the Collateral Agent prior to
the Closing Date shall have been taken, contemplated or otherwise provided for
in a manner reasonably satisfactory to the Collateral Agent (including, without
limitation, UCC-3 termination statements);

(iv) the Intellectual Property Security Agreement, duly executed by each
applicable Loan Party, together with evidence that all action that the
Collateral Agent in its reasonable judgment may deem reasonably necessary or
desirable in order to perfect and protect the Liens created under the
Intellectual Property Security Agreement has been taken;

 

105



--------------------------------------------------------------------------------

(v) (i) the First Lien/Junior Lien Intercreditor Agreement, duly executed by the
Loan Parties, the Collateral Agent and the Junior Lien Collateral Agent and
(ii) the ABL Intercreditor Agreement, duly executed by the Loan Parties, the
Collateral Agent, the ABL Facility Collateral Agent and the Junior Lien
Collateral Agent;

(vi) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent or the Collateral Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party and authorizing the execution, delivery and performance of the
Loan Documents to which such Loan Party is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect;

(vii) such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent or the Collateral Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each of the Borrower and the
Guarantors is validly existing, in good standing (where such concept is
applicable) in the jurisdiction of its incorporation or organization;

(viii) an opinion of (i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel
to the Loan Parties, and (ii) each local counsel listed on Schedule
4.01(a)(viii), in each case addressed to each Agent and each Lender, and in form
and substance reasonably satisfactory to the Administrative Agent;

(ix) a customary certificate, substantially in the form of Exhibit J, from the
chief financial officer of Holdings, certifying that Holdings and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are Solvent;

(x) the Historical Financial Statements;

(xi) a Committed Loan Notice relating to the initial Credit Extension;

(xii) a copy of (i) the executed Junior Lien Indenture and (ii) the executed ABL
Amendment, each in form and substance reasonably satisfactory to the
Administrative Agent; and

(xiii) the Perfection Certificate with respect to the Loan Parties.

(b) All obligations with respect to the Existing Notes shall have been
discharged or defeased in accordance with the terms of the documentation
thereof.

(c) Since December 31, 2017, there has been no change, event, occurrence or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

The Administrative Agent shall have received, (i) at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, as is reasonably
requested in writing by the Administrative Agent at least ten (10) Business Days
prior to the Closing Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, any Lender
that has requested in a written notice to the Borrower at least three
(3) Business Days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification.

All fees and expenses required to be paid on the Closing Date shall have been
paid in full in cash from the proceeds of the initial funding under the Term
Facility to the extent, in the case of expenses, a reasonably detailed invoice
has been delivered to the Borrower at least three (3) Business Days prior to the
Closing Date.

The Administrative Agent shall have received the results of a recent Lien and
judgment search in each relevant jurisdiction with respect to the Loan Parties,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted under Section 7.01.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Notwithstanding anything herein to the contrary, it is understood that the
Borrower will take the actions set forth on Schedule 6.14 within the time
periods (or such longer time as the Administrative Agent shall reasonably agree)
specified in Schedule 6.14 and the failure to take any such actions prior to
such time shall not constitute a failure to meet any condition precedent or give
rise to a Default or Event of Default.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Term Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) or (b).

 

107



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist, or would result from, such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof,

provided that, after the Closing Date, the conditions specified in Sections
4.02(a) and (b) shall be limited in accordance with Section 2.12(f) if such
Request for Credit Extension is in connection with a Limited Condition
Transaction.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Term Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Restricted Subsidiaries (a) is a Person (i) duly organized or
formed, validly existing and (ii) in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification and (d) has all
requisite valid and subsisting governmental licenses, authorizations, consents
and approvals (“Permits”) to operate its business as currently conducted; except
in each case referred to in clause (a)(ii) (solely with respect to the
Restricted Subsidiaries), (b)(i), (c) or (d), to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect. There are
no actions, claims or proceedings pending or to the best of the Borrower’s or
any Guarantor’s knowledge, threatened in writing that seek the revocation,
cancellation, suspension or modification of Permits that would reasonably be
expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, (a) are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than any
Lien to secure the First Lien Obligations pursuant to the Collateral Documents),
or require any payment to be made under (x) the Junior Lien Notes or the Junior
Lien Indenture or the ABL Facility (or any refinancing thereof), (y) any other
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(z) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any breach or contravention or payment referred
to in clause (b)(ii) and (b)(iii), to the extent that such conflict, breach,
contravention or payment would not reasonably be expected to have a Material
Adverse Effect.

 

108



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by an Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, except for (x) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (y) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements have been prepared in accordance with
GAAP in all material respects applied on a consistent basis throughout the
periods covered thereby (taking into account the notes thereto) (i) except as
otherwise noted therein and (ii) in the case of the unaudited financial
statements included therein, subject to normal year-end adjustments, the absence
of footnotes and the inclusion of any explanatory note.

(b) The Historical Financial Statements present fairly, in all material
respects, the consolidated financial position of Holdings and its Subsidiaries
at the respective dates set forth therein and for the respective periods covered
thereby, and were prepared in accordance with GAAP, consistently applied.

(c) Since December 31, 2017, there has been no change, event, occurrence or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) The forecasts of consolidated balance sheets and income statements of the
Borrower and its Subsidiaries which have been furnished to the Administrative
Agent prior to the Closing Date, when taken as a whole, have been prepared in
good faith on the basis of the

 

109



--------------------------------------------------------------------------------

assumptions stated therein, which assumptions were believed to be reasonable at
the time made and at the time the forecasts are delivered, it being understood
that (i) no forecasts are to be viewed as facts, (ii) any forecasts are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties or the Sponsors, (iii) no assurance can be given
that any particular forecasts will be realized and (iv) actual results may
differ and such differences may be material.

5.06 Litigation. There are no actions, suits, proceedings, investigations,
claims or disputes pending or, to the knowledge of Holdings, threatened in
writing, at Law, in equity, in arbitration by or before any Governmental
Authority, by or against Holdings or any of its Restricted Subsidiaries or
against any of their properties or revenues that (a) involve any Loan Document
or the Transactions, or (b) either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither Holdings nor any Restricted Subsidiary of Holdings is
in default under or with respect to, or a party to, any Contractual Obligation
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to or valid and enforceable leasehold interests
in, all Real Property (including leased Real Property) and other property assets
necessary in the ordinary conduct of its business, free and clear of all Liens
permitted by Section 7.01 and except as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
Material Real Property owned by any Loan Party, as of the Closing Date, showing
as of the Closing Date the street address (to the extent available), county or
other relevant jurisdiction, state and record owner.

5.09 Environmental Matters.

Except as disclosed on Schedule 5.09 or as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect:

(a) neither Holdings nor any of its Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
Environmental Permit or (ii) has become subject to any Environmental Liability;

(b) there are no pending or, to the knowledge of the Borrower, threatened,
written claims against Holdings or any of its Restricted Subsidiaries alleging
any Environmental Liability, and, to the knowledge of the Borrower, there are no
pending investigations by any Governmental Authority regarding any such
potential claims;

(c) there have been no Environmental Releases at any of the real properties
currently owned, leased or operated by Holdings or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, the real properties formerly
owned, leased or operated that (i) require any investigation, remediation or
response action under, or (ii) are reasonably likely to give rise to
Environmental Liability against Holdings or any of its Restricted Subsidiaries
under, Environmental Laws; and

 

110



--------------------------------------------------------------------------------

(d) neither Holdings nor any of its Restricted Subsidiaries is undertaking or,
to the knowledge of the Borrower, is obliged to undertake, either individually
or together with other potentially responsible parties, any investigation,
remediation, or response action relating to any Environmental Release of
Hazardous Materials at any site.

5.10 Taxes. Holdings and its Restricted Subsidiaries have filed all federal and
state and other tax returns and reports required to be filed, and have paid all
federal and state and other taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets that
are required to be paid, except those (a) which are not overdue by more than
thirty (30) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (c) with respect to which the failure to
make such filing or payment would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

5.11 ERISA Compliance.

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:

(a) each Pension Plan and Foreign Plan is in compliance with the applicable
provisions of ERISA, the Code and other applicable Laws;

(b) there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Pension Plan;

(c) (i) No ERISA Event has occurred and neither any Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, Multiemployer Plan or Foreign Plan; (ii) each Loan Party and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the Pension Funding Rules has
been applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan (other than a Multiemployer Plan), the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher;
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC and no event or circumstance
has occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate such Pension Plan;
and

 

111



--------------------------------------------------------------------------------

(d) neither any Loan Party nor, to the knowledge of the Borrower, any ERISA
Affiliate, maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than on the Closing Date, those listed on Schedule 5.11(d) hereto.

5.12 Subsidiaries; Equity Interests. As of the Closing Date, each Loan Party has
no Subsidiaries and is not engaged in any joint venture or partnership other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party free and clear of all Liens
except (i) those created under the Collateral Documents and (ii) any Lien that
is permitted under Section 7.01.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock and no proceeds of any Term Borrowings will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.14 Disclosure. No report, financial statement, certificate or other
information, furnished in writing by or on behalf of any Loan Party (other than
assumptions, projections, forecasts, forward-looking statements, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or any other
Loan Document, when taken as a whole, contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading (after giving effect to all modifications and supplements to such
written reports, financial statements, certificates or other information);
provided that, with respect to projected and pro forma financial information,
Holdings represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of delivery of such
information to any Agent or Lender; it being understood that such projections
may vary from actual results and that such variances may be material. As of the
Closing Date, to the knowledge of the Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Closing Date to
any Lender in connection with this Agreement is true and correct in all material
respects.

5.15 Compliance with Laws. Each Loan Party and its Restricted Subsidiaries is in
compliance in all respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

112



--------------------------------------------------------------------------------

5.16 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Loan
Party and each of their Restricted Subsidiaries owns, or possesses the right to
use, all of the trademarks, service marks, trade dress, domain names,
copyrights, patents, patent applications, trade secrets, know-how and other
intellectual property rights (collectively, “IP Rights”) that are used in the
operation of their respective businesses. Set forth on Schedule 5.16 is a
complete and accurate list, in all material respects, of all registrations or
applications for registration in the United States Patent and Trademark Office
and the United States Copyright Office of any material IP Rights owned by a Loan
Party as of the Closing Date. The conduct of the business of the Loan Parties
and their Restricted Subsidiaries does not infringe, misappropriate, dilute or
otherwise violate any rights held by any other Person, except for such
infringements, misappropriations, dilutions or violations, which either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of Holdings, threatened in writing, which,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings, no Person is infringing,
misappropriating, diluting or otherwise violating any IP Rights, except, in each
case, for any such infringement, misappropriation, dilution or violation that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

5.17 Solvency. As of the Closing Date, Holdings and its Subsidiaries, on a
consolidated basis, are Solvent.

5.18 Labor Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect:

(a) other than mandatory national, provincial or industry-wide collective
bargaining arrangements, there are no collective bargaining agreements or
Multiemployer Plans, other than those listed on Schedule 5.18, covering the
employees of Holdings or any of its Restricted Subsidiaries as of the Closing
Date and neither Holdings nor any Restricted Subsidiary has suffered any
strikes, walkouts, slowdowns, lockouts, work stoppages or other labor difficulty
within the last five years; and

(b) there is (i) no unfair labor practice complaint pending against Holdings or
any of its Restricted Subsidiaries or, to the knowledge of Holdings, threatened
in writing against any of them before the National Labor Relations Board (or any
foreign equivalent thereof) and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement that is so pending against
Holdings or any of its Restricted Subsidiaries or, to the knowledge of Holdings,
threatened in writing against any of them and (ii) to the knowledge of Holdings,
no union representation question existing with respect to the employees of
Holdings or any of its Restricted Subsidiaries and, to the knowledge of
Holdings, no union organization activity that is taking place.

5.19 Perfection. Subject to the last paragraph of Section 4.01, all filings and
other actions necessary or desirable to create, perfect and protect the Lien in
the Collateral of the Collateral Agent, for the benefit of the Secured Parties,
securing the First Lien Obligations created under the Collateral Documents have
been duly made or taken or will be taken concurrently with the funding of the
Loans on the Closing Date) and are in full force and effect, and the Collateral

 

113



--------------------------------------------------------------------------------

Documents create in favor of the Collateral Agent, for the benefit of the
Secured Parties a valid and, to the extent required by the Collateral Documents,
together with such filings and other actions, perfected Lien in the Collateral
with the priority specified in the Intercreditor Agreements, securing the
payment of the First Lien Obligations, subject to Liens permitted by
Section 7.01.

5.20 OFAC, PATRIOT Act and Anti-Money Laundering Compliance. To the extent
applicable, Holdings and its Restricted Subsidiaries are in compliance, in all
material respects, with (i) the Trading with the Enemy Act, the International
Emergency Economic Powers Act, each as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the PATRIOT Act and (iii) applicable Laws relating to
anti-money laundering.

5.21 Anti-Corruption Compliance. Each Loan Party, each Restricted Subsidiary
thereof and, to the knowledge of the Borrower, each of their respective
directors, officers, agents and employees is in compliance in all material
respects with all applicable anti-corruption Laws, including the United States
Foreign Corrupt Practices Act of 1977, as amended (“FCPA”). No part of the
proceeds of the Term Loans has been or will be used, directly, or to each Loan
Party’s knowledge, indirectly, for any payments to any Person, governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption Law.

5.22 OFAC. No Loan Party, or Restricted Subsidiary thereof and, to the knowledge
of the Borrower, none of their respective directors, officers, agents or
employees (a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets
located in Sanctioned Countries, (c) derives revenue from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities in violation of any
applicable U.S. economic sanctions Laws, or (d) is owned or controlled by a
Sanctioned Person or a Sanctioned Entity. The proceeds of any Term Loan will not
be used directly, or to any Loan Party’s knowledge, indirectly, to fund any
activities or business of or with, or operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity in violation of any applicable U.S. economic sanctions Laws, or in any
manner that would constitute or give rise to a violation by any party hereto of
any U.S. sanctions administered by OFAC or the U.S. Department of State.

5.23 Designation as Senior Debt. The First Lien Obligations constitute
“Designated Senior Debt”, or any similar term under and as defined in the
agreements relating to any Indebtedness of the Borrower or any Guarantor,
including any Subordinated Indebtedness, which contains such designation.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other First Lien Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied, the Borrower shall, and shall (except in the case
of the covenants set forth in Sections 6.01 and 6.03) cause each Restricted
Subsidiary to:

 

114



--------------------------------------------------------------------------------

6.01 Financial Statements and Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) on or prior to the date that a Form 10-K of the Borrower for such fiscal
year would be required to be filed under the rules and regulations of the SEC
(if the Borrower were subject to the rules and regulations of the SEC as a
non-accelerated filer), giving effect to any extension available or granted
thereunder for the filing of such form, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception and without any qualification or
exception as to the scope of such audit (other than any such exception or
explanatory paragraph that is expressly solely with respect to, or expressly
resulting solely from, (A) an upcoming maturity date, (B) any actual or
potential inability to satisfy any financial covenants or (C) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiaries)) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) on or prior to the date that a Form 10-Q of the Borrower for such fiscal
year would be required to be filed under the rules and regulations of the SEC
(if the Borrower were subject to the rules and regulations of the SEC as a
non-accelerated filer), giving effect to any extension available or granted
thereunder for the filing of such form, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year;

(c) [Reserved];

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Borrower
(i) certifying, in the case of the financial statements delivered under clause
(b), as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) to the extent not previously disclosed to the Administrative
Agent, a description of any change in the jurisdiction of organization of any
Loan Party and a list of any material U.S. registered patents, trademarks or
copyrights acquired or developed by any Loan Party since the date of the most
recent report delivered pursuant to this clause (d) (or, in the case of the
first such report so delivered, since the Closing Date), (iv) to the extent not
previously disclosed to the Administrative Agent, a list of any material
trademarks for which a “Statement of Use” or “Amendment to Allege Use” has been
filed with the United States Patent and Trademark Office since the date of the
most recent report delivered pursuant to this clause (d) (or, in the case of the
first such report so delivered, since the Closing Date) and (v) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 5.05 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

115



--------------------------------------------------------------------------------

(e) to the extent that Holdings is not engaged in any material business or
activity, and does not, other than with respect to the Borrower and its
Subsidiaries, own any assets or have any subsidiaries or have revenues (whether
from any business or activity of Holdings or its subsidiaries (other than the
Borrower and its Subsidiaries)), the delivery of consolidated financial
statements of Holdings and its Subsidiaries in a manner consistent with that
described in paragraphs (a) or (b) of this Section 6.01 will satisfy the
requirements of such paragraphs with respect to the delivery of consolidated
financial statements of the Borrower and its Subsidiaries; provided that, that
in the event that Holdings is engaged in any material business or activity or,
other than with respect to the Borrower and its Subsidiaries, owns any assets or
has any subsidiaries or has any revenues from any business or activity (other
than the Borrower and its Subsidiaries), then the Borrower shall provide
consolidated financial statements for Holdings in a manner consistent with that
described in paragraphs (a) and (b) of this Section 6.01 and information
sufficient, in the Administrative Agent’s reasonable judgment, to reconcile the
consolidated financial statements of Holdings with the consolidated financial
information of the Borrower;

(f) prior to a Qualifying IPO, as soon as available but in any event no later
than the delivery of financial statements pursuant to clause (a) above, a copy
of the plan and forecast (including a projected consolidated and consolidating
balance sheet, income statement and funds flow statement) of the Borrower for
each quarter of the upcoming fiscal year in form reasonably satisfactory to the
Administrative Agent; and

(g) copies of any notice of default under the ABL Facility or the Junior Lien
Indenture.

The Borrower hereby authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.01(a) and (b) above, along with the
Loan Documents, available to Public Lenders. The Borrower will not affirmatively
request that any other material be posted to Public Lenders without expressly
representing and warranting to the Administrative Agent in writing that such
materials do not constitute material non-public information within the meaning
of the federal securities laws or that the Borrower has no outstanding publicly
traded securities, including 144A securities.

Documents required to be delivered pursuant to this Section 6.01 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which (i) such documents are filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or (iii) the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at the website address listed on Schedule
10.02. Notwithstanding anything contained herein, in every instance the Borrower
shall be required to provide paper copies (which may be submitted
electronically, including via e-mail) of the Compliance Certificates required by
clause (d) of this Section 6.01 to the Administrative Agent.

 

116



--------------------------------------------------------------------------------

6.02 [Reserved].

6.03 Notices of Material Events. Promptly notify the Administrative Agent and
each Lender written notice of the following:

(a) the occurrence of any Default; and

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect arising out of or resulting from (i) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (ii) the commencement of, or any
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, pursuant to any applicable Environmental Laws or otherwise relating
to any Hazardous Material or in respect of IP Rights, or (iii) the occurrence of
any ERISA Event, either alone or together with all other ERISA Events; and

(c) any other development that results, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Taxes. Pay, discharge or otherwise satisfy all its obligations
and liabilities in respect of Taxes before the same shall become delinquent or
in default, except (i) where the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Restricted Subsidiary, or
(ii) to the extent the failure to pay or discharge the same would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business (except as such would otherwise
reasonably expire, be abandoned or permitted to lapse in the ordinary course of
business), and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent a failure
to comply with this Section 6.05 would not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.04,
and (b) carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
in any Similar Business.

6.06 Maintenance of Properties. Keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

117



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance. Maintain, with insurance companies that the
Borrower believes to be financially sound and reputable, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons of established reputation engaged in the same or
similar business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons of
established reputation engaged in the same or similar businesses as the Borrower
and its Restricted Subsidiaries, all as the Borrower shall reasonably determine)
as are customarily carried under similar circumstances by such other Persons.
Within forty-five (45) days after the Closing Date (or such later date as may be
agreed to by the Administrative Agent in its reasonable discretion), (x) each
general liability, umbrella liability and commercial excess liability policy of
insurance shall name the Administrative Agent on behalf of the Secured Parties
as an additional insured thereunder as its interests may appear and (y) each
casualty and property insurance policy shall contain a lender’s loss payable
clause or endorsement that names Administrative Agent, on behalf of the Secured
Parties, as the lender’s loss payee and mortgagee thereunder.

6.08 Compliance with Laws. Comply in all respects with the requirements of all
Laws and all orders, writs, injunctions, decrees and Permits and duly observe
all requirements of any foreign, federal, state or local Governmental Authority,
in each case, applicable to it or to its business or property, except if the
failure to comply therewith would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in all material respects in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and the Collateral Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, that, the Administrative Agent and the
Collateral Agent shall not exercise such rights more often than one time during
any calendar year absent the existence of an Event of Default, which shall be at
the Borrower’s expense; provided, further, that when an Event of Default exists
the Administrative Agent or the Collateral Agent (or any of its representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice;
provided, further, that nothing in this Agreement or in any other Loan Document
shall require any Loan Party to provide information (i) that constitutes
nonfinancial trade secrets or nonfinancial proprietary information, (ii) in
respect of which disclosure is prohibited or restricted by applicable Law or
binding agreement, or (iii) that is subject to attorney client privilege or
constitutes attorney work product. The Administrative Agent and the Collateral
Agent shall give the Borrower the opportunity to participate in any discussions
with the Borrower’s accountants.

6.11 Use of Proceeds. Use the proceeds of the Term Borrowings on the Closing
Date, together with the proceeds of the Junior Lien Notes, solely to consummate
the Transactions (including the payment of costs, fees and expenses). No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board of
Governors of the FRB, including Regulations T, U and X.

 

118



--------------------------------------------------------------------------------

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct Restricted Subsidiary
(other than an Excluded Subsidiary) by any Loan Party (provided that each of
(i) any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Restricted Subsidiary, (ii) any Excluded Subsidiary ceasing to be an
Excluded Subsidiary but remaining a Restricted Subsidiary and (iii) any
voluntary election pursuant to clause (iv) of the definition of “Guarantors”
shall be deemed to constitute the acquisition of a Restricted Subsidiary for all
purposes of this Section 6.12), or upon the acquisition of any personal property
(other than “Excluded Assets,” as defined in the Security Agreement) or
acquisition of any Material Real Property by any Loan Party, which Material Real
Property or personal property, in the reasonable judgment of the Administrative
Agent, is not already subject to a perfected Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, then the Borrower shall, in each
case at the Borrower’s expense:

(i) in connection with the formation or acquisition of such a Restricted
Subsidiary (other than an Excluded Subsidiary), within sixty (60) days after
such formation or acquisition or such longer period as the Administrative Agent
may reasonably agree, (A) cause each such Restricted Subsidiary that is not an
Excluded Subsidiary, to duly execute and deliver to the Administrative Agent and
the Collateral Agent a Guaranty or Guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
Guaranteeing the other Loan Parties’ obligations under the Loan Documents and
(B) (if not already so delivered) deliver certificates representing the Equity
Interests of such Restricted Subsidiary accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the Pledged Collateral of such Subsidiary indorsed in blank to the
Collateral Agent, together with supplements to the Security Agreement (and, if
applicable, supplements to the other Collateral Documents) with respect to the
pledge of any Equity Interests or Indebtedness and other assets of such
Restricted Subsidiary in accordance with the Security Agreement, Intellectual
Property Security Agreement and other Collateral Documents, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent (consistent with the Security Agreement, Intellectual
Property Security Agreement and the other Collateral Documents), securing
payment of all the First Lien Obligations of the applicable Loan Party or such
Subsidiary, as the case may be, under the Loan Documents and constituting
perfected Liens on all such properties;

(ii) within sixty (60) days (or one hundred fifty (150) days with respect to the
Mortgages and other related deliverables for any Material Real Property) after
such formation or acquisition, or such longer period as the Administrative Agent
may reasonably agree, duly execute and deliver, and cause each such Restricted
Subsidiary (other than an Excluded Subsidiary) to duly execute and deliver, to
the Administrative Agent and the Collateral Agent, Mortgages (with respect to
Material Real Properties only) and, to the extent required by the Collateral
Documents, other agreements, documents and instruments as specified by and in
form and substance reasonably satisfactory to the Administrative Agent and
Collateral Agent, securing payment of all the First Lien Obligations of the
applicable Loan Party, as the case may be, under the Loan Documents and
constituting Liens on all such properties;

 

119



--------------------------------------------------------------------------------

(iii) within sixty (60) days (or one hundred fifty (150) days with respect to
the Mortgages and other related deliverables for any Material Real Property)
after such formation or acquisition, or such longer period as the Administrative
Agent may reasonably agree, take, and cause such Restricted Subsidiary (other
than an Excluded Subsidiary) to take, to the extent required by the Collateral
Documents, whatever additional action (including, without limitation, the
delivery of Mortgages with respect to Material Real Properties only), the filing
of Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents and delivery of stock and membership
interest certificates) as may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens (to the extent required by the Collateral Documents) on the properties
purported to be subject to the Mortgages, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other Collateral
Documents delivered pursuant to this Section 6.12, enforceable against all third
parties in accordance with their terms;

(iv) as promptly as practicable (but in any event no later than one hundred
fifty (150) days after such formation or acquisition, or such longer period as
the Administrative Agent may reasonably agree), deliver to the Administrative
Agent with respect to each Material Real Property acquired by a Loan Party but
not already subject to a perfected Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, fully paid title insurance policies (or
commitment to issue such a policy having the effect of a loan policy of title
insurance) in form and substance reasonably satisfactory to the Collateral
Agent, insuring (or committing to insure) the lien of such Mortgage as a valid
and enforceable first priority mortgage, free and clear of all defects and
encumbrances other than Permitted Liens with endorsements (other than
endorsements requiring a survey or survey update) and in an amount reasonably
acceptable to the Collateral Agent (not to exceed the fair market value of each
Material Real Property covered thereby) (a “Mortgage Policy”), any existing
survey, and existing, non-privileged and environmental assessment reports to the
extent available and in the possession and control of any Loan Party, and
opinions of local counsel to the applicable Loan Party in states in which the
applicable Mortgaged Property is located, with respect to the enforceability of
the Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Collateral Agent; and

(v) at any time and from time to time, but subject to the limitations in the
Collateral Documents, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent or the Collateral Agent in its reasonable judgment may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such Guaranties, Mortgages, Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other Collateral
Documents.

 

120



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the Collateral Agent shall not take a
security interest in those assets as to which the Borrower and the
Administrative Agent shall determine, in their reasonable discretion, that the
cost of obtaining such Lien (including any mortgage, stamp, intangibles or other
tax or cost of surveys or title insurance) are excessive in relation to the
benefit to the Lenders of the security afforded thereby. Further, the Borrower
or the applicable Guarantor shall (i) only be required to take ministerial
actions to cure defects in title to the extent necessary to obtain a valid
Mortgage and Mortgage Policy, but will not be required to pay more than de
minimis fees and expenses to cure any title defects and (ii) will not be
required to pay more than $300,000 for the procurement of Mortgage Policies for
any Material Real Property.

(c) For the avoidance of doubt, changes in organization of a Loan Party or any
of its Restricted Subsidiaries (such as conversion of a corporation into a
limited liability company) shall not constitute a formation or acquisition of a
Restricted Subsidiary; provided that within thirty (30) days (or such longer
period as may be agreed to by the Administrative Agent in its reasonable
discretion) such converted entity shall deliver such instruments and documents
(including Uniform Commercial Code financing statements and affirmation of its
obligations under the Loan Documents) and take all such other action as the
Administrative Agent or the Collateral Agent may reasonably deem necessary or
desirable in preserving the continuing validity and perfection of the Collateral
Agent’s Lien on the Collateral owned by (or, in the case of Equity Interests of
such Person included in the Collateral, issued by) such Person.

(d) No later than ten (10) days prior to the date on which any Mortgage with
respect to a Material Real Property is delivered pursuant to this Agreement (or
such later date as may be agreed to by the Administrative Agent in its
reasonable discretion), a completed standard “life of loan” flood hazard
determination form.

6.13 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (a) comply, and make all
reasonable efforts to cause all lessees operating or occupying its owned, leased
or operated properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and owned, leased or operated properties; and (c) conduct any
investigation, remediation or other response action necessary to address any
Environmental Release of Hazardous Materials at any of its owned, leased or
operated properties, to the extent required by, and in accordance with,
applicable Environmental Laws; in each case, except in such instances in which
such requirement to comply, obtain and renew, or conduct investigation,
remediation or other response action is being contested in good faith by
appropriate proceedings diligently conducted.

6.14 Further Assurances, Post Closing Obligations. (a) Promptly upon request by
the Administrative Agent or the Collateral Agent, (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document or other document or instrument relating to
any Collateral, and (ii) subject to the limitations set forth in this Agreement
and the other Loan Documents, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or the Collateral Agent, may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.

 

121



--------------------------------------------------------------------------------

(b) Promptly (and in any event within time periods (or such longer time as the
Administrative Agent shall reasonably agree) specified in Schedule 6.14) comply
with post-closing obligations set forth on Schedule 6.14.

6.15 Maintenance of Ratings. Use commercially reasonable efforts to maintain a
public credit rating of the Term Facility from each of S&P and Moody’s, a public
corporate family rating of Holdings or the Borrower from Moody’s and a public
corporate credit rating of Holdings or the Borrower from S&P (but, in each case,
not any specific credit rating).

6.16 Conference Calls. Not later than twenty (20) days after the delivery of the
financial statements pursuant to Section 6.01(a) or (b), hold, at the request of
the Administrative Agent a telephonic conference call with all Lenders who
choose to attend such conference call, on which conference call shall be
reviewed the financial results and the financial condition of the Borrower and
its Restricted Subsidiaries for, and as of the last day of, such fiscal year; it
being understood that only one such call shall be held per calendar quarter, and
that such call may include holders of the Junior Lien Notes or any Indebtedness
incurred to refinance the Junior Lien Notes (in whole or in part).

6.17 Collateral Account. Not later than ninety (90) days following the Closing
Date or such longer period as the Administrative Agent may agree, the Borrower
shall established with the Collateral Agent and, at all times thereafter until
this Agreement is terminated, there shall be maintained a deposit account
subject to control (within the meaning of the Uniform Commercial Code) of the
Administrative Agent (the “Collateral Account”). Each relevant Loan Party shall
deposit the Net Cash Proceeds from any Asset Sale or Event of Loss of Term
Priority Collateral in excess of $10,000,000 required to be applied to mandatory
prepayments pursuant to Section 2.03(b) or otherwise required to be so deposited
pursuant to Section 2.03(b) into a Collateral Account (unless and until such
amounts have actually been applied to repay Term Loans and/or reinvested
pursuant to, and in accordance with the requirements of, Section 2.03(b), or
otherwise applied for a purpose not prohibited by this Agreement, as
applicable).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Term Commitment hereunder or any Term Loan
or other First Lien Obligation hereunder which is accrued and payable shall
remain unpaid or unsatisfied, (A) (except with respect to Section 7.15) the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly and (B) (with respect to Section 7.15) Holdings shall
not:

7.01 Liens. (a) . (a) Create, incur, assume or permit to exist any Lien that
secures obligations under any Indebtedness on the Collateral except Permitted
Liens.

(b) Create, incur, assume or permit to exist any Lien that secures obligations
under any Indebtedness on any asset or property of the Borrower or any
Subsidiary Guarantor that does not constitute Collateral now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless (x) such Lien is a Permitted Lien or (y) (1) in
the case of any Lien securing Subordinated Indebtedness, the First Lien
Obligations

 

122



--------------------------------------------------------------------------------

are secured by a Lien on such property or assets that is senior in priority to
such Lien and (2) in all other cases, the First Lien Obligations are secured
equally and ratably with (or prior to) the obligations secured by such Lien;
provided that any Lien which is granted to secure the First Lien Obligations
under this clause (b) shall be discharged at the same time as the discharge of
the Lien (other than through the exercise of remedies with respect thereto) that
gave rise to the obligation to so secure the First Lien Obligations.

7.02 Sale and Lease-Back Transactions.

Enter into any Sale and Lease-Back Transaction with respect to any property
unless:

(1) the Borrower or such Restricted Subsidiary would be entitled to (A) incur
Indebtedness in an amount equal to the Attributable Debt with respect to such
Sale and Lease-Back Transaction pursuant to Section 7.03 and (B) create a Lien
on such property securing such Attributable Debt pursuant to Section 7.01; and

(2) the Borrower applies the proceeds of such transaction in compliance with
Section 2.03(b).

7.03 Indebtedness. (a) (i) Create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness), (ii) issue any shares of Disqualified Stock
of the Borrower and (iii) permit any Restricted Subsidiary to issue any shares
of Disqualified Stock or Preferred Stock; provided that the Borrower may incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock, and any Restricted Subsidiary may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock or issue shares of Preferred
Stock, if the Fixed Charge Coverage Ratio on a consolidated basis for the
Borrower’s and its Restricted Subsidiaries’ most recently ended four full fiscal
quarters for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) preceding the date on which such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued would have
been at least 2.00 to 1.00, determined on a Pro Forma Basis (including a pro
forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred, or the Disqualified Stock or Preferred Stock had
been issued, as the case may be, and the application of the proceeds therefrom
had occurred at the beginning of such four-quarter period; provided, further,
that the amount of Indebtedness (including Acquired Indebtedness), Disqualified
Stock and Preferred Stock that may be incurred or issued, as applicable,
pursuant to the foregoing by Restricted Subsidiaries that are not Subsidiary
Guarantors shall not exceed the greater of (x) $125,000,000 and (y) 4.5% of
Consolidated Total Assets at any one time outstanding.

(b) The foregoing limitations shall not apply to any of the following items
(collectively, “Permitted Debt”):

 

123



--------------------------------------------------------------------------------

(i) Indebtedness in respect of (A) the First Lien Obligations, (B) the ABL
Obligations; provided that immediately after giving Pro Forma Effect to any such
incurrence (including pro forma application of the net proceeds therefrom), the
aggregate principal amount of all Indebtedness incurred under this subclause
(B) shall not exceed the greater of (x) $750,000,000 less the aggregate amount
of any ABL Obligations retired with Net Cash Proceeds from any Asset Sale
applied to permanently reduce outstanding amounts (and, if the Indebtedness
repaid is a revolving credit Indebtedness, to correspondingly reduce commitments
with respect thereto) under the ABL Facility and (y) the sum of (i) 90% of the
net book value of accounts receivable of the Borrower and its Restricted
Subsidiaries and (ii) 90% of the net book value of inventory of the Borrower and
its Restricted Subsidiaries (with accounts receivable and inventory calculated
on the basis that all Investments, acquisitions, dispositions, mergers,
consolidations and disposed operations that have been made by the Borrower and
its Restricted Subsidiaries prior to or substantially contemporaneous with the
date of any calculation shall be included or excluded, as the case may be, on a
Pro Forma Basis with such calculations made in good faith by a Responsible
Officer of the Borrower), and (C) the Junior Lien Notes issued on the Closing
Date in an aggregate amount at any one time outstanding under this clause (C)
(including any Refinancing Indebtedness) not to exceed $400,000,000, plus any
amounts of interest, fees, premiums, expenses and indemnification obligations
relating to the Indebtedness described in this clause (C);

(ii) Indebtedness incurred by a Loan Party constituting Permitted Other
Indebtedness;

(iii) Indebtedness constituting Specified Refinancing Debt;

(iv) Indebtedness existing on the Closing Date (other than Indebtedness
described in clause (i) of this Section 7.03(b));

(v) Indebtedness (including Financing Lease Obligations), Disqualified Stock and
Preferred Stock incurred by the Borrower or any of the Restricted Subsidiaries,
to finance or refinance the development, construction, purchase, lease (other
than the lease, pursuant to Sale and Leaseback Transactions) of property (real
or personal), equipment or other fixed or capital assets owned by the Borrower
or any Restricted Subsidiary as of the Closing Date or acquired by the Borrower
or any Restricted Subsidiary after the Closing Date in exchange for, or with the
proceeds of the sale of, such assets owned by the Borrower or any Restricted
Subsidiary as of the Closing Date, repairs, additions or improvement of property
(real or personal), equipment or other fixed or capital assets that are used or
useful in a Similar Business, whether through the direct purchase of assets or
the Capital Stock of any Person owning such assets and any Refinancing
Indebtedness incurred to refund, replace or refinance any Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause (v);
provided that the aggregate amount of Indebtedness, Disqualified Stock and
Preferred Stock incurred pursuant to this clause (v) (including any such
Refinancing Indebtedness) does not exceed the greater of (x) $175,000,000 and
(y) 6.0% of Consolidated Total Assets at any one time outstanding;

 

124



--------------------------------------------------------------------------------

(vi) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(vii) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;
provided that:

(A) such Indebtedness is not reflected on the balance sheet of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet shall not
be deemed to be reflected on such balance sheet for purposes of this clause
(vii)(A)); and

(B) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including noncash proceeds (the fair market
value of such noncash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Borrower and the Restricted Subsidiaries in connection with such disposition;

(viii) Indebtedness of the Borrower to a Restricted Subsidiary; provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the First Lien Obligations;
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in any such Restricted Subsidiary ceasing to be
a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary) shall be
deemed, in each case, to be an incurrence of such Indebtedness not permitted by
this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that (A) if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor such
Indebtedness is subordinated in right of payment to the Guaranty of such
Subsidiary Guarantor and (B) if a Restricted Subsidiary that is not a Subsidiary
Guarantor incurs such Indebtedness to a Loan Party, such Investment is a
Permitted Investment or otherwise permitted by Section 7.06; provided, further,
that any subsequent issuance or transfer of Capital Stock or any other event
that results in any such other Restricted Subsidiary ceasing to be a Restricted
Subsidiary or any subsequent transfer of any such Indebtedness (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an incurrence of such Indebtedness;

 

125



--------------------------------------------------------------------------------

(x) Preferred Stock of a Restricted Subsidiary issued to the Borrower or another
Restricted Subsidiary; provided that if a Restricted Subsidiary that is not a
Subsidiary Guarantor issues such Preferred Stock to a Loan Party, such
Investment is a Permitted Investment or otherwise permitted by Section 7.06;
provided, further, that any subsequent issuance or transfer of any Equity
Interests or any other event which results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such shares of Preferred Stock (except to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to be an issuance of such shares of
Preferred Stock;

(xi) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of managing: (A) interest rate risk,
(B) exchange rate risk with respect to any currency exchange or (C) commodity
pricing risk with respect to any commodity;

(xii) Indebtedness and obligations in respect of (x) self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees and similar obligations provided by the Borrower or any
Restricted Subsidiary in the ordinary course of business, (y) deferred
compensation or other similar arrangements incurred by the Borrower or any of
its Restricted Subsidiaries and (z) the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements incurred in the
ordinary course of business;

(xiii) (x) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other Obligations of any Restricted Subsidiary, so long as the
incurrence of such Indebtedness by such Restricted Subsidiary is permitted under
the terms of this Agreement or (y) any guarantee by a Restricted Subsidiary of
Indebtedness of the Borrower permitted to be incurred under the terms of this
Agreement;

(xiv) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock that serves to extend,
replace, refund, refinance, renew, defease or retire any Indebtedness,
Disqualified Stock or Preferred Stock incurred as permitted under
Section 7.03(a) and clauses (i)(C) (subject to the limitations set forth
therein), (ii), (iii) and (iv) above, this clause (xiv), and clauses (xv) and
(xxi)(B) below of this Section 7.03(b) or any Indebtedness, Disqualified Stock
or Preferred Stock issued to so extend, replace, refund, refinance, renew,
defease or retire such Indebtedness, Disqualified Stock or Preferred Stock
including additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(A) other than customary bridge facilities that roll, subject only to customary
conditions, into long-term Indebtedness that satisfies the requirements of this
clause (xiv)(A), has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than (x) the remaining
Weighted Average Life to Maturity of the Indebtedness, Disqualified Stock or
Preferred Stock being extended, replaced, refunded, refinanced, renewed,
defeased or retired or (y) the Latest Maturity Date of all Term Loans then in
effect;

 

126



--------------------------------------------------------------------------------

(B) to the extent such Refinancing Indebtedness extends, replaces, refunds,
refinances, renews or defeases (i) Indebtedness subordinated in right of payment
to the Term Loans, such Refinancing Indebtedness is subordinated in right of
payment to the Term Loans at least to the same extent as the Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased or
(ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must
be Disqualified Stock or Preferred Stock, respectively; and

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that is
not a Subsidiary Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary that is
not a Subsidiary Guarantor that refinances Indebtedness, Disqualified Stock or
Preferred Stock of a Subsidiary Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

(xv) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower or
any of its Restricted Subsidiaries incurred to finance the acquisition of any
Person or assets or (y) of Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided that either

(A) after giving effect to such acquisition or merger, either:

(1) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); or

(2) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries on a consolidated basis is greater than immediately prior to such
acquisition or merger; or

(B) such Indebtedness, Disqualified Stock or Preferred Stock (i) is not Secured
Indebtedness (or is secured by Liens on the Collateral ranking junior to the
Liens securing the First Lien Obligations and that is subject to the First
Lien/Junior Lien Intercreditor Agreement) and is Subordinated Indebtedness with
then current customary subordination terms, as determined by the Borrower in
good

 

127



--------------------------------------------------------------------------------

faith, (ii) is not incurred while a Default exists and no Default shall result
therefrom, (iii) does not mature (and is not mandatorily redeemable in the case
of Disqualified Stock or Preferred Stock) and does not require any payment of
principal prior to the Latest Maturity Date of all Term Loans then in effect,
(iv) is incurred by the Borrower or a Subsidiary Guarantor and (v) in the case
of sub-clause (y) above only, is not incurred in contemplation of such
acquisition or merger;

(xvi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

(xvii) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the ABL Facility, in a principal amount not
in excess of the stated amount of such letter of credit;

(xviii) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary incurred to finance or assumed in connection with an acquisition and
any Refinancing Indebtedness incurred to refund, replace or refinance any
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (xviii) which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (xviii) and then outstanding (including any such Refinancing
Indebtedness) does not exceed the greater of (x) $50,000,000 and (y) 1.75% of
Consolidated Total Assets (it being understood that any Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause
(xviii) shall cease to be deemed incurred or outstanding for purposes of this
clause (xviii) but shall be deemed incurred pursuant to Section 7.03(a) from and
after the first date on which the Borrower or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock pursuant
to Section 7.03(a) without reliance on this clause (xviii));

(xix) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(xix) and then outstanding, does not exceed the greater of (x) $100,000,000 and
(y) 3.5% of Consolidated Total Assets (it being understood that any
Indebtedness, Disqualified Stock and Preferred Stock incurred pursuant to this
clause (xix) shall cease to be deemed incurred or outstanding for purposes of
this clause (xix) but shall be deemed incurred pursuant to Section 7.03(a) from
and after the first date on which the Borrower or such Restricted Subsidiary
could have incurred such Indebtedness, Disqualified Stock or Preferred Stock
pursuant to Section 7.03(a) without reliance on this clause (xix));

(xx) Indebtedness issued by the Borrower or any Restricted Subsidiary to current
or former employees, directors, managers and consultants thereof, their
respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent Borrower of the Borrower to the extent described in
Section 7.06(b)(iv);

 

128



--------------------------------------------------------------------------------

(xxi) Indebtedness, Disqualified Stock and Preferred Stock of the Borrower or
any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which, when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock incurred pursuant to this clause
(xxi) and then outstanding, does not at any one time outstanding exceed the sum
of:

(A) the greater of (x) $50,000,000 and (y) 1.75% of Consolidated Total Assets
(it being understood that any Indebtedness, Disqualified Stock and Preferred
Stock incurred pursuant to this clause (xxi) shall cease to be deemed incurred
or outstanding for purposes of this clause (xxi) but shall be deemed incurred
pursuant to Section 7.03(a) from and after the first date on which the Borrower
or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock pursuant to Section 7.03(a) without
reliance on this clause (xxi)); plus

(B) the net cash proceeds received by the Borrower since after the Closing Date
from the issue or sale of Equity Interests of the Borrower or cash contributed
to the capital of the Borrower (in each case, other than proceeds of
Disqualified Stock or sales of Equity Interests to the Borrower or any of its
Subsidiaries) as determined in accordance with Sections 7.06(a)(iv)(C)(2) and
(3) to the extent such net cash proceeds or cash have not been applied pursuant
to such clauses to make Restricted Payments or to make other investments,
payments or exchanges pursuant to Section 7.06(b) or to make Permitted
Investments (other than Permitted Investments specified in clauses (a) and
(c) of the definition thereof); and

(xxii) Attributable Debt incurred by the Borrower or any Restricted Subsidiary
pursuant to Sale and Lease-Back Transactions of property (real or personal),
equipment or other fixed or capital assets owned by the Borrower or any
Restricted Subsidiary as of the Closing Date or acquired by the Borrower or any
Restricted Subsidiary after the Closing Date in exchange for, or with the
proceeds of the sale of, such assets owned by the Borrower or any Restricted
Subsidiary as of the Closing Date and any Refinancing Indebtedness incurred to
refund, replace or refinance any Indebtedness, Disqualified Stock or Preferred
Stock incurred pursuant to this clause (xxii), provided that the aggregate
amount of Attributable Debt incurred under this clause (xxii) (including any
such Refinancing Indebtedness) does not exceed the greater of (x) $50,000,000
and (y) 1.75% of Consolidated Total Assets.

(c) For purposes of determining compliance with this Section 7.03:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock meets the criteria of more than one of the categories of Permitted Debt
described in clauses (i) through (xxii) of Section 7.03(b) or is entitled to be
incurred pursuant to Section 7.03(a), the Borrower, in its sole discretion,
shall classify or reclassify, or later divide, classify or reclassify (based on
circumstances existing at the time of such reclassification), such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) and
shall only be required to include the amount and type of such

 

129



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock or Preferred Stock in one or more of the above
clauses; provided that all Indebtedness outstanding under (i) the Loan Documents
on the Closing Date shall be deemed to have been incurred on such date in
reliance on the exception in clause (i)(A) of Section 7.03(b) and may not be
reclassified, (ii) the ABL Facility on the Closing Date shall be deemed to have
been incurred on such date in reliance on the exception in clause (i)(B) of
Section 7.03(b) and may not be reclassified and (iii) the Junior Lien Notes
issued on the Closing Date shall be deemed to have been incurred on such date in
reliance on the exception in clause (i)(C) of Section 7.03(b) and may not be
reclassified;

(ii) at the time of incurrence, the Borrower shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 7.03(a) and (b) without giving Pro Forma Effect to the
Indebtedness incurred pursuant to Section 7.03(b) when calculating the amount of
Indebtedness that may be incurred pursuant to Section 7.03(a);

(iii) with respect to Indebtedness incurred under the ABL Facility, reborrowings
of amounts previously repaid pursuant to “cash sweep” provisions or any similar
provisions under the ABL Facility that provide that Indebtedness is deemed to be
repaid daily (or otherwise periodically) shall only be deemed for purposes of
Section 7.03 to have been incurred on the date such Indebtedness was first
incurred and not on the date of any subsequent reborrowing thereof; and

(iv) the ABL Facility and the Junior Lien Notes may be refinanced at any time if
such refinancing does not exceed the greater of (i) the aggregate principal
amount of Indebtedness permitted to be incurred pursuant to the applicable
sub-clause in clause (i) of Section 7.03(b) and (ii) the aggregate principal
amount of the facility being refinanced (together with any premiums or fees
associated with such refinancing) and, in the case of a refinancing of
Indebtedness outstanding under the ABL Facility or the Junior Lien Notes on the
Closing Date, such refinancing shall be treated for all purposes as incurred
under such clause (i)(B) or (i)(C), as applicable, of Section 7.03(b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness, Disqualified Stock or Preferred
Stock shall not be deemed to be an incurrence of Indebtedness, Disqualified
Stock or Preferred Stock for purposes of this Section 7.03.

(e) For purposes of determining compliance with any Dollar-denominated
restriction on the incurrence of Indebtedness, the Dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed or
incurred (as determined by the Borrower), in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased.

 

130



--------------------------------------------------------------------------------

7.04 Fundamental Changes.

(a) With respect to the Borrower, consolidate or merge with or into or wind up
into (whether or not the Borrower is the surviving entity), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation, merger or wind up (if other than the Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made, is (i) a corporation or (ii) a limited
partnership, a limited liability company or similar entity, in each case
organized or existing under the Laws of the United States of America, any state
thereof, or the District of Columbia (the Borrower or such Person, as the case
may be, being herein called the “Successor Borrower”);

(ii) the Successor Borrower, if other than the Borrower, expressly assumes all
the obligations of the Borrower under this Agreement, and the Loan Documents
pursuant to documents or instruments in form reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving Pro Forma Effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,

(A) the Successor Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a) of this Agreement; or

(B) the Fixed Charge Coverage Ratio for the Successor Borrower and the
Restricted Subsidiaries on a consolidated basis would be greater than such ratio
for the Borrower and the Restricted Subsidiaries immediately prior to such
transaction;

(v) each Subsidiary Guarantor, unless it is the other party to the transactions
described above, in which case Section 7.04(a)(ii) shall apply, shall have
confirmed that its Guaranty shall apply to such Person’s obligations under this
Agreement and the other Loan Documents;

(vi) the Borrower shall have delivered a certificate of a Responsible Officer of
the Borrower and an opinion of counsel stating that such consolidation, merger
or transfer comply with this Agreement;

 

131



--------------------------------------------------------------------------------

(vii) to the extent any assets of the Person which is merged, consolidated or
amalgamated with or into the Successor Borrower are assets of the type which
would constitute Collateral under the Collateral Documents, the Successor
Borrower shall take such action as may be reasonably necessary to cause such
property and assets to be made subject to the First Priority Lien of the
Collateral Documents in the manner and to the extent required in this Agreement
or any of the Collateral Documents and shall take all reasonably necessary
action so that such First Priority Lien is perfected to the extent required by
the Collateral Documents; and

(viii) the Collateral owned by or transferred to the Successor Borrower shall
(a) continue to constitute Collateral under this Agreement and the Collateral
Documents, (b) be subject to the First Priority Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, and (c) not be subject to any Lien
other than Permitted Liens.

(b) Notwithstanding clause (a)(iii) or (a)(iv) above,

(i) any Restricted Subsidiary may consolidate with, liquidate or dissolve into,
merge into or transfer all or part of its properties and assets to, the
Borrower; and

(ii) the Borrower may merge with an Affiliate of the Borrower incorporated
solely for the purpose of reincorporating the Borrower in another state of the
United States of America, or the District of Columbia, so long as the amount of
Indebtedness of the Borrower and the Restricted Subsidiaries is not increased
thereby.

The foregoing covenant shall not apply to any sale, assignment, transfer, lease,
conveyance, consolidation, merger, wind up or other disposition of assets
between or among the Borrower and the Subsidiary Guarantors; provided, however,
that a Subsidiary Guarantor that is a transferee under this provision may not
subsequently release its Guaranty unless such Subsidiary Guarantor has
consolidated with or merged into the Borrower.

(c) Subject to Section 9.11, each Subsidiary Guarantor shall not, and the
Borrower shall not permit any Subsidiary Guarantor to, consolidate or merge with
or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets in one or more
related transactions, to any Person unless either (X):

(i) such Subsidiary Guarantor is the surviving corporation or the Person formed
by or surviving any such consolidation, merger or wind up (if other than such
Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made, is a corporation, a
limited partnership, a limited liability company or similar entity organized or
existing under the Laws of the United States of America, any state thereof, or
the District of Columbia, (such Subsidiary Guarantor or such Person, as the case
may be, being herein called the “Successor Person”);

(ii) the Successor Person, if other than such Subsidiary Guarantor, expressly
assumes all the obligations of such Subsidiary Guarantor under this Agreement
and the other Loan Documents, pursuant to documents or instruments in form
reasonably satisfactory to the Administrative Agent;

 

132



--------------------------------------------------------------------------------

(iii) immediately after such transaction, no Default exists;

(iv) to the extent any assets of the Subsidiary Guarantor which is merged,
consolidated or amalgamated with or into the Successor Person are assets of the
type which would constitute Collateral under the Collateral Documents, the
Successor Person will take such action as may be reasonably necessary to cause
such property and assets to be made subject to the First Priority Lien of the
Collateral Documents in the manner and to the extent required in this Agreement
or any of the Collateral Documents and shall take all reasonably necessary
action so that such First Priority Lien is perfected to the extent required by
the Collateral Documents; and

(v) the Collateral owned by or transferred to the Successor Person shall
(i) continue to constitute Collateral under this Agreement and the Collateral
Documents, (ii) be subject to the First Priority Lien in favor of the Collateral
Agent for the benefit of the Trustee and the Holders of the notes, and (iii) not
be subject to any Lien other than Permitted Liens;

or (Y) the transaction is made in compliance with Section 7.05 of this
Agreement.

Notwithstanding the foregoing, (i) any Subsidiary Guarantor may consolidate
with, liquidate, or dissolve into, merge into or transfer all or part of its
properties and assets to, or merge with or into, or wind up into, another
Subsidiary Guarantor or the Borrower and (ii) any Subsidiary Guarantor may
convert into a corporation, partnership, limited partnership, limited liability
company or similar entity or a trust organized under the Laws of the
jurisdiction of organization of such Subsidiary Guarantor.

For purposes of this covenant, the sale, lease, conveyance, assignment, transfer
or other disposition of all or substantially all of the properties and assets of
one or more Subsidiaries of the Borrower (other than to the Borrower or a
Subsidiary Guarantor in compliance with this Agreement), which properties and
assets, if held by the Borrower instead of such Subsidiaries, would constitute
all or substantially all of the properties and assets of the Borrower and its
Subsidiaries on a consolidated basis, shall be deemed to be the transfer of all
or substantially all of the properties and assets of the Borrower.

7.05 Dispositions.

(a) Cause, make or suffer to exist an Asset Sale, unless:

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of (notwithstanding the foregoing, the consideration received
by the Borrower or any of its Restricted Subsidiaries from sales, transfers and
other dispositions of Investments in other joint ventures to the extent required
by, or made pursuant to, customary buy/sell arrangements between the joint
venture parties set forth in joint venture agreements and similar binding
agreements, shall, in each case, be deemed to be fair market value for purposes
of this Section 7.05(a)(i); and

 

133



--------------------------------------------------------------------------------

(ii) except in the case of a Permitted Asset Swap, at least 80% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents (such 80% of
consideration, the “Minimum Cash Consideration”) ; provided that the amount of

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Term Loans, that are assumed by the transferee of any such
assets (or a third party on behalf of the transferee) or are otherwise
extinguished by the transferee in connection with such Asset Sale and for which
the Borrower or such Restricted Subsidiary has been validly released by all
creditors in writing,

(B) any securities, notes or other obligations or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) or Cash Equivalents within 180 days following the closing of such
Asset Sale and

(C) any Designated Noncash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (C) that has not previously been converted to cash, not to exceed
the greater of (x) $100,000,000 and (y) 3.5% of Consolidated Total Assets at the
time of receipt of such Designated Noncash Consideration, with the fair market
value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value,

in each case, shall be deemed to be cash or Cash Equivalents for purposes of
this clause (ii) and for no other purpose.

7.06 Restricted Payments.

(a) Directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation
other than:

(A) dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests (other than Disqualified Stock); or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

 

134



--------------------------------------------------------------------------------

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger or consolidation;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness or Material
Junior Lien Obligations, other than:

(A) Indebtedness permitted under Sections 7.03(b)(viii) and (ix) of this
Agreement; or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
or Material Junior Lien Obligations purchased in anticipation of satisfying a
sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase or acquisition; or

(iv) make any Restricted Investment (all such payments and other actions set
forth in clauses (i) through (iii) above and this clause (iv) being collectively
referred to as “Restricted Payments”), unless, at the time of such Restricted
Payment:

(A) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(B) immediately after giving effect to such transaction on a pro forma basis,
the Borrower could incur $1.00 of additional Indebtedness under Section 7.03(a);
and

such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries after
the Closing Date pursuant to this Section 7.06(a) or clauses (i), (vii) and
(ix) of Section 7.06(b) (and excluding, for the avoidance of doubt, all other
Restricted Payments made pursuant to Section 7.06(b)), is less than the sum,
without duplication, of:

(1) if positive, 50% of the Consolidated Net Income of the Borrower for the
period (taken as one accounting period) from the Closing Date to the end of the
Borrower’s most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 6.1(a) or (b), plus

(2) 100% of the aggregate net cash proceeds received by the Borrower after the
Closing Date (less the amount of such net cash proceeds to the extent such
amount has been relied upon to permit the incurrence of Indebtedness, or
issuance of Disqualified Stock or Preferred Stock pursuant to
Section 7.03(b)(xxi)(B) of this Agreement) from the issue or sale of:

 

135



--------------------------------------------------------------------------------

(x) (i) Equity Interests of the Borrower, including Retired Equity Interests (as
defined below), but excluding cash proceeds received from the sale of Equity
Interests to any future, present or former employees, directors, managers or
consultants of the Borrower, any direct or indirect parent Borrower of the
Borrower or any of the Borrower’s Subsidiaries after the Closing Date to the
extent such amounts have been applied to Restricted Payments made in accordance
with Section 7.03(b)(iv); and (ii) to the extent actually contributed to the
Borrower, Equity Interests of the Borrower’s direct or indirect parent
companies; or

(y) debt securities constituting Secured Indebtedness of the Borrower that have
been converted into or exchanged for such Equity Interests of the Borrower;

provided that this clause (2) shall not include the proceeds from (a) Equity
Interests of the Borrower or debt securities of the Borrower constituting
Secured Indebtedness that have been converted into or exchanged for Equity
Interests of the Borrower sold to a Restricted Subsidiary or the Borrower, as
the case may be or (b) Disqualified Stock or debt securities constituting
Secured Indebtedness that have been converted into or exchanged for Disqualified
Stock, plus

(3) 100% of the aggregate amount of cash contributed to the capital of the
Borrower after the Closing Date (less the amount of such net cash proceeds to
the extent such amount has been relied upon to permit the incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock pursuant to
Section 7.03(b)(xxi)(B)), plus

(4) to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received in cash after the Closing Date by means of the sale or
other disposition (other than to the Borrower or a Restricted Subsidiary) of, or
other returns on Investments from, Restricted Investments (other than
Investments in Unrestricted Subsidiaries) made by the Borrower or any Restricted
Subsidiary and repurchases and redemptions of such Restricted Investments (other
than Investments in Unrestricted Subsidiaries) from the Borrower or any
Restricted Subsidiary and repayments to the Borrower or a Restricted Subsidiary
of loans or advances that constitute Restricted Investments (other than
Investments in Unrestricted Subsidiaries).

(b) The foregoing provisions shall not prohibit:

 

136



--------------------------------------------------------------------------------

(i) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

(ii) the redemption, repurchase, retirement or other acquisition of any Equity
Interests (“Retired Equity Interests”) or Subordinated Indebtedness of the
Borrower or any Equity Interests of any direct or indirect parent company of the
Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Equity Interests of
the Borrower (in each case, other than any Disqualified Stock);

(iii) the defeasance, redemption, repurchase or other acquisition or retirement
of (a) Subordinated Indebtedness of the Borrower or a Restricted Subsidiary made
by exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of such Person or (b) Disqualified Stock of the Borrower or a
Restricted Subsidiary made by exchange for, or out of the proceeds of the
substantially concurrent sale of, Disqualified Stock of such Person that, in
each case, is incurred in compliance with Section 7.03 of this Agreement so long
as:

(A) the principal amount of such new Indebtedness or liquidation preference of
such new Disqualified Stock does not exceed the principal amount (or accreted
value, if applicable) of the Subordinated Indebtedness or the liquidation
preference of the Disqualified Stock being so defeased, redeemed, repurchased,
acquired or retired for value, plus the amount of any reasonable premium
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness or Disqualified Stock being so defeased, redeemed, repurchased,
acquired or retired and any reasonable fees and expenses incurred in connection
with the issuance of such new Indebtedness or Disqualified Stock;

(B) such Indebtedness is subordinated to the First Lien Obligations at least to
the same extent as such Subordinated Indebtedness so defeased, redeemed,
repurchased, acquired or retired;

(C) other than customary bridge facilities that roll, subject only to customary
conditions, into long-term Indebtedness that satisfies the requirements of this
clause (C), such Indebtedness or Disqualified Stock has a final scheduled
maturity date equal to or later than (x) the final scheduled maturity date of
the Subordinated Indebtedness or Disqualified Stock being so defeased, redeemed,
repurchased, acquired or retired or (y) the Latest Maturity Date of all Term
Loans then in effect; and

(D) other than customary bridge facilities that roll, subject only to customary
conditions, into long-term Indebtedness that satisfies the requirements of this
clause (D), such Indebtedness or Disqualified Stock has a Weighted Average Life
to Maturity equal to or greater than (x) the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness or Disqualified Stock being so
defeased, redeemed, repurchased, acquired or retired or (y) the Latest Maturity
Date of all Term Loans then in effect;

 

137



--------------------------------------------------------------------------------

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent companies held by
any future, present or former employee, director, manager or consultant of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies, or their estates or the beneficiaries of such estates, pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement; provided that the aggregate Restricted
Payments made under this clause (iv) do not exceed in any calendar year the
greater of (x) $15,000,000 and (y) 0.50% of Consolidated Total Assets (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum (without giving effect to the following proviso) of
the greater of (x) $30,000,000 and (y) 1.0% of Consolidated Total Assets in any
calendar year); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed the sum of:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, Equity
Interests of any of the Borrower’s direct or indirect parent companies, in each
case to members of management, directors, managers or consultants of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent the cash proceeds
from the sale of such Equity Interests have not otherwise been applied to the
payment of Restricted Payments by virtue of clause (iv)(C) of Section 7.06(a),
plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower and the Restricted Subsidiaries after the Closing Date, less

(C) the amount of any Restricted Payments previously made pursuant to
sub-clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management, directors, managers or consultants of the Borrower,
any of its direct or indirect parent companies or any Restricted Subsidiary in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies shall not be deemed to constitute a
Restricted Payment for purposes of this Section 7.06 or any other provision of
this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any Restricted Subsidiary issued in
accordance with Section 7.03 to the extent such dividends are included in the
definition of “Fixed Charges”;

(vi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

138



--------------------------------------------------------------------------------

(vii) the declaration and payment of dividends on the Borrower’s common stock
following the first public offering of the Borrower’s common stock or the common
stock of any of its direct or indirect parent companies after the Closing Date,
of up to 6% per annum of the net proceeds received by or contributed to the
Borrower in or from any such public offering, other than public offerings with
respect to the Borrower’s common stock registered on Form S-4 or Form S-8;

(viii) the declaration and payment of dividends by the Borrower to, or the
making of loans to, any direct or indirect parent company in amounts required
for the Borrower’s direct or indirect parent companies to pay:

(A) franchise Taxes, and other fees, Taxes and expenses, required to maintain
their corporate existence;

(B) consolidated, combined or similar federal, state, local and non-U.S. income
Taxes of any direct or indirect parent company, to the extent such income Taxes
are attributable to the income of the Borrower and the Restricted Subsidiaries
and, to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such Taxes to the extent attributable
to the income of such Unrestricted Subsidiaries;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries;

(D) general corporate overhead expenses of any direct or indirect parent company
of the Borrower (including indemnification claims made by directors or officers
of any direct or indirect parent company of the Borrower) to the extent such
expenses are attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries;

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by such direct or indirect parent company of the
Borrower; and

(F) any non-cash “deemed dividend” resulting from a parent company offsetting
income against losses of the Borrower which does not involve any cash
distribution by the Borrower;

(ix) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness in connection with events related to any Change of
Control or Asset Sale;

(x) distributions or payments of Receivables Fees;

 

139



--------------------------------------------------------------------------------

(xi) Restricted Payments in an amount which, when taken together with all other
Restricted Payments made pursuant to this clause (xi) and then outstanding does
not exceed the greater of (x) $50,000,000 and (y) 1.75% of Consolidated Total
Assets;

(xii) [Reserved];

(xiii) [Reserved];

(xiv) at any time when the Total Net Leverage Ratio of the Borrower as of the
end of each of the last four prior consecutive fiscal quarters for which
financial statements of the Borrower have been delivered pursuant to
Section 6.1(a) or (b) did not exceed 3.50 to 1.00, the Borrower may make
Restricted Payments in such amounts and at such times as the Borrower may
determine; provided that, immediately after making any such Restricted Payment,
the Total Net Leverage Ratio of the Borrower would not exceed 3.50 to 1.00,
calculated as of the end of such four consecutive fiscal quarters on a Pro Forma
Basis after making any such Restricted Payment and giving effect to the
incurrence of any Indebtedness to finance such payment (incorporating such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio” with such calculations made in good faith by a responsible financial or
accounting officer of the Borrower); and

(xv) prepayments of Junior Lien Obligations with Declined Amounts and Specified
Asset Sale Proceeds;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (xi) or (xiv), no Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) In determining whether any Restricted Payment is permitted by this
Section 7.06, the Borrower and its Restricted Subsidiaries may allocate all or
any portion of such Restricted Payment among the categories described in clauses
(i) through (xv) of Section 7.06(b) or among such categories and the types of
Restricted Payments described in Section 7.06(a) (including categorization in
whole or in part as a Permitted Investment); provided that, at the time of such
allocation, all such Restricted Payments, or allocated portions thereof, would
be permitted under the various provisions of this Section 7.06 and provided,
further, that the Borrower and its Restricted Subsidiaries may reclassify all or
a portion of such Restricted Payment or Permitted Investment in any manner that
complies with this Section 7.06 (based on circumstances existing at the time of
such reclassification), and following such reclassification such Restricted
Payment or Permitted Investment shall be treated as having been made pursuant to
only the clause or clauses of this Section 7.06 to which such Restricted Payment
or Permitted Investment has been reclassified.

Notwithstanding anything to the contrary, the Borrower will not, and will not
permit any Restricted Subsidiary, directly or indirectly, to pay any dividend or
make any distribution on account of the Borrower’s or any Restricted
Subsidiaries’ Equity Interests, including any dividend or distribution payable
in connection with any merger or consolidation, or purchase, redeem, defease or
otherwise acquire or retire for value any 6% Senior Subordinated

 

140



--------------------------------------------------------------------------------

Exchangeable Notes or Equity Interest of the Borrower or any direct or indirect
parent of the Borrower, including in connection with any merger or consolidation
by means of (A) making a Restricted Payment pursuant to Section 7.06(b)(xi)
above or (B) making a Restricted Payment (i) in accordance with Section 7.06(a),
(ii) pursuant to Sections 7.06(b)(i) or (vii) or (iii) using clause (p) of the
definition of “Permitted Investments,” in each case in this clause (B), unless
immediately after making any such Restricted Payment, the Total Net Leverage
Ratio of the Company would not exceed 5.00 to 1.00, calculated as of the end of
the last four prior consecutive fiscal quarters for which financial statements
of the Borrower have been delivered pursuant to Section 6.01(a) or (b) on a Pro
Forma Basis after making any such Restricted Payment and giving effect to the
incurrence of any Indebtedness to finance such payment (incorporating such pro
forma adjustments as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Fixed Charge Coverage
Ratio” with such calculations made in good faith by a responsible financial or
accounting officer of the Borrower).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business reasonably
related or ancillary thereto.

7.08 Transactions with Affiliates. (a) Make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$10,000,000, unless

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $30,000,000, a Board Resolution
adopted by the majority of the members of the Board of Directors of the Borrower
approving such Affiliate Transaction and set forth in a certificate of a
Responsible Officer of the Borrower certifying that such Affiliate Transaction
complies with clause (a) above.

(b) The foregoing provisions shall not apply to the following:

(i) transactions between or among the Borrower or any of the Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction);

(ii) Restricted Payments permitted by Section 7.06 and the definition of
Permitted Investments;

(iii) transactions pursuant to compensatory, benefit and incentive plans and
agreements with officers, directors, managers or employees of the Borrower,
Holdings or any of its Restricted Subsidiaries approved by a majority of the
Board of Directors of the Borrower (or a parent company thereof) in good faith;

 

141



--------------------------------------------------------------------------------

(iv) the payment of reasonable and customary fees and reimbursements paid to,
and indemnities provided on behalf of, officers, directors, managers, employees
or consultants of the Borrower, any of its direct or indirect parent companies
or any Restricted Subsidiary;

(v) payments by the Borrower or any Restricted Subsidiary to the Sponsors or any
Co-Investors for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, and any customary indemnities
related thereto, which payments are approved by a majority of the members of the
Board of Directors of the Borrower (or a parent company thereof) in good faith;

(vi) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (i) of Section 7.08(a);

(vii) payments or loans (or cancellations of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any
Restricted Subsidiary and employment agreements, employee benefit plans, stock
option plans and other compensatory or severance arrangements with such
employees or consultants that are, in each case, approved by the Borrower (or a
parent company thereof) in good faith;

(viii) any agreement, instrument or arrangement as in effect as of the Closing
Date, or any amendment thereto (so long as any such amendment is not materially
disadvantageous (taken as a whole) to the Lenders in any material respect (taken
as a whole) as compared to the applicable agreement as in effect on the Closing
Date as reasonably determined by the Borrower in good faith, as evidenced by a
certificate of a Responsible Officer of the Borrower);

(ix) the existence of, or the performance by the Borrower or any of the
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date and any similar agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Borrower or any
Restricted Subsidiary of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (ix) to the extent that the terms of
any such existing agreement together with all amendments thereto, taken as a
whole, or new agreement are not otherwise more disadvantageous to the Lenders in
any material respect than the terms of the original agreement in effect on the
Closing Date as reasonably determined in good faith by the Borrower;

 

142



--------------------------------------------------------------------------------

(x) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods or services (including pursuant to joint venture
agreements), in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement that are fair to the Borrower and
the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors or the senior management of the Borrower (or a parent company
thereof), or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xi) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Permitted Holder or to any director, manager, officer, employee
or consultant of the Borrower or any direct or indirect parent company thereof;

(xii) transactions with an Issue Date Unrestricted Subsidiary;

(xiii) investments by the Sponsors and the Co-Investors in newly-issued
securities of the Borrower or any of its Restricted Subsidiaries so long as
(i) the investment is being offered generally to other investors on the same or
more favorable terms and (ii) the investment constitutes less than such
investor’s pro rata share (based on its holdings of the common equity of
Holdings) of the proposed or outstanding issue amount of such new class of
securities;

(xiv) sales of accounts receivable, or participations therein, in connection
with any Receivables Facility;

(xv) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of the Borrower or any of its Subsidiaries, so
long as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally; provided, however, that with regard
to an issue of indebtedness of the Borrower or any of its Subsidiaries, such
Affiliate holds no more than 15% of such issue;

(xvi) any transaction in which the only consideration paid by the Borrower or
any Restricted Subsidiary consists of Equity Interests (other than Disqualified
Stock) of the Borrower;

(xvii) transactions with any joint venture engaged in a Similar Business;
provided that all the outstanding ownership interests of such joint venture are
owned only by the Borrower, its Restricted Subsidiaries and Persons that are not
Affiliates of the Borrower;

(xviii) any merger, consolidation or reorganization of the Borrower with an
Affiliate of the Borrower solely for the purpose of reincorporating the Borrower
in a new jurisdiction;

(xix) any agreement that provides customary registration rights to the
equityholders of the Borrower or any parent of the Borrower and the performance
of such agreements; and

 

143



--------------------------------------------------------------------------------

(xx) transactions between the Borrower or any Restricted Subsidiary and any
person that is an Affiliate of the Borrower or any Restricted Subsidiary solely
because a director of such Person is also a director of the Borrower or any
direct or indirect parent of the Borrower; provided that such director abstains
from voting as a director of the Borrower or any direct or indirect parent, as
the case may be, on any matter involving such other Person.

7.09 Burdensome Agreements. Create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits; or

(ii) pay any Indebtedness owed to the Borrower or any Restricted Subsidiary; or

(iii) make loans or advances to the Borrower or any Restricted Subsidiary; or

(b) sell, lease or transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary;

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the ABL Facility, the Junior Lien Documents and, in each
case, the related documentation (including security documents and intercreditor
agreements, including the Intercreditor Agreements), Hedging Obligations and the
6% Senior Subordinated Exchangeable Debt Documents;

(ii) this Agreement, Permitted Other Indebtedness, Specified Refinancing Debt,
any refinancing of the Junior Lien Notes and the guarantees and, in each case,
the related documentation (including security documents and intercreditor
agreements, including the Intercreditor Agreements);

(iii) purchase money obligations for property acquired in the ordinary course of
business and Financing Lease Obligations that impose restrictions of the nature
discussed in clause (b) above on the property so acquired;

(iv) applicable Law or any applicable rule, regulation or order;

(v) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary in existence at the time of such acquisition (but not
created in connection therewith or in contemplation thereof), which encumbrance
or restriction is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of the Person, so
acquired;

 

144



--------------------------------------------------------------------------------

(vi) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Capital Stock or
assets of such Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 7.01 and 7.03 that limit the right of the debtor to dispose of the
assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness, Disqualified Stock or Preferred Stock of Restricted
Subsidiaries permitted to be incurred after the Closing Date pursuant to
Section 7.03;

(x) customary provisions in joint venture agreements, asset sale agreements,
sale and leaseback agreements and other similar agreements;

(xi) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(xii) restrictions created in connection with any Receivables Facility; provided
that in the case of Receivables Facilities established after the Closing Date,
such restrictions are necessary or advisable, in the good faith determination of
the Borrower or the Holdings, to effect such Receivables Facility;

(xiii) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which the
Borrower or any of its Restricted Subsidiaries is a party entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary; and any encumbrances or restrictions of the
type referred to in clauses (a) and (b) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xiii) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower or
the Holdings, not materially more restrictive with respect to such encumbrance
and other restrictions than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing; provided, further, that with respect to contracts, instruments or
obligations existing on the Closing Date, any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are not materially more restrictive with respect to such
encumbrances and other restrictions than those contained in such contracts,
instruments or obligations as in effect on the Closing Date.

 

145



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB), (b) to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose or (c) solely with respect to borrowings on the
Closing Date, other than pursuant to and in accordance with Section 6.11.

7.11 [Reserved].

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents in a manner that, in light of any then existing circumstances, a
Material Adverse Effect would be reasonably likely to exist or result after such
amendments; it being understood and agreed that changes in organization of the
Borrower or any of its Restricted Subsidiaries (such as conversion of a
corporation into a limited liability company) shall be permitted; provided that
the Borrower and its Restricted Subsidiaries shall comply with the provisions of
Sections 6.12 and 6.14 with respect to such changes in organization (provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent in good faith at least four (4) Business Days prior to any
such modification or change, together with a reasonably detailed description of
the material terms and conditions of such modification or change or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the requirement set forth in
this clause, shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to the Borrower
of its objection during such four (4) Business Day period).

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required or permitted by GAAP, or (b) in the case of the
Borrower only, fiscal year.

7.14 Modifications of Certain Debt Instruments. Amend, modify or change any
Junior Financing Documentation in any manner that, in light of an then existing
circumstances, a Material Adverse Effect would be reasonably likely to exist or
results after such amendments, modification or change to any Junior Financing
Documentation (provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent in good faith at least four
(4) Business Days prior to any such modification or change, together with a
reasonably detailed description of the material terms and conditions of such
modification or change or drafts of the documentation relating thereto, stating
that the Borrower has determined in good faith that such terms and conditions
satisfy the requirement set forth in this clause, shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Borrower of its objection during
such four (4) Business Day period).

7.15 Holding Companies. In the case of Holdings, (i) conduct, transact or
otherwise engage in any business or operations other than those incidental to
its ownership of the Equity Interests of the Borrower and the performance of the
Loan Documents, the ABL Facility Documents, the Junior Lien Note Documents, any
Permitted Other Indebtedness, any Specified Refinancing Debt or any Refinancing
Indebtedness in respect of the Junior Lien Notes, (ii) incur

 

146



--------------------------------------------------------------------------------

or guarantee any Indebtedness or issue any Disqualified Equity Interest or
Preferred Stock (but only to the extent such Indebtedness would be permitted to
be incurred or guaranteed, or such Disqualified Stock or Preferred Stock would
be permitted to be issued, by the Borrower and its Restricted Subsidiaries under
Section 7.03), (iii) create, incur, assume or suffer to exist any Lien on any
Equity Interests of the Borrower (other than Liens pursuant to any Loan
Document, any ABL Facility Document or any Junior Lien Note Document, Permitted
Other Indebtedness Liens, or non-consensual Liens arising solely by operation of
Law, or in each case any Refinancing Indebtedness in respect thereof); or
(iv) make any Investments (other than (x) Investments in the Borrower or its
Restricted Subsidiaries (including any temporary Investments to facilitate
Permitted Acquisitions and other Investments permitted by any Loan Document) or
(y) Investments of the type permitted by any Loan Document).

Nothing in this Section 7.15 shall prevent Holdings from (i) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Transactions, (iii) any offering or sale of its common stock or
any other issuance or sale of its Equity Interests including Equity Interests of
its direct or indirect parent company (other than Disqualified Stock), (iv)
making Restricted Payments or Dispositions (other than Dispositions of the
Equity Interests of the Borrower), (v) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and the Borrower, (vi) holding any cash and Cash Equivalents    (but not
operating any property) and establishing and maintaining bank accounts,
(vii) providing indemnification to officers, managers and directors, (viii) any
activities incidental to compliance with the provisions of the Securities Act
and the Exchange Act, any rules and regulations promulgated thereunder, and the
rules of national securities exchanges, in each case, as applicable to companies
with listed equity or debt securities, as well as activities incidental to
investor relations, shareholder meetings and reports to shareholders or
debtholders, (ix) entering into employment arrangements with officers and
directors, (x) guaranteeing ordinary course obligations incurred by any of its
Subsidiaries or the Borrower and (xi) any activities incidental to the
foregoing.

7.16 OFAC; USA Patriot Act; Anti-Corruption Laws. No Loan Party shall, and no
Loan Party shall permit any of its Restricted Subsidiaries to, fail to comply in
any material respects with the Laws, regulations and executive orders referred
to in Section 5.20, 5.21 or 5.22. No Loan Party or Restricted Subsidiary, nor to
the knowledge of the Borrower, any director, officer, agent, employee, or other
person acting on behalf of the Loan Party or any Restricted Subsidiary, will use
the proceeds of any Loan, directly, or to the knowledge of the Borrower,
indirectly, for any payments to any Person, including any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage in violation
of any applicable anti-corruption Laws, or otherwise for any action that would
result in a violation of any applicable anti-corruption Laws. Furthermore, the
Loan Parties will not, directly, or to their knowledge indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person, to
fund any activities of or business with any Sanctioned Person or Sanctioned
Entity in violation of any applicable U.S. economic sanctions laws, or in any
other manner that will result in a violation by any Person participating in the
transaction of any applicable U.S. economic sanctions Laws, executive orders or
implementing regulations.

 

147



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an event of
default under this agreement (each, an “Event of Default”):

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Term Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Term Loan or any fee due hereunder, or any other amount payable hereunder or
with respect to any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
or the Collateral Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any (x) Indebtedness under the ABL Facility or the
Junior Lien Notes or (y) any other Indebtedness (other than Indebtedness
hereunder or under the ABL Facility or the Junior Lien Indenture) having (in the
case of this clause (y)) an aggregate principal amount of more than the
Threshold Amount (other than, with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and which is not as a result of any default thereunder by any
Loan Party or any Restricted Subsidiary), (B) fails to observe or perform any
other agreement or condition relating to any Indebtedness referred to in clause
(e)(i)(A) (other than the Indebtedness under the ABL Facility or Junior Lien
Indenture), or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, provided that
this clause (e)(i)(B) shall not apply to Secured Indebtedness that becomes due
as a

 

148



--------------------------------------------------------------------------------

result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness and such Indebtedness is repaid when
required under the documents providing for such Indebtedness; provided, further,
that such failure is unremedied and is not validly waived by the holders of such
Indebtedness in accordance with the terms of the documents governing such
Indebtedness prior to any acceleration of the Loans pursuant to Section 8.02, or
(C) fails to observe or perform any agreement or condition relating to the
Indebtedness under the ABL Facility or the Junior Lien Indenture, or any other
event occurs, the effect of which default or other event is to cause the
Indebtedness under the ABL Facility or the Junior Lien Indenture to become due
prior to its stated maturity and such default or other event is unremedied and
is not validly waived by the holders of such Indebtedness in accordance with the
terms of the documents governing such Indebtedness prior to any acceleration of
the Loans pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries that is not an Immaterial Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for
sixty (60) calendar days or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary that is not an Immaterial Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within sixty (60) calendar days
after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by an indemnification obligation or independent
third-party insurance as to which the indemnifying party or the insurer has been
notified of such judgment or order and does not deny coverage) and there is a
period of sixty (60) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise (including discharge
thereof), is not in effect; or

(i) ERISA. (i) An ERISA Event occurs, either alone or together with all other
ERISA Events, with respect to a Pension Plan, Multiemployer Plan or Foreign Plan
which has resulted or would reasonably be expected to result in liability of any
Loan Party or any ERISA Affiliate in an aggregate amount which has resulted or
would reasonably be expected to result in a Material Adverse Effect, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA from a Multiemployer Plan which
has resulted or would reasonably be expected to result in liability of any Loan
Party or any ERISA Affiliate in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect; or

 

149



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 7.04 or 7.05) or satisfaction in full of all the First
Lien Obligations, ceases to be in full force and effect in any material respect;
or any Loan Party contests in writing the validity or enforceability in any
material respect of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document
(other than as a result of repayment in full of the First Lien Obligations and
termination of the Aggregate Commitments), or purports to revoke or rescind any
Loan Document, in each case, in any material respect; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof including as a result
of a transaction permitted under Section 7.04 or 7.05) cease to create a valid
and perfected lien on and security interest in any material portion of the
Collateral covered thereby with the priority required by the Intercreditor
Agreements, subject to Liens permitted under Section 7.01, except to the extent
that any such perfection or priority is not required pursuant to Section 4.01,
Section 6.12 or Section 6.14 or results from the failure of the Collateral Agent
to file continuation statements or to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary shall be deemed to exclude any Immaterial
Subsidiary (provided, however, that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Term Loans to be terminated,
whereupon such commitments shall be terminated;

(b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or under applicable
Law;

 

150



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate and the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

8.03 [Reserved].

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Term Loans have automatically become immediately due
and payable), any amounts received on account of the First Lien Obligations
shall, subject to the provisions of Section 2.13 and the prior payment and
distribution of the proceeds of the ABL Priority Collateral to the ABL Facility
Collateral Agent (for distribution in accordance with the ABL Facility
Documents) in accordance with the ABL Intercreditor Agreement, be applied by the
Collateral Agent in the following order:

First, to payment of that portion of the First Lien Obligations constituting
fees, indemnities, expenses and other amounts (including fees, disbursements and
other charges of counsel payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent, each
in its capacity as such;

Second, to payment of that portion of the First Lien Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, disbursements and other charges of counsel
payable under Sections 10.04 and 10.05) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the First Lien Obligations constituting
accrued and unpaid interest on the Term Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the First Lien Obligations constituting
unpaid principal of the Term Loans and First Lien Obligations then owing under
Secured Hedge Agreements and the Secured Cash Management Agreements, ratably
among the Lenders, the Hedge Banks and the Cash Management Banks in proportion
to the respective amounts described in this clause Fourth payable to them;

Fifth, to the payment of all other First Lien Obligations owing under or in
respect of the Loan Documents that are due and payable to the Administrative
Agent, the Collateral Agent and the other Secured Parties on such date, ratably
based upon the respective aggregate amounts of all such First Lien Obligations
owing to the Administrative Agent, the Collateral Agent and the other Secured
Parties on such date;

Sixth, to the Junior Lien Collateral Agent, to be applied in accordance with the
Junior Lien Note Documents or as otherwise provided in the Intercreditor
Agreements;

 

151



--------------------------------------------------------------------------------

Seventh, to the ABL Facility Collateral Agent, to be applied in accordance with
the ABL Facility Documents or as otherwise provided in the Intercreditor
Agreements; and

Last, the balance, if any, after all of the First Lien Obligations have been
paid in full, to the Borrower or as otherwise required by Law.

Notwithstanding anything herein to the contrary, the Excluded Swap Obligations
with respect to any Loan Party shall not be paid with amounts received from such
Loan Party or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to the First Lien
Obligations otherwise set forth above in this Section 8.04.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, no Agent
shall have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall any Agent have or be deemed to have any fiduciary
relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Documents with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) The Administrative Agent shall also act as the Collateral Agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the First Lien Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 9.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent) shall be
entitled to the benefits of all provisions of this Article IX (including,
without limitation, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

152



--------------------------------------------------------------------------------

9.02 Delegation of Duties. The Administrative Agent or the Collateral Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. None of
the Administrative Agent or the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of its own gross negligence or willful misconduct to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction.

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein, to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or the Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or for the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or Participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. No Agent-Related
Person shall be responsible to any Lender or Participant for the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Loan Document or for any representations, warranties, recitals
or statements made herein or therein or made in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Agent-Related Person to the Lenders or Participants or by or on behalf of the
Borrower or any of its Subsidiaries to the Agent-Related Person or any Lender or
Participant or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default. No
Agent-Related Person shall be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall any Agent-Related Person be responsible or
liable to any creditors for any failure to monitor or maintain any portion of
the Collateral.

 

153



--------------------------------------------------------------------------------

9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, email message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or such other number
or group of Lenders as may be expressly required hereby in any instance) as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such other number or group of
Lenders as may be expressly required hereby in any instance) and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders. In no event shall any Agent be required to take any action (or
omit to take any action) that, in its opinion or the opinion of its counsel, may
expose any Agent to liability, or that is contrary to the terms of any Loan
Document or applicable Law.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

9.05 Notice of Default. None of the Administrative Agent or the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of any Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the
applicable Lenders, unless it shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” Each of the Administrative Agent and
the Collateral Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders (or such other number or
group of Lenders as may be expressly required hereby in any instance) in
accordance with Article VIII; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable or
in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of

 

154



--------------------------------------------------------------------------------

and investigation into the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own bad faith, gross negligence or willful misconduct;
provided, however, that no action taken in accordance with the directions of the
Required Lenders (or such other number or group of Lenders as may be expressly
required hereby in any instance) shall be deemed to constitute bad faith, gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent and the Collateral Agent upon demand for such ratable share of any costs
or out-of-pocket expenses (including the fees, disbursements and other charges
of counsel) incurred by the Administrative Agent or the Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent or the Collateral Agent is not reimbursed for such expenses by or on
behalf of the Borrower. The undertaking in this Section 9.07 shall survive
termination of the Aggregate Commitments, the payment of all other First Lien
Obligations and the resignation of the Administrative Agent or the Collateral
Agent.

9.08 Agents in their Individual Capacities. Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though it were not an Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,

 

155



--------------------------------------------------------------------------------

pursuant to such activities, an Agent or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that such Agent shall be under no obligation to
provide such information to them. With respect to its Term Loans, such Agent
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not an Agent and the
terms “Lender” and “Lenders” include such Agent in its individual capacity.

9.09 Successor Agents.

(a) The Administrative Agent may resign as the Administrative Agent and the
Collateral Agent upon thirty (30) days’ notice to the Lenders and the Borrower.
If an Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) (which consent of the
Borrower shall not be unreasonably withheld, conditioned or delayed and shall be
deemed given if the Borrower fails to respond within ten (10) Business Days). If
no successor agent is appointed prior to the effective date of the resignation
of the Administrative Agent, the Administrative Agent may appoint, after
consulting with the Lenders and the Borrower, a successor agent. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” and
“Collateral Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent and the Collateral Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent and the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent or the Collateral Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective on such date
and the retiring Administrative Agent may (but shall not be obligated to) with
the consent of the Borrower at all times other than during the existence of an
Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) (which consent shall
not be unreasonably withheld, conditioned or delayed and shall be deemed given
if the Borrower fails to respond within ten (10) Business Days), on behalf of
the Lenders with the consent of the Borrower, appoint a successor Administrative
Agent. If a successor Administrative Agent has not so been appointed, the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. With effect from the date which is thirty (30) days
following the retiring Administrative Agent’s notice of resignation (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a successor Collateral Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a

 

156



--------------------------------------------------------------------------------

successor Administrative Agent as provided for above. Upon the acceptance of any
appointment as the Collateral Agent, as applicable, hereunder by a successor and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, the Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent and the Collateral Agent, the provisions
of this Article IX and Sections 10.04 and 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent and the Collateral Agent.

(b) Any resignation by the Administrative Agent pursuant to this Section 9.09
shall also constitute its resignation as the Collateral Agent. Upon the
acceptance of a successor’s appointment as Administrative Agent, hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Collateral Agent and (ii) the
retiring Collateral Agent shall be discharged from all of its respective duties
and obligations hereunder or under the other Loan Documents.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent or the Collateral Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent or the Collateral Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other First Lien
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Administrative Agent or the Collateral Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Administrative Agent or the Collateral Agent and their respective agents and
counsel and all other amounts due the Lenders, the Administrative Agent or the
Collateral Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent or the Collateral
Agent and, in the event that the Administrative Agent or the Collateral Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent or the Collateral Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent or the Collateral Agent under Sections 2.07 and 10.04.

 

157



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the First Lien Obligations or the rights of any Lender or to authorize
the Administrative Agent or the Collateral Agent to vote in respect of the claim
of any Lender in any such proceeding, except as set forth in clause (A)(z) of
the second to last paragraph of Section 10.01.

9.11 Collateral and Guaranty Matters. Each of the Lenders (including in their
capacities as potential or actual Hedge Banks and potential or actual Cash
Management Banks) irrevocably authorizes the Collateral Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all First Lien Obligations (other than (A) contingent
indemnification obligations not yet accrued and payable and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made), (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, (iii) upon the release of a Guarantor from its Guaranty
pursuant to clause (c) below, (iv) upon such property becoming Excluded Assets
(as defined in the Security Agreement) (v) that is owned by a Person that
becomes an Excluded Subsidiary under clause (i), (ii), (iv), (v), (vi) or
(viii) of the definition thereof, upon such Person becoming an Excluded
Subsidiary or (v) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders (or such other number or group of Lenders as
may be expressly required hereby in any instance);

(b) to subordinate or release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (r) (in respect of Indebtedness incurred
under Sections 7.03(b)(v) of the definition of “Permitted Liens” or, in the case
of subordination only, clause (i) of the definition of “Permitted Liens” in each
case, to the extent required or permitted pursuant to the agreements governing
such Liens; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary
under clause (i), (ii), (iv), (v), (vi) or (viii) of the definition thereof, in
each case, as a result of a transaction permitted hereunder; provided, that no
such release shall occur if such Guarantor is an obligor or a guarantor in
respect of, the ABL Obligations, the Junior Lien Obligations, Indebtedness
incurred under Section 7.03(a), Permitted Other Junior Lien Indebtedness,
Permitted Other First Lien Indebtedness, or any Refinancing Indebtedness in
respect thereof; provided, further, that, any release of guarantee obligations
as a result of the circumstances set forth in Section 9.11(a)(i) shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the First Lien
Obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made.

 

158



--------------------------------------------------------------------------------

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Collateral Agent will, without recourse or
warranty and at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.

9.12 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, none of
the Administrative Agent or the Collateral Agent shall be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, First Lien Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements unless the Administrative Agent and the Collateral
Agent have received written notice of such First Lien Obligations, together with
such supporting documentation as the Administrative Agent or the Collateral may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.13 Other Agents; Arranger and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a “joint
lead arranger”, “joint bookrunner” or “co-manager” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

9.14 Appointment of Supplemental Administrative Agents.

(a) Each of the Administrative Agent and the Collateral Agent is hereby
authorized to appoint additional Persons selected by it in its sole discretion
as a separate trustee, co-trustee, administrative agent, collateral agent,
administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

 

159



--------------------------------------------------------------------------------

(b) In the event that the Collateral Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Collateral Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers, privileges and duties with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Collateral Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Section 9.07 (obligating the Lenders to pay the Collateral Agent’s expenses and
to indemnify the Collateral Agent) that refer to the Collateral Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Collateral Agent shall be deemed to be references to
the Collateral Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent or the Collateral Agent for more fully and certainly
vesting in and confirming to him or it such rights, powers, privileges and
duties, the Borrower or Holdings, as applicable, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent or the Collateral Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent or the
Collateral Agent, as applicable, until the appointment of a new Supplemental
Administrative Agent.

9.15 Withholding. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding Tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including, without limitation, because the appropriate form was
not delivered or not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), or the Administrative Agent
has paid over to the IRS applicable withholding Tax relating to a payment to a
Lender but no deduction has been made from such payment, such Lender shall,
within 10 days after written demand therefor, indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, together with any and all expenses incurred, including
legal expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority
(unless such amounts have been reimbursed by any Loan Party, and without
limiting or expanding the obligation of the Loan Parties to do so). A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document against
any amount due the Administrative Agent under this Section 9.15. The agreements
in this Section 9.15 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

160



--------------------------------------------------------------------------------

9.16 Agency for Perfection. The Collateral Agent hereby appoints, authorizes and
directs each Secured Party to act as collateral sub-agent for the Collateral
Agent and the other Secured Parties for purposes of the perfection of all Liens
with respect to the Collateral, including any deposit account maintained by a
Loan Party with, and cash and Cash Equivalents held by, such Secured Party, and
may further authorize and direct such Secured Party to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Collateral Agent, and each
Secured Party (including, by its acceptance of the benefits of such Liens with
respect to the Collateral, any Secured Party not party hereto) hereby agrees to
take such further actions to the extent, and only to the extent, so authorized
and directed.

9.17 Certain ERISA Matters. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
its Affiliates, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Loan Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Term Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans the Term Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such “Qualified
Professional Asset Manager” made the investment decision on behalf of such
Lender to enter into, participate in, administer and perform the Term Loans, the
Term Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14, and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement, or

 

161



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any other Loan Document or any documents related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other person that
holds, or has under management or control, total assets of at least $50,000,000,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the First Lien Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Term Loans, the
Term Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Term Commitments or this Agreement.

The Administrative Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Term Loans, the Term Commitments and this
Agreement, (ii) may recognize a gain if it extended the Term Loans or the Term
Commitments for

 

162



--------------------------------------------------------------------------------

an amount less than the amount being paid for an interest in the Term Loans or
the Term Commitments by such Lender, or (iii) may receive fees or other payments
in connection with the transactions contemplated hereby, the Term Debt Documents
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.18 Collateral Agent. It is understood and agreed that DB in its capacity as
Collateral Agent shall have the same rights, protections, privileges,
indemnities and immunities pursuant to this Article IX as DB in its capacity as
Administrative Agent.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(x) the Administrative Agent and the Borrower may, with the consent of the other
(and no other Person), amend, modify or supplement this Agreement and any other
Loan Document to (I) cure any ambiguity, omission, typographical error, mistake,
defect or inconsistency if such amendment, modification or supplement does not
adversely affect the rights of any Agent or any Lender, (II) cause one or more
Loan Documents to be internally consistent or consistent with other Loan
Documents, (III) make any change that would provide any additional rights or
benefits to the Lenders and/or (IV) to the extent necessary, in the reasonable
judgment of the Administrative Agent, to give effect to the inclusion of
additional currencies other than Dollars and (y) no such amendment, waiver or
consent shall:

(a) extend or increase the Term Commitment of any Lender without the written
consent of each Lender directly affected thereby (it being understood that a
waiver of any condition precedent set forth in Section 4.02 or the waiver of any
Event of Default, mandatory prepayment or mandatory reduction of the Term
Commitments shall not constitute an extension or increase of any Term Commitment
of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Term Loan or any fees or other amounts payable hereunder, without the
written consent of each Lender directly affected thereby, it being understood
that (i) the waiver of any mandatory prepayment of the Term Loans or (ii) any
change to the definition of First Lien Net Leverage Ratio or in the component
definition thereof shall not constitute a postponement of any date scheduled for
the payment of principal or interest;

 

163



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Term Loan or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of “Default Rate”
or any waiver of the obligation of the Borrower to pay interest at the Default
Rate shall not constitute a reduction in the rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(e) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) release all or substantially all of the value of the Guaranties made by the
Guarantors, without the written consent of each Lender; or

(g) change (A) Section 2.10(a), Section 2.11 or Section 8.04, in each case in a
manner that would alter the pro rata sharing of payments required thereby or
change the definition of “Pro Rata Share”, in each case, without the written
consent of each Lender or (B) the order of application of any prepayment of Term
Loans set forth in the applicable provisions of Section 2.03(a) or 2.03(b),
respectively, in any manner that materially and adversely affects the Lenders
under any Class of the Term Facility, without the written consent of the
majority Lenders with respect to such Class determined in a manner consistent
with the definition of the “Required Lenders”;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or the Collateral Agent in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent or the Collateral
Agent, as applicable, under this Agreement or any other Loan Document;
(ii) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Term Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(iv) this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Persons providing any Specified
Refinancing Debt to permit the refinancing of all or any part of outstanding
Term Loans of any Class with replacement term loans in the amount of such
Specified Refinancing Debt, to add such replacement term loans to this Agreement
and to permit such replacement term loans and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the accrued interest and fees in respect
thereof (such amendment, a “Specified Refinancing Debt Amendment”); (v) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and the

 

164



--------------------------------------------------------------------------------

accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders; and (vi) this Agreement may be amended (or amended and restated) with
the written consent of the Administrative Agent and the Borrower to the extent
required to give effect to the provisions of Section 2.12. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Term
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Term Loans may not be extended and the principal amount
of, or the rate of interest or any fees or other amounts payable on, any of its
Term Loans may not be forgiven or reduced, in each case without the consent of
such Defaulting Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding anything to the contrary contained herein:

(A) (x) any Term Loans held by a Lender that is a Non-Debt Fund Affiliate shall
be excluded in the determination of any “Required Lender” votes; (y) no such
Lender shall have any right to (i) attend (including by telephone) any meeting,
call or discussions (or portion thereof) among an Agent, an Arranger or any
Lender to which representatives of the Borrower are not then present,
(ii) receive any information or material prepared by or provided to an Agent, an
Arranger or any Lender or any communication by or among an Agent, an Arranger
and one or more Lenders, except to the extent such information or materials have
been made available to the Borrower or its representatives, (iii) make or bring
(other than as a passive participant in or recipient of its pro rata benefits
of) any claim, in its capacity as a Lender, against an Agent (except with
respect to any rights expressly retained by such Affiliated Lender under the
Loan Documents, which shall not be required to be waived) or an Arranger, or
(iv) receive advice of counsel to an Agent, an Arranger or any other Lender
(other than counsel to the Affiliated Lenders), or challenge an Agent’s, an
Arranger’s or any Lender’s attorney-client privilege and (z) each Affiliated
Lender that is a Non-Debt Fund Affiliate hereby agrees that if a proceeding
under any Debtor Relief Law shall be commenced by or against the Borrower or any
other Loan Party, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that (i) such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any First Lien
Obligations held by such Affiliated Lender in a disproportionately adverse
manner to such Affiliated Lender than the proposed treatment of similar First
Lien Obligations held by Lenders that are not Affiliated Lenders, (ii) the
Administrative Agent shall not be obligated to ascertain, monitor or inquire as
to whether any Lender or prospective Lender is a Non-Debt Fund Affiliate and
(iii) the Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with this clause (A) or clause (B) below;

 

165



--------------------------------------------------------------------------------

(B) in connection with any “Required Lender” votes or Class votes with respect
to any Class of Term Loans, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” or a majority of
Lenders with respect to such Class have consented to any amendment,
modification, waiver, consent or other action that is subject to such vote. The
voting power of each Lender that is a Debt Fund Affiliate shall be reduced, pro
rata, to the extent necessary in order to comply with the immediately preceding
sentence; and

(C) no Lender consent is required to effect any amendment or supplement to the
Intercreditor Agreement or any other intercreditor agreement that is, (i) for
the purpose of adding the holders of Permitted Other Indebtedness (or a Debt
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such intercreditor agreement (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing), or
(ii) expressly contemplated by the Intercreditor Agreement or any other
intercreditor agreement.

Further, notwithstanding any provision herein to the contrary, the Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Term Commitments or Term Loans under any Class (the
Class subject to such a Loan Modification Offer, an “Affected Facility”) to make
one or more Permitted Amendments (as defined below) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than five
(5) Business Days nor more than thirty (30) Business Days after the date of such
notice, or such shorter periods as are acceptable to the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Class(es)
of Term Commitments or Term Loans of the Lenders under the Affected Facility
that accept the applicable Loan Modification Offer (such Lenders, the “Loan
Modification Accepting Lenders”) and, in the case of any Loan Modification
Accepting Lender, only with respect to such Lender’s Term Commitments or Term
Loans of such Class(es) under such Affected Facility as to which such Lender’s
acceptance has been made. The Borrower and each Loan Modification Accepting
Lender shall execute and deliver to the Administrative Agent an agreement in
form and substance satisfactory to the Administrative Agent giving effect to the
Permitted Amendment (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Term Commitments and Term Loans
of the Loan Modification Accepting Lenders under the Affected Facility.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this paragraph unless the Administrative Agent shall have received all
corporate documents, officer’s certificates or legal opinions consistent with
those delivered on the Closing Date under Section 4.01 that are reasonably
requested by the Administrative Agent.

 

166



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by email or facsimile as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the Collateral Agent, to the
address, facsimile number, email address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, email address or
telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed given on the date sent,
unless such notice or other communication is sent following the normal business
hours of the recipient, in which case such notice or other communication shall
be deemed given at the opening of business on the next Business Day for the
recipient, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR

 

167



--------------------------------------------------------------------------------

STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent-Related Person
have any liability to Holdings, the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to Holdings, the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent and the Collateral Agent and may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Collateral Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent have on record (i) an effective address, contact
name, telephone number, facsimile number and email address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the
“Private-Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public-Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities Laws.

(e) Reliance by Administrative Agent, Collateral Agent and Lenders. The
Administrative Agent, the Collateral Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

168



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Administrative Agent or the Collateral Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent or the Collateral Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.11), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses. The Borrower agrees (a) to pay or reimburse the Administrative
Agent, the Collateral Agent and the Arrangers for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel
(limited to the reasonable fees, disbursements and other charges of one counsel
to the Administrative Agent, the Collateral Agent and the Arrangers taken as a
whole and, if necessary, of one local counsel in each relevant jurisdiction and
of special and conflicts counsel), and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, each Arranger and each Lender for
all reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring), including the reasonable and
documented fees, disbursements and other charges of counsel (limited to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent, the Collateral Agent and the Lenders taken as a
whole, and, if necessary, of one local counsel in each relevant jurisdiction and
of one special counsel and, in the event of any actual or perceived conflict of
interest, one additional counsel for the Administrative Agent, the Collateral
Agent and each Lender subject to such conflict and to the extent necessary, one
local counsel in each relevant jurisdiction and/or one special counsel for all
such parties subject

 

169



--------------------------------------------------------------------------------

to such conflict), in each case without duplication for any amounts paid (or
indemnified) under Section 3.01. The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and taxes related thereto, and other out-of-pocket expenses incurred by any
Agent. All amounts due under this Section 10.04 shall be paid within ten
(10) Business Days after invoiced or demand therefor. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other First Lien Obligations. If any Loan Party fails to pay
when due any costs, expenses or other amounts payable by it hereunder or under
any Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent, the Collateral Agent, any Arranger or any Lender, in its
sole discretion.

10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless the Administrative Agent, the Collateral Agent, each Arranger, each
Agent-Related Person, each Lender and their respective Affiliates, partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees, advisors, and other representatives and attorneys-in-fact
(collectively the “Indemnitees”) from and against (and will reimburse each
Indemnitee as the same are incurred for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), expenses and disbursements (including the
reasonable and documented fees, disbursements and other charges of (i) one
counsel to the Indemnitees taken as a whole, (ii) in the case of any actual or
perceived conflict of interest, additional counsel to each group of
similarly-situated Indemnitees, limited to one such additional counsel and one
local counsel in each relevant jurisdiction and one special counsel to such
group similarly-situated Indemnitees and (iii) one local counsel in each
relevant jurisdiction and special counsel) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted or awarded against
any such Indemnitee in any way relating to or arising out of or in connection
with or by reason of (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Term Commitment,
Term Loan or the use or proposed use of the proceeds therefrom, (c) any
Environmental Release of Hazardous Materials on or from any property currently
owned, leased or operated by the Borrower, any Restricted Subsidiary or any
other Loan Party or any Environmental Liability related in any way to the
Borrower, any Restricted Subsidiary or any other Loan Party (other than any
Environmental Release or Environmental Liability resulting solely from acts or
omissions by Persons other than the Borrower or its Restricted Subsidiaries,
with respect to the applicable property after the Collateral Agent sells the
respective property pursuant to a foreclosure or has accepted a deed in lieu of
foreclosure), (d) the Engagement Letter or (e) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto and
whether or not such proceeding is brought by the Borrower or any other Person
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements (x) arise from a dispute that does not involve any
action or omission of the Borrower or any of its Affiliates and is solely among

 

170



--------------------------------------------------------------------------------

the Indemnitees (other than in connection with any such party acting in its
capacity as an Arranger or an Agent) or (y) are found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s or any of its controlled Affiliates’ bad faith, gross negligence,
willful misconduct or breach of its funding obligations under the Loan
Documents. No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other information transmission systems (including electronic telecommunications)
in connection with this Agreement, except to the extent of direct, as opposed to
special, indirect, consequential or punitive, damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnitee’s or any of its controlled Affiliates’ bad faith, gross
negligence, willful misconduct or breach of its funding obligations under the
Loan Documents. No Indemnitee or Loan Party shall have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); provided that
the foregoing shall not affect the Loan Parties’ indemnification obligations
pursuant to this Section 10.05. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.

No Loan Party shall be liable for any settlement of any claim, investigation,
litigation or proceeding effected without the Borrower’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Borrower’s consent, or if there is a judgment against an Indemnitee in any
such claim, investigation, litigation or proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee in the manner set forth above. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent or the Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other First Lien Obligations. This Section 10.05 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff or recoupment, and such payment or the proceeds of
such setoff or recoupment or any part thereof is subsequently invalidated,
declared to be or avoided as fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent upon demand its applicable share (without duplication) of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the First Lien Obligations and the termination of this Agreement.

 

171



--------------------------------------------------------------------------------

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04),
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.07(b), (ii) by way of participation in accordance with the
provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f), (iv) to an
SPC in accordance with the provisions of Section 10.07(g) or (v) in accordance
with Section 10.07(i) or 10.07(j) (and any other attempted assignment or
transfer by any party hereto shall be null and void, subject to clause (y) of
the proviso to clause (v) of Section 10.07(b)); provided that, for the avoidance
of doubt, no assignments to the Borrower or any of its Affiliates shall be
permitted other than in accordance with Section 10.07(i) or 10.07(j). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Term Commitments and the Term Loans at the time owing to it); provided,
that (i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Commitments and the Term Loans at the time owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, no minimum amount shall need to be
assigned, and (B) in any case not described in clause (b)(i)(A) of this
Section 10.07(b), the aggregate amount of the Term Commitment (which for this
purpose includes Term Loans outstanding thereunder) or, if the applicable Term
Commitment is not then in effect, the outstanding principal balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Term Commitments or the Term Loans assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Classes of Term Loans on
a non-pro rata basis; (iii) no consent shall be required for any assignment

 

172



--------------------------------------------------------------------------------

except to the extent required by subsection (b)(i)(B) of this Section 10.07(b)
and, in addition (A) the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (1) an
Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is
continuing at the time of such assignment or (2) such assignment is in respect
of the Term Facility and is made to a Lender, an Affiliate of a Lender or an
Approved Fund, provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required; (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 , and shall deliver such know-your-customer and tax documentation
required pursuant to Section 3.01 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment); (v) no such assignment shall
be made to (A) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (A), (B) a natural person,
(C) Holdings or any of its Subsidiaries or (D) absent the consent of the
Borrower (which consent may be withheld in the sole discretion of the Borrower),
to a Person (an “Ineligible Assignee”) disclosed on a list delivered to the
Administrative Agent, as updated from time to time by the Borrower to include
competitors of the Borrower (but not other Persons) by posting a new such list
of Ineligible Assignees to the Administrative Agent; provided, that the identity
of Ineligible Assignees may be communicated by the Administrative Agent to a
Lender upon request; and provided further that, notwithstanding anything to the
contrary, (x) the Administrative Agent shall not have any obligation to
determine whether any potential assignee is an Ineligible Assignee or any
liability with respect to any assignment made to an Ineligible Assignee and
(y) if any assignment is made to any Person that is an Ineligible Assignee
without the consent of the Borrower, the loans and commitments held by such
Person shall be deemed to not be outstanding for purposes of any amendment,
waiver or consent hereunder, and such Person shall not be permitted to attend
lender meetings or receive information prepared by the Agent or any Lender in
connection with this Agreement; (vi) the assigning Lender shall deliver any
Notes evidencing such Term Loans to the Borrower or the Administrative Agent;
and (vii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Term Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Pro Rata Share; provided that notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of

 

173



--------------------------------------------------------------------------------

this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(c), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04, and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption and each
Affiliated Lender Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders and the Term
Commitments of, and principal amounts (and related interest amounts) of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as Defaulting Lender. The Register shall be available for inspection by
the Borrower, any Agent and any Lender with respect to such Lender’s entry, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Ineligible Assignee or a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Term Commitments and/or
the Term Loans owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) the conditions identified in
Section 10.07(i) or 10.07(j) with respect to participations to Non-Debt Fund
Affiliates and Debt Fund Affiliates have been satisfied at the time of such
sale; provided, further that the Administrative Agent shall not have any
obligation to determine whether any potential Participant is an Ineligible
Assignee or any liability with respect to any participation sold to an
Ineligible Assignee. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any

 

174



--------------------------------------------------------------------------------

amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that directly
affects such Participant. Subject to Section 10.07(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(g) (it being understood that the documentation
required under Section 3.01(g) shall be delivered solely to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.07(b). To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender, provided that such Participant shall be subject to Section 2.11
as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees to cooperate with the Borrower to
effectuate the provisions of Section 3.07 with respect to any Participant.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided, that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Term Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided, that (i) nothing herein shall constitute a
commitment by any SPC to fund any Term Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Term
Loan, the Granting Lender shall be obligated to make such Term Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.10(b)(ii). Each party hereto
hereby agrees that an SPC shall be entitled to the benefits of Section 3.01,
3.04 and 3.05 (subject to the requirements and the limitations of such Sections
and the obligations to provide the forms and certifications pursuant to
Section 3.01 as if it were a Lender); provided that neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05). Each
party hereto further agrees that (i) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (ii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Term Loan
by an SPC hereunder shall utilize the Term Commitment of the Granting Lender to
the same extent, and as if, such Term Loan were made by such Granting Lender. In
furtherance of the foregoing, each party

 

175



--------------------------------------------------------------------------------

hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not, other than in respect of matters unrelated to this Agreement
or the transactions contemplated hereby, institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the Laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its rights hereunder with respect to any
Term Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Term Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Term Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, (x) any Lender
may assign all or any portion of its Term Loans hereunder to Holdings, the
Borrower or any of its Restricted Subsidiaries or to any Non-Debt Fund Affiliate
and (y) any Lender may sell participations with respect to all or any portion of
its Term Loan hereunder to any Non-Debt Fund Affiliate, but, only if (with
respect to sub-clauses (ii) and (v) only):

(i) such assignment is made pursuant to an open market purchase;

(ii) no Default or Event of Default has occurred or is continuing or would
result therefrom;

(iii) the assigning Lender and Affiliated Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit E-2 hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(iv) after giving effect to such assignment the Non-Debt Fund Affiliates shall
not, in the aggregate, own or hold Term Loans with an aggregate principal amount
in excess of 25% of the principal amount of all Term Loans then outstanding;

(v) in the case of any such assignment or the sale of such participations to a
Non-Debt Fund Affiliate, such Non-Debt Fund Affiliate shall be subject to the
restrictions specified in clause (A) of the second to last paragraph of
Section 10.01; and

 

176



--------------------------------------------------------------------------------

(vi) any such Term Loans assigned to Holdings, the Borrower or any Restricted
Subsidiary will be automatically and permanently cancelled at the time of such
assignment.

(j) Notwithstanding anything to the contrary contained herein, (x) any Lender
may assign all or any portion of its Term Loans hereunder to any Debt Fund
Affiliate and (y) any Lender may sell participations with respect to all or any
portion of its Term Loan hereunder to any Debt Fund Affiliate, only if (with
respect to sub-clause (ii) only):

(i) such assignment is made pursuant to an open market purchase; and

(ii) such Debt Fund Affiliate shall at all times after such assignment (or, as
the case may be, sale of participations) be subject to the restrictions
specified in clause (B) of the second to last paragraph of Section 10.01.

(k) Each Lender that sells a participation or grants any rights to an SPC,
acting solely for this purpose as a non-fiduciary agent of the Borrower (solely
for tax purposes), shall maintain a register on which it enters the name and
address of (i) each SPC (other than any SPC that is treated as a disregarded
entity of the Granting Lender for U.S. federal income tax purposes) that has
exercised its option pursuant to Section 10.07(g) and (ii) each Participant, and
the amount of each such SPC’s and Participant’s interest in such Lender’s rights
and/or obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or SPC or any
information relating to a Participant’s or SPC’s interest in such Lender’s
rights and/or obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such rights and/or
obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
participation or SPC interest, notwithstanding notice to the contrary.

10.08 Confidentiality. Each of the Agents and the Lenders (including, as
applicable, in their capacity as Arrangers) agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its Affiliates, to its and its Affiliates’ directors, officers, employees
and agents, including accountants, auditors, legal counsel and other advisors on
a “need to know” basis solely in connection with the transactions contemplated
hereby and to the Persons approving or administering a Term Loan on behalf of an
Agent or a Lender (it being understood that all Persons pursuant to clause
(a) to whom such disclosure is made will be informed of the confidential nature
of such Information and instructed to keep such Information confidential in
accordance with customary practices, and the applicable Agent or Lender shall be
responsible for such Person’s compliance with this paragraph); (b) to the extent
requested or required by any regulatory authority having or purporting to have
jurisdiction over such Agent, Lender or its respective Affiliates or in
connection with any pledge or assignment permitted under Section 10.07(f) (in
which case, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, such Agent or Lender shall promptly notify the
Borrower, in advance, to the extent permitted by Law and, to the extent it may
legally and practically do so, allow the Borrower

 

177



--------------------------------------------------------------------------------

a reasonable opportunity to object to such disclosure in such proceeding or
process); (c) in any legal, judicial, administrative proceeding or other
compulsory process or otherwise as required by applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement or to any prospective counterparty to any Cash
Management Agreement or Swap Contract; (g) with the consent of the Borrower;
(h) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 10.08 or (B) is independently developed by
such Agent or Lender or any of their respective Affiliates; (i) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; or (j) to any rating agency when requested by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Loan Parties
received by it from such Lender). In addition, the Agents and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Term Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
relating to any Loan Party or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided, that,
in the case of information received from a Loan Party after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Agents and the Lenders acknowledges that (i) the Information may
include material non-public information concerning the Borrower, Holdings or a
Subsidiary of either, as the case may be, (ii) it has developed compliance
procedures regarding the use of material non-public information and (iii) it
will handle such material non-public information in accordance with applicable
Law, including United States federal and state securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all First Lien
Obligations owing to such Lender hereunder or under any other Loan

 

178



--------------------------------------------------------------------------------

Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such First Lien Obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
Indebtedness but in any event subject to the Intercreditor Agreements; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.13 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the First Lien Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent and each Lender under this Section 10.09 are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) that the Administrative Agent and such Lender may have.

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the First
Lien Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile or other electronic transmission be confirmed by a manually-signed
original thereof; provided, that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
facsimile or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan

 

179



--------------------------------------------------------------------------------

Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Term Loan or any other
First Lien Obligation hereunder shall remain unpaid or unsatisfied.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

10.15 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE

 

180



--------------------------------------------------------------------------------

COLLATERAL AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.16 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.17 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the Administrative Agent and the Collateral Agent
and the Administrative Agent shall have been notified by each Lender that each
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

10.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates,

 

181



--------------------------------------------------------------------------------

that: (i) (A) no fiduciary, advisory or agency relationship between any of the
Borrower, Holdings and their respective Subsidiaries and any Agent, any Arranger
or any Lender is intended to be or has been created in respect of any of the
transactions contemplated hereby and by the other Loan Documents, irrespective
of whether any Agent, any Arranger or any Lender has advised or is advising any
of the Borrower, Holdings and their respective Subsidiaries on other matters,
(B) the arranging and other services regarding this Agreement provided by the
Agents, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, Holdings and their respective Subsidiaries, on the one
hand, and the Agents, the Arrangers and the Lenders, on the other hand, (C) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Arrangers and the Lenders each is
and has been acting solely as a principal and, except as may otherwise be
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, Holdings
or any of their respective Affiliates, or any other Person and (B) none of the
Agents, the Arrangers and the Lenders has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and none of the Agents, the Arrangers, the Lenders or any
of their respective Affiliates has any obligation to disclose any of such
interests and transactions to the Borrower, Holdings or any of their respective
Affiliates. To the fullest extent permitted by Law, each of the Borrower and
Holdings hereby waives and releases any claims that it may have against the
Agents, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.19 Affiliate Activities. Each of the Borrower and Holdings acknowledges that
each Agent and each Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, it may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for its own account and for the accounts of its customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of the Borrower, Holdings and their respective affiliates, as well
as of other entities and persons and their Affiliates which may (i) be involved
in transactions arising from or relating to the engagement contemplated hereby
and by the other Loan Documents (ii) be customers or competitors of the
Borrower, Holdings and their respective Affiliates, or (iii) have other
relationships with the Borrower, Holdings and their respective Affiliates. In
addition, it may provide investment banking, underwriting and financial advisory
services to such other entities and persons. It may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of the Borrower,
Holdings and their respective Affiliates or such other entities. The
transactions contemplated hereby and by the other Loan Documents may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph.

 

182



--------------------------------------------------------------------------------

10.20 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

10.21 USA PATRIOT ACT; “Know Your Customer” Checks.

(a) Each Lender that is subject to the PATRIOT Act (as hereinafter defined) or
other applicable “know your customer” and anti-money laundering rules and
regulations and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into Law October 26, 2001))
(the “PATRIOT Act”) or other applicable “know your customer” and anti-money
laundering rules and regulations, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

(b) If in connection with (i) the introduction of or any Change in Law, (ii) any
change in the status of a Loan Party after the Closing Date, (iii) the addition
of any Guarantor pursuant to Section 6.12 or (iv) any proposed assignment or
transfer by a Lender of any of its rights and obligations under this Agreement
to a party that was not previously a Lender hereunder, the Administrative Agent,
any Lender (or, in the case of the event described in clause (iv) above, any
prospective Lender) requires additional information in order to comply with
“know your customer” or similar identification procedures, each of Holdings and
the Borrower shall, and shall cause each other Loan Party and Restricted
Subsidiary to, promptly upon the request of the Administrative Agent or such
Lender, provide such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or such
Lender (for itself or, in the case of the event described in clause (iv) above,
on behalf of any prospective Lender), in order for the Administrative Agent,
such Lender, such prospective Lender to carry out and be satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable Laws and regulations pursuant to the transactions contemplated in
the Loan Documents.

 

183



--------------------------------------------------------------------------------

10.22 Intercreditor Agreements. Each of the Lenders hereby acknowledges that it
has received and reviewed the First Lien/Junior Lien Intercreditor Agreement and
the ABL Intercreditor Agreement and agrees to be bound by the terms thereof.
Each Lender (and each Person that becomes a Lender under this Agreement) hereby
authorizes and directs the Collateral Agent to enter into the Intercreditor
Agreements and any other intercreditor agreement on behalf of such Lender and
agrees that the Collateral Agent may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreements. In addition, each
Lender and Agent acknowledge and agree that (a) the rights and remedies of the
Agents and Lenders hereunder and under the other Loan Documents are subject to
the Intercreditor Agreements and any other intercreditor agreement and (b) in
the event of a conflict, the provisions of the Intercreditor Agreements shall
control.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

10.24 Cashless Roll Transactions. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then existing Term Loans with Incremental First Lien Term Facilities,
facilities in connection with any Permitted Refinancing of the Term Loans, or
loans incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

184



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ALERIS INTERNATIONAL, INC. By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   Executive Vice President, Chief Financial
Officer and Treasurer ALERIS CORPORATION By:  

/s/ Eric M. Rychel

  Name:   Eric M. Rychel   Title:   Executive Vice President, Chief Financial
Officer and Treasurer

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President By:  

/s/ Philip Saliba

  Name: Philip Saliba   Title: Director

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Term Lender By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President By:  

/s/ Philip Saliba

  Name: Philip Saliba   Title: Director

[Signature Page to the First Lien Credit Agreement]



--------------------------------------------------------------------------------

Schedule I

Guarantors

 

1. Aleris Corporation

 

2. Aleris Rolled Products, Inc.

 

3. Aleris Rolled Products, LLC

 

4. Aleris Rolled Products Sales Corporation

 

5. IMCO Recycling of Ohio, LLC

 

6. Aleris Ohio Management, Inc.

 

7. Nichols Aluminum LLC



--------------------------------------------------------------------------------

Schedule 2.01

Term Commitments and Pro Rata Shares

 

Name of Lender

   Commitment    Pro Rata Share  

Deutsche Bank AG New York Branch

   $1,100,000,000      100 %    

 

  

 

 

 

Total

   $1,100,000,000      100 %    

 

  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                               ,             

To:        Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement;” the capitalized terms defined therein being used herein as therein
defined), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation (“Holdings”), the
Lenders from time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and Collateral Agent. The undersigned hereby requests
(select one):

☐    A Borrowing of Term Loans or Incremental First Lien Term Loans

☐    A conversion of Term Loans or Incremental First Lien Term Loans

☐    A continuation of Eurodollar Rate Term Loans or Eurodollar Rate Incremental
First Lien Term Loans

 

           Date of Term Loan or      Incremental First Lien Term          Loan
(a Business Day)1              Principal Amount2              Type of Term Loan
  

☐ Base Rate Loan

 

1            Not later than (i) 10:00 a.m. (New York time) one Business Day
prior to the Closing Date with respect to Initial Term Loans on the Closing
Date, (ii) 2:00 p.m. (New York Time) three (3) Business Days prior to the
requested date of such Term Borrowing, conversion or continuation, with respect
to Term Borrowings of Incremental First Lien Term Loans or Specified Refinancing
Credit Agreement Debt consisting of Eurodollar Rate Loans, conversions of
Initial Term Loans, Incremental First Lien Term Loans or Specified Refinancing
Credit Agreement Debt from one Type to the other and each continuation of
Eurodollar Rate Loans, (iii) 10:00 a.m. (New York Time) on the requested date of
such Term Borrowing, with respect to Term Borrowings of Incremental First Lien
Term Loans or Specified Refinancing Credit Agreement Debt consisting of Base
Rate Loans; provided, that, for Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration, the applicable notice must
be received by the Administrative Agent not later than 12:30 p.m. (New York
Time) four (4) Business Days prior to the requested date of such Term Borrowing,
conversion or continuation.

2            (i) With respect to Base Rate Loans in a principal amount of
$500,000 or a whole multiple of $500,000 in excess thereof, (ii) with respect to
Eurodollar Rate Loans in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof.

 



--------------------------------------------------------------------------------

 

    

☐ Eurodollar Rate Loan

    Interest Period in months

    

    (for Eurodollar Rate Loan)

    

        Wire Instructions

    

[In consideration of your agreement to accept notice prior to the effectiveness
of the Agreement for a Eurodollar Rate Loan to be made on June 25, 2018, we
hereby agree to indemnify you to the extent provided in Section 3.05 (Funding
Losses) of the Agreement in the event such Term Borrowing of Term Loans for any
reason fails to occur, such indemnity to be effective whether or not the
Agreement becomes effective.]3

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

3 To be included for Borrowings on the Closing Date.

 



--------------------------------------------------------------------------------

ALERIS INTERNATIONAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved.]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Term Loan made by the Lender to the Borrower
under that certain First Lien Credit Agreement, dated as of June 25, 2018 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time in accordance with its terms, the “Agreement”; the capitalized
terms defined therein being used herein as therein defined), among ALERIS
INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), ALERIS
CORPORATION, a Delaware corporation (“Holdings”), the Lenders from time to time
party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
Collateral Agent.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Agreement from
the date of such Term Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (for the avoidance of doubt, such
unpaid amount shall bear interest before as well as after any judgment with
respect thereto) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and the Collateral Documents and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement (after the expiration of any applicable cure period), all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME TAX
PURPOSES. BEGINNING NO LATER THAN TEN (10) DAYS AFTER THE ISSUE DATE OF THIS
NOTE, THE HOLDER OF THIS NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE
UPON REQUEST, THE FOLLOWING INFORMATION WITH RESPECT TO THE NOTE: ISSUE PRICE,
AMOUNT

 



--------------------------------------------------------------------------------

OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. ANY REQUEST SHALL
BE MADE TO THE [TITLE] OF THE BORROWER AT [ADDRESS AND/OR PHONE NUMBER].THIS
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

[Signature Page to Term Note]



--------------------------------------------------------------------------------

ALERIS INTERNATIONAL, INC.

 

By:

 

 

Name:

 

Title:

 

 

 

[Signature Page to Note]



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date  

Type of

Term Loan

Made

 

Amount of

Term Loan

Made

 

End of

Interest

Period

 

Amount of
Principal or
Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

  Notation
Made By



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE4

Financial Statement Date:                                      

To:        Deutsche Bank AG New York Branch, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement;” the capitalized terms defined therein being used herein as therein
defined), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation (“Holdings”), the
Lenders from time to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and Collateral Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                  of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate
(this “Certificate”) to the Administrative Agent on behalf of the Borrower, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant of nationally recognized standing
required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements present fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied subject to normal year-end audit adjustments and
the absence of footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of the Borrower during such fiscal period.

[select one.]

 

4            The attachments to this Exhibit D shall be updated as necessary to
reflect any amendment, restatement, extension, supplement or other modification
to the Agreement. Notwithstanding the foregoing, in the event of any discrepancy
between the attachments to this Exhibit D and the corresponding terms of the
Agreement, the corresponding terms of the Agreement shall replace such
attachment mutatis mutandis.



--------------------------------------------------------------------------------

[To the knowledge of the undersigned during such fiscal period no Default or
Event of Default has occurred and is continuing.

—or—

[The following is a list of any Default or Event of Default and its nature and
status:]

[Use following paragraph 3 to the extent information requested by Schedule 3 has
not been previously disclosed]

3. To the extent not previously disclosed to the Administrative Agent, attached
hereto as Schedule 2 is a description of any change in the jurisdiction of
organization of any Loan Party and a list of any material U.S. registered
patents, trademarks or copyrights acquired or developed by any Loan Party [since
the date of the most recent report delivered pursuant to this paragraph 3]
[since the Closing Date]

4. To the extent not previously disclosed to the Administrative Agent, attached
hereto as Schedule 3 is a list of any material trademarks for which a “Statement
of Use” or “Amendment to Allege Use” has been filed with the United States
Patent and Trademark Office [since the date of the most recent report delivered
pursuant to this paragraph 4] [since the Closing Date]

5. There has been no change in GAAP or in the application thereof which has
occurred since the date of the audited financial statement referred to in
Section 5.05 of the Agreement [except [describe change and effect on the
financial statements attached to this Compliance Certificate]].

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                     ,                 .

 

ALERIS INTERNATIONAL, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

For the Quarter/Year ended as of                                     
(“Statement Date”)

SCHEDULE 1

Financial Statements

(See Attached)

 



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

 



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

 



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, all or a portion of its Term Commitments and/or
the Term Loans) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:                                                           

 

2.

Assignee:                                                           

 

3.

Borrower: Aleris International Inc., a Delaware corporation

 

4.

Administrative Agent: Deutsche Bank AG New York Branch

 

5. Credit Agreement: The First Lien Credit Agreement, dated as of June 25, 2018
(as amended, amended and restated, extended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Credit Agreement”, among
ALERIS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), ALERIS
CORPORATION, a Delaware corporation (“Holdings”), the Lenders from time to time
party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
Collateral Agent.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned   

Aggregate Amount of
Term

Commitment/Term
Loans for all

Lenders*

     Amount of Term
Commitment/Term
Loans Assigned*     

Percentage Assigned

of Term

Commitment/Term

Loans

 

Term Facility

   $                                              $                        
                                                              %  

Incremental First Lien

Term Commitment

   $                                              $                         
                                                             %  

 

7.

Trade Date:                                                                  

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

     

 

    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

     

 

    Title:

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

Consented to and Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH, as

    Administrative Agent

 

By:

 

                                                          

 

    Name:

 

    Title:

By:

 

                                                          

 

    Name:

 

    Title:

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

Consented to:

ALERIS CORPORATION, INC.

By:

 

                                                      

 

    Name:

 

    Title:]5

 

 

5 To be included to the extent required.

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.       Representations and Warranties.

1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) the sale and assignment of the Assigned Interest is
made by this Assignment and Assumption in accordance with the terms and
conditions contained in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Affiliated Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agents or any other Lender, and (vi) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Agents, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic execution (including pdf.) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                          
                           

 

2. Assignee:                                          
                           

 

3. Borrower: Aleris International, Inc., a Delaware corporation

 

4. Administrative Agent: Deutsche Bank AG New York Branch

 

5. Credit Agreement: The First Lien Credit Agreement, dated as of June 25, 2018
(as amended, amended and restated, extended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Credit Agreement”, among
ALERIS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), ALERIS
CORPORATION, a Delaware corporation (“Holdings”), the Lenders from time to time
party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
Collateral Agent.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned   

Aggregate Amount of
Term

Commitment/Term
Loans for all

Lenders*

     Amount of Term
Commitment/Term
Loans Assigned*     

Percentage Assigned

of Term

Commitment/Term

Loans

 

Term Facility

   $                                              $                        
                                                              %  

Incremental First Lien

Term Commitment

   $                                              $                         
                                                             %  

 

7.

Trade Date:

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

     

 

    Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

     

 

    Title:

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[Consented to and Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH, as

    Administrative Agent

 

By:

 

                                                          

 

    Name:

 

    Title:

By:

 

                                                          

 

    Name:

 

    Title:

 

[Signature Page to Affiliated Lender Assignment and Assumption]



--------------------------------------------------------------------------------

Consented to:

ALERIS CORPORATION, INC.

By:

 

                                                      

 

    Name:

 

    Title:]6

 

 

 

6

To be included to the extent required.

 

[Signature Page to Affiliated Lender Assignment and Assumption]



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

  1.

Representations and Warranties.

1.1.         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby [and] (iv) the sale and assignment of the
Assigned Interest is made by this Assignment and Assumption in accordance with
the terms and conditions contained in the Credit Agreement[, (v) it (A) is an
accredited investor within the meaning of Regulation D under the Securities Act
of 1933, as amended, (B) is bearing the economic risk of the transactions
contemplated hereby, (C) has sufficient resources to bear such economic risk and
(D) is selling and assigning the Assigned Interest for its own account and
(vi) (A) it has made its own evaluation of all information (the “Information”)
about Holdings and its Subsidiaries which it may have received from Holdings,
any of its Subsidiaries, the Sponsor or any Agent and hereby understands,
acknowledges and agrees that (1) the Information was not prepared with a view to
being shared with others, and thus may not be suitable for its purposes, may not
contain all of the information which the Assignor might deem material and does
not contain all material information regarding Holdings and its Subsidiaries,
(2) the Information may have been prepared based upon information provided to
the Agents by Holdings, its Subsidiaries, the Sponsor or other sources and may
not be accurate or complete, (3) unless otherwise agreed to by the Agents in
writing, no Agent nor any affiliate, director, officer, employee, agent or
adviser of any Agent (each, a “Relevant Person”) nor any of their respective
representatives make any representation or warranty, express or implied, as to,
or accepts or assumes any responsibility or liability of any kind for, the
accuracy, reliability, adequacy, completeness or reasonableness of any such
Information or any assumptions upon which such Information is based, (4) no
Relevant Person nor any of their respective representatives is acting as the
Assignor’s broker or advisor, or has any fiduciary or other duty to the
Assignor, in connection with or arising from the transactions contemplated
hereby or any documents related thereto and (5) no Relevant Person nor any of
their respective representatives is under any obligation or has any duty to
provide access to or advise the Assignor or any other person of the existence of
any additional Information or to review, update or correct any inaccuracy in any
Information about Holdings or any of its Subsidiaries (or any assumptions upon
which such Information is based) supplied by it or by any other person
(including Holdings, any of its Subsidiaries and the Sponsor) or be otherwise
liable to the Assignor or to any other person with respect to any such
Information or assumptions and (B) it and its successors and assigns hereby
irrevocably waive any claim or right of action against any Relevant Person or
any of their respective representatives that might derive from any of the
foregoing];7 and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value

 

 

7 Include clauses (v) and (vi) only if the Assignee is a Non-Debt Fund
Affiliate.



--------------------------------------------------------------------------------

of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement[, (ii) it
is Holdings or a Subsidiary of Holdings or a Non-Debt Fund Affiliate],8 (iii)
this Assignment and Assumption is being made pursuant to an open market
purchase, [(iv) no Default has occurred or is continuing or could result from
the consummation of the transactions contemplated by this Assignment and
Assumption, (v) after giving effect to this Assignment and Assumption, the
aggregate principal amount of all Term Loans held by all Non-Debt Fund
Affiliates constitutes less than 25% of the aggregate principal amount of all
Term Loans then outstanding]9, (vi) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vii) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agents or any other Lender, [and] (viii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee[, (ix) it (A) is an
accredited investor within the meaning of Regulation D under the Securities Act
of 1933, as amended, (B) is bearing the economic risk of the transactions
contemplated hereby, (C) has sufficient resources to bear such economic risk and
(D) is acquiring the Assigned Interest for its own account, [and] (x) (A) it has
made its own evaluation of all information (the “Information”) about Holdings
and its Subsidiaries which it may have received from Holdings, any of its
Subsidiaries, the Sponsor or any Agent and hereby understands, acknowledges and
agrees that (1) the Information was not prepared with a view to being shared
with others, and thus may not be suitable for its purposes, may not contain all
of the information which the Assignee might deem material and does not contain
all material information regarding Holdings and its Subsidiaries, (2) the
Information may have been prepared based upon information provided to the Agents
by Holdings, its Subsidiaries, the Sponsor or other sources and may not be
accurate or complete, (3) unless otherwise agreed to by the Agents in writing,
no Agent nor any affiliate, director, officer, employee, agent or adviser of any
Agent (each, a “Relevant Person”) nor any of their respective representatives
make any representation or warranty, express or implied, as to, or accepts or
assumes any responsibility or liability of any kind for, the accuracy,
reliability, adequacy, completeness or reasonableness of any such Information or
any assumptions upon which such Information is based, (4) no Relevant Person nor
any of their respective representatives is acting as the Assignee’s broker or
advisor, or has any fiduciary or other duty to the Assignee, in connection with
or arising from the transactions contemplated hereby or any

 

 

8 Include clause (ii) only if the Assignee is Holdings or a Subsidiary of
Holdings or a Non-Debt Fund Affiliate.

9 Include clause (iv) only if the Assignee is Holdings, the Borrower or a
Non-Debt Fund Affiliate.

 



--------------------------------------------------------------------------------

documents related thereto and (5) no Relevant Person nor any of their respective
representatives is under any obligation or has any duty to provide access to or
advise the Assignee or any other person of the existence of any additional
Information or to review, update or correct any inaccuracy in any Information
about Holdings or any of its Subsidiaries (or any assumptions upon which such
Information is based) supplied by it or by any other person (including Holdings,
any of its Subsidiaries and the Sponsor) or be otherwise liable to the Assignee
or to any other person with respect to any such Information or assumptions and
(B) it and its successors and assigns hereby irrevocably waive any claim or
right of action against any Relevant Person or any of their respective
representatives that might derive from any of the foregoing]10; [and] (b) agrees
that (i) it will, independently and without reliance on the Agents, the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender [and (iii) it will
be subject to the restrictions specified in clause (A) of the second to last
paragraph of Section 10.01 of the Credit Agreement]11 [(c) agrees to
automatically and permanently cancel all Term Loans purchased from the Assignor
pursuant to this Assignment and Assumption immediately after the Effective
Date].12

2.        Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.        General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

10 Include clauses (ix) and (x) only if the Assignor is a Non-Debt Fund
Affiliate.

11

Include clause (iii) only if the Assignee is Holdings or a subsidiary of
Holdings is a Non-Debt Fund Affiliate.

12

Include clause (d) only if the Assignee is Holdings, the Borrower or any of its
Restricted Subsidiaries.

 



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[Agent to provide]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF HOLDINGS GUARANTY

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST LIEN HOLDINGS GUARANTY

Dated as of June 25, 2018

between

ALERIS CORPORATION

as Holdings

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Collateral Agent



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section

       Page  

Section 1.

 

Guaranty; Limitation of Liability

     1  

Section 2.

 

Guaranty Absolute

     2  

Section 3.

 

Waivers and Acknowledgments

     3  

Section 4.

 

Subrogation

     4  

Section 5.

 

Payments Free and Clear of Taxes, Etc.

     6  

Section 6.

 

Representations and Warranties

     6  

Section 7.

 

Covenants

     6  

Section 8.

 

Amendments, Etc.

     6  

Section 9.

 

Notices, Etc.

     6  

Section 10.

 

No Waiver; Remedies

     7  

Section 11.

 

Expenses and Indemnification

     7  

Section 12.

 

Right of Set-off

     7  

Section 13.

 

Continuing Guaranty; Assignments under the Credit Agreement

     7  

Section 14.

 

Keepwell

     8  

Section 15.

 

Severability

     8  

Section 16.

 

Execution in Counterparts

     9  

Section 17.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     9  



--------------------------------------------------------------------------------

FIRST LIEN HOLDINGS GUARANTY

FIRST LIEN HOLDINGS GUARANTY dated as of June 25, 2018 (this “Guaranty”) between
Aleris Corporation, a Delaware corporation (“Holdings”), and Deutsche Bank AG
New York Branch, as Collateral Agent.

PRELIMINARY STATEMENT

Aleris International, Inc., a Delaware corporation (the “Borrower”), is party to
a First Lien Credit Agreement dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) with Holdings, each Lender from
time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent. Holdings may receive, directly or
indirectly, a portion of the proceeds of the Term Loans under the Credit
Agreement and will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement. It is a condition precedent
to the making of Term Loans by the Lenders under the Credit Agreement and the
entry by the Hedge Banks into Secured Hedge Agreements from time to time, that
Holdings shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Term Loans under the Credit Agreement and the Hedge Banks to
enter into Secured Hedge Agreements from time to time and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Holdings hereby agrees as follows:

Section 1.    Guaranty; Limitation of Liability. (a) Holdings hereby absolutely,
unconditionally and irrevocably guarantees to the Collateral Agent, for the
benefit of the Secured Parties, as primary obligor and not merely as surety, the
punctual payment, whether at scheduled maturity or by acceleration, demand or
otherwise, and performance of all First Lien Obligations of each other Loan
Party now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, increases, modifications,
substitutions, amendments, refinancings, refundings, replacements or renewals of
any or all of the foregoing First Lien Obligations) and whether or not such
action is committed, contemplated or provided for by the Loan Documents on the
date hereof, whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such First Lien Obligations being the “Guaranteed
First Lien Obligations,” provided that Guaranteed First Lien Obligations
consisting of obligations of any Loan Party arising under any Secured Hedge
Agreement shall exclude all Excluded Swap Obligations). Without limiting the
generality of the foregoing, Holdings’ liability shall extend to all amounts
that constitute part of the Guaranteed First Lien Obligations and would be owed
by any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b)        Holdings, and by its acceptance of this Guaranty, the Collateral
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the First Lien Obligations of Holdings
hereunder not constitute a fraudulent transfer or



--------------------------------------------------------------------------------

conveyance for purposes of any Debtor Relief Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the First
Lien Obligations of Holdings hereunder. To effectuate the foregoing intention,
the Collateral Agent, the other Secured Parties and Holdings hereby irrevocably
agree that the First Lien Obligations of Holdings under this Guaranty at any
time shall be limited to the maximum amount as will result in the First Lien
Obligations of Holdings under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c)        Holdings hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty, the Subsidiary Guaranty or any other guaranty, Holdings will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

Section 2.    Guaranty Absolute. Holdings guarantees that the Guaranteed First
Lien Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. Holdings further agrees that its Guarantee
constitutes a continuing, absolute and unconditional guarantee of payment when
due (whether or not any bankruptcy or similar proceeding shall have stayed the
accrual or collection of any of the Guaranteed First Lien Obligations or
operated as a discharge thereof) and not merely of collection. The First Lien
Obligations of Holdings under or in respect of this Guaranty are independent of
the Guaranteed First Lien Obligations or any other First Lien Obligations of any
other Loan Party under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against Holdings to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of Holdings under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and Holdings
hereby irrevocably waives any rights, claims or defenses it may now have or
hereafter acquire in any way relating to, any or all of the following (whether
or not Holdings has knowledge thereof):

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed First Lien Obligations or any other
First Lien Obligations of any other Loan Party under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
First Lien Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise;

(c)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or Lien in or the release of any
Collateral or any other collateral securing or purporting to secure the
Guaranteed First Lien Obligations or any other impairment of such collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed First Lien Obligations;

 

 

2



--------------------------------------------------------------------------------

(d)        any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed First Lien Obligations, or any
manner of sale or other disposition of any Collateral or any other collateral
for all or any of the Guaranteed First Lien Obligations or any other First Lien
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(e)        any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

(f)        any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (Holdings waiving any duty on the part of
the Secured Parties to disclose such information);

(g)        the failure of any other Person to execute or deliver this Guaranty
or any other guaranty or agreement or the release or reduction of liability of
Holdings or any other guarantor or surety with respect to the Guaranteed First
Lien Obligations; or

(h)        any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed First Lien Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made. No
payment made by the Borrower, Holdings, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, Holdings, any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed First Lien Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of Holdings hereunder which
shall, notwithstanding any such payment, remain liable for the Guaranteed First
Lien Obligations until all of the Guaranteed First Lien Obligations and all
other amounts payable under this Guaranty (other than in each case contingent
obligations that are not then due and payable) shall have been paid in full in
cash, all Secured Hedge Agreements (other than Secured Hedge Agreements as to
which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made) shall have expired or been terminated and
the Term Commitments shall have expired or been terminated.

Section 3.    Waivers and Acknowledgments. (a) Holdings hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, marshaling,
presentment, demand for payment or performance, notice of nonpayment or
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed First Lien Obligations and this Guaranty
and any requirement that any Secured Party protect, secure, perfect or insure
any Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any Collateral.

 

 

3



--------------------------------------------------------------------------------

(b)        Holdings hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed First Lien Obligations, whether existing now or in
the future.

(c)        Holdings hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of Holdings or other rights of Holdings
to proceed against any of the other Loan Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the First Lien Obligations of
Holdings hereunder.

(d)        Holdings acknowledges that the Collateral Agent may, in accordance
with the Loan Documents, without notice to or demand upon Holdings and without
affecting the liability of Holdings under this Guaranty, foreclose under any
mortgage by nonjudicial sale, and Holdings hereby waives any defense to the
recovery by the Collateral Agent and the other Secured Parties against Holdings
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.

(e)        Holdings hereby unconditionally and irrevocably waives any duty on
the part of any Secured Party to disclose to Holdings any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f)        Holdings waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any Person before claiming from
Holdings under this Guaranty. This waiver applies irrespective of any Law or any
provision of a Loan Document to the contrary.

(g)        Holdings acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4.    Subrogation.

(a)        Holdings hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of Holdings’ First Lien
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed First Lien Obligations and all other amounts payable under

 

 

4



--------------------------------------------------------------------------------

this Guaranty (other than in each case contingent obligations that are not then
due and payable) shall have been paid in full in cash, all Secured Hedge
Agreements (other than Secured Hedge Agreements as to which other arrangements
satisfactory to the Administrative Agent and the applicable Hedge Bank have been
made) shall have expired or been terminated and the Term Commitments shall have
expired or been terminated. If any amount shall be paid to Holdings in violation
of the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed First Lien Obligations and all other
amounts payable under this Guaranty (other than in each case contingent
obligations that are not then due and payable), (b)    the Latest Maturity Date
of all Term Commitments and Term Loans and (c) the latest date of expiration or
termination of all Secured Hedge Agreements (other than Secured Hedge Agreements
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made), such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of Holdings and shall forthwith be paid or delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Guaranteed First Lien
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents or to be held
as Collateral for any Guaranteed First Lien Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) Holdings shall make payment to
any Secured Party of all or any part of the Guaranteed First Lien Obligations,
(ii) all of the Guaranteed First Lien Obligations and all other amounts payable
under this Guaranty (other than in each case contingent obligations that are not
then due and payable) shall have been paid in full in cash, (iii) the Latest
Maturity Date of all Term Commitments and Term Loans shall have occurred and
(iv) all Secured Hedge Agreements (other than Secured Hedge Agreements as to
which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made) shall have expired or been terminated, the
Secured Parties will, at Holdings’ request and expense, execute and deliver to
Holdings appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to Holdings of an
interest in the Guaranteed First Lien Obligations resulting from such payment
made by Holdings pursuant to this Guaranty.

(b)        Notwithstanding any provision of this Guaranty to the contrary, all
rights of Holdings under Section 4(a) and all other rights of Holdings of
contribution or subrogation under applicable Law or otherwise shall be fully
subordinated to the payment in full in cash of all the Guaranteed First Lien
Obligations. Until the payment in full of the Guaranteed First Lien Obligations
(other than contingent obligations that are not then due and payable), Holdings
shall not demand or receive any collateral security, payment or distribution
whatsoever (whether in cash, property or securities or otherwise) on account of
any such right or claim. If any such payment or distribution is made or becomes
available to Holdings in any bankruptcy case or receivership, insolvency or
liquidation proceeding, such payment or distribution shall be delivered by the
Person making such payment or distribution directly to the Collateral Agent, for
application to the payment of the Guaranteed First Lien Obligations. If any such
payment or distribution is received by Holdings, it shall be held by Holdings in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by Holdings to the Collateral
Agent, in the exact form received and, if necessary, duly endorsed. No failure
on the part of Holdings to make the payments required by Section 4(a) (or any
other payments required under applicable Law or otherwise) or on the part of any
Subsidiary

 

5



--------------------------------------------------------------------------------

Guarantor to make the payments required by Section 4(a) of the Subsidiary
Guaranty shall in any respect limit the obligations and liabilities of Holdings
with respect to its obligations hereunder, and Holdings shall remain liable for
the full amount of the obligations of Holdings hereunder.

Section 5.    Payments Free and Clear of Taxes, Etc. Any and all payments by or
on account of any obligation of Holdings under this Guaranty or any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes, in accordance with, and such payments shall be made to
the extent required by, the terms of the Credit Agreement (including
Section 3.01 thereof).

Section 6.    Representations and Warranties. Holdings hereby represents and
warrants as follows:

(a)        There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.

(b)        Each of the representations and warranties set forth in Article V of
the Credit Agreement made with respect to Holdings (whether specifically
referencing Holdings or referencing Holdings in its capacity as a Loan Party)
are true and correct with respect to Holdings and are incorporated herein by
reference and made by Holdings with the same effect as though set forth herein
in their entirety.

Section 7.    Covenants. Holdings covenants and agrees that, so long as any part
of the Guaranteed First Lien Obligations shall remain unpaid, any Lender shall
have any Term Commitment or any Secured Hedge Agreement shall be in effect,
Holdings will perform and observe, and cause each of its Subsidiaries to perform
and observe, all of the terms, covenants and agreements set forth in the Loan
Documents on its or their part to be performed or observed or that the Borrower
has agreed to cause Holdings or such Subsidiaries to perform or observe.

Section 8.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by Holdings therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Collateral Agent and Holdings and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that each such amendment, waiver or consent shall be subject
to the requirements of Section 10.01 of the Credit Agreement. If Holdings is to
be released from this Guaranty in accordance with Section 9.11(c) of the Credit
Agreement, Holdings shall be automatically released from this Guaranty.

Section 9.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered to it, if to Holdings, addressed to it in care of
the Borrower at the Borrower’s address specified in Section 10.02 of the Credit
Agreement, if to any Agent or any Lender, at its address specified in
Section 10.02 of the Credit Agreement, if to any Hedge Bank, at its address
specified in the Secured Hedge Agreement to which it is a party or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All such notices and other communications shall be
deemed to be given or made at such time as shall be set forth in Section 10.02
of the Credit Agreement. Delivery by telecopier or other electronic methods of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty shall be effective as delivery of an original
executed counterpart thereof.

 

6



--------------------------------------------------------------------------------

Section 10.    No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.    Expenses and Indemnification. (a) Holdings agrees to pay or
reimburse the Collateral Agent and each other Secured Party for all its costs
and expenses incurred in collecting against Holdings under this Guaranty or
otherwise enforcing or preserving any rights under this Guaranty or any other
Loan Document to which Holdings is a party, including the reasonable fees,
disbursements and other charges of counsel, in each case, in accordance with
Section 10.04 of the Credit Agreement to the extent the Borrower would be
required to do so pursuant to Section 10.04 of the Credit Agreement.
(b) Holdings agrees to pay, and to hold the Collateral Agent and the other
Secured Parties (including all Indemnitees pursuant to Section 10.05 of the
Credit Agreement), harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Guaranty, in each case, in
accordance with Section 10.05 of the Credit Agreement to the extent the Borrower
would be required to do so pursuant to Section 10.05 of the Credit Agreement.

(c)        The agreements in this Section 11 shall survive the termination of
this Guaranty.

Section 12.    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, each Agent, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of Holdings against any and all of
the First Lien Obligations of Holdings now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such First
Lien Obligations may be unmatured, in each case, to the extent and otherwise in
accordance with Section 10.09 of the Credit Agreement. Each Agent and each
Lender agrees promptly to notify Holdings after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Agent,
each Lender and their respective Affiliates under this Section 12 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Agent, such Lender and their respective Affiliates
may have.

Section 13.    Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and, subject to Section 14 below, shall
(a) remain in full force and effect until the latest of (i) the payment in full
in cash of the Guaranteed First Lien Obligations and all other amounts payable
under this Guaranty (other than in each case contingent obligations that

 

 

7



--------------------------------------------------------------------------------

are not then due and payable), (ii) the Latest Maturity Date of all Term
Commitments and Term Loans and (iii) the latest date of expiration or
termination of all Secured Hedge Agreements (other than Secured Hedge Agreements
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made) (b) be binding upon Holdings, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Term Commitments, the Term Loans owing to it, the Note or
Notes held by it) or any Secured Hedge Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, as and to the extent
provided in Section 10.07 of the Credit Agreement or in the comparable
provisions of any Secured Hedge Agreement, as applicable. Holdings shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Collateral Agent.

Section 14.    Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 14 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 14, or otherwise under this Guaranty, as it relates to such Loan Party,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 14 shall remain in full force and effect until the
termination of this Guaranty in accordance with Section 13. Each Qualified ECP
Guarantor intends that this Section 14 constitute, and this Section 14 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligations, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 15.    Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid, legal and enforceable provisions
the economic effect of which comes as close as reasonably possible to that of
the invalid, illegal or unenforceable provisions.

 

 

8



--------------------------------------------------------------------------------

Section 16.    Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier or other
electronic methods shall be effective as delivery of an original executed
counterpart of this Guaranty.

Section 17.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, HOLDINGS CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS. HOLDINGS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c)        HOLDINGS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

(d)        HOLDINGS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF SUBSIDIARY GUARANTY

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST LIEN SUBSIDIARY GUARANTY

Dated as of June 25, 2018

among

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

and

DEUTSCHE BANK AG NEW YORK BRANCH

as Collateral Agent



--------------------------------------------------------------------------------

T A B L E  O F  C O N T E N T S

 

Section

       Page  

Section 1.

 

Guaranty; Limitation of Liability

     1  

Section 2.

 

Guaranty Absolute

     2  

Section 3.

 

Waivers and Acknowledgments

     4  

Section 4.

 

Subrogation

     4  

Section 5.

 

Payments Free and Clear of Taxes, Etc.

     6  

Section 6.

 

Representations and Warranties

     6  

Section 7.

 

Covenants

     6  

Section 8.

 

Amendments, Guaranty Supplements, Etc.

     6  

Section 9.

 

Notices, Etc.

     7  

Section 10.

 

No Waiver; Remedies

     7  

Section 11.

 

Expenses and Indemnification

     7  

Section 12.

 

Right of Set-off

     8  

Section 13.

 

Continuing Guaranty; Assignments under the Credit Agreement

     8  

Section 14.

 

Keepwell

     8  

Section 15.

 

Severability

     9  

Section 16.

 

Execution in Counterparts

     9  

Section 17.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     9  

Exhibit A – Form of Guaranty Supplement

  



--------------------------------------------------------------------------------

FIRST LIEN SUBSIDIARY GUARANTY

FIRST LIEN SUBSIDIARY GUARANTY dated as of June 25, 2018 (this “Guaranty”) among
the Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors,” the Additional Guarantors (as defined in Section 8(b)) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, each a “Guarantor”) and Deutsche Bank AG New
York Branch, as Collateral Agent.

PRELIMINARY STATEMENT

Aleris International, Inc., a Delaware corporation (the “Borrower”), is party to
a First Lien Credit Agreement dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) with Aleris Corporation, a Delaware
corporation (“Holdings”), each Lender from time to time party thereto and
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent.
Each Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Term Loans under the Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit Agreement. It
is a condition precedent to the making of Term Loans by the Lenders under the
Credit Agreement and the entry by the Hedge Banks into Secured Hedge Agreements
from time to time, that each Guarantor party to this Guaranty shall have
executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Term Loans under the Credit Agreement and the Hedge Banks to
enter into Secured Hedge Agreements from time to time and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:

Section 1.    Guaranty; Limitation of Liability. (a) Each Guarantor hereby,
jointly and severally, absolutely, unconditionally and irrevocably guarantees to
the Collateral Agent, for the benefit of the Secured Parties, as primary obligor
and not merely as surety, the punctual payment, whether at scheduled maturity or
by acceleration, demand or otherwise, and performance of all First Lien
Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
increases, modifications, substitutions, amendments, refinancings, refundings,
replacements or renewals of any or all of the foregoing First Lien Obligations)
and whether or not such action is committed, contemplated or provided for by the
Loan Documents on the date hereof, whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such First Lien
Obligations being the “Guaranteed First Lien Obligations,” provided that
Guaranteed First Lien Obligations consisting of obligations of any Loan Party
arising under any Secured Hedge Agreement shall exclude all Excluded Swap
Obligations). Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
First Lien Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.



--------------------------------------------------------------------------------

(b)        Each Guarantor, and by its acceptance of this Guaranty, the
Collateral Agent and each other Secured Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the First Lien Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of any Debtor Relief Law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the First Lien Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Collateral
Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the First Lien Obligations of each Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the First Lien
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c)        Each Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this Guaranty, the Holdings Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and Holdings so as to maximize the aggregate amount paid to the
Secured Parties under or in respect of the Loan Documents.

Section 2.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
First Lien Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Secured Party with respect thereto. Each Guarantor further agrees that its
Guarantee constitutes a continuing, absolute and unconditional guarantee of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Guaranteed First Lien Obligations
or operated as a discharge thereof) and not merely of collection. The First Lien
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed First Lien Obligations or any other First Lien
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
rights, claims or defenses it may now have or hereafter acquire in any way
relating to, any or all of the following (whether or not such Guarantor has
knowledge thereof):

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed First Lien Obligations or any other
First Lien Obligations of any other Loan Party under or in respect of the Loan
Documents, or any other amendment or waiver of or any consent to departure from
any Loan Document, including, without limitation, any increase in the Guaranteed
First Lien Obligations resulting from the extension of additional credit to any
Loan Party or any of its Subsidiaries or otherwise;

 

 

2



--------------------------------------------------------------------------------

(c)        the validity, perfection, non-perfection or lapse in perfection,
priority or avoidance of any security interest or Lien in or the release of any
Collateral or any other collateral securing or purporting to secure the
Guaranteed First Lien Obligations or any other impairment of such collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed First Lien Obligations;

(d)        any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed First Lien Obligations, or any
manner of sale or other disposition of any Collateral or any other collateral
for all or any of the Guaranteed First Lien Obligations or any other First Lien
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(e)        any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

(f)        any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g)        the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or any other
guarantor or surety with respect to the Guaranteed First Lien Obligations; or

(h)        any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed First Lien Obligations
is rescinded or must otherwise be returned by any Secured Party or any other
Person upon the insolvency, bankruptcy or reorganization of the Borrower or any
other Loan Party or otherwise, all as though such payment had not been made. No
payment made by the Borrower, any of the Guarantors, Holdings, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, Holdings, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed First Lien Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment, remain liable for the Guaranteed First Lien
Obligations until all of the Guaranteed First Lien Obligations and all other
amounts payable under this Guaranty (other than in each case contingent
obligations that are not then due and payable) shall have been paid in full in
cash, all Secured Hedge Agreements (other than Secured Hedge Agreements as to
which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made) shall have expired or been terminated and
the Term Commitments shall have expired or been terminated.

 

 

3



--------------------------------------------------------------------------------

Section 3.    Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, marshaling, presentment, demand for payment or performance, notice
of nonpayment or nonperformance, default, acceleration, protest or dishonor and
any other notice with respect to any of the Guaranteed First Lien Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

(b)        Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed First Lien Obligations, whether existing
now or in the future.

(c)        Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the First Lien Obligations of
such Guarantor hereunder.

(d)        Each Guarantor acknowledges that the Collateral Agent may, in
accordance with the Loan Documents, without notice to or demand upon such
Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any mortgage by nonjudicial sale, and each Guarantor
hereby waives any defense to the recovery by the Collateral Agent and the other
Secured Parties against such Guarantor of any deficiency after such nonjudicial
sale and any defense or benefits that may be afforded by applicable law.

(e)        Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of any Secured Party to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.

(f)        Each Guarantor waives any right it may have of first requiring any
Secured Party (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any Person before
claiming from that Guarantor under this Guaranty. This waiver applies
irrespective of any Law or any provision of a Loan Document to the contrary.

(g)        Each Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4.    Subrogation.

(a)        Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s First
Lien Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration,

 

 

4



--------------------------------------------------------------------------------

contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrower, any other Loan Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
First Lien Obligations and all other amounts payable under this Guaranty (other
than in each case contingent obligations that are not then due and payable)
shall have been paid in full in cash, all Secured Hedge Agreements (other than
Secured Hedge Agreements as to which other arrangements satisfactory to the
Administrative Agent and the applicable Hedge Bank have been made) shall have
expired or been terminated and the Term Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed First Lien Obligations and all other
amounts payable under this Guaranty (other than in each case contingent
obligations that are not then due and payable), (b) the Latest Maturity Date of
all Term Commitments and Term Loans and (c) the latest date of expiration or
termination of all Secured Hedge Agreements (other than Secured Hedge Agreements
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Hedge Bank have been made), such amount shall be received and held in
trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Collateral Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed First
Lien Obligations and all other amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents or to
be held as Collateral for any Guaranteed First Lien Obligations or other amounts
payable under this Guaranty thereafter arising. If (i) any Guarantor shall make
payment to any Secured Party of all or any part of the Guaranteed First Lien
Obligations, (ii) all of the Guaranteed First Lien Obligations and all other
amounts payable under this Guaranty (other than in each case contingent
obligations that are not then due and payable) shall have been paid in full in
cash, (iii) the Latest Maturity Date of all Term Commitments and Term Loans
shall have occurred and (iv) all Secured Hedge Agreements (other than Secured
Hedge Agreements as to which other arrangements satisfactory to the
Administrative Agent and the applicable Hedge Bank have been made) shall have
expired or been terminated, the Secured Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed First Lien Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

(b)        Notwithstanding any provision of this Guaranty to the contrary, all
rights of the Guarantors under Section 4(a) and all other rights of the
Guarantors of contribution or subrogation under applicable Law or otherwise
shall be fully subordinated to the payment in full in cash of all the Guaranteed
First Lien Obligations. Until the payment in full of the Guaranteed First Lien
Obligations (other than contingent obligations that are not then due and
payable), no Guarantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Guarantor in any bankruptcy
case or receivership, insolvency or liquidation proceeding, such payment or

 

 

5



--------------------------------------------------------------------------------

distribution shall be delivered by the Person making such payment or
distribution directly to the Collateral Agent, for application to the payment of
the Guaranteed First Lien Obligations. If any such payment or distribution is
received by any Guarantor, it shall be held by such Guarantor in trust, as
trustee of an express trust for the benefit of the Secured Parties, and shall
forthwith be transferred and delivered by such Guarantor to the Collateral
Agent, in the exact form received and, if necessary, duly endorsed. No failure
on the part of any Guarantor to make the payments required by Section 4(a) (or
any other payments required under applicable Law or otherwise) or on the part of
Holdings to make the payments required by Section 4(a) of the Holdings Guaranty
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

Section 5.    Payments Free and Clear of Taxes, Etc. Any and all payments by or
on account of any obligation of any Guarantor under this Guaranty or any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future Taxes, in accordance with, and such payments shall be made
to the extent required by, the terms of the Credit Agreement (including
Section 3.01 thereof).

Section 6.    Representations and Warranties. Each Guarantor hereby represents
and warrants as follows:

(i)        There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.

(ii)        Each of the representations and warranties set forth in Article V of
the Credit Agreement made with respect to such Guarantor (whether specifically
referencing such Guarantor or referencing such Guarantor in its capacity as a
Loan Party) are true and correct with respect to such Guarantor and are
incorporated herein by reference and made by such Guarantor with the same effect
as though set forth herein in their entirety.

Section 7.    Covenants. Each Guarantor covenants and agrees that, so long as
any part of the Guaranteed First Lien Obligations shall remain unpaid, any
Lender shall have any Term Commitment or any Secured Hedge Agreement shall be in
effect, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

Section 8.    Amendments, Guaranty Supplements, Etc.

(a)        No amendment or waiver of any provision of this Guaranty and no
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by the Collateral Agent
and the Guarantors and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that each such amendment, waiver or consent shall be subject to the
requirements of Section 10.01 of the Credit Agreement. Each Guarantor that is to
be released from this Guaranty in accordance with Section 9.11(c) of the Credit
Agreement shall be automatically released from this Guaranty.

 

 

6



--------------------------------------------------------------------------------

(b)        Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder as if they were originally
signatory hereto, and each reference in this Guaranty to a “Guarantor” shall
also mean and be a reference to such Additional Guarantor, and each reference in
any other Loan Document to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor as if they were originally signatory to
this Guaranty, and (ii) each reference herein to “this Guaranty”, “hereunder”,
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Subsidiary Guaranty”, “thereunder”, “thereof”
or words of like import referring to this Guaranty, shall mean and be a
reference to this Guaranty as supplemented by such Guaranty Supplement.

Section 9.    Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered to it, if to any Guarantor, addressed to it in care
of the Borrower at the Borrower’s address specified in Section 10.02 of the
Credit Agreement, if to any Agent or any Lender, at its address specified in
Section 10.02 of the Credit Agreement, if to any Hedge Bank, at its address
specified in the Secured Hedge Agreement to which it is a party or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party. All such notices and other communications shall be
deemed to be given or made at such time as shall be set forth in Section 10.02
of the Credit Agreement. Delivery by telecopier or other electronic methods of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

Section 10.    No Waiver; Remedies. No failure on the part of any Secured Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11.    Expenses and Indemnification.

(a)        Each Guarantor agrees to pay or reimburse the Collateral Agent and
each other Secured Party for all its costs and expenses incurred in collecting
against such Guarantor under this Guaranty or otherwise enforcing or preserving
any rights under this Guaranty or any other Loan Document to which such
Guarantor is a party, including the reasonable fees, disbursements and other
charges of counsel, in each case, in accordance with Section 10.04 of the Credit
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.04 of the Credit Agreement.

(b)        Each Guarantor agrees to pay, and to hold the Collateral Agent and
the other Secured Parties (including all Indemnitees pursuant to Section 10.05
of the Credit Agreement), harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Guaranty, in each
case, in accordance with Section 10.05 of the Credit Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.05 of the Credit
Agreement.

 

7



--------------------------------------------------------------------------------

(c)        The agreements in this Section 11 shall survive the termination of
this Guaranty.

Section 12.    Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, each Agent, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Guarantor against any and
all of the First Lien Obligations of such Guarantor now or hereafter existing
under the Loan Documents, irrespective of whether such Agent or such Lender
shall have made any demand under this Guaranty or any other Loan Document and
although such First Lien Obligations may be unmatured, in each case, to the
extent and otherwise in accordance with Section 10.09 of the Credit Agreement.
Each Agent and each Lender agrees promptly to notify such Guarantor after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Agent, each Lender and their respective Affiliates under this Section 12
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Agent, such Lender and their respective
Affiliates may have.

Section 13.    Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and, subject to Section 14 below, shall
(a) remain in full force and effect until the latest of (i) the payment in full
in cash of the Guaranteed First Lien Obligations and all other amounts payable
under this Guaranty (other than in each case contingent obligations that are not
then due and payable), (ii) the Latest Maturity Date of all Term Commitments and
Term Loans and (iii) the latest date of expiration or termination of all Secured
Hedge Agreements (other than Secured Hedge Agreements as to which other
arrangements satisfactory to the Administrative Agent and the applicable Hedge
Bank have been made) (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Secured
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Term Commitments, the Term Loans owing to it, the Note or
Notes held by it) or any Secured Hedge Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, as and to the extent
provided in Section 10.07 of the Credit Agreement or in the comparable
provisions of any Secured Hedge Agreement, as applicable. No Guarantor shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Collateral Agent.

Section 14.    Keepwell. Each Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 14 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 14, or otherwise under this Guaranty, as it relates to such Loan Party,
voidable under applicable law

 

8



--------------------------------------------------------------------------------

relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 14 shall remain in full force and effect until the termination of this
Guaranty in accordance with Section 13. Each Qualified ECP Guarantor intends
that this Section 14 constitute, and this Section 14 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. “Qualified ECP Guarantor” means, in respect of any Swap
Obligations, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 15.    Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid, legal and enforceable provisions
the economic effect of which comes as close as reasonably possible to that of
the invalid, illegal or unenforceable provisions.

Section 16.    Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier or other
electronic methods shall be effective as delivery of an original executed
counterpart of this Guaranty.

Section 17.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

9



--------------------------------------------------------------------------------

(c)        EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.

(d)        EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

Exhibit A

to the

First Lien Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

_________ __, ____

Deutsche Bank AG New York Branch,

as Collateral Agent

[Address of Collateral Agent]

Attention: _________

Re:      First Lien Credit Agreement, dated as of June 25, 2018, among Aleris
International, Inc., a Delaware corporation (the “Borrower”), Aleris
Corporation, a Delaware corporation (“Holdings”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the First Lien
Subsidiary Guaranty referred to therein (such First Lien Subsidiary Guaranty, as
in effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Subsidiary Guaranty
Supplement (this “Guaranty Supplement”), being the “Subsidiary Guaranty”). The
capitalized terms defined in the Subsidiary Guaranty or in the Credit Agreement
and not otherwise defined herein are used herein as therein defined.

Section 1.    Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Guarantors absolutely, unconditionally and
irrevocably guarantees to the Collateral Agent, for the benefit of the Secured
Parties, as primary obligor and not merely as surety, the punctual payment,
whether at scheduled maturity or by acceleration, demand or otherwise, and
performance of all First Lien Obligations of each other Loan Party now or
hereafter existing under or in respect of the Loan Documents (including, without
limitation, any extensions, increases, modifications, substitutions, amendments,
refinancings, refundings, replacements or renewals of any or all of the
foregoing First Lien Obligations) and whether or not such action is committed,
contemplated or provided for by the Loan Documents on the date hereof, whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such First Lien Obligations being the “Guaranteed First Lien
Obligations”), provided that Guaranteed First Lien Obligations consisting of
obligations of any Loan Party arising under any Secured Hedge Agreement shall
exclude all Excluded Swap Obligations. Without limiting the generality of the
foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed First Lien Obligations and would be owed by
any other Loan Party to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.



--------------------------------------------------------------------------------

(b)        The undersigned, and by its acceptance of this Guaranty Supplement,
the Collateral Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the First Lien Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Subsidiary Guaranty and the First
Lien Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Collateral Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the First Lien Obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty at any
time shall be limited to the maximum amount as will result in the First Lien
Obligations of the undersigned under this Guaranty Supplement and the Subsidiary
Guaranty not constituting a fraudulent transfer or conveyance.

(c)        The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Secured Party under
this Guaranty Supplement, the Subsidiary Guaranty, the Holdings Guaranty or any
other guaranty, the undersigned will contribute, to the maximum extent permitted
by applicable law, such amounts to each other Guarantor, Holdings and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

Section 2.    First Lien Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3.    Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

Section 4.    Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
methods shall be effective as delivery of an original executed counterpart of
this Guaranty Supplement.

Section 5.    Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.



--------------------------------------------------------------------------------

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
SUPPLEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY
SUPPLEMENT, THE UNDERSIGNED CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE UNDERSIGNED IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

(c)        THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

(d)        THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THE SUBSIDIARY
GUARANTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Acknowledged and accepted as of the date first above written:

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral Agent

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT I

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SOLVENCY CERTIFICATE

[____], 2018

Reference is made to that certain First Lien Credit Agreement, dated as of the
date hereof (the “First Lien Credit Agreement”), among ALERIS INTERNATIONAL,
INC., a Delaware corporation (the “Borrower”), ALERIS CORPORATION, a Delaware
corporation (“Holdings”), each lender from time to time party thereto and
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (the “First Lien
Administrative Agent”) and as collateral agent. Capitalized terms used but not
defined herein have the meanings set forth in the applicable Credit Agreement.
This certificate is furnished to the Administrative Agents pursuant to
Section 4.01(a)(ix) of each Credit Agreement.

I, [___________], certify that I am the duly appointed, qualified and acting
chief financial officer of Holdings and, in such capacity, that:

On the date hereof, after giving effect to the Transactions and the related
transactions contemplated by the Loan Documents, Holdings and its Subsidiaries,
when taken as a whole on a consolidated basis, (a) have property with fair value
greater than the total amount of their debts and liabilities, contingent (it
being understood that the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability), subordinated or otherwise, (b) have
assets with present fair salable value not less than the amount that will be
required to pay their liability on their debts as they become absolute and
matured, (c) will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as they become absolute and matured and (d) are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which they have unreasonably small capital.

The undersigned is familiar with the business and financial position of Holdings
and its Subsidiaries. In reaching the conclusions set forth in this certificate,
the undersigned has made such other investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by Holdings and its Subsidiaries
after consummation of the transactions contemplated by the Loan Documents.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date first above written.

 

ALERIS CORPORATION

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE

Date: ___________, 20__

To:      DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.03(a)(iii) of that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement;” the capitalized terms defined therein being used herein as therein
defined), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent

The undersigned Borrower Purchasing Party hereby notifies you that, effective as
of [______________, 20__], pursuant to Section 2.03(a)(iii)(B) of the Agreement,
such Borrower Purchasing Party is seeking:

 

  1. to prepay Term Loans in an aggregate principal amount of
[$__________________________________________]13 (the “Proposed Discounted
Prepayment Amount”), [and]

 

  2. [a percentage discount to the par value of the principal amount of the Term
Loans greater than or equal to [______%] of par value but less than or equal to
[________%] of par value (the “Discount Range”)14, and]15

 

  3. to receive a Lender Participation Notice on or before [_____________,
20__]16, as determined pursuant to Section 2.03(a)(iii)(B) of the Agreement (the
“Acceptance Date”).

The undersigned Borrower Purchasing Party expressly agrees that this Discounted
Prepayment Option Notice is subject to the provisions of Section 2.03(a)(iii) of
the Agreement.

The undersigned Borrower Purchasing Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Term Lenders
as follows:

 

 

13

Insert amount that is minimum of $1.0 million or a whole multiple of
$1.0 million in excess thereof.

14

Discount Range may be a single percentage.

15

Include at the election of the Borrower

16

Insert date (a Business Day) that is at least two Business Days after date of
this Discounted Prepayment Option Notice.

 



--------------------------------------------------------------------------------

  1. No Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment).

 

  2. Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.03(a)(iii) of the Agreement has been satisfied.

The undersigned Borrower Purchasing Party respectfully requests that the
Administrative Agent promptly notify each of the Term Lenders party to the
Agreement of this Discounted Prepayment Option Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

[NAME OF APPLICABLE BORROWER

PURCHASING PARTY]

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to Discounted Prepayment Option Notice]



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF LENDER PARTICIPATION NOTICE

Date: ____________, 20__

To:      DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

Ladies and Gentlemen:

Reference is made to (a) that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement;” the capitalized terms defined therein being used herein as therein
defined), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent, and (b) that certain Discounted Prepayment Option
Notice, dated ____________, 20__, from the applicable Borrower Purchasing Party
listed on the signature page thereto (the “Discounted Prepayment Option
Notice”). Capitalized terms used herein and not defined herein or in the
Agreement shall have the meaning ascribed to such terms in the Discounted
Prepayment Option Notice.

The undersigned Term Lender hereby irrevocably notifies you (provided such
notice may be conditional on one or more conditions precedent, as set forth
below), pursuant to Section 2.03(a)(iii)(C) of the Agreement, that it is willing
to accept a Discounted Voluntary Prepayment of Term Loans held by such Term
Lender:

 

  1. in a maximum aggregate principal amount of
[$_________________________________] (the “Offered Loans”), and

 

  2. at a maximum discount to par value of the principal amount of the Term
Loans equal to [            %]17    of par value (the “Acceptable Discount”).

The undersigned Term Lender expressly agrees that this offer is subject to the
provisions of Section 2.03(a)(iii) of the Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.03(a)(iii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Discount, the undersigned Term Lender hereby expressly consents and agrees to a
prepayment of its Term Loans pursuant to Section 2.03(a)(iii) of the Agreement
in an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay Qualifying
Loans (disregarding any interest payable in connection with such Qualifying
Loans) would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Term Loans will be allocated at par value, but the actual
payment made to such Term Lender will be reduced in accordance with the
Applicable Discount.

 

 

17

Insert amount within Discount Range, if specified by the applicable Borrower
Purchasing Party.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF TERM LENDER]

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to Lender Participation Notice]



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

Date: ___________, 20__

To:      DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.03(a)(iii)(E) of that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement;” the capitalized terms defined therein being used herein as therein
defined), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent.

The undersigned Borrower Purchasing Party hereby irrevocably notifies you that,
pursuant to Section 2.03(a)(iii)(E) of the Agreement, such Borrower Purchasing
Party will make a Discounted Voluntary Prepayment to each Term Lender with
Qualifying Loans, which shall be made:

 

  1.

on or before [___________, 20__]18, as determined pursuant to
Section 2.03(a)(iii) of the Agreement,

 

  2.

in an aggregate principal amount of [$___________________________], and

 

  3.

at a percentage discount to the par value of the principal amount of the Term
Loans equal to [_________%] of par value (the “Applicable Discount”).

The undersigned Borrower Purchasing Party expressly agrees that this Discounted
Voluntary Prepayment Notice is irrevocable and is subject to the provisions of
Section 2.03(a)(iii) of the Agreement.

The undersigned Borrower Purchasing Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Term Lenders
as follows:

 

 

18 Insert date (a Business Day) that is at least one Business Day after date of
this Notice and no later than five Business Days after the Acceptance Date (or
such later date as the Administrative Agent and the applicable Borrower
Purchasing Party shall reasonably agree, given the time required to calculate
the Applicable Discount and determine the amount and holders of Qualifying
Loans).



--------------------------------------------------------------------------------

  1. No Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment).

 

  2. Each of the conditions to making the Discounted Voluntary Prepayment set
forth in Section 2.03(a)(iii) of the Agreement has been satisfied.

The undersigned Borrower Purchasing Party respectfully requests that the
Administrative Agent promptly notify each of the relevant Term Lenders party to
the Agreement who has Qualifying Loans of this Discounted Voluntary Prepayment
Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE BORROWER

PURCHASING PARTY]

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to Discounted Voluntary Prepayment Notice]



--------------------------------------------------------------------------------

EXHIBIT N-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement”), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(g) of the Agreement.

The Foreign Lender hereby represents and warrants that:

1.                    it is the sole record and beneficial owner of the Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate;

2.                    it is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code;

3.                    it is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code; and

4.                    it is not a controlled foreign corporation within the
meaning of Section 881(c)(3)(C) of the Code related to the Borrower within the
meaning of Section 864(d)(4) of the Code.

5.                    no payments under any Loan Document are effectively
connected with the Foreign Lender’s conduct of a trade or business in the United
States.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
                day of                     , 20    .

 

[NAME OF FOREIGN LENDER]

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT N-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For U.S. Federal Income
Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement”), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
_______________________ (the “Foreign Lender”) is providing this certificate
pursuant to Section 3.01(g) of the Agreement.

The Foreign Lender hereby represents and warrants that:

1.                    it is the sole record owner of the Term Loan(s) (as well
as any Note(s) evidencing such Term Loan(s)) in respect of which it is providing
this certificate;

2.                    its direct or indirect partners/members are the sole
beneficial owners of such Term Loan(s) (as well as any Note(s) evidencing such
Term Loan(s));

3.                    neither the Foreign Lender nor any of its direct or
indirect partners/members that is claiming the portfolio interest exemption (the
“Applicable Partners/Members”) is a “bank” for purposes of Section 881(c)(3)(A)
of the Code;

4.                    none of its Applicable Partners/Members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code; and

5.                    none of its Applicable Partners/Members is a controlled
foreign corporation within the meaning of Section 881(c)(3)(C) of the Code
related to the Borrower within the meaning of Section 864(d)(4) of the Code.

6.                    no payments under any Loan Document are effectively
connected with the Foreign Lender’s or any of its Applicable Partners’/Members’
conduct of a trade or business in the United States.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the

 



--------------------------------------------------------------------------------

Borrower and the Administrative Agent in writing and (2) the undersigned shall
have at all times furnished the Borrower and the Administrative Agent in writing
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN LENDER]

By:

 

 

 

Name:

 

Title:

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT N-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement”), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(g) of the Agreement.

The Foreign Participant hereby represents and warrants that:

1.                    it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate;

2.                    it is not a “bank” for purposes of Section 881(c)(3)(A) of
the Code;

3.                    it is not a 10-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code;

4.                    it is not a controlled foreign corporation within the
meaning of Section 881(c)(3)(C) of the Code related to the Borrower within the
meaning of Section 864(d)(4) of the Code; and

5.                    no payments under any Loan Document are effectively
connected with the Foreign Participant’s conduct of a trade or business in the
United States.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payment.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT]

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to U.S. Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT N-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For U.S. Federal
Income Tax Purposes)

Reference is made to that certain First Lien Credit Agreement, dated as of
June 25, 2018 (as amended, amended and restated, extended, supplemented or
otherwise modified from time to time in accordance with its terms, the
“Agreement”), among ALERIS INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
_______________________ (the “Foreign Participant”) is providing this
certificate pursuant to Section 3.01(g) of the Agreement.

The Foreign Participant hereby represents and warrants that:

1.                    it is the sole record owner of the participation in
respect of which it is providing this certificate;

2.                    its direct or indirect partners/members are the sole
beneficial owners of such participation;

3.                    neither the Foreign Participant nor any of its direct or
indirect partners/members that is claiming the portfolio interest exemption (the
“Applicable Partners/Members”) is a “bank” for purposes of Section 881(c)(3)(A)
of the Code ;

4.                    none of its Applicable Partners/Members is a 10-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code;

5.                    none of its Applicable Partners/Members is a controlled
foreign corporation within the meaning of Section 881(c)(3)(C) of the Code
related to the Borrower within the meaning of Section 864(d)(4) of the Code; and

6.                    no payments under any Loan Document are effectively
connected with the Foreign Participant’s or any of its Applicable
Partners’/Members’ conduct of a trade or business in the United States.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
_______ day of _____________, 20__.

 

[NAME OF FOREIGN PARTICIPANT]

By:

 

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF SECURED HEDGE NOTICE

NOTICE OF SECURED HEDGE AGREEMENT

for

[Swap Contract/ISDA Master Agreement between [NAME OF HEDGE BANK] (“Hedge Bank”)
and ALERIS INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), dated
as of [DATE OF ISDA/Swap Contract]

Reference is made to the First Lien Credit Agreement, dated as of June 25, 2018
(as amended, amended and restated, extended, supplemented or otherwise modified
from time to time in accordance with its terms, the “Credit Agreement”), among
the Borrower, ALERIS CORPORATION, a Delaware corporation, the Lenders from time
to time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent and Collateral Agent, and (ii) the ISDA Master Agreement dated as of [DATE
OF ISDA/SWAP CONTRACT] (the “Swap Contract”). This communication is to inform
you that the Borrower and Hedge Bank hereby designate the above captioned Swap
Contract as a “Secured Hedge Agreement” as defined in the Credit Agreement
secured under each Guaranty (as defined in the Credit Agreement) and the
Collateral Documents (as defined in the Credit Agreement). Such Swap Contract is
intended to be secured on a pari passu basis with the other First Lien
Obligations.

The Borrower and Hedge Bank acknowledge and accept Hedge Bank’s appointment of
the Administrative Agent and the Collateral Agent pursuant to the terms of
Article IX of the Credit Agreement for itself and its Affiliates as if Hedge
Bank were a “Lender” party to the Credit Agreement.

The terms of this notice shall be governed by, and construed in accordance with,
the law of the State of New York.

 



--------------------------------------------------------------------------------

ALERIS INTERNATIONAL, INC.

By:

 

 

 

Name:

 

Title:

[HEDGE BANK]

By:

 

 

 

Name:

 

Title:

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF FIRST LIEN/JUNIOR LIEN INTERCREDITOR AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

FIRST LIEN/JUNIOR LIEN INTERCREDITOR AGREEMENT

dated as of

June 25, 2018

between

DEUTSCHE BANK AG NEW YORK BRANCH,

as First Lien Facility Agent and Applicable First Lien Agent,

and

U.S. BANK NATIONAL ASSOCIATION,

as Junior Lien Notes Collateral Agent and Applicable Junior Lien Agent

 

 

relating to

ALERIS INTERNATIONAL, INC.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.         DEFINITIONS

     2  

1.1

     Defined Terms      2  

1.2

     Terms Generally      13  

SECTION 2.         LIEN PRIORITIES

     13  

2.1

     Subordination of Liens      13  

2.2

     Prohibition on Contesting Liens      14  

2.3

     No New Liens      14  

2.4

     Confirmation of Subordination in Junior Lien Obligations Collateral
Documents      15  

2.5

     Perfection of Liens      15  

2.6

     Waiver of Marshalling      15  

SECTION 3.         ENFORCEMENT

     16  

3.1

     Exercise of Remedies      16  

3.2

     Cooperation      18  

3.3

     Actions Upon Breach      18  

SECTION 4.         PAYMENTS

     18  

4.1

     Nature of Claims      18  

4.2

     Application of Proceeds      19  

4.3

     Payments Over      19  

SECTION 5.         OTHER AGREEMENTS

     20  

5.1

     Releases      20  

5.2

     Insurance      21  

5.3

     Amendments to Junior Lien Obligations Collateral Documents      22  

5.4

     Rights As Unsecured Creditors      23  

5.5

     First Lien Obligations Representatives as Gratuitous Bailees/Gratuitous
Agent for Perfection      23  

5.6

     [Reserved]      25  

5.7

     Reinstatement      25  

5.8

     Refinancings      25  

SECTION 6.         INSOLVENCY OR LIQUIDATION PROCEEDINGS

     25  

6.1

     Financing Issues      25  

6.2

     Relief from the Automatic Stay      26  

6.3

     Adequate Protection      27  

6.4

     Avoidance Issues      28  

6.5

     Application      28  

6.6

     Waivers      28  

6.7

     Post-Petition Interest      28  

6.8

     Separate Grants of Security and Separate Classification      29  

6.9

     Reorganization Securities      29  

6.10

     Voting      29  

SECTION 7.         RELIANCE; WAIVERS; ETC.

     29  

7.1

     Reliance      29  

7.2

     No Warranties or Liability      30  

7.3

     Obligations Unconditional      30  

 

-i-



--------------------------------------------------------------------------------

SECTION 8.         MISCELLANEOUS

     31  

8.1

     Conflicts      31  

8.2

     Continuing Nature of this Agreement; Severability      31  

8.3

     Amendments; Waivers      31  

8.4

     Information Concerning Financial Condition of the Company and its
Subsidiaries      31  

8.5

     Subrogation      32  

8.6

     Application of Payments      32  

8.7

     Governing Law; Jurisdiction; Consent to Service of Process; Waivers      32
 

8.8

     WAIVER OF JURY TRIAL      33  

8.9

     Notices      33  

8.10

     Further Assurances      34  

8.11

     Governing Law      34  

8.12

     Binding on Successors and Assigns      34  

8.13

     Specific Performance      35  

8.14

     Section Titles      35  

8.15

     Counterparts      35  

8.16

     [Reserved]      35  

8.17

     No Third Party Beneficiaries; Successors and Assigns      35  

8.18

     Effectiveness of Agreement      35  

8.19

     Agent Capacities      35  

8.20

     Relative Rights      36  

8.21

     References      36  

8.22

     Requirements for Consent and Acknowledgment      36  

8.23

     Intercreditor Agreements      38  

8.24

     ABL Intercreditor Agreement and Applicable First Lien Agent as First
Lien/Junior Lien Intercreditor         Representative      39  

Acknowledgement of and Consent to the First Lien/Junior Lien Intercreditor
Agreement

(Company and the Other Pledgors)

EXHIBITS:

Exhibit A-1        Consent and Acknowledgment (Other First Lien Obligations)

Exhibit A-2        Consent and Acknowledgment (Other Junior Lien Obligations)

 

-ii-



--------------------------------------------------------------------------------

FIRST LIEN/JUNIOR LIEN INTERCREDITOR AGREEMENT

This FIRST LIEN/JUNIOR LIEN INTERCREDITOR AGREEMENT is dated as of June 25, 2018
(as amended, renewed, extended, supplemented, restated, replaced or otherwise
modified from time to time, this “Agreement”), between DEUTSCHE BANK AG NEW YORK
BRANCH (“DB”), in its capacities as the First Lien Facility Agent and the
Applicable First Lien Agent, and U.S. BANK NATIONAL ASSOCIATION (“US Bank”), in
its capacities as the Junior Lien Notes Collateral Agent and the Applicable
Junior Lien Agent; and acknowledged and consented to (a) by ALERIS
INTERNATIONAL, INC., a Delaware corporation (together with its successors in
such capacity and as provided in Section 8.18 (Effectiveness of Agreement), the
“Company”), and the other Pledgors, (b) by each Other First Lien Obligations
Agent, for itself and on behalf of the Other First Lien Obligations Secured
Parties, that has executed and delivered an applicable Consent and
Acknowledgment, and (c) by each Other Junior Lien Obligations Agent, for itself
and on behalf of the Other Junior Lien Obligations Secured Parties, that has
executed and delivered an applicable Consent and Acknowledgment. Capitalized
terms used but not defined in the preamble or the recitals to this Agreement
have the meanings set forth in Section 1.1 below.

BACKGROUND

A.        WHEREAS, the Company (i) entered into that certain First Lien Credit
Agreement dated as of June 25, 2018 among Aleris Corporation, a Delaware
corporation (“Holdings”), the Company, the lenders party thereto from time to
time and DB, as administrative agent, and (ii) may become a party to Other First
Lien Obligations Credit Documents from time to time hereafter;

B.        WHEREAS, the Company (i) entered into that certain Asset-Based
Revolving Credit Agreement dated as of June 15, 2015 among Holdings, the
Company, the lenders party thereto from time to time and JPMorgan Chase Bank,
N.A. (“JPM”), as administrative agent and collateral agent, and (ii) may become
a party to ABL Pari Lien Obligations Credit Documents (as defined in the ABL
Intercreditor Agreement) from time to time hereafter (as amended, renewed,
extended, supplemented, restated, replaced or otherwise modified from time to
time, the “ABL Facility”);

C.        WHEREAS, the Company (i) entered into that certain Junior Lien Notes
Indenture dated as of June 25, 2018 among Holdings, the Company, and US Bank, as
trustee and collateral agent, and (ii) may become a party to Other Junior Lien
Obligations Credit Documents from time to time hereafter;

D.        WHEREAS, concurrently with the execution and delivery of this
Agreement, DB, in its capacities as the First Lien Facility Agent and the
Applicable First Lien Agent, US Bank, in its capacities as the Junior Lien Notes
Collateral Agent and the Applicable Junior Lien Agent, and JPM, in its
capacities as ABL Facility Collateral Agent and Applicable ABL Obligations
Representative are also entering into that certain ABL Lien Intercreditor
Agreement dated as of June 25, 2018 (as amended, renewed, extended,
supplemented, restated, replaced or otherwise modified from time to time, the
“ABL Intercreditor Agreement”);

E.        WHEREAS, this Agreement shall, on and after the date hereof, govern
the relationship between the First Lien Obligations Secured Parties as a group,
on the one hand, and the Junior Lien Obligations Secured Parties as a group, on
the other hand, with respect to the Common Collateral, while the ABL
Intercreditor Agreement shall continue to govern the relationship between the
First Lien Obligations Secured Parties and the Junior Lien Obligations Secured
Parties, collectively as a group on the one hand, and the ABL Obligations
Secured Parties (as defined in the ABL Intercreditor Agreement) on the other
hand, with respect to the Common Collateral; and



--------------------------------------------------------------------------------

F.        WHEREAS, it is understood and agreed that, after the date hereof, not
all First Lien Obligations Secured Parties or the Junior Lien Obligations
Secured Parties, as the case may be, may have security interests in all of the
Collateral and nothing in this Agreement is intended to give rights to any
person in any Collateral in which such person (or its Representative or
collateral agent) does not otherwise have a security interest.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1.        Definitions.

1.1         Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Facility” means has the meaning assigned to such terms in the recitals.

“ABL Facility Collateral Agent” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“ABL Facility Secured Parties” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“ABL Intercreditor Agreement” means has the meaning assigned to such terms in
the recitals.

“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Applicable ABL Obligations Representative” has the meaning assigned to such
term in the ABL Intercreditor Agreement.

“Applicable Agent” means either the Applicable First Lien Agent or the
Applicable Junior Lien Agent, as the context may require.

“Applicable First Lien Agent” means the First Lien Facility Agent until it shall
have notified in writing the Applicable Junior Lien Agent, the Junior Lien Notes
Collateral Agent (if not acting as the Applicable Junior Lien Agent) and any
Other First Lien Obligations Agent that another Representative has become the
Applicable First Lien Agent for the First Lien Obligations Secured Parties
pursuant to the First Lien/First Lien Intercreditor Agreement (as defined in the
First Lien Credit Agreement) or other First Lien Obligations Documents. As of
the date hereof, DB, in its capacity as the First Lien Facility Agent, shall act
as the Applicable First Lien Agent and shall continue to be the Applicable First
Lien Agent until such time as DB (in such capacity) provides written notice
pursuant to the preceding sentence that another Representative has become the
Applicable First Lien Agent.

 

-2-



--------------------------------------------------------------------------------

“Applicable Junior Lien Agent” means such agent or trustee as is designated
“Applicable Junior Lien Agent” by Junior Lien Obligations Secured Parties
holding a majority in aggregate principal amount of the Junior Lien Obligations
then outstanding. As of the date hereof, the Notes Collateral Agent, in its
capacity as the Junior Lien Notes Collateral Agent, shall act as the Applicable
Junior Lien Agent. When any Junior Lien Obligations Representative other than
the Junior Lien Notes Collateral Agent becomes the Applicable Junior Lien Agent,
it shall send a written notice thereof to the Applicable First Lien Agent and
the Pledgors.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency or receivership law for the relief of debtors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
Pledgor.

“Cash Management Bank” has the meaning assigned to such term in the First Lien
Credit Agreement (or equivalent term in any other First Lien Facility or Other
First Lien Obligations Credit Document).

“Class” means, with respect to any Obligations, (a) all First Lien Obligations
(which, collectively, shall constitute one class) and (b) all Junior Lien
Obligations (which, collectively, shall constitute one class).

“Collateral” means all assets and properties subject to Liens in favor of any
First Lien Obligations Secured Parties or Junior Lien Obligations Secured
Parties created by any of the First Lien Obligations Collateral Documents or the
Junior Lien Obligations Collateral Documents, as applicable, including any
assets in which the Applicable First Lien Agent or the relevant First Lien
Obligations Representatives are automatically deemed to have a Lien pursuant to
the provisions of Section 2.3 and including any asset subject to Liens granted
pursuant to Section 6 (Insolvency or Liquidation Proceedings) to secure both the
First Lien Obligations and the Junior Lien Obligations.

“Common Collateral” means the portion of the Collateral granted to secure both
one or more Series of the First Lien Obligations and one or more Series of the
Junior Lien Obligations, in each case other than Excluded Assets until the
earlier of (x) such time as a Lien is granted for the benefit of the First Lien
Obligations and the Junior Lien Obligations and (y) such asset is no longer an
Excluded Asset (including as a result of the proceeds thereof being Collateral).

“Company” has the meaning assigned to such term in the preamble hereof.

“Comparable Junior Obligations Collateral Document” means, in relation to any
Common Collateral subject to any Lien created under any First Lien Obligations
Collateral Document, those Junior Lien Obligations Collateral Documents that
create a Lien on the same portion of Common Collateral, granted by the same
Pledgor or Pledgors.

 

-3-



--------------------------------------------------------------------------------

“Consent and Acknowledgment” means, as applicable, either (a) an instrument in
form and substance substantially similar to Exhibit A-1 hereto or another
instrument reasonably satisfactory to the Applicable First Lien Agent and the
Company, pursuant to which any Other First Lien Obligations Secured Party,
through its Other First Lien Obligations Agent, acknowledges this Agreement and
consents to be bound by the terms hereof in accordance with Section 8.22
(Requirements for Consent) or (b) an instrument in form and substance
substantially similar to Exhibit A-2 hereto or another instrument reasonably
satisfactory to the Applicable First Lien Agent and the Company, pursuant to
which any Other Junior Lien Obligations Secured Party, through its Other Junior
Lien Obligations Agent, acknowledges this Agreement and consents to be bound by
the terms hereof in accordance with Section 8.22.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“DB” has the meaning assigned to such term in the preamble hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.1.

“Discharge” means, with respect to any Secured Obligations, except to the extent
otherwise provided in Section 5.7 (Reinstatement) and Section 6.4 (Avoidance
Issues) below, (a) payment in full in immediately available funds (or such other
form of consideration as is acceptable to the requisite holders of the
applicable Class of obligations pursuant to the terms of the applicable
Documents) of the principal of, and interest (including interest accruing on or
after the commencement of an Insolvency or Liquidation Proceeding, whether or
not such interest would be allowed in the proceeding) accrued on, all
outstanding Indebtedness included in such Secured Obligations after or
concurrently with the termination of all commitments to extend credit thereunder
(other than, if applicable, pursuant to any Secured Cash Management Agreements
or Secured Hedge Agreements, in each case as provided under the relevant
Documents or as to which reasonably satisfactory arrangements have been made
with the relevant Cash Management Banks or Hedge Banks, as applicable, or their
respective Affiliates, as the case may be), (b) with respect to any letters of
credit or letters of credit guaranties that may be outstanding in respect of any
Secured Obligations, termination or delivery of cash collateral, backstop
letters of credit or other credit support in respect thereof in an amount and
manner in compliance with the applicable Documents, and (c) payment in full in
immediately available funds (or such other form of consideration as is
acceptable to the requisite holders of the applicable Class of obligations
pursuant to the terms of the applicable Documents) of any other Secured
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (other than in respect of
contingent indemnification and expense reimbursement claims not then due);
provided, that (i) the Discharge of the First Lien Facility Obligations shall
not be deemed to have occurred if such payments are made with the proceeds of a
facility designated by the Company as a First Lien Facility or a Refinancing of
the First Lien Facility Obligations, (ii) the Discharge of any Other First Lien
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of any obligations that are designated by the Company as a
Refinancing of such Other First Lien Obligations, (iii) the Discharge of the
Junior Lien Facility Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of any obligation designated by the Company
as a Junior Lien Notes Obligations or a Refinancing of the Junior Lien Facility
Obligations and (iv) the Discharge of any Other Junior Lien Obligations shall
not be deemed to have occurred if such payments are made with the proceeds of
any obligations that are designated by the Company as a Refinancing of such
Other Junior Lien Obligations. In the event that any Secured Obligations are
modified and such Secured Obligations are paid over time or otherwise modified
pursuant to Section 1129 of the Bankruptcy Code, such Secured Obligations shall
be deemed to be Discharged when the final payment is made, in cash or in the
form of consideration otherwise provided for in the applicable Plan of
Reorganization, in respect of such Indebtedness and any obligations pursuant to
such new Indebtedness shall have been satisfied. The term “Discharged” has a
correlative meaning to the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Dispose” or “Disposed of” means to convey, sell, lease, assign, farm-out,
transfer or otherwise dispose of any property, business or assets. The term
“Disposition” has a correlative meaning to the foregoing.

“Documents” means, collectively, the First Lien Obligations Documents and the
Junior Lien Obligations Documents, or any of the foregoing.

“Excluded Assets” means “Excluded Assets” under and as defined in the First Lien
Facility Collateral Agreement or the Junior Lien Notes Security Agreement, as
applicable.

“First Lien Closing Date” means June 25, 2018.

“First Lien Credit Agreement” means that certain First Lien Credit Agreement
dated as of the date hereof, among the Company, Holdings, the lenders party
thereto from time to time and the First Lien Facility Agent, as amended,
restated, supplemented, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, refinanced, extended or
otherwise modified from time to time, including any agreement or indenture
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such refinancing, replacement or restructuring is designated by the Company and
the Applicable ABL Obligations Representative to not be included in the
definition of “First Lien Credit Agreement”).

“First Lien Facility” means (i) the First Lien Credit Agreement, and
(ii) whether or not the facility referred to in clause (i) remains outstanding,
if designated by the Company to be included in the definition of “First Lien
Facility” and subject to the satisfaction of the applicable requirements set
forth in Section 8.22 (Requirements for Consent), one or more (A) debt
facilities or commercial paper facilities providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time (except to the extent any such refinancing,
replacement or restructuring is designated by the Company and the Applicable ABL
Obligations Representative to not be included in the definition of “First Lien
Facility”); provided, that in the case of this clause (ii), if any First Lien
Obligations are outstanding, the Representative for such First Lien Facility has
duly executed and delivered an intercreditor agreement (or joinder thereto)
among each First Lien Obligations Representative.

“First Lien Facility Agent” means the collateral agent for the First Lien
Facility Obligations Secured Parties, together with its successors and permitted
assigns under the First Lien Facility Documents exercising substantially the
same rights and powers (or if there is more than one First Lien Facility, such
agent or trustee as is designated as “First Lien Facility Agent” under the First
Lien Facility Documents). As of the date hereof, DB shall be the First Lien
Facility Agent and shall continue to be the First Lien Facility Agent until such
time as DB is replaced in such capacity in accordance with the terms of the
First Lien Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

“First Lien Facility Collateral Agreement” means (a) the Security Agreement
dated as of the date hereof, among the Company, each other Pledgor party thereto
and the First Lien Facility Agent, as amended, restated, supplemented or
otherwise modified from time to time, and (b) any other collateral agreement
entered into from time to time in respect of any First Lien Facility described
in clause (ii) of the definition thereof and designated by the Company as a
“First Lien Facility Collateral Agreement,” as amended, restated, supplemented
or otherwise modified from time to time.

“First Lien Facility Collateral Documents” means, collectively, the First Lien
Facility Collateral Agreement, any of the other “Collateral Documents” (or
comparable terms) as defined in the First Lien Facility Credit Documents, and
any other documents now existing or entered into after the date hereof that
grant Liens on any assets or properties of any Pledgor to secure any First Lien
Facility Obligations.

“First Lien Facility Credit Documents” means (i) the First Lien Credit Agreement
and (ii) the instrument, agreement or other document evidencing or governing any
other First Lien Facility described in clause (ii) of the definition thereof.

“First Lien Facility Documents” means, collectively, (i) the documentation in
respect of the First Lien Facility, including the First Lien Credit Agreement,
any other First Lien Facility Credit Document, the First Lien Facility
Collateral Documents and any other “Loan Documents” or comparable terms as
defined in the applicable First Lien Facility, (ii) each agreement, document or
instrument providing for or evidencing obligations in respect of Secured Hedge
Agreements or Secured Cash Management Agreements and any documentation in
respect of such agreements in each case of this clause (ii) designated by the
Company and the Applicable ABL Obligations Representative to be ABL Facility
Obligations.

“First Lien Facility Obligations” means all “Secured Obligations” (as such term
is defined in the First Lien Facility Collateral Agreement) (or any analogous
terms) of the Company and other obligors outstanding under, and all other
obligations in respect of, any First Lien Facility Documents, to pay principal,
premium (if any), interest (including interest, fees, cost, charges and other
amounts accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether or not allowed or allowable in such
proceeding), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to any letters of credit and bankers’
acceptance), damages and other liabilities payable under or in connection with
the First Lien Facility Documents.

“First Lien Facility Obligations Secured Parties” means the persons holding any
First Lien Facility Obligations, including the First Lien Facility Agent and any
of the other “Secured Parties” (or comparable term) as defined in the First Lien
Facility Collateral Agreement.

“First Lien Obligations” means, collectively, the First Lien Facility
Obligations and the Other First Lien Obligations, or any of the foregoing;
provided, that no additional obligations shall constitute First Lien Obligations
unless the Applicable First Lien Agent has received an intercreditor agreement
reasonably satisfactory to it from the Representative for such obligations and
the Pledgors, or the Applicable First Lien Agent shall have otherwise consented
thereto in writing (it being understood that any such intercreditor agreement
that satisfies clause (c) of the definition of “Intercreditor Agreement” in the
First Lien Credit Agreement shall be satisfactory to the Applicable First Lien
Agent).

“First Lien Obligations Collateral Documents” means, collectively, the First
Lien Facility Collateral Documents and the Other First Lien Obligations
Collateral Documents.

“First Lien Obligations Credit Documents” means, collectively, the First Lien
Facility Credit Documents and the Other First Lien Obligations Credit Documents.

 

-6-



--------------------------------------------------------------------------------

“First Lien Obligations Documents” means, collectively, the First Lien Facility
Documents and the Other First Lien Obligations Documents.

“First Lien Obligations Representative” means each of the First Lien Facility
Agent and each Other First Lien Obligations Agent.

“First Lien Obligations Secured Parties” means, collectively, the First Lien
Facility Obligations Secured Parties and the Other First Lien Obligations
Secured Parties, or any of the foregoing.

“Hedge Bank” has the meaning assigned to such term in the First Lien Credit
Agreement (or equivalent term in any other First Lien Facility or Other First
Lien Obligations Credit Document).

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded.

“Holdings” has the meaning assigned to such term in the recitals.

“Indebtedness” means and includes all obligations that constitute
“Indebtedness,” “Debt” or other comparable terms as defined in the First Lien
Credit Agreement, any First Lien Facility Credit Document, the Notes Indenture,
any Junior Lien Notes Credit Document, any Other First Lien Obligations Credit
Document or any Other Junior Lien Obligations Credit Document, as applicable.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Pledgor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Pledgor or with respect to any of its
assets, (c) any liquidation, dissolution, reorganization or winding up of any
Pledgor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy (except to the extent permitted by the applicable Documents) or
(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Pledgor.

“JPM” has the meaning assigned to such term in the recitals.

“Junior Lien Notes Collateral Agent” means the collateral agent for the Junior
Lien Notes, together with its successors or co-agents in substantially the same
capacity as may from time to time be appointed pursuant to the Junior Lien Notes
Security Agreement. As of the date hereof, US Bank shall be the Junior Lien
Notes Collateral Agent.

“Junior Lien Notes” meant the Company’s 10.750% Senior Secured Junior Priority
Notes due 2023 pursuant to the Junior Lien Notes Indenture.

“Junior Lien Notes Indenture” means the Indenture, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time in accordance
with its terms and with the terms of this Intercreditor Agreement), among
Holdings, the Company and the Junior Lien Notes Collateral Agent, including any
replacement thereof (in whole or in part) entered into in connection with one or
more refinancings thereof permitted hereunder.

 

-7-



--------------------------------------------------------------------------------

“Junior Lien Notes Collateral Documents” means, collectively, the Junior Lien
Notes Security Agreement, any of the other “Security Documents” (or comparable
terms) as defined in the Junior Lien Notes Documents, and any other documents
now existing or entered into after the date hereof that grant Liens on any
assets or properties of any Pledgor to secure any Junior Lien Notes Obligations.

“Junior Lien Notes Documents” means, collectively, the documentation in respect
of the Junior Lien Notes Obligations and the Other Second-Priority Debt
Documents (as defined in the Junior Lien Notes Security Agreement), including
the Junior Lien Notes Indenture, any other Junior Lien Notes Collateral
Document; any other “Note Documents” or comparable terms as defined in the
Junior Lien Notes Indenture and all other Second-Priority Debt Documents (as
defined in the Junior Lien Notes Security Agreement).

“Junior Lien Notes Obligations” means all “Secured Obligations” (as such term is
defined in the Junior Lien Notes Security Agreement) of the Company and other
obligors outstanding under, and all other obligations in respect of, any Junior
Lien Notes Documents, to pay principal, premium (if any), interest (including
interest, fees, costs, charges and other amounts accruing after the commencement
of any Insolvency or Liquidation Proceeding, regardless of whether or not
allowed or allowable in such proceeding), penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under or in connection
with the Junior Lien Notes Documents.

“Junior Lien Notes Obligations Secured Parties” means the persons holding any
Junior Lien Notes Obligations, including the Junior Lien Notes Collateral Agent
and any of the other “Secured Parties” (or comparable term) a defined in the
Junior Lien Notes Security Agreement.

“Junior Lien Notes Security Agreement” means the Security Agreement dated as of
the date hereof, among the Company, each other Pledgor party thereto and the
Junior Lien Notes Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to.

“Junior Lien Obligations” means, collectively, the Junior Lien Notes Obligations
and the Other Junior Lien Obligations, or any of the foregoing.

“Junior Lien Obligations Collateral Documents” means, collectively, the Junior
Lien Notes Collateral Documents and the Other Junior Lien Obligations Collateral
Documents.

“Junior Lien Obligations Documents” means, collectively, the Junior Lien Notes
Documents and the Other Junior Lien Obligations Documents.

“Junior Lien Obligations Representative” means each of the Junior Lien Notes
Collateral Agent and each Other Junior Lien Obligations Agent.

“Junior Lien Obligations Secured Parties” means, collectively, the Junior Lien
Notes Obligations Secured Parties and the Other Junior Lien Obligations Secured
Parties, or any of the foregoing.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

-8-



--------------------------------------------------------------------------------

“New York Courts” has the meaning assigned to such term in Section 8.7(b).

“obligations” means any principal, interest (including interest accruing after
the commencement of any Insolvency or Liquidation Proceeding, whether or not
allowed or allowable in such proceeding), penalties, fees, costs and other
charges, indemnifications, reimbursements (including, if applicable,
reimbursement obligations with respect to any letters of credit and bankers’
acceptance), damages and other liabilities payable under the documentation
governing any Indebtedness.

“Other First Lien Obligations” means all obligations of the Company and the
other Pledgors (other than the First Lien Facility Obligations) owing under the
applicable Other First Lien Obligations Documents, in each case, (x) that are
designated in writing by the Company as Other First Lien Obligations pursuant to
and in accordance with Section 8.22 and (y) the Representative with respect to
which has duly executed and delivered an applicable Consent and Acknowledgment;
provided, that if any First Lien Obligations are outstanding, the Representative
for such Other First Lien Obligations has duly executed and delivered an
intercreditor agreement (or joinder thereto) among each First Lien Obligations
Representative.

“Other First Lien Obligations Agent” means, with respect to any Series of Other
First Lien Obligations or any separate facility within such Series, the person
elected, designated or appointed as the administrative agent and/or collateral
agent, trustee or similar representative of such Series or such separate
facility within such Series by or on behalf of the holders of such Series of
Other First Lien Obligations or such separate facility within such Series, and
its respective successors in substantially the same capacity as may from time to
time be appointed.

“Other First Lien Obligations Collateral Documents” means, collectively, the
security agreements (if different from the First Lien Facility Collateral
Agreement) or any other documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Pledgor to secure
any Other First Lien Obligations.

“Other First Lien Obligations Credit Document” means any (a) instruments,
agreements or documents evidencing debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures and/or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (c) instruments or agreements evidencing
any other Indebtedness, in each case of the foregoing clauses to the extent that
the obligations in respect thereof constitute Other First Lien Obligations.

“Other First Lien Obligations Documents” means, collectively, the Other First
Lien Obligations Credit Documents and the Other First Lien Obligations
Collateral Documents related thereto.

“Other First Lien Obligations Secured Parties” means, collectively, the persons
holding any Other First Lien Obligations (including the Other First Lien
Obligations Agents with respect thereto) who have, directly or indirectly
through their respective Other First Lien Obligations Agents, become party to
and bound by this Agreement pursuant to a Consent and Acknowledgment in
accordance with the provisions of Section 8.22 hereof.

“Other Junior Lien Obligations” means all obligations of the Company and the
other Pledgors (other than the Junior Lien Notes Obligations) owing under the
applicable Other Junior Lien Obligations Documents, in each case, (x) that are
designated in writing by the Company as Other Junior Lien Obligations pursuant
to and in accordance with Section 8.22 and (y) the Representative with respect
to

 

-9-



--------------------------------------------------------------------------------

which has duly executed and delivered an applicable Consent and Acknowledgment,
provided, that if any Junior Lien Obligations are outstanding, the
Representative for such Other Junior Lien Obligations has duly executed and
delivered an intercreditor agreement (or joinder thereto) among each Junior Lien
Obligations Representative.

“Other Junior Lien Obligations Agent” means, with respect to any Series of Other
Junior Lien Obligations or any separate facility within such Series, the person
elected, designated or appointed as the administrative agent and/or collateral
agent, trustee or similar representative of such Series or such separate
facility within such Series by or on behalf of the holders of such Series of
Other Junior Lien Obligations or such separate facility within such Series, and
its respective successors in substantially the same capacity as may from time to
time be appointed.

“Other Junior Lien Obligations Collateral Documents” means, collectively, the
security agreements (if different from the Junior Lien Notes Security Agreement)
or any other documents now existing or entered into after the date hereof that
create Liens on any assets or properties of any Pledgor to secure any Other
Junior Lien Obligations.

“Other Junior Lien Obligations Credit Document” means any (a) instruments,
agreements or documents evidencing debt facilities or commercial paper
facilities, providing for revolving credit loans or term loans, (b) debt
securities, indentures and/or other forms of debt financing (including
convertible or exchangeable debt instruments) or (c) instruments or agreements
evidencing any other Indebtedness, in each case of the foregoing clauses to the
extent that the obligations in respect thereof constitute Other Junior Lien
Obligations.

“Other Junior Lien Obligations Documents” means, collectively, the Other Junior
Lien Obligations Credit Documents and the Other Junior Lien Obligations
Collateral Documents related thereto.

“Other Junior Lien Obligations Secured Parties” means, collectively, the persons
holding any Other Junior Lien Obligations (including the Other Junior Lien
Obligations Agents with respect thereto) who have, directly or indirectly
through their respective Other Junior Lien Obligations Agents, become party to
and bound by this Agreement pursuant to a Consent and Acknowledgment in
accordance with the provisions of Section 8.22 hereof.

“Permitted Remedies” means, with respect to any Junior Lien Obligations,

(a)        filing a claim or statement of interest with respect to such Junior
Lien Obligations; provided, that an Insolvency or Liquidation Proceeding has
been commenced by or against any Pledgor;

(b)        taking any action (not adverse to the Liens on the Common Collateral
securing any First Lien Obligations, the priority status thereof, or the rights
of the Applicable First Lien Agent or any of the First Lien Obligations Secured
Parties to exercise rights, powers and/or remedies in respect thereof) in order
to create, prove, preserve, perfect or protect (but, subject to clause
(f) below, not enforce) its rights in and perfection and priority of its Lien on
any of the Common Collateral;

(c)        filing any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Junior Lien Obligations Secured Parties, including any claims
secured by the Collateral securing the Junior Lien Obligations, in each case in
accordance with the terms of this Agreement;

 

-10-



--------------------------------------------------------------------------------

(d)        filing any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Pledgors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-Bankruptcy Law, in each case not inconsistent with, or prohibited by, the
terms of this Agreement or applicable law (including the Bankruptcy Laws of any
applicable jurisdiction);

(e)        voting on any Plan of Reorganization in a manner that is consistent
with the terms of this Agreement, filing any proof of claim, making other
filings and making any arguments, obligations, and motions (including in support
of or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement; and

(f)        exercise any rights or remedies with respect to the Collateral after
the Discharge of First Lien Obligations or after 180 days have elapsed since the
Junior Lien Notes Collateral Agent or, in accordance with the terms of the
Indenture, the holders of the Junior Lien Notes, declared the existence of an
event of default and demanded repayment of the principal outstanding amount of
the Junior Lien Notes or the First Lien Facility Agent or any of the First Lien
Obligations Secured Parties received notice from the trustee of such declaration
of such event of default and demand for repayment; unless the First Lien
Facility Agent or any of the First Lien Obligations Secured Parties has
commenced, and is diligently pursuing, the exercise of any remedies with respect
to all or a material portion of the Collateral or is stayed by applicable law or
governmental proceeding from such exercise.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement or restructuring
proposed in or in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” means the Common Collateral in the possession or control of
any Representative (or its agents or bailees), to the extent that possession or
control thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.

“Pledgors” means Holdings, the Company and each of its subsidiaries that shall
have granted any Lien in favor of any Representative on any of its assets or
properties to secure any of the Secured Obligations.

“Post-Petition Claims” means, collectively, interest, fees, costs, expenses and
other charges that pursuant to any First Lien Obligations Document or any Junior
Lien Obligations Document continue to accrue after the commencement of an
Insolvency or Liquidation Proceeding.

“Recovery” has the meaning assigned to such term in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to amend, restate,
supplement, waive, replace (whether or not upon termination, and whether with
the original parties or otherwise), restructure, repay, refund, refinance or
otherwise modify from time to time (including by means of any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the obligations under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof). “Refinanced” and
“Refinancing” have correlative meanings.

 

-11-



--------------------------------------------------------------------------------

“Representative” (a) in respect of the First Lien Facility Obligations or the
First Lien Facility Obligations Secured Parties, the First Lien Facility Agent,
(b) in respect of the Junior Lien Notes Obligations or the Junior Lien Notes
Obligations Secured Parties, the Junior Lien Notes Collateral Agent, (c) in
respect of any Series of Other First Lien Obligations or the relevant Other
First Lien Obligations Secured Parties, the Other First Lien Obligations Agent
of such Series, and (d) in respect of any Series of Other Junior Lien
Obligations or the relevant Other Junior Lien Obligations Secured Parties, the
Other Junior Lien Obligations Agent of such Series.

“Required Lenders” means, with respect to any First Lien Obligations Documents,
the First Lien Obligations Secured Parties in respect thereof the approval of
which is required to approve an amendment or modification of, termination or
waiver of any provision of, or consent to any departure from such First Lien
Obligations Documents (or would be required to effect such consent under this
Agreement if such consent were treated as an amendment of such First Lien
Obligations Documents).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Pledgor and any Cash Management Bank to the
extent that such Cash Management Agreement is designated in writing by the
Company to the Applicable First Lien Agent as a Secured Cash Management
Agreement.

“Secured Hedge Agreement” means any Hedging Agreement that is entered into by
and between any Pledgor and any Hedge Bank to the extent that such Hedging
Agreement is designated in writing by the Company to the Applicable First Lien
Agent as a Secured Hedge Agreement.

“Secured Obligations” means, collectively, the First Lien Facility Obligations,
any Other First Lien Obligations, the Junior Lien Facility Obligations and any
Other Junior Lien Obligations, or any of the foregoing.

“Secured Parties” means, collectively, the First Lien Facility Obligations
Secured Parties, the Junior Lien Notes Obligations Secured Parties, any Other
First Lien Obligations Secured Parties and any Other Junior Lien Obligations
Secured Parties, or any of the foregoing.

“Series” means, as applicable,

(a)        each of the First Lien Facility Obligations and each series of Other
First Lien Obligations, each of which shall constitute a separate series of the
Class of Secured Obligations constituting First Lien Obligations, except that,
in the event that any two or more series of such Other First Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) the Company designates such Other First Lien Obligations to constitute a
single series, such series of Other First Lien Obligations shall collectively
constitute a single series. The First Lien Obligations Secured Parties with
respect to each series of First Lien Obligations shall constitute a separate
series of First Lien Obligations Secured Parties; and

(b)        each of the Junior Lien Facility Obligations and each series of Other
Junior Lien Obligations, each of which shall constitute a separate series of the
Class of Secured Obligations constituting Junior Lien Obligations, except that,
in the event that any two or more series of such Other Junior Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) the Company designates such Other Junior Lien Obligations to constitute a
single series, such series of Other Junior Lien Obligations shall collectively
constitute a single series.

 

-12-



--------------------------------------------------------------------------------

The Junior Lien Obligations Secured Parties with respect to each series of
Junior Lien Obligations shall constitute a separate series of Junior Lien
Obligations Secured Parties.

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Trustee” has the meaning assigned to such term in the recitals.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, unless otherwise provided
herein.

1.2         Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such person unless express reference is made to such subsidiaries, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections and Exhibits shall be
construed to refer to Sections and Exhibits of this Agreement, (e) unless
otherwise expressly qualified herein, the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) the term “or” is not exclusive.

SECTION 2.        Lien Priorities.

2.1         Subordination of Liens. Notwithstanding (i) the date, time, method,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to secure any First
Lien Obligations on the Common Collateral or of any Liens granted to secure any
Junior Lien Obligations on the Common Collateral, (ii) any provision of the UCC,
any Bankruptcy Law or any other applicable law, (iii) any provision of the First
Lien Obligations Documents or the Junior Lien Obligations Documents,
(iv) whether any First Lien Obligations Secured Party or Junior Lien Obligations
Secured Party, either directly or through agents, holds possession of, or has
control over, all or any part of the Common Collateral, (v) the fact that any
Liens granted to secure the Junior Lien Obligations or any Liens granted to
secure any First Lien Obligations may be subordinated, voided, avoided,
invalidated or lapsed or (vi) any other circumstance of any kind or nature
whatsoever, each of the Applicable Junior Lien Agent and each relevant
Representative, for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties, hereby agrees that: whether or not any Liens
securing any First Lien Obligations are subordinated to any Liens securing any
other Obligation of any Pledgor or any other person, (a) any Lien on the Common
Collateral securing or purporting to secure any First Lien Obligations will at
all times, regardless of how acquired (whether by grant, statute, operation of
law, subrogation or otherwise), have

 

-13-



--------------------------------------------------------------------------------

priority over and be senior in all respects and prior to any Lien on the Common
Collateral securing or purporting to secure any Junior Lien Obligations for all
purposes and (b) any Lien on the Common Collateral securing or purporting to
secure any Junior Lien Obligations will at all times, regardless of how acquired
(whether by grant, statute, operation of law, subrogation or otherwise), be
junior and subordinate in all respects to all Liens on the Common Collateral
securing or purporting to secure any First Lien Obligations for all purposes.
All Liens on the Common Collateral securing or purporting to secure any First
Lien Obligations shall be and remain senior in all respects and prior to all
Liens on the Common Collateral securing or purporting to secure any Junior Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Obligations are subordinated to any Lien securing any other obligation of the
Company, any Pledgor or any other person or are otherwise voided, avoided,
invalidated, or lapsed.

2.2         Prohibition on Contesting Liens. Each of the Applicable Junior Lien
Agent and each relevant Representative, for itself and on behalf of the
applicable Junior Lien Obligations Secured Parties, and each of the Applicable
First Lien Agent and each relevant Representative, for itself and on behalf of
the applicable First Lien Obligations Secured Parties, agrees that, until the
Discharge of First Lien Obligations has occurred, it shall not (and hereby
waives any right to) take any action to challenge, contest or support any other
person in contesting or challenging, in any proceeding (including any Insolvency
or Liquidation Proceeding), the validity, perfection, priority, allowability, or
enforceability of (a) a Lien securing, or claims asserted with respect to, any
First Lien Obligations held (or purported to be held) by or on behalf of any of
the First Lien Obligations Secured Parties or any agent or trustee therefor in
any Common Collateral or any other Lien, collateral or security in respect of
the First Lien Obligations or (b) a Lien securing, or claim asserted with
respect to, any Junior Lien Obligations held (or purported to be held) by or on
behalf of any of the Junior Lien Obligations Secured Parties or any agent or
trustee therefor in any Common Collateral or any other Lien, collateral or
security in respect of the Junior Lien Obligations, as the case may be;
provided, however, that nothing in this Agreement shall be construed to prevent
or impair the rights of any First Lien Obligations Representative or any First
Lien Obligations Secured Party or any agent or trustee therefor to enforce this
Agreement (including the priority of the Liens securing the First Lien
Obligations as provided in Section 2.1 or the provisions for exercise of
remedies) or any of the First Lien Obligations Documents.

2.3         No New Liens. So long as the Discharge of First Lien Obligations has
not occurred and subject to Section 6, the Applicable Junior Lien Agent and each
relevant Representative, for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties, agrees that, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Pledgor, it shall not acquire or hold any Lien on any assets of the Company or
any other Pledgor securing any Junior Lien Obligations that are not also subject
to the first-priority Lien in respect of the First Lien Obligations under the
First Lien Obligations Documents. If the Applicable Junior Lien Agent, any
Junior Lien Obligations Representative or any Junior Lien Obligations Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on such
property that is not also subject to the first-priority Lien in respect of the
First Lien Obligations under the First Lien Obligations Documents, then the
Applicable Junior Lien Agent, such Junior Lien Obligations Representative or
such Junior Lien Obligations Secured Party, as the case may be, shall, without
the need for any further consent of any person and notwithstanding anything to
the contrary in any other document, be deemed to also hold and have held such
Lien for the benefit of the Applicable First Lien Agent and the First Lien
Obligations Representatives as security for the First Lien Obligations (subject
to the lien priority and other terms hereof) and shall promptly notify the
Applicable First Lien Agent and each First Lien Obligations Representative in
writing of the existence of such Lien (if and to the extent the Applicable
Junior Lien Agent, such Junior Lien Obligations Representative or such Junior
Lien Obligations Secured Party has actual knowledge of the existence of such
Lien) and in any event take such actions as may be reasonably requested by the
Applicable First Lien Agent or any First Lien Obligations Representative to
assign such Liens to the Applicable First Lien Agent or, in the event that such
Liens do not secure all First Lien

 

-14-



--------------------------------------------------------------------------------

Obligations, the relevant First Lien Obligations Representative (and/or each of
their respective designees) as security for the applicable First Lien
Obligations. To the extent that the foregoing provisions of the immediately
preceding sentence are not complied with for any reason, without limiting any
other rights and remedies available to the Applicable First Lien Agent and each
First Lien Obligations Representative and/or the First Lien Obligations Secured
Parties, each such Junior Lien Obligations Representative or such Junior Lien
Obligations Secured Party agrees that any amounts received by or distributed to
any of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.3.

2.4         Confirmation of Subordination in Junior Lien Obligations Collateral
Documents. Each of the Applicable Junior Lien Agent and each Junior Lien
Obligations Representative agrees that each applicable Junior Lien Obligations
Collateral Document shall, unless otherwise agreed to by the Applicable First
Lien Agent, include language substantially the same as the following paragraph
(or language to similar effect reasonably approved by the Applicable First Lien
Agent to reflect the subordination of the Liens):

“Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the [insert the relevant Junior Lien Obligations
Representative] for the benefit of the [Secured Parties] pursuant to this
Agreement and (ii) the exercise of any right or remedy by the [insert the
relevant Junior Lien Obligations Representative] hereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any Common
Collateral are subject to the provisions of the First Lien/Junior Lien
Intercreditor Agreement dated as of June 25, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “First Lien/Junior
Lien Intercreditor Agreement”), by and among Deutsche Bank AG New York Branch,
in its capacities as the First Lien Facility Agent and the Applicable First Lien
Agent, and U.S. Bank National Association, in its capacities as the Junior Lien
Notes Collateral Agent and the Applicable Junior Lien Agent. In the event of any
conflict between the terms of the First Lien/Junior Lien Intercreditor Agreement
and the terms of this Agreement, the terms of the First Lien/Junior Lien
Intercreditor Agreement shall govern.”

2.5         Perfection of Liens. Subject to Section 5.5 hereof, none of the
Applicable First Lien Agent, or any First Lien Obligations Representative, or
any other First Lien Obligations Secured Party shall be responsible for
perfecting or maintaining the perfection of Liens with respect to the Common
Collateral for the benefit of the Applicable Junior Lien Agent, any Junior Lien
Obligations Representative or any other Junior Lien Obligations Secured Party.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the First Lien Obligations Secured Parties and the
Junior Lien Obligations Secured Parties and shall not impose on the Applicable
First Lien Agent, any First Lien Obligations Representative, any other First
Lien Obligations Secured Party, the Applicable Junior Lien Agent, any Junior
Lien Obligations Representative, any other Junior Lien Obligations Secured Party
or any agent, or trustee for any of the foregoing persons any obligations in
respect of the Disposition of proceeds of any Common Collateral which would
conflict with prior perfected claims therein in favor of any other person or any
order or decree of any court or governmental authority or any applicable law.

2.6         Waiver of Marshalling. Until the Discharge of First Lien
Obligations, each of the Applicable Junior Lien Agent and each relevant
Representative, for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties, agrees not to assert, and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Common Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

-15-



--------------------------------------------------------------------------------

SECTION 3.        Enforcement.

3.1        Exercise of Remedies.

(a)        So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Pledgor:

(i)        except as otherwise provided herein, the Applicable First Lien Agent
and each other First Lien Obligations Representatives shall have the exclusive
right, in each case with respect to Common Collateral, to (x) enforce rights,
exercise remedies (including setoff, recoupment, and the right to credit bid
their debt) and enforce any right under any account control agreement, landlord
waiver or bailee’s letter or any similar agreement or arrangement to which the
Applicable First Lien Agent, any First Lien Obligations Representative or any
other First Lien Obligations Secured Party is a party, (y) make determinations
regarding the time and method for the release, Disposition or restrictions with
respect to any Common Collateral without any consultation with or the consent of
any Junior Lien Obligations Representative or any Junior Lien Obligations
Secured Party, and (z) otherwise enforce the rights and remedies of a secured
creditor under the UCC and the Bankruptcy Law of any applicable jurisdiction, so
long as any proceeds of any Common Collateral received by the Applicable First
Lien Agent, such First Lien Obligations Representative and other First Lien
Obligations Secured Parties in the aggregate in excess of those necessary to
achieve the Discharge of First Lien Obligations are distributed in accordance
with Section 4.2 (Application of Proceeds), subject to the relative priorities
set forth in Section 2.1 (Subordination of Liens); and

(ii)        none of the Applicable Junior Lien Agent, or any Junior Lien
Obligations Representative or any other Junior Lien Obligations Secured Party
will:

(x)        exercise or seek to exercise any rights or remedies (including setoff
or recoupment) with respect to any Common Collateral or any other Lien,
collateral or security in respect of any applicable Junior Lien Obligations, or
exercise any right under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure),

(y)        contest, protest or object to any foreclosure proceeding or action
brought with respect to the Common Collateral or any other Lien, collateral or
security by the Applicable First Lien Agent, any First Lien Obligations
Representative or any other First Lien Obligations Secured Party in respect of
the First Lien Obligations, the exercise of any right by the Applicable First
Lien Agent, any First Lien Obligations Representative or any other First Lien
Obligations Secured Parties (or any agent or sub-agent on their behalf) in
respect of the First Lien Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which the Applicable Junior Lien Obligations Representative, any
Junior Lien Obligations Representative or any other Junior Lien Obligations
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party, of any rights and remedies relating to
the Common Collateral or any other Lien, collateral or security under the First
Lien Obligations Documents or otherwise in respect of the First Lien
Obligations, or

 

-16-



--------------------------------------------------------------------------------

(z)        object to the forbearance by the Applicable First Lien Agent, any
First Lien Obligations Representative or any other First Lien Obligations
Secured Party from bringing or pursuing any foreclosure proceeding or action or
any other exercise of any rights or remedies relating to the Common Collateral
or any other Lien, collateral or security under the First Lien Obligations
Documents or otherwise in respect of the First Lien Obligations;

provided, however, that the Applicable Junior Lien Agent and the Other Junior
Lien Obligations Secured Parties may take any Permitted Remedies. In exercising
rights and remedies with respect to any Common Collateral or any other Lien,
collateral or security in respect of the First Lien Obligations, the Applicable
First Lien Agent, any First Lien Obligations Representative or any other First
Lien Obligations Secured Party in respect of the First Lien Obligations may
enforce the provisions of the First Lien Obligations Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Common Collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

(b)        So long as the Discharge of First Lien Obligations has not occurred,
each of the Applicable Junior Lien Agent and each relevant Representative, for
itself and on behalf of the Junior Lien Obligations Secured Parties holding the
relevant Series, agree that it will not take or receive any Common Collateral or
other collateral or any proceeds of Common Collateral or other collateral in
connection with the exercise of any right or remedy (including setoff or
recoupment) with respect to any Common Collateral or other collateral in respect
of the applicable Junior Lien Obligations. Without limiting the generality of
the foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in the proviso in clause (ii) of
Section 3.1(a) and otherwise with respect to the Permitted Remedies, the sole
right of the Applicable Junior Lien Agent, the Junior Lien Obligations
Representatives and the Other Junior Lien Obligations Secured Parties with
respect to the Common Collateral or any other collateral securing any Junior
Lien Obligations is to hold a Lien on the Common Collateral or such other
collateral in respect of the applicable Junior Lien Obligations pursuant to the
Junior Lien Obligations Documents, as applicable, for the period and to the
extent granted therein and to receive a share of the proceeds thereof, if any,
after the Discharge of First Lien Obligations has occurred.

(c)        Subject to the proviso in clause (ii) of Section 3.1(a), (i) each of
the Applicable Junior Lien Agent and each Junior Lien Obligations
Representative, for itself and on behalf of the relevant Junior Lien Obligations
Secured Parties, agree that neither it nor any other Junior Lien Obligations
Secured Party will take any action that would hinder or delay any exercise of
remedies undertaken by the Applicable First Lien Agent, any First Lien
Obligations Representative or any other First Lien Obligations Secured Party
with respect to the Common Collateral or any other collateral securing the First
Lien Obligations, including any Disposition of the Common Collateral or such
other collateral, whether by foreclosure or otherwise; (ii) each of the
Applicable Junior Lien Agent and each Junior Lien Obligations Representative,
for itself and on behalf of the relevant Junior Lien Obligations Secured
Parties, acknowledges that any First Lien Obligations Secured Party may direct
the Applicable First Lien Agent to take actions to enforce rights or exercise
remedies (v) in any manner in its sole discretion in compliance with applicable
law, (w) without consultation with or the consent of any Junior Lien Obligations
Secured Parties, (x) regardless of whether or not an Insolvency or Liquidation
Proceeding has commenced, (y) regardless of any provision of any Junior Lien
Obligations Documents (other than this

 

-17-



--------------------------------------------------------------------------------

Agreement) and (z) regardless of whether or not such exercise is adverse to the
interest of any Junior Lien Obligations Secured Parties; and (iii) each of the
Applicable Junior Lien Agent and each relevant Representative, for itself and on
behalf of the Junior Lien Obligations Secured Parties holding the relevant
Series, hereby waives any and all rights it or any such Junior Lien Obligations
Secured Party may have as a junior lien creditor or otherwise to object to the
manner in which the Applicable First Lien Agent or any First Lien Obligations
Representative seeks to enforce or collect the First Lien Obligations or the
Liens granted to secure any First Lien Obligations, regardless of whether any
action or failure to act by or on behalf of the Applicable First Lien Agent, any
First Lien Obligations Representative or any First Lien Obligations Secured
Party is adverse to the interests of any of the Junior Lien Obligations Secured
Parties.

(d)        Each of the Applicable Junior Lien Agent and each relevant
Representative, for itself and on behalf of the Junior Lien Obligations Secured
Parties holding the relevant Series, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Junior Lien
Obligations Document shall be deemed to restrict in any way the rights and
remedies of the Applicable First Lien Agent, any First Lien Obligations
Representative or any other First Lien Obligations Secured Party with respect to
the Common Collateral or other collateral securing the First Lien Obligations as
set forth in this Agreement and any First Lien Obligations Documents.

3.2        Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
each of the Applicable Junior Lien Agent and each Junior Lien Obligations
Representative, for itself and on behalf of applicable Junior Lien Obligations
Secured Parties, agrees that, unless and until the Discharge of First Lien
Obligations has occurred, it will not commence, or join with any person (other
than the Applicable First Lien Agent, any First Lien Obligations Representative
and the other First Lien Obligations Secured Parties, upon the request thereof)
in commencing, any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it in the Common
Collateral or any other collateral under any of the applicable Junior Lien
Obligations Documents or otherwise in respect of the applicable Junior Lien
Obligations secured by the Common Collateral.

3.3        Actions Upon Breach. If any Junior Lien Obligations Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to take
or threatens to take any action with respect to the Common Collateral (including
any attempt to realize upon or enforce any remedy with respect to this
Agreement), this Agreement shall create an irrebuttable presumption and
admission by such Junior Lien Obligations Secured Party that relief against such
Junior Lien Obligations Secured Party by injunction, specific performance and/or
other appropriate equitable relief is necessary to prevent irreparable harm to
the First Lien Obligations Secured Parties, it being understood and agreed by
each of the Applicable Junior Lien Agent and each Junior Lien Obligations
Representative, for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties, that (i) the First Lien Obligations Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Junior Lien Obligations Secured Party waives
any defense that the Pledgors and/or the First Lien Obligations Secured Parties
cannot demonstrate damage and/or can be made whole by the awarding of damages.

SECTION 4.          Payments.

4.1        Nature of Claims. Each of the Applicable Junior Lien Agent and each
Junior Lien Obligations Representative, for itself and on behalf of the
applicable Junior Lien Obligations Secured Parties, acknowledges and agrees that
(i) with respect to any commitments under any First Lien Obligations Agreement
that constitute revolving credit commitments, in the ordinary course of
business, the applicable First Lien Obligations Representative and lenders
thereunder will apply payments and make advances to the Company or other
Pledgors thereunder and the amount thereof that may be

 

-18-



--------------------------------------------------------------------------------

outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (ii) no release of any Lien by the Applicable First
Lien Agent or any First Lien Obligations Representative, as the case may be,
upon any portion of the Common Collateral or other collateral securing any First
Lien Obligations in connection with a Disposition not prohibited under the First
Lien Obligations Documents shall constitute the exercise of remedies prohibited
under this Agreement; and (iii) the amount of the First Lien Obligations that
may be outstanding at any time or from time to time may be increased by way of
incremental commitments or reduced and, with respect to any First Lien
Obligations that comprise revolving facilities, subsequently reborrowed. The
Lien priority set forth in this Agreement shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of the
First Lien Obligations or any portion thereof.

4.2        Application of Proceeds. Each of the Applicable Junior Lien Agent and
each Junior Lien Obligations Representative, for itself and on behalf of the
applicable Junior Lien Obligations Secured Parties, acknowledges and agrees
that, subject to the ABL Intercreditor Agreement with respect to the ABL
Priority Collateral, so long as the Discharge of First Lien Obligations has not
occurred, the Common Collateral and any other collateral securing the First Lien
Obligations or proceeds thereof received in connection with the Disposition of,
or collection on, such Common Collateral or such other collateral upon the
exercise of remedies as a secured party shall be applied by the Applicable First
Lien Agent or the relevant First Lien Obligations Representatives to the
applicable First Lien Obligations in a manner as specified in the relevant First
Lien Obligations Documents until the Discharge of First Lien Obligations has
occurred, and prior to any application thereof to any Junior Lien Obligations.
After the Discharge of First Lien Obligations, subject to Section 5.7 hereof and
Section 6.4 hereof and the provisions of the ABL Intercreditor Agreement, the
Applicable First Lien Agent and the First Lien Obligations Representatives (if
not the Applicable First Lien Agent) shall deliver promptly to the Applicable
Junior Lien Agent (and/or its designees), for the benefit of the Junior Lien
Obligations Secured Parties, any Common Collateral or proceeds thereof held by
it in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct to be applied by the Applicable
Junior Lien Obligations Representative to the Junior Lien Obligations in a
manner as specified in the Junior Lien Obligations Documents. Any Common
Collateral or proceeds thereof remaining after the Discharge of Junior Lien
Obligations shall be promptly delivered to the Pledgors or as a court of
competent jurisdiction may otherwise direct to be applied.

4.3        Payments Over. Any Common Collateral or other collateral securing any
First Lien Obligations or proceeds thereof received by the Applicable Junior
Lien Agent, any Junior Lien Obligations Representative or any other Junior Lien
Obligations Secured Party in connection with the exercise of any right or remedy
(including setoff or recoupment) relating to the Common Collateral or such other
collateral or (except as otherwise set forth in Section 6) prior to the
Discharge of First Lien Obligations shall be segregated and held in trust for
the benefit of, and forthwith paid over to, the Applicable First Lien Agent
(and/or its designees), for the benefit of the First Lien Obligations Secured
Parties, in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The Applicable First Lien
Agent and each First Lien Obligations Representative (if not the Applicable
First Lien Agent) are each hereby individually authorized to make any such
endorsements as agent for the Applicable Junior Lien Agent, any Junior Lien
Obligations Representative or any Other Junior Lien Obligations Secured Parties.
This authorization is coupled with an interest and is irrevocable.

 

-19-



--------------------------------------------------------------------------------

SECTION 5.          Other Agreements.

5.1        Releases.

(a)        If, at any time any Pledgor or any First Lien Obligations Secured
Party delivers notice to the Applicable Junior Lien Agent or the relevant Junior
Lien Obligations Representatives that any specified Common Collateral (including
all or substantially all of the equity interests of a Pledgor or any of its
subsidiaries, which shall include for such purpose, in the case of the sale of
equity interests in any such subsidiary),

(i)        any Common Collateral held by such subsidiary or any direct or
indirect subsidiary thereof) is Disposed of (other than to another Pledgor),

(A)        by the owner of such Common Collateral in a transaction permitted
under the First Lien Credit Agreement, any applicable Other First Lien
Obligations Documents, the Notes Indenture and any applicable Other Junior Lien
Obligations Documents; or

(B)        during the existence of any Event of Default under (and as defined
in) the First Lien Credit Agreement or any applicable Other First Lien
Obligations Documents in connection with any enforcement action, exercise of
rights or remedies or to the extent that the Applicable First Lien Agent has
consented to such Disposition; or

(ii)        any Lien on Common Collateral that is ABL Priority Collateral (as
defined in the ABL Intercreditor Agreement) is released as required by the ABL
Intercreditor Agreement;

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens securing the Junior Lien Obligations upon such Common Collateral
will automatically be released and discharged as and upon, but only to the
extent, such Liens on such Common Collateral securing the First Lien Obligations
are released and discharged; provided, that no release of the Liens securing the
Junior Lien Obligations with respect to any Common Collateral will be deemed to
have occurred upon the Discharge of First Lien Obligations (other than a
Discharge of First Lien Obligations occurring as a result of the application of
the proceeds of the Disposition of such Common Collateral to the First Lien
Obligations in accordance with Section 4.2) and the Liens securing the Junior
Lien Obligations shall attach to any proceeds of such Common Collateral that
remain after the Discharge of First Lien Obligations. Notwithstanding the
foregoing, if any such release of the Common Collateral is in connection with
any sale, lease, exchange, transfer or other disposition not in connection with
any enforcement action by the Applicable First Lien Agent, then such sale,
lease, exchange, transfer or other disposition must also be permitted under the
Junior Lien Obligations Documents.

Upon delivery to the Applicable Junior Lien Agent and each Junior Lien
Obligations Representative (if different from the Applicable Junior Lien Agent)
of a notice from the Applicable First Lien Agent, the relevant First Lien
Obligations Representatives or the Company, which notice states that any release
of Liens securing or supporting any First Lien Obligations has become effective
(or shall become effective upon the release by the Applicable Junior Lien Agent
or other relevant Junior Lien Obligations Secured Parties) shall promptly
execute and deliver such instruments, releases, termination statements or other
documents or instruments confirming such release on customary terms or otherwise
reasonably satisfactory to the Applicable First Lien Agent and the Company, it
being understood that all reasonable and documented out-of-pocket expenses
incurred by any Junior Lien Obligations Secured Parties (and their respective
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments shall be borne by the Pledgors. In the
case of the Disposition of

 

-20-



--------------------------------------------------------------------------------

all or substantially all of the equity interests of a Pledgor or any of its
subsidiaries, the guarantee in favor of the Junior Lien Obligations Secured
Parties, if any, made by such Pledgor or such subsidiary will automatically be
released and discharged as and upon, but only to the extent, the guarantee by
such Pledgor or such subsidiary of the First Lien Obligations is released and
discharged if (A) such Disposition is permitted by the terms of the First Lien
Obligations Documents and the Junior Lien Obligations Documents or (B) such
Disposition is made during the existence of any Event of Default under (and as
defined in) the First Lien Credit Agreement or any applicable Other First Lien
Obligations Documents in connection with any enforcement action, exercise of
rights or remedies or to the extent that the Applicable First Lien Agent has
consented to such Disposition.

(b)        Each of the Applicable Junior Lien Agent and each Junior Lien
Obligations Representative for itself and on behalf of the applicable Junior
Lien Obligations Secured Parties hereby irrevocably constitutes and appoints
(which appointment is coupled with an interest) the Company, the Applicable
First Lien Agent and any officer or agent of the Company or the Applicable First
Lien Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Applicable Junior Lien Agent or such Junior Lien Obligations
Representative, or in the Company’s or the Applicable First Lien Agent’s own
name, from time to time in the Company’s or such First Lien Obligations
Representative’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Section 5.1, including any termination statements, endorsements
or other instruments of transfer or release.

(c)        Unless and until the Discharge of First Lien Obligations has
occurred, each of the Applicable Junior Lien Agent and each Junior Lien
Obligations Representative, for itself and on behalf of the applicable Junior
Lien Obligations Secured Parties, hereby consents to the application, whether
prior to or after a default, of proceeds of Common Collateral or other
collateral securing the First Lien Obligations to the repayment of First Lien
Obligations pursuant to the applicable First Lien Obligations Documents;
provided, that nothing in this Section 5.1(c) shall be construed to prevent or
impair the rights of the Junior Lien Obligations Representatives or the Other
Junior Lien Obligations Secured Parties to receive proceeds in connection with
the Junior Lien Obligations not otherwise in contravention of this Agreement or
otherwise upon the Discharge of the First Lien Obligations.

5.2        Insurance. The Applicable First Lien Agent (or the relevant First
Lien Obligations Representative) and the Applicable Junior Lien Agent (or the
relevant Junior Lien Obligations Representative) will be named as additional
insureds and/or loss payees, as applicable, under the insurance policies
maintained by any Pledgor as required pursuant to the applicable First Lien
Obligations Documents and applicable Junior Lien Obligations Documents,
respectively. Proceeds of the Common Collateral include insurance proceeds and,
therefore, the Lien priority set forth in this Agreement shall govern the
ultimate Disposition of such insurance proceeds. Unless and until the Discharge
of First Lien Obligations has occurred, the Applicable Junior Lien Agent and
each Junior Lien Obligations Representative, for itself and on behalf of the
applicable Junior Lien Obligations Secured Parties, hereby agrees that, subject
to the rights of the Pledgors under the First Lien Obligations Documents:

(a)        the Applicable First Lien Agent or the relevant First Lien
Obligations Representatives, as the case may be, shall have the sole and
exclusive right to (i) adjust settlement for any losses covered by an insurance
policy covering the Common Collateral or any other collateral securing the First
Lien Obligations and (ii) approve any award granted in any condemnation or
similar proceeding (or a deed in lieu of condemnation) affecting the Common
Collateral or such other collateral; and

 

-21-



--------------------------------------------------------------------------------

(b)        all proceeds of any such policy and any such award or deed, if in
respect of the Common Collateral or such other collateral, shall be paid,
subject to the rights of the Pledgors under the First Lien Obligations
Documents, (a) first, prior to the occurrence of the Discharge of First Lien
Obligations, to the Applicable First Lien Agent (which shall, upon receipt of
such proceeds, promptly forward to the relevant First Lien Obligations
Representatives for application in respect of the applicable Series) for the
benefit of the First Lien Obligations Secured Parties pursuant to the terms of
the applicable First Lien Obligations Documents, (b) second, after the
occurrence of the Discharge of First Lien Obligations, to the Applicable Junior
Lien Agent (which shall, upon receipt of such proceeds, promptly forward to the
relevant Junior Lien Obligations Representatives for application in respect of
the applicable Series) for the benefit of the Junior Lien Obligations Secured
Parties pursuant to the terms of the applicable Junior Lien Obligations
Documents, and (c) third, if no Junior Lien Obligations are outstanding, to the
owner of the subject property, such other person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If the Applicable
Junior Lien Agent, any Junior Lien Obligations Representative or any other
Junior Lien Obligations Secured Party shall, at any time, receive any proceeds
of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Applicable First Lien Agent in
accordance with the terms of this Section 5.2 and Section 4.3.

5.3        Amendments to Junior Lien Obligations Collateral Documents.

(a)        So long as the Discharge of First Lien Obligations has not occurred,
without the prior written consent of the Applicable First Lien Agent, no Junior
Lien Obligations Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent that any provisions therein as so
amended, supplemented or modified, or the terms of any new Junior Lien
Obligations Collateral Document, would be prohibited by, or would require any
Pledgor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.

(b)        In the event that the relevant First Lien Obligations Representatives
or other First Lien Obligations Secured Parties enter into any amendment, waiver
or consent in respect of or replace any First Lien Obligations Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any First Lien Obligations
Collateral Document or changing in any manner the rights of such First Lien
Obligations Representatives, such First Lien Obligations Secured Parties, the
Company or any other Pledgor thereunder, then such amendment, waiver, consent or
replacement shall apply automatically to any comparable provision of each
Comparable Junior Obligations Collateral Document in which the Pledgors grants a
Lien on the same collateral, without the consent of the Applicable Junior Lien
Agent, any Junior Lien Obligations Representative or any other Junior Lien
Obligations Secured Party and without any action by any such person; provided,
that such amendment, waiver, consent or replacement does not materially and
adversely affect the rights of the Applicable Junior Lien Agent and any Junior
Lien Obligations Representative and does not (i) materially and adversely affect
the rights of the Junior Lien Obligations Secured Parties or their interests in
the Common Collateral to a greater extent than the First Lien Obligations
Secured Parties in a like or similar manner (other than by virtue of their
relative priorities and rights and obligations hereunder) (ii) remove assets
subject to the Lien of the Junior Lien Obligations Documents except to the
extent that a release of such Lien is otherwise permitted by this Agreement and
provided that there is a corresponding release of the Lien securing the First
Lien Obligations or (iii) impose new duties on the Applicable Junior Lien Agent
or any representative for Junior Lien Obligations or adversely amend the rights,
indemnifications or any other provisions protective of the Applicable Junior
Lien Agent without its consent. The Applicable First Lien Agent or the relevant
First Lien Obligations Representatives shall give written notice of such
amendment, waiver or consent to the Applicable Junior Lien Agent and each Junior
Lien Obligations Representative (if not the same as the Applicable Junior Lien
Agent); provided,

 

-22-



--------------------------------------------------------------------------------

that the failure to give such notice shall not affect the effectiveness of such
amendment, waiver, consent or replacement with respect to the provisions of any
Junior Lien Obligations Collateral Document or for any collateral document in
respect of the ABL Facility or any Senior Lien Obligations Collateral Document
as set forth in this Section 5.3(b).

5.4        Rights As Unsecured Creditors. The Applicable Junior Lien Agent and
the relevant Junior Lien Obligations Representatives may exercise rights and
remedies as an unsecured creditor against the Company or any other Pledgor that
has guaranteed the Junior Lien Obligations in accordance with the terms of the
applicable Junior Lien Obligations Documents and applicable law (including the
Bankruptcy Laws of any applicable jurisdiction), in each case to the extent not
inconsistent with or prohibited by the provisions of this Agreement. Nothing in
this Agreement shall prohibit the receipt by the Applicable Junior Lien Agent,
any Junior Lien Obligations Representative or any other Junior Lien Obligations
Secured Party of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of (a) the exercise by the
Applicable Junior Lien Agent or any Junior Lien Obligations Representative of
rights or remedies in respect of any Common Collateral or other collateral
securing any Junior Lien Obligations or (b) enforcement in contravention of this
Agreement of any Lien in respect of any Junior Lien Obligations. In the event
that the Applicable Junior Lien Agent or any Junior Lien Obligations
Representative becomes a judgment lien creditor or other secured creditor in
respect of any Common Collateral or other collateral securing any Junior Lien
Obligations as a result of its enforcement of its rights as an unsecured
creditor in respect of any Junior Lien Obligations or otherwise, such judgment
or other lien shall be subordinated to the Liens securing the First Lien
Obligations on the same basis as the other Liens securing the Junior Lien
Obligations are so subordinated to such Liens securing the First Lien
Obligations under this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies that any First Lien Obligations
Representative or any First Lien Obligations Secured Party may have with respect
to the collateral securing any First Lien Obligations.

5.5        First Lien Obligations Representatives as Gratuitous
Bailees/Gratuitous Agent for Perfection.

(a)        Each of the Applicable First Lien Agent and each First Lien
Obligations Representative agrees to hold the Pledged Collateral that is part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) as gratuitous bailee and/or gratuitous
agent for the benefit of and on behalf of the Applicable Junior Lien Agent, each
Junior Lien Obligations Representative and any assignee thereof solely for the
purpose of perfecting the security interest granted in such Pledged Collateral,
if any, pursuant to the Junior Lien Obligations Collateral Agreements, subject
to the terms and conditions of this Section 5.5 (such bailment and/or agency
being intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC). Pending delivery
to the Applicable First Lien Agent, each other Representative shall hold any
Pledged Collateral that is part of the Common Collateral that is in its
possession or control, as gratuitous bailee and/or gratuitous agent for the
benefit of and on behalf of each other Secured Party and any assignee thereof
solely for the purpose of perfecting the security interest granted in such
Pledged Collateral, if any, pursuant to the relevant First Lien Obligations
Collateral Documents and Junior Lien Obligations Collateral Agreements, in each
case, subject to the terms and conditions of this Section 5.5 (such bailment
and/or agency being intended, among other things, to satisfy the requirements of
Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC).

(b)        In the event that the Applicable First Lien Agent or any First Lien
Obligations Representative (or its agent or bailees), as applicable, has Lien
filings against Intellectual Property (as defined in the applicable First Lien
Obligations Collateral Documents) that is part of the Common Collateral that are
necessary for the perfection of Liens on such Common Collateral, the Applicable
First

 

-23-



--------------------------------------------------------------------------------

Lien Agent or such First Lien Obligations Representative, as applicable, agrees
to hold such Liens as gratuitous bailee and/or gratuitous agent for the
Applicable Junior Lien Agent and each Junior Lien Obligations Representative and
any assignee solely for the purpose of perfecting the security interest granted
in such Common Collateral, if any, pursuant to the Junior Lien Obligations
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(c)        Except as otherwise specifically provided herein (including Sections
3.1 and 4.1), until the Discharge of First Lien Obligations has occurred, the
Applicable First Lien Agent and any First Lien Obligations Representative shall
be entitled to deal with any Pledged Collateral in accordance with the terms of
the relevant First Lien Obligations Collateral Documents as if the Liens under
the Junior Lien Obligations Collateral Documents did not exist. The rights of
the Junior Lien Obligations Representatives and the Other Junior Lien
Obligations Secured Parties with respect to such Pledged Collateral shall at all
times be subject to the terms of this Agreement.

(d)        Neither the Applicable First Lien Agent nor any First Lien
Obligations Representative shall have any obligation whatsoever to the
Applicable Junior Lien Agent, any Junior Lien Obligations Representative or any
other Junior Lien Obligations Secured Party to assure that the Pledged
Collateral is genuine or owned by the Pledgors or to protect or preserve rights
or benefits of any person or any rights pertaining to the Common Collateral
except as expressly set forth in this Section 5.5. The duties or
responsibilities of the Applicable First Lien Agent and the First Lien
Obligations Representatives under this Section 5.5 shall be limited solely to
holding the Pledged Collateral as gratuitous bailee and/or gratuitous agent for
the Applicable Junior Lien Agent and each Junior Lien Obligations Representative
for purposes of perfecting the Liens securing any Junior Lien Obligations.

(e)        Neither the Applicable First Lien Agent nor any First Lien
Obligations Representative shall have, by reason of any Junior Lien Obligations
Collateral Documents or this Agreement or any other document, a fiduciary
relationship in respect of the Applicable Junior Lien Agent, any Junior Lien
Obligations Representative or any other Junior Lien Obligations Secured Party.
The Applicable Junior Lien Agent, each Junior Lien Obligations Representative
and each Other Junior Lien Obligations Secured Parties hereby waive and release
the Applicable First Lien Agent and each First Lien Obligations Representative
from all claims and liabilities arising pursuant to the Applicable First Lien
Agent’s role or any First Lien Obligations Representative’s role, as agent and
gratuitous bailee and/or gratuitous agent with respect to any Common Collateral,
under this Section 5.5.

(f)        After the Discharge of the First Lien Obligations, the Applicable
First Lien Agent or the relevant First Lien Obligations Representatives, as the
case may be, shall promptly deliver to the Applicable Junior Lien Agent, to the
extent that it is legally permitted to do so, the remaining Pledged Collateral
(if any) and to the extent that such Pledged Collateral is in the possession or
control of the Applicable First Lien Agent or such First Lien Obligations
Representative (or its agents or bailees), together with any necessary
endorsements (or otherwise allow the Applicable Junior Lien Agent to obtain
control of such Pledged Collateral), or as a court of competent jurisdiction may
otherwise direct.

(g)        None of the Applicable First Lien Agent, or any First Lien
Obligations Representative or any First Lien Obligations Secured Party shall be
required to marshal any present or future collateral security for the Company’s
or its subsidiaries’ obligations to the Applicable First Lien Agent, such First
Lien Obligations Representatives or such First Lien Obligations Secured Parties
under any First Lien Obligations Documents or any assurance of payment in
respect thereof or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security or any assurance of payment in respect thereof shall be
cumulative and in addition to all other rights, however existing or arising.

 

-24-



--------------------------------------------------------------------------------

5.6        [Reserved].

5.7        Reinstatement. If, at any time substantially concurrently with or
after the Discharge of First Lien Obligations has occurred, the Company incurs
or designates any First Lien Obligations, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken prior to the
date of such incurrence or designation as a result of the occurrence of such
first Discharge of First Lien Obligations), and the applicable agreement
governing such First Lien Obligations shall automatically be treated as a First
Lien Obligations Credit Document for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of the Common
Collateral set forth herein. Upon receipt of notice of such designation
(including the identity of any new First Lien Obligations Representative), the
Applicable Junior Lien Agent or the relevant Junior Lien Obligations
Representatives shall promptly (i) enter into such documents and agreements (it
being understood that the Company will pay all reasonable and documented
out-of-pocket expenses incurred by any such person (and their respective
representatives and counsel) in connection with the execution and delivery of
such documents and agreements), including amendments or supplements to this
Agreement, as the Company or such new First Lien Obligations Representative
shall reasonably request in writing in order to provide to the new First Lien
Obligations Representative the rights of a First Lien Obligations Representative
contemplated hereby and (ii) to the extent then held by the Applicable Junior
Lien Agent or any Junior Lien Obligations Representative, deliver to such new
First Lien Obligations Representative any Pledged Collateral that is Common
Collateral, together with any necessary endorsements (or otherwise allow such
new First Lien Obligations Representative to obtain possession or control of
such Pledged Collateral).

5.8        Refinancings. To the extent not prohibited by the terms of the Notes
Indenture, the First Lien Credit Agreement, any other First Lien Obligations
Documents, or Junior Lien Obligations Documents, respectively, as in effect on
the date hereof (or, if less restrictive, on the date of such Refinancing), any
Series of Secured Obligations may be Refinanced with Indebtedness constituting a
Series of Secured Obligations of the same Class or another Class, in each case,
without notice to or the consent (except to the extent a consent is otherwise
required to permit the Refinancing transaction under any applicable Documents)
of any Secured Party, all without affecting the priorities provided for herein
or the other provisions hereof; provided, however, that the requirements set
forth in Section 8.22 shall have been satisfied to the extent applicable.

SECTION 6.          Insolvency or Liquidation Proceedings.

6.1        Financing Issues. Subject to the terms of the ABL Intercreditor
Agreement, until the Discharge of First Lien Obligations has occurred, if the
Company or any other Pledgor shall be subject to any Insolvency or Liquidation
Proceeding and the Applicable First Lien Agent shall desire to permit the use,
sale or lease of cash collateral (as defined in Section 363(a) of the Bankruptcy
Code) or to permit the Company or any other Pledgor to obtain financing under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision in
any Bankruptcy Law (“DIP Financing”), then each of the Applicable Junior Lien
Agent and each Junior Lien Obligations Representative for itself and on behalf
of the applicable Junior Lien Obligations Secured Parties agrees that:

(a)        (i) it will raise no objection to, will not support any objection to
or otherwise contest, and shall be deemed to have consented to, such use, sale
or lease of such cash collateral and DIP Financing and will not request adequate
protection or any other relief in connection therewith (except to the extent
permitted by the proviso in clause (ii) of Section 3.1(a) and Section 6.3) and
(ii) it will, to the extent the Liens securing the First Lien Obligations under
the First Lien Obligations Documents are subordinated or pari passu with the
Liens securing such DIP Financing, subordinate its Liens on the Common
Collateral and any other collateral securing

 

-25-



--------------------------------------------------------------------------------

any Junior Lien Obligations to such DIP Financing (and all Obligations relating
thereto, including any “carve-out” from the Common Collateral granting
administrative priority status or Lien priority to secure the payment of fees
and expenses of the United States Trustee or professionals retained by any
debtor or creditors’ committee agreed to by the Applicable First Lien Agent or
the other First Lien Obligations Secured Parties) and to any adequate protection
Liens granted to the Applicable First Lien Agent on the same basis as the other
Liens securing the Junior Lien Obligations are so subordinated to Liens securing
First Lien Obligations under this Agreement.

(b)        it will raise no objection to, and will not support any objection to
or otherwise contest (or support any other person in objecting to or
contesting), any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of any First Lien
Obligations made by the Applicable First Lien Agent, any relevant First Lien
Obligations Representatives or any relevant First Lien Obligations Secured
Party;

(c)        it will raise no objection to, will not support any objection to or
otherwise contest (or support any other person in objecting to or contesting),
any lawful exercise by any First Lien Obligations Secured Party of the right to
credit bid the First Lien Obligations under Section 363(k) of the Bankruptcy
Code (or any similar provision under any other applicable Bankruptcy Law) or at
any sale in foreclosure of any Common Collateral or other collateral securing
any First Lien Obligations;

(d)        it will raise no objection to (or support any other person in
objecting to or contesting), will not support any objection to or otherwise
contest, any other request for judicial relief made in any court by any First
Lien Obligations Secured Party relating to the lawful enforcement of any Lien on
any Common Collateral or other collateral securing any First Lien Obligations;
or

(e)        except as set forth below, it will raise no objection to, will not
support any objection to or otherwise contest (or support any other person in
object to or contesting), any order relating to a sale of any Common Collateral
of any Pledgor for which any First Lien Obligations Representative has consented
that provides, to the extent that the sale is to be free and clear of Liens,
that the Liens securing the First Lien Obligations and the Junior Lien
Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens securing the First Lien Obligations rank to the Liens
securing the Junior Lien Obligations in accordance with this Agreement, provided
that, except as otherwise provided in the ABL Intercreditor Agreement, it (at
the direction of the requisite holders of Junior Lien Notes and the holders of
other Other Junior Lien Obligations) and the holders of Junior Lien Notes may
assert any objection to the bidding or related procedures proposed to be
utilized in connection with such sale or disposition that could be asserted by
an unsecured creditor in any Insolvency or Liquidation Proceeding to the extent
not inconsistent with or prohibited by the terms of this Agreement.

(f)        For the avoidance of doubt, after the Discharge of First Lien
Obligations has occurred, the Applicable Junior Lien Agent shall be under no
obligation to exercise discretion with respect to any DIP Financing.

6.2        Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Applicable Junior Lien Agent and each Junior Lien
Obligations Representative, for itself and on behalf of the applicable Junior
Lien Obligations Secured Parties, agrees that none of them shall seek relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Common Collateral or any other collateral securing
any First Lien Obligations, or seek to oppose the Applicable First Lien Agent,
any First Lien Obligations Representative or any other First Lien Obligations
Secured Party from seeking relief from the automatic stay or any other stay,
without the prior written consent of all First Lien Obligations Representatives
or the Required Lenders in respect of each Series of First Lien Obligations.

 

-26-



--------------------------------------------------------------------------------

6.3        Adequate Protection. Each of the Applicable Junior Lien Agent and
each Junior Lien Obligations Representative, for itself and on behalf of the
applicable Junior Lien Obligations Secured Parties, agrees that none of them
shall contest, or support any other person contesting, (a) any request by the
Applicable First Lien Agent, any First Lien Obligations Representative or any
other First Lien Obligations Secured Party for adequate protection or (b) any
objection made by the Applicable First Lien Agent, any First Lien Obligations
Representative or any other First Lien Obligations Secured Party to any motion,
relief, action or proceeding based on the Applicable First Lien Agent, such
First Lien Obligations Representative’s or such First Lien Obligations Secured
Party’s claiming a lack of adequate protection. Notwithstanding the foregoing,
in any Insolvency or Liquidation Proceeding, (i) if the First Lien Obligations
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a Lien on additional or replacement collateral and/or a superpriority
administrative claim in connection with any DIP Financing or use of cash
collateral under Section 363 or Section 364 of the Bankruptcy Code or any
similar Bankruptcy Law, then the Applicable Junior Lien Agent or each Junior
Lien Obligations Representative, for itself or on behalf of any applicable
Junior Lien Obligations Secured Party, may seek or request adequate protection
in the form of a Lien on such additional or replacement collateral and/or a
superpriority administrative claim (as applicable), which Lien or superpriority
administrative claim is junior and subordinated to the Liens securing, and
claims with respect to, the First Lien Obligations and such DIP Financing (and
all Obligations relating thereto) and to all Liens or claims granted as adequate
protection to the First Lien Obligations Secured Parties on the same basis as
the other Liens securing the Junior Lien Obligations are so junior and
subordinated to the Liens securing, and the claims with respect to, the First
Lien Obligations under this Agreement, and (ii) in the event that the Applicable
Junior Lien Agent or any Junior Lien Obligations Representative, for itself or
on behalf of any applicable Junior Lien Obligations Secured Party, is granted
adequate protection in the form of a Lien on additional or replacement
collateral and/or a superpriority administrative claim, then the Applicable
Junior Lien Agent or such Junior Lien Obligations Representative, for itself or
on behalf of such Junior Lien Obligations Secured Party, agrees that the
Applicable First Lien Agent or each First Lien Obligations Representative shall
also be granted a senior Lien on such additional or replacement collateral as
security and adequate protection for the applicable First Lien Obligations and
any such DIP Financing and/or a superpriority administrative claim (as
applicable) as adequate protection for the applicable First Lien Obligations,
and that any such DIP Financing and/or superpriority administrative claim (as
applicable) and any Lien on such additional or replacement collateral securing
or providing adequate protection for the Junior Lien Obligations and/or
superpriority administrative claim shall be junior and subordinated to the Liens
on such collateral securing, and the claims with respect to, the First Lien
Obligations and any such DIP Financing (and all Obligations relating thereto)
and any other Liens or claims granted to the First Lien Obligations Secured
Parties or their respective Representatives as adequate protection on the same
basis as the other Liens securing, and claims with respect to, the Junior Lien
Obligations are so junior and subordinated to such Liens securing and claims
with respect to the First Lien Obligations under this Agreement. Without
limiting the generality of the foregoing, to the extent that the First Lien
Obligations Secured Parties are granted adequate protection in the form of
payments in the amount of current post-petition fees and expenses, and/or other
cash payments, then the Applicable Junior Lien Agent and the Junior Lien
Obligations Secured Parties shall not be prohibited from seeking and accepting
adequate protection in the form of payments in the amount of current
post-petition incurred fees and expenses, and/or other cash payments (as
applicable), subject to the right of the First Lien Obligations Secured Parties
to object to the reasonableness of the amounts so sought; provided that no cash
adequate protection may be paid from proceeds of ABL Priority Collateral without
the requisite consent of the ABL Facility Obligations Secured Parties.

 

-27-



--------------------------------------------------------------------------------

6.4        Avoidance Issues. If any First Lien Obligations Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the Company or any other Pledgor (or any
trustee, receiver or similar person therefor), because the payment of such
amount was declared to be or avoided as fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff or otherwise, then as
among the parties hereto, the First Lien Obligations shall be deemed to be
reinstated to the extent of such Recovery and to be outstanding as if such
payment had not occurred and the First Lien Obligations Secured Parties shall be
entitled to a Discharge of First Lien Obligations with respect to all such
Recovery and shall have all rights hereunder until such time. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto.

6.5        Application. The parties hereto expressly acknowledge that this
Agreement is a “subordination agreement” under Section 510(a) of the Bankruptcy
Code (or any similar provision under any applicable Bankruptcy Law) and shall be
applicable and effective prior to and after the commencement of any Insolvency
or Liquidation Proceeding. All references herein to any Pledgor shall apply to
any trustee for such person and such person as debtor in possession. The
relative rights as to the Common Collateral and other collateral and proceeds
thereof shall continue after the filing thereof on the same basis as prior to
the date of the petition, subject to any court order approving the financing of,
or use of cash collateral by, any Pledgor.

6.6        Waivers. Until the Discharge of First Lien Obligations has occurred,
the Applicable Junior Lien Agent and each Junior Lien Obligations
Representative, for itself and on behalf the applicable Junior Lien Obligations
Secured Parties, (a) will not assert or enforce any claim under Section 506(c)
of the Bankruptcy Code (or any similar provision under any applicable Bankruptcy
Law) senior to or pari passu with the Liens securing the First Lien Obligations
for costs or expenses of preserving or Disposing of any Common Collateral or
other collateral, and (b) waives any claim it may now or hereafter have arising
out of the election by any First Lien Obligations Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code (or similar provision
under any applicable Bankruptcy Law) with respect to the Collateral.

6.7        Post-Petition Interest.

(a)        None of the Applicable Junior Lien Agent, any Junior Lien Obligations
Representative, or any other Junior Lien Obligations Secured Party shall oppose
or seek to challenge any claim by the Applicable First Lien Agent, any First
Lien Obligations Representative or any other First Lien Obligations Secured
Party for allowance in any Insolvency or Liquidation Proceeding of First Lien
Obligations consisting of Post-Petition Claims, under Section 506(b) of the
Bankruptcy Code (or similar provision under any applicable Bankruptcy Law) or
otherwise, without regard to the existence of the Junior Lien Obligations or the
Liens of the Junior Lien Secured Parties on the Common Collateral.

(b)        None of the Applicable First Lien Agent, any First Lien Obligations
Representative, or any other First Lien Obligations Secured Party shall oppose
or seek to challenge any claim by the Applicable Junior Lien Agent, any Junior
Lien Obligations Representative or any other Junior Lien Obligations Secured
Party for allowance in any Insolvency or Liquidation Proceeding of Junior Lien
Obligations consisting of Post-Petition Claims, under Section 506(b) of the
Bankruptcy Code (or similar provision under any applicable Bankruptcy Law) or
otherwise, to the extent of the value of the Lien of the Junior Lien Obligations
on the Common Collateral (after taking into account the First Lien Obligations
and the existence of the Liens of the First Lien Secured Parties on the Common
Collateral).

 

-28-



--------------------------------------------------------------------------------

6.8        Separate Grants of Security and Separate Classification. Each of the
Company and the other Pledgors; each Applicable First Lien Agent, First Lien
Obligations Representative, and all other First Lien Obligations Secured
Parties; and each Applicable Junior Lien Agent, Junior Lien Obligations
Representative, and all Other Junior Lien Obligations Secured Parties
acknowledges and agrees that (i) the grants of Liens pursuant to the First Lien
Facility Collateral Documents and the Junior Lien Notes Collateral Documents
constitute two separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Common Collateral, the Junior Lien
Obligations are fundamentally different from the First Lien Obligations and must
be separately classified in any Plan of Reorganization proposed or confirmed in
an Insolvency or Liquidation Proceeding. In addition, the parties hereto agree
that regardless of whether any Post-Petition Claim is allowed or allowable, and
without limiting the generality of the other provisions of this Agreement, this
Agreement expressly is intended to include and does include the “rule of
explicitness” in that this Agreement expressly entitles the Applicable First
Lien Obligations Representative, each First Lien Obligations Representative and
each other First Lien Obligations Secured Party, and is intended to provide the
Applicable First Lien Agent, such First Lien Obligations Representative and such
other First Lien Obligations Secured Party with the right to receive, in respect
of their First Lien Obligations, payment from the Common Collateral of all
Post-Petition Claims through distributions made therefrom pursuant to the
provisions of this Agreement even though any such Post-Petition Claims are not
allowed or allowable against the bankruptcy estate of the Company or any other
Pledgor under Section 502(b)(2) or Section 506(b) of the Bankruptcy Code or
under any other provision of the Bankruptcy Code or any other Bankruptcy Law. To
further effectuate the intent of the parties as provided in the immediately
preceding sentences, if it is held that the claims of the First Lien Obligations
Secured Parties and Junior Lien Obligations Secured Parties in respect of the
Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the First Lien Obligations
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them from, or in respect of, the Collateral in respect of principal,
prepetition interest and other claims, all amounts owing in respect of
Post-Petition Claims, irrespective of whether such claim for such amounts is
allowed or allowable in such Insolvency or Liquidation Proceeding, before any
distribution from, or in respect of, any Common Collateral is made in respect of
the claims held by the Junior Lien Obligations Secured Parties, with the Junior
Lien Obligations Secured Parties hereby acknowledging and agreeing to turn over
to the First Lien Obligations Secured Parties amounts otherwise received or
receivable by them from the Common Collateral to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Junior Lien Obligations Secured Parties.

6.9        Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a Plan of
Reorganization or similar dispositive restructuring plan, both on account of
First Lien Obligations and on account of Junior Lien Obligations, then, to the
extent the debt obligations distributed on account of the First Lien Obligations
and on account of the Junior Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

6.10        Voting. No Junior Lien Obligations Secured Party may support or vote
in favor of any Plan of Reorganization that is inconsistent with the terms of
this Agreement.

SECTION 7.          Reliance; Waivers; etc.

7.1        Reliance. The consent by the First Lien Obligations Secured Parties
to the execution and delivery of the Junior Lien Obligations Documents to which
the First Lien Obligations Secured Parties have consented and all loans and
other extensions of credit made or deemed made on and after the First

 

-29-



--------------------------------------------------------------------------------

Lien Closing Date by the First Lien Obligations Secured Parties to the Company
or any of its subsidiaries shall be deemed to have been given and made in
reliance upon this Agreement. Each Junior Lien Obligations Representative, for
itself and on behalf of the applicable Junior Lien Obligations Secured Parties,
acknowledges that neither it nor any such applicable Junior Lien Obligations
Secured Party is entitled to rely on any credit decision or other decisions made
by any First Lien Obligations Representative or any First Lien Obligations
Secured Party in taking or not taking any action under the applicable Junior
Lien Obligations Document or this Agreement.

7.2        No Warranties or Liability. No First Lien Obligations Secured Party
has made, nor shall have been deemed to have made, any express or implied
representation or warranty upon which any Junior Lien Obligations Representative
or the Other Junior Lien Obligations Secured Parties may rely or otherwise,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the First Lien Obligations Documents,
the ownership of any Common Collateral or the perfection or priority of any
Liens thereon. The First Lien Obligations Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
First Lien Obligations Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the they may manage
their loans and extensions of credit without regard to any rights or interests
that any Junior Lien Obligations Representative or any Other Junior Lien
Obligations Secured Parties may have in the Common Collateral or otherwise,
except as otherwise provided in this Agreement. No First Lien Obligations
Secured Party shall have any duty to any Junior Lien Obligations Representative
or any other Junior Lien Obligations Secured Party to act or refrain from acting
in a manner that allows, or results in, the occurrence or continuance of an
event of default or default under any agreements with the Company or any
subsidiary thereof (including the Junior Lien Obligations Documents), regardless
of any knowledge thereof that they may have or be charged with. Except as
expressly set forth in this Agreement, no First Lien Obligations Representative,
or any other First Lien Obligations Secured Party, or any Junior Lien
Obligations Representative, or any other Junior Lien Obligations Secured Party
has otherwise made to each other, nor does any of them hereby make to each
other, any warranties, express or implied, nor does any of them assume any
liability to each other, in each case with respect to (a) the enforceability,
validity, value or collectability of any of the Junior Lien Obligations, the
First Lien Obligations, or any guarantee or security which may have been granted
to any of them in connection with the First Lien Obligations or the Junior Lien
Obligations, (b) the Company’s title to or right to transfer any of the Common
Collateral or (c) any other matter except as expressly set forth in this
Agreement.

7.3        Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Obligations Representatives and the First Lien
Obligations Secured Parties, and the Junior Lien Obligations Representatives and
the Junior Lien Obligations Secured Parties, respectively, hereunder shall
remain in full force and effect irrespective of:

(a)        any lack of validity or enforceability of any First Lien Obligations
Documents or any Junior Lien Obligations Documents;

(b)        any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Lien Obligations or the Junior Lien
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of the First Lien Facility Documents or any Other First Lien
Obligations Document or of the terms of the Junior Lien Notes Documents or any
Other Junior Lien Obligations Document;

 

-30-



--------------------------------------------------------------------------------

(c)        any exchange of any security interest in any Common Collateral or any
other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or the Junior Lien Obligations or any guarantee thereof;

(d)        the commencement of any Insolvency or Liquidation Proceeding in
respect of the Company or any other Pledgor; or

(e)        any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Pledgor in respect of
the First Lien Obligations, or of any Junior Lien Obligations Representative or
any Junior Lien Obligations Secured Party in respect of this Agreement.

SECTION 8.          Miscellaneous.

8.1        Conflicts. Subject to Section 8.20 (Relative Rights), in the event of
any conflict between the provisions of this Agreement and the provisions of any
First Lien Obligations Document or any Junior Lien Obligations Document, the
provisions of this Agreement shall govern.

8.2        Continuing Nature of this Agreement; Severability. Subject to
Section 5.7 (Reinstatement) and Section 6.4 (Avoidance Issues), this Agreement
shall continue to be effective until the Discharge of First Lien Obligations
shall have occurred or such later time as the Discharge of Junior Lien
Obligations shall have occurred. This is a continuing agreement of lien
subordination and the First Lien Obligations Secured Parties may continue, at
any time and without notice to the Applicable Junior Lien Agent, any Junior Lien
Obligations Representative (if different from the Applicable Junior Lien Agent)
or any other Junior Lien Obligations Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any other Pledgor constituting First Lien Obligations in reliance hereon. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency or Liquidation Proceeding. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

8.3        Amendments; Waivers. Subject to Section 8.22 (Requirements for
Consent and Acknowledgement) hereof, no amendment, modification or waiver of any
of the provisions of this Agreement by the Applicable First Lien Agent, the
Applicable Junior Lien Agent, any Junior Lien Obligations Representative or any
First Lien Obligations Representative shall be deemed to be made unless the same
shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Company and the other Pledgors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except in respect of the provisions of
this Agreement set forth in Section 8.17 below or otherwise to the extent their
rights are affected, in which case the Company shall have the right to consent
to or approve any such amendment, modification or waiver.

8.4        Information Concerning Financial Condition of the Company and its
Subsidiaries. No First Lien Obligations Secured Party shall have any obligation
to any Junior Lien Obligations Representative or any other Junior Lien
Obligations Secured Party to keep such Junior Lien Obligations Representative or
such Junior Lien Obligations Secured Party informed of, and the Junior Lien
Obligations Representatives and the Other Junior Lien Obligations Secured
Parties shall not be entitled to

 

-31-



--------------------------------------------------------------------------------

rely on any First Lien Obligations Representative or any other First Lien
Obligations Secured Party with respect to, (a) the financial condition of the
Company and its subsidiaries and all endorsers, pledgors and/or guarantors of
the Junior Lien Obligations or the First Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the Junior Lien Obligations
or the First Lien Obligations Claims. No First Lien Obligations Representative,
or any other First Lien Obligations Secured Party, or any Junior Lien
Obligations Representative or any other Junior Lien Obligations Secured Party
shall have any duty to advise any other party hereunder of information known to
it or them regarding such condition or any such circumstances or otherwise. In
the event that any First Lien Obligations Representative, any other First Lien
Obligations Secured Party, any Junior Lien Obligations Representative or any
other Junior Lien Obligations Secured Party, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
any other party, it or they shall be under no obligation (w) to make, and none
of the First Lien Obligations Representatives, the other First Lien Obligations
Secured Parties, the Junior Lien Obligations Representatives or the Other Junior
Lien Obligations Secured Parties shall make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

8.5        Subrogation. Each Junior Lien Obligations Representative, for itself
and on behalf of the applicable Junior Lien Obligations Secured Parties, hereby
agrees not to assert any rights of subrogation it may acquire as a result of any
payment hereunder or under any First Lien Obligations Documents until the
Discharge of First Lien Obligations has occurred and hereby agrees that no
payment to any First Lien Obligations Representative or any other First Lien
Obligations Secured Party pursuant to the provisions of this Agreement or any
First Lien Obligations Document shall entitle any Junior Lien Obligations
Representative or any other Junior Lien Obligations Secured Party to exercise
any rights of subrogation in respect thereof until the Discharge of First Lien
Obligations has occurred.

8.6        Application of Payments. Except as otherwise provided herein, and
subject to the ABL Intercreditor Agreement with respect to the ABL Priority
Collateral, all payments received by any First Lien Obligations Secured Party
may be applied, reversed and reapplied, in whole or in part, to such part of the
First Lien Obligations as the Applicable First Lien Agent in its sole
discretion, or the First Lien Obligations Representatives in their sole
discretion, deem appropriate, consistent with the terms of the First Lien
Obligations Documents. Except as otherwise provided herein, each Junior Lien
Obligations Representative, for itself and on behalf of the applicable Junior
Lien Obligations Secured Parties, assents to any such extension or postponement
of the time of payment of the First Lien Obligations or any part thereof and to
any other indulgence with respect thereto, to any substitution, exchange or
release of any security that may at any time secure any part of the First Lien
Obligations and to the addition or release of any other person primarily or
secondarily liable therefor. Except as otherwise provided herein, all payments
received by any Junior Lien Obligations Secured Party may be applied, reversed
and reapplied, in whole or in part, consistent with the terms of the Junior Lien
Obligations Documents.

8.7        Governing Law; Jurisdiction; Consent to Service of Process; Waivers.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

-32-



--------------------------------------------------------------------------------

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction.

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York Courts
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)        Each party hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 8.9. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e)        Each party hereto hereby irrevocably waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section 8.7 any special, exemplary,
punitive or consequential damages.

8.8        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

8.9        Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile, or sent to the e-mail
address of the applicable recipient specified below (or the email address of a
representative of the applicable recipient designated by such recipient from
time to time to the parties hereto), as follows:

(a)        if to the First Lien/Junior Lien Intercreditor Representative, the
Applicable First Lien Agent, the First Lien Facility Agent as of the date
hereof, to it at Deutsche Bank AG New York Branch, 60 Wall Street, New York, NY
10005, Attn: Leveraged Debt Capital Markets (Telephone No. 212-250-8736, Email:
james.valenti@db.com);

 

-33-



--------------------------------------------------------------------------------

(b)        if to the Applicable Junior Lien Agent and the Junior Lien Notes
Collateral Agent as of the date hereof, to it at U.S. Bank National Association,
535 Griswold Street, Suite 550, Detroit, MI 48226, Attn: Global Corporate Trust
Services;

(c)        if to any Other First Lien Obligations Agent or Other First Lien
Obligations Agent, to it at the address provided in the relevant Consent and
Acknowledgment;

(d)        if to the Company, to it at Aleris International, Inc., 25825 Science
Park Drive; Suites 150, 200, 250, 255, 300, and 400; Beachwood, Ohio 44122;
Attention: Christopher R. Clegg, General Counsel (Facsimile No. 216-910-3654;
Email: Chris.Clegg@aleris.com); and

(e)        if to any other Pledgor, to it in care of the Company as provided in
clause (d)

above.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Company shall be deemed to be a notice to each
Pledgor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by facsimile or e-mail or on the date that is five (5) Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 8.9 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section.

8.10        Further Assurances. Each of the Junior Lien Obligations
Representatives (for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties) and each First Lien Obligations Representative (for
itself and on behalf of the applicable First Lien Obligations Secured Parties)
agrees that each of them shall take such further action and shall execute and
deliver to the other persons such additional documents and instruments (in
recordable form, if requested) as the relevant First Lien Obligations
Representative, the relevant Junior Lien Obligations Representative or the
Company, as applicable, may reasonably request to effectuate the terms of, and
the Lien priorities contemplated by, this Agreement, including, entering into an
amendment, an amendment and restatement or a supplement of this Agreement to
facilitate a designation by the Company of (i) a First Lien Facility, (ii) a
Junior Lien Notes Obligations, (iii) additional obligations as Other First Lien
Obligations or (iv) additional obligations as Other Junior Lien Obligations
(including in each case of the foregoing in respect of a reinstatement
contemplated by Section 5.7 or a Refinancing contemplated by Section 5.8). The
Company agrees to pay all reasonable and documented out-of-pocket expenses
incurred by any such Representatives in connection with the execution and
delivery of such additional documents and instruments.

8.11        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER
LAW.

8.12        Binding on Successors and Assigns. This Agreement shall be binding
upon each First Lien Obligations Representative, each other First Lien
Obligations Secured Party, each Junior Lien Obligations Representative, each
other Junior Lien Obligations Secured Party and the respective permitted
successors and assigns of any of the foregoing persons.

 

-34-



--------------------------------------------------------------------------------

8.13        Specific Performance. Each First Lien Obligations Representative may
demand specific performance of this Agreement. Each Junior Lien Obligations
Representative, for itself and on behalf of the applicable Junior Lien
Obligations Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense that might be asserted to bar
the remedy of specific performance in any action that may be brought by any
First Lien Obligations Representative.

8.14        Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

8.15        Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or electronic delivery in .pdf
format, each of which shall be an original and all of which shall together
constitute one and the same document.

8.16        [Reserved].

8.17        No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the First Lien
Obligations Secured Parties and the Junior Lien Obligations Secured Parties. No
other person shall have or be entitled to assert rights or benefits hereunder.
Notwithstanding the foregoing, the Company is an intended beneficiary and third
party beneficiary hereof with the right and power to enforce with respect to
Sections 5.1 (Releases), 5.3 (Amendments to Security Documents), 5.7
(Reinstatement), 5.8 (Refinancings), 6.1 (Financing Issues), 8.3 (Amendments and
Waivers) (solely with respect to the last sentence thereof), 8.17 (No Third
Party Beneficiaries) and 8.22 (Requirements for Consent and Acknowledgment)
hereof.

8.18        Effectiveness of Agreement. This Agreement shall become effective
when executed and delivered by the parties hereto. All references to the Company
or any other Pledgor shall include the Company or any other Pledgor as debtor
and debtor-in-possession and any receiver or trustee for such person in any
Insolvency or Liquidation Proceeding.

8.19        Agent Capacities. It is understood and agreed that:

(a)        (i) DB is entering into this Agreement solely in its capacity as the
First Lien Facility Agent and the Applicable First Lien Agent, (ii) the
provisions of the First Lien Credit Agreement affording rights, privileges,
protections, immunities and indemnities to DB as administrative agent
thereunder, including the provisions of the First Lien Credit Agreement
applicable to DB as administrative agent thereunder shall also apply to DB as
First Lien Facility Agent and the Applicable First Lien Agent hereunder, and
(iii) in no event shall DB incur any liability in connection with this Agreement
or be liable for or on account of the statements, representations, warranties,
covenants or obligations stated to be those of the First Lien Facility Agent or
any First Lien Obligations Secured Party hereunder, all such liability, if any,
being expressly waived by the parties hereto and any person claiming by, through
or under such party; and

(b)        (i) US Bank is entering into this Agreement solely in its capacity as
the Junior Lien Notes Collateral Agent and the Applicable Junior Lien Agent and
pursuant to directions set forth in the Junior Lien Notes Indenture, and in so
doing, shall not be responsible for the terms or sufficiency of this Agreement
for any purpose, (ii) the US Bank shall not have duties or obligations under or
pursuant to this Agreement other than such duties or obligations expressly set
forth in this Agreement as duties or obligations on its part to be performed or
observed, (iii)

 

-35-



--------------------------------------------------------------------------------

the provisions of the Junior Lien Notes Indenture affording rights, privileges,
protections, immunities and indemnities to US Bank thereunder shall also apply
to US Bank as Junior Lien Notes Collateral Agent and the Applicable Junior Lien
Agent hereunder, and (iv) in no event shall US Bank incur any liability in
connection with this Agreement or be personally liable for or on account of the
statements, representations, warranties, covenants or obligations stated to be
those of the Junior Lien Notes Collateral Agent or any Junior Lien Obligations
Secured Party hereunder, all such liability, if any, being expressly waived by
the parties hereto and any person claiming by, through or under such party.

8.20        Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify any
provisions of any First Lien Facility Documents, any Other First Lien
Obligations Documents, any Junior Lien Notes Document or any Other Junior Lien
Obligations Documents, or is intended to or will permit Holdings, the Company or
any subsidiary thereof to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, any First Lien Obligations Documents or any Junior Lien Obligations
Documents; (b) change the relative priorities of the First Lien Obligations or
the Liens granted under the First Lien Obligations Documents on the Common
Collateral (or any other assets) as among the First Lien Obligations Secured
Parties, it being expressly acknowledged and agreed that such relative
priorities may be subject to any intercreditor agreements governing such
relative priorities; (c) otherwise change the relative rights of the First Lien
Obligations Secured Parties in respect of the Common Collateral as among such
First Obligations Secured Parties, it being expressly acknowledged and agreed
that such relative rights of the First Lien Obligations Secured Parties may be
subject to any intercreditor agreements governing such rights; (d) change the
relative priorities of the Junior Lien Obligations or the Liens granted under
the Junior Lien Obligations Documents on the Common Collateral (or any other
assets) as among the Junior Lien Obligations Secured Parties, it being expressly
acknowledged and agreed that such relative priorities may be subject to any
intercreditor agreements governing such relative priorities; (e) otherwise
change the relative rights of the Junior Lien Obligations Secured Parties in
respect of the Common Collateral as among such Second Obligations Secured
Parties, it being expressly acknowledged and agreed that such relative rights of
the Junior Lien Obligations Secured Parties may be subject to any intercreditor
agreements governing such rights; or (f) obligate Holdings, the Company or any
subsidiary thereof to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, any First Lien Obligations
Documents or any Junior Lien Obligations Documents.

8.21        References. Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the Notes Indenture (including any definition
contained therein) shall be deemed to be a reference to such Section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided, that any reference to any such Section, clause, paragraph
or other provision shall refer to such Section, clause, paragraph or other
provision of the Notes Indenture, as applicable (including any definition
contained therein), as amended or modified from time to time if such amendment
or modification has been (1) made in accordance with the Notes Indenture, and
(2) either made in accordance with the First Lien Credit Agreement and the Other
First Lien Obligations Documents or is approved in writing by, or on behalf of,
the requisite First Lien Obligations Secured Parties as are needed under the
terms of the First Lien Credit Agreement and the Other First Lien Obligations
Documents, as applicable, to approve such amendment or modification.

8.22        Requirements for Consent and Acknowledgment.

 

-36-



--------------------------------------------------------------------------------

(a)        The Company may designate hereunder in writing additional obligations
as a First Lien Facility, a Junior Lien Notes Obligation, Other First Lien
Obligations or Other Junior Lien Obligations, and may specify that any such
additional obligations constitute a Refinancing of any existing Series of First
Lien Obligations or any Series of the Junior Lien Obligations, as the case may
be, without the consent of any other First Lien Obligations Secured Party or any
other Junior Lien Obligations Secured Party, if (i) the incurrence of such
obligations and related Liens (including the priority thereof) is not prohibited
under the applicable First Lien Obligations Documents and the applicable Junior
Lien Obligations Documents, (ii) in the case of a designation of additional
obligations as a First Lien Facility or Other First Lien Obligations, the
Representative for such obligations shall have duly executed and delivered an
intercreditor agreement (or joinder thereto) among each First Lien Obligations
Representative and (iii) the case of a designation of additional obligations as
Other Junior Lien Obligations, the Representative for such obligations shall
have duly executed and delivered an intercreditor agreement (or joinder thereto)
among each Junior Lien Obligations Representative.

(b)        If not so prohibited and if the Company wishes to so designate, the
Company shall (i) notify each Applicable Agent in writing of such designation
(and such Applicable Agent shall forward such notice to each Representative then
existing), (ii) cause the applicable agent for any such additional obligations
that are designated as Other First Lien Obligations or Other Junior Lien
Obligations, as applicable, to execute and deliver an applicable Consent and
Acknowledgment and (iii) if applicable, cause such agent to indicate in such
Consent and Acknowledgment that such Other First Lien Obligations or Other
Junior Lien Obligations constitute a Refinancing of a specified existing Series
of Secured Obligations.

(c)        Notwithstanding anything to the contrary set forth in this
Section 8.22 or in Section 8.3 (Amendments; Waivers) hereof and subject to
Section 8.22(a), (i) if the Applicable First Lien Agent and the Applicable
Junior Lien Agent is being replaced the applicable agent for any such additional
obligations that are designated as a First Lien Facility or Other First Lien
Obligations or a Junior Lien Notes Obligations or Other Junior Lien Obligations,
as applicable, become the Applicable First Lien Agent or Applicable Junior Lien
Agent, as applicable, in accordance with the definition of “Applicable First
Lien Agent” or “Applicable Second Lien Agent”, as applicable, then such agent
and (ii) at the request of the Company, without the consent of any First Lien
Obligations Secured Party or any Junior Lien Obligations Secured Party, execute
and deliver the acknowledgement and confirmation of the applicable Consent and
Acknowledgment and/or enter into an amendment, a restatement or a supplement of
this Agreement to facilitate the designation of a First Lien Facility, a Junior
Lien Notes Obligation, Other First Lien Obligations or Other Junior Lien
Obligations in accordance with the terms of this Agreement. Any such amendment
may, among other things:

(i)        add other parties holding First Lien Facility Obligations, Junior
Lien Facility Obligations, Other First Lien Obligations or Other Junior Lien
Obligations (or any agent or trustee therefor), as the case may be, to the
extent such Indebtedness is not prohibited by the applicable Document and the
applicable terms of Section 8.22(a) are complied with;

(ii)        in the case of additional Junior Lien Obligations,

(A)        establish that the Liens on the Common Collateral securing such
Junior Lien Obligations shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any present or future First Lien
Obligations, and

(B)        provide to holders of such Junior Lien Obligations (or any agent or
trustee thereof) the comparable rights and benefits (including any improved
rights and benefits that have been consented to by the Applicable First Lien
Agent or the First Lien Obligations Representatives) as are provided to the
Junior Lien Obligations Secured Parties under this Agreement; and

 

-37-



--------------------------------------------------------------------------------

(iii)        in the case of additional Other First Lien Obligations,
(A) establish that the Liens on the Common Collateral securing such Other First
Lien Obligations shall be superior and prior in all respects to all Liens on the
Common Collateral securing any present or future Junior Lien Obligations, and
(b) provide to the holders of such Other First Lien Obligations (or any agent or
trustee thereof) the comparable rights and benefits as are provided to the First
Lien Obligations Secured Parties under this Agreement.

(d)        Any such additional party as described in clause (c) above, each
First Lien Obligations Representative, Applicable First Lien Agent, each Junior
Lien Obligations Representative and Applicable Junior Lien Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate any applicable Documents then in effect, if such
determination is set forth in an officer’s certificate delivered by the Company
at the request of such party, the Applicable First Lien Agent or the Applicable
Junior Lien Agent; provided, however, that such determination will not affect
whether or not the Company has complied with its undertakings in such Documents.

(e)        At the request (and sole expense) of the Company, without the consent
of any First Lien Obligations Secured Party or any other Junior Lien Obligations
Secured Party, any then existing First Lien Obligations Representative or Junior
Lien Obligations Representative (in addition to the Applicable First Lien Agent
and the Applicable Junior Lien Agent) shall execute and deliver the
acknowledgement and confirmation of the applicable Consent and Acknowledgment
and/or enter into an amendment, a restatement or a supplement of this Agreement
to facilitate the designation of a First Lien Facility, a Junior Lien Notes
Obligation, Other First Lien Obligations or Other Junior Lien Obligations. For
the avoidance of doubt, such actions shall not be required for the effectiveness
of any such designation of a First Lien Facility, a Junior Lien Notes
Obligation, Other First Lien Obligations or Other Junior Lien Obligations.

8.23        Intercreditor Agreements.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
each party hereto agrees that the First Lien Obligations Secured Parties (as
among themselves) and the Junior Lien Obligations Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the relevant First Lien Obligations Representative or Junior
Lien Obligations Representative, respectively, governing the rights, benefits
and privileges as among the First Lien Obligations Secured Parties themselves or
among the Junior Lien Obligations Secured Parties themselves, as the case may
be, in respect of any or all of the Common Collateral, this Agreement and the
other First Lien Obligations Collateral Documents or the other Junior Lien
Obligations Collateral Documents, as the case may be, including as to the
application of proceeds of any Common Collateral, voting rights, control of any
Common Collateral and waivers with respect to any Common Collateral, in each
case so long as the terms thereof do not violate or conflict with the provisions
of this Agreement, any First Lien Obligations Collateral Documents or any Junior
Lien Obligations Collateral Documents, as the case may be. In any event, if a
respective intercreditor agreement (or similar arrangement) exists, the
provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement, any First Lien Obligations
Collateral Document or Junior Lien Obligations Collateral Document, and the
provisions of this Agreement, the First Lien Obligations Collateral Documents
the Junior Lien Obligations Collateral Documents shall remain in full force and
effect in accordance with the terms hereof and thereof (as such provisions may
be amended, modified or otherwise supplemented from time to time in accordance
with the terms thereof, including to give effect to any intercreditor agreement
(or similar arrangement)).

 

-38-



--------------------------------------------------------------------------------

(b)        In addition, in the event that the Company or any subsidiary thereof
incurs any obligations secured by a Lien on any Common Collateral that is junior
to Liens thereon securing any First Lien Obligations or Junior Lien Obligations,
as the case may be, and such obligations are not designated by the Company as
Junior Lien Notes Obligations or Other Junior Lien Obligations, then the
Applicable First Lien Agent and Applicable Junior Lien Agent may enter into an
intercreditor agreement with the agent or trustee for the creditors with respect
to such secured obligation to reflect the relative Lien priorities of such
parties with respect to the relevant portion of the Common Collateral and
governing the relative rights, benefits and privileges as among such parties in
respect of such Common Collateral, including as to application of the proceeds
of such Common Collateral, voting rights, control of such Common Collateral and
waivers with respect to such Common Collateral, in each case so long as such
secured obligations are not prohibited under, and the terms of such
intercreditor agreement do not violate or conflict with, the provisions of this
Agreement or any of the First Lien Obligations Documents or Junior Lien
Obligations Documents, as the case may be. If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any First Lien Obligations Documents, and the provisions of this
Agreement, the First Lien Obligations Documents and the Junior Lien Obligations
Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the respective terms thereof,
including to give effect to any intercreditor agreement (or similar
arrangement).

8.24        ABL Intercreditor Agreement and Applicable First Lien Agent as First
Lien/Junior Lien Intercreditor Representative.

(a)        Notwithstanding anything herein to the contrary, (i) the Liens and
security interests granted to any First Lien Obligations Representative or any
Junior Lien Obligations Representative pursuant to any First Lien Obligations
Collateral Document or any Junior Lien Obligations Collateral Document, as the
case may be, and (ii) the exercise of any right or remedy by any First Lien
Obligations Representative (including in the capacity as the Applicable First
Lien Agent) or any Junior Lien Obligations Representative (including in the
capacity as the Applicable Junior Lien Agent) hereunder or thereunder or the
application of proceeds (including insurance proceeds and condemnation proceeds)
of any Common Collateral, are subject to the provisions of the ABL Intercreditor
Agreement. In the event of any conflict between the terms of the ABL
Intercreditor Agreement and the terms of this Agreement (except in respect of
the rights, benefits, and privileges as amongst the First Lien Obligations
Secured Parties and the Junior Lien Obligations Secured Parties), the terms of
the ABL Intercreditor Agreement shall govern and control.

(b)        The parties hereto agree and acknowledge that, until the Discharge of
First Lien Obligations has occurred, for purposes of the ABL Intercreditor
Agreement, the Applicable First Lien Agent shall act as the First Lien/Junior
Lien Intercreditor Representative for both the First Lien Obligations Secured
Parties and the Junior Lien Obligations Secured Parties as a single class, and
authorize the First Lien/Junior Lien Intercreditor Representative to enter into
(or amend, renew, extend, supplement, restate, replace, waive or otherwise
modify) the ABL Intercreditor Agreement in the capacity of the First Lien/Junior
Lien Intercreditor Representative, and shall be entitled to exercise all rights,
powers and remedies granted to the First Lien/Junior Lien Intercreditor
Representative (for itself in such capacity and on behalf of the Non-ABL
Obligations Secured Parties (as defined in the ABL Intercreditor Agreement))
thereunder. Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on the First
Lien/Junior Lien Intercreditor Representative.

(c)        The Applicable Junior Lien Agent and the Other Junior Lien
Obligations Secured Parties hereby waive any claim they may now or hereafter
have against the First Lien/Junior Lien Intercreditor Representative or any
other First Lien Obligations Secured Parties arising out of (i) any actions
which the First Lien/Junior Lien Intercreditor Representative (or any of its
representatives) takes or omits to take

 

-39-



--------------------------------------------------------------------------------

(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon,
Disposition, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Obligations from any account debtor, guarantor or any other
party) in accordance with the ABL Intercreditor Agreement, any relevant First
Lien Obligations Documents, or any other agreement related thereto, or to the
collection of the Obligations or the valuation, use, protection or release of
any security for the Obligations, (ii) any election by the First Lien/Junior
Lien Intercreditor Representative (or any of its agents), in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code (or any similar provision under any applicable Bankruptcy
Law), or (iii) subject to Section 6, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code (or any similar provision under any applicable Bankruptcy Law) by, the
Company or any of its subsidiaries, as debtor-in-possession.

[Remainder of this page intentionally left blank.]

 

-40-



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF AND CONSENT TO

FIRST LIEN/JUNIOR LIEN INTERCREDITOR AGREEMENT

(Company and the other Pledgors)

Each of the Company and the other Pledgors has read the First Lien/Junior Lien
Intercreditor Agreement, dated as of June 25, 2018, between Deutsche Bank AG New
York Branch (“DB”), in its capacities as First Lien Facility Agent and
Applicable First Lien Agent, and U.S. Bank National Association, in its
capacities as Junior Lien Notes Collateral Agent and Applicable Junior Lien
Agent (as amended, renewed, extended, supplemented, restated, replaced or
otherwise modified from time to time, the “First Lien/Junior Lien Intercreditor
Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the First Lien/Junior Lien Intercreditor
Agreement.

1.        Each of the Company and the other Pledgors executes and delivers this
instrument to evidence its acknowledgment of and consent to the First
Lien/Junior Lien Intercreditor Agreement (such instrument, the “Company
Consent”). Each of the Company and the other Pledgors agrees not to take any
action that would be contrary to the express provisions of the First Lien/Junior
Lien Intercreditor Agreement and agrees that, except as otherwise provided
therein, including with respect to those provisions of which the Company is an
intended third party beneficiary, no Secured Party shall have any liability to
the Pledgors for acting in accordance with the provisions of the First
Lien/Junior Lien Intercreditor Agreement and the other Documents referred to
therein. Each of the Company and the other Pledgors understands that no Pledgor
is an intended beneficiary or third party beneficiary of the First Lien/Junior
Lien Intercreditor Agreement except that it is an intended beneficiary and third
party beneficiary thereof with the right and power to enforce with respect to
the applicable provisions set forth in Section 8.17 (No Third Party
Beneficiaries).

2.        Notwithstanding anything to the contrary in the First Lien/Junior Lien
Intercreditor Agreement or provided herein, each of the undersigned acknowledges
the Pledgors shall not have any right to consent to or approve any amendment,
renewal, extension, supplement, modification or waiver of any provision of the
First Lien/Junior Lien Intercreditor Agreement except to the extent their rights
are affected (in which case the Company shall have the right to consent to or
approve any such amendment, amendment, renewal, extension, supplement).

3.        Each of the undersigned further agrees that it will not will bring any
action or proceeding arising out of or relating to the First Lien/Junior Lien
Intercreditor Agreement in any court other than New York Courts (it being
acknowledged and agreed by the parties to the First Lien/Junior Lien
Intercreditor Agreement that any other forum would be inconvenient and
inappropriate in view of the fact that more of the parties hereto who would be
affected by any such action or proceeding have contacts with the State of New
York than any other jurisdiction).

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT A-1

CONSENT AND ACKNOWLEDGMENT

(Other First Lien Obligations)

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [         ], as an Other First Lien Obligations Agent (the “New
Agent”), and acknowledged by [DEUTSCHE BANK AG NEW YORK BRANCH], as the
Applicable First Lien Agent, [U.S. BANK NATIONAL ASSOCIATION], as the Applicable
Junior Lien Agent, and ALERIS INTERNATIONAL, INC., as the Company (on behalf of
itself and the other Pledgors as defined in the First Lien/Junior Lien
Intercreditor Agreement defined below).

This Consent is with respect to that certain First Lien/Junior Lien
Intercreditor Agreement, dated as of June 25, 2018 (as amended, renewed,
extended, supplemented, restated, replaced or otherwise modified from time to
time, the “First Lien/Junior Lien Intercreditor Agreement”), by DB, in its
capacities as First Lien Facility Agent and Applicable First Lien Agent, and
U.S. Bank National Association, in its capacities as Junior Lien Notes
Collateral Agent and Applicable Junior Lien Agent; and acknowledged and
consented to (a) by the Company for itself and on behalf of the Pledgors, (b) by
each other Other First Lien Obligations Agent, for itself and on behalf of such
other Other First Lien Obligations Secured Parties, that has executed and
delivered an applicable Consent and Acknowledgment, and (c) by each Junior Lien
Obligations Agent, for itself and on behalf of such Other Junior Lien
Obligations Secured Parties, that has executed and delivered an applicable
Consent and Acknowledgment. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the First Lien/Junior Lien Intercreditor
Agreement.

Reference is made to [describe new Indebtedness] with respect to which the New
Agent is acting as [trustee/collateral agent/authorized representative].

The New Agent hereby (a) represents that it is acting in the capacity of an
Other First Lien Obligations Agent for the [“Secured Parties”] as defined in and
under [         ] and (b) agrees, for itself and on behalf of such Secured
Parties, to be bound by the terms of the First Lien/Second Intercreditor
Agreement as if it were an Other First Lien Obligations Agent, and such Secured
Parties were Other First Lien Obligations Secured Parties, as of the date of the
First Lien/Junior Lien Intercreditor Agreement.

The address of the New Agent for purposes of all notices and other
communications hereunder and under the First Lien/Junior Lien Intercreditor
Agreement is              , Attention of              (Facsimile No.
             , E-mail address:             ).

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent and Acknowledgment
to be duly executed by its authorized officer as of the day and year first above
written.

 

[NEW AGENT]

By:

 

 

 

Name:

 

Title:

Acknowledged and Confirmed by, for purposes of the First Lien/Junior Lien
Intercreditor Agreement:

[                    ], as Applicable Junior Lien Agent

 

By:  

 

                 

 

Title:

 

Name:

 

[             ], as Applicable First Lien Agent

 

By:  

 

                              

 

Title:

 

Name:

 

ALERIS INTERNATIONAL, INC.,

for itself and on behalf of the Pledgors

 

By:  

 

             

 

Title:

 

Name:



--------------------------------------------------------------------------------

EXHIBIT A-2

CONSENT AND ACKNOWLEDGMENT

(Other Junior Lien Obligations)

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [         ], as an Other Junior Lien Obligations Agent (the “New
Agent”), and acknowledged by [DEUTSCHE BANK AG NEW YORK BRANCH], as the
Applicable First Lien Agent, [U.S. BANK NATIONAL ASSOCIATION], as the Applicable
Junior Lien Agent, and ALERIS INTERNATIONAL, INC., as the Company (on behalf of
itself and the other Pledgors as defined in the First Lien/Junior Lien
Intercreditor Agreement defined below).

This Consent is with respect to that certain First Lien/Junior Lien
Intercreditor Agreement, dated as of June 25, 2018 (as amended, renewed,
extended, supplemented, restated, replaced or otherwise modified from time to
time, the “First Lien/Junior Lien Intercreditor Agreement”), by DB, in its
capacities as First Lien Facility Agent and Applicable First Lien Agent, and
U.S. Bank National Association, in its capacities as Junior Lien Notes
Collateral Agent and Applicable Junior Lien Agent; and acknowledged and
consented to (a) by the Company for itself and on behalf of the Pledgors, (b) by
each Other First Lien Obligations Agent, for itself and on behalf of such Other
First Lien Obligations Secured Parties, that has executed and delivered an
applicable Consent and Acknowledgment, and (c) by each other Other Junior Lien
Obligations Agent, for itself and on behalf of such other Other Junior Lien
Obligations Secured Parties, that has executed and delivered an applicable
Consent and Acknowledgment. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the First Lien/Junior Lien Intercreditor
Agreement.

Reference is made to [describe new Indebtedness] with respect to which the New
Agent is acting as [trustee/collateral agent/authorized representative].

The New Agent hereby (a) represents that it is acting in the capacity of an
Other Junior Lien Obligations Agent for the [“Secured Parties”] as defined in
and under [             ] and (b) agrees, for itself and on behalf of such
Secured Parties, to be bound by the terms of the First Lien/Second Intercreditor
Agreement as if it were an Other Junior Lien Obligations Agent, and such Secured
Parties were Other Junior Lien Obligations Secured Parties, as of the date of
the First Lien/Junior Lien Intercreditor Agreement.

The address of the New Agent for purposes of all notices and other
communications hereunder and under the First Lien/Junior Lien Intercreditor
Agreement is                  , Attention of                  (Facsimile No.
                 , E-mail address:                 ).

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Consent and Acknowledgment
to be duly executed by its authorized officer as of the day and year first above
written.

 

[NEW AGENT]

By:

 

 

 

Name:

 

Title:

Acknowledged and Confirmed by, for purposes of the First Lien/Junior Lien
Intercreditor Agreement:

[                    ], as Applicable Junior Lien Agent

 

By:  

 

                 

 

Title:

 

Name:

[                     ], as Applicable First Lien Agent

By:  

 

                          

 

Title:

 

Name:

ALERIS INTERNATIONAL, INC.,

for itself and on behalf of the Pledgors

By:  

 

                 

 

Title:

 

Name:



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF ABL INTERCREDITOR AGREEMENT

See attached.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

ABL INTERCREDITOR AGREEMENT

dated as of

June 25, 2018

between

JPMORGAN CHASE BANK, N.A.,

as ABL Facility Collateral Agent and Applicable ABL Obligations Representative,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as First Lien Facility Agent, Applicable First Lien Agent and

First Lien/Junior Lien Intercreditor Representative

and

U.S. BANK NATIONAL ASSOCIATION, as

Junior Lien Notes Collateral Agent and Applicable Junior Lien Agent

relating to

ALERIS INTERNATIONAL, INC.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.     DEFINITIONS; TERMS GENERALLY

     2  

1.1

  Definitions      2  

1.2

  Terms Generally      19  

SECTION 2.     PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL

     19  

2.1

  Priority of Claims      19  

2.2

  Actions with Respect to Collateral; Prohibition on Contesting Liens      21  

2.3

  Confirmation of Lien Priorities in Junior Secured Obligations Collateral
Documents      22  

2.4

  No Duties of Senior Agents; Provision of Notice      23  

2.5

  No Interference; Payment Over; Avoidance Issues      25  

2.6

  Automatic Release of Junior Liens      26  

2.7

  Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings     
28  

2.8

  Reinstatement      32  

2.9

  Entry Upon Premises by the Applicable ABL Obligations Representative      33  

2.10

  Insurance      35  

2.11

  Amendments to Security Documents      35  

2.12

  Refinancings      36  

2.13

  Pledged Collateral Agent as Gratuitous Bailee/Gratuitous Agent for Perfection
     36  

2.14

  Rights as Unsecured Creditors      37  

SECTION 3.     EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     38  

SECTION 4.     MISCELLANEOUS

     38  

4.1

  Notices      38  

4.2

  Amendments; Waivers      39  

4.3

  Parties in Interest      40  

4.4

  Effectiveness of Agreement      40  

4.5

  Counterparts      40  

4.6

  Continuing Nature of This Agreement; Severability      41  

4.7

  Governing Law; Jurisdiction; Consent to Service of Process; Waivers      41  

4.8

  WAIVER OF JURY TRIAL      42  

4.9

  Headings      42  

4.10

  Conflicts      42  

4.11

  Relative Rights      42  

4.12

  Agent Capacities      43  

4.13

  Requirements for Consent and Acknowledgment      44  

4.14

  Intercreditor Agreements      45  

4.15      

  Further Assurances      46  

Acknowledgement of and Consent to the ABL Intercreditor Agreement (Company and
the Other Pledgors)

 

-i-



--------------------------------------------------------------------------------

Acknowledgement of and Consent to the ABL Intercreditor Agreement (Junior Lien
Obligations Secured Parties)

EXHIBITS:

Exhibit A-1      Consent and Acknowledgment (ABL Pari Lien Secured Obligations)

Exhibit A-2      Consent and Acknowledgment (Other First Lien Secured
Obligations)

Exhibit A-3      Consent and Acknowledgment (Other Junior Lien Secured
Obligations)

 

-ii-



--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT

This ABL INTERCREDITOR AGREEMENT is dated as of June 25, 2018 (as amended,
renewed, extended, supplemented, restated, replaced or otherwise modified from
time to time, this “Agreement”), between JPMORGAN CHASE BANK, N.A. (“JPM”), in
its capacities as the ABL Facility Collateral Agent and the Applicable ABL
Obligations Representative, DEUTSCHE BANK AG NEW YORK BRANCH (“DB”), in its
capacities as the First Lien Facility Agent, the Applicable First Lien Agent,
and the First Lien/Junior Lien Intercreditor Representative and U.S. BANK
NATIONAL ASSOCIATION (“US Bank”), in its capacities as the Junior Lien Notes
Collateral Agent and the Applicable Junior Lien Agent; and acknowledged and
consented to (a) by ALERIS INTERNATIONAL, INC., a Delaware corporation (together
with its successors in such capacity and as provided in Section 4.4
(Effectiveness of Agreement), the “Company”), and the other Pledgors, (b) by
each ABL Pari Lien Obligations Agent, for itself and on behalf of the relevant
ABL Pari Lien Obligations Secured Parties, that has executed and delivered an
applicable Consent and Acknowledgment (c) by each Other First Lien Obligations
Agent, for itself and on behalf of the relevant Other First Lien Obligations
Secured Parties, that has executed and delivered an applicable Consent and
Acknowledgment and (d) by each Other Second Lien Obligations Agent, for itself
and on behalf of the relevant Other Second Lien Obligations Secured Parties,
that has executed and delivered an applicable Consent and Acknowledgement.
Capitalized terms used but not defined in the preamble or the recitals to this
Agreement have the meanings set forth in Section 1.1 below.

BACKGROUND

A.        WHEREAS, the Company (i) is a party to that certain First Lien Credit
Agreement dated as of the date hereof among Aleris Corporation, a Delaware
corporation (“Holdings”), the Company, the lenders party thereto from time to
time, and DB, as administrative agent and collateral agent, and (ii) to the
extent provided in Section 4.13, may become a party to Other First Lien
Obligations Credit Documents from time to time hereafter;

B.        WHEREAS, the Company (i) is a party to that certain Junior Lien Notes
Indenture dated as of the date hereof among Holdings, the Company, and US Bank,
as trustee and collateral agent, and (ii) to the extent provided in
Section 4.13, may become a party to Other Junior Lien Obligations Credit
Documents from time to time hereafter;

C.        WHEREAS, the Company (i) is a party to that certain ABL Credit
Agreement dated as of June 15, 2015 among the Company, the lenders party thereto
from time to time, and JPM, as administrative agent and collateral agent, and
(ii) to the extent provided in Section 4.13, may become a party to ABL Pari Lien
Obligations Credit Documents from time to time hereafter;

D.        WHEREAS, concurrently with the execution and delivery of this
Agreement, DB, in its capacities as the First Lien Facility Agent and the
Applicable First Lien Agent, and US Bank, in its capacities as the Junior Lien
Notes Collateral Agent and the Applicable Junior Lien Agent, are also entering
into that certain First Lien/Junior Lien Intercreditor Agreement dated as of the
date hereof (as amended, renewed, extended, supplemented, restated, replaced or
otherwise modified from time to time, the “First Lien/Junior Lien Intercreditor
Agreement”); and

E.        WHEREAS, this Agreement governs the relationship between the ABL
Obligations Secured Parties as a group on the one hand, and the Non-ABL
Obligations Secured Parties as a group on the other, with respect to the Common
Collateral, while the First Lien/Junior Lien Intercreditor Agreement governs the
relationship between the First Lien Obligations Secured Parties as a group, on
the one hand, and the Junior Lien Obligations Secured Parties as a group, on the
other, with respect to the



--------------------------------------------------------------------------------

Common Collateral. In addition, it is understood and agreed that not all ABL
Obligations Secured Parties or the Non-ABL Obligations Secured Parties, as the
case may be, may have security interests in all of the Collateral and nothing in
this Agreement is intended to give rights to any person in any Collateral in
which such person (or its Representative or collateral agent) does not otherwise
have a security interest.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1.    Definitions; Terms Generally.

1.1        Definitions.

(a)        As used in this Agreement, the following terms have the meanings
specified below:

“ABL Credit Agreement” means that certain Credit Agreement dated as of June 15,
2015, among (amongst others) the Company, the lenders party thereto from time to
time and the ABL Facility Collateral Agent, as amended, restated, supplemented,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, refinanced, extended or otherwise modified from
time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company and the Applicable ABL Obligations
Representative to not be included in the definition of “ABL Credit Agreement”).

“ABL Facility” means (i) the ABL Credit Agreement, and (ii) whether or not the
facility referred to in clause (i) remains outstanding, if designated by the
Company to be included in the definition of “ABL Facility” and subject to the
satisfaction of the applicable requirements set forth in Section 4.13, one or
more (A) debt facilities or commercial paper facilities providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances) or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time (except to the extent
any such refinancing, replacement or restructuring is designated by the Company
and the Applicable ABL Obligations Representative to not be included in the
definition of “ABL Facility”).

“ABL Facility Collateral Agent” means the collateral agent for the ABL Facility
Obligations Secured Parties, together with its successors or co-agents in
substantially the same capacity as may from time to time be appointed pursuant
to the ABL Credit Agreement or if the ABL Credit Agreement is no longer
outstanding, the ABL Facility. As of the date hereof, JPM shall be the ABL
Facility Agent.

 

2



--------------------------------------------------------------------------------

“ABL Facility Collateral Agreement” means (a) the Pledge and Security Agreement
dated as of June 15, 2015, as amended and restated by the Security Agreement
dated as of the date hereof, among the Company, each other Pledgor party thereto
and the ABL Facility Collateral Agent, as the same may be further amended,
restated, supplemented or otherwise modified from time to time, and (b) any
other collateral agreement entered into from time to time in respect of any ABL
Facility described in clause (ii) of the definition thereof and designated by
the Company as an “ABL Facility Collateral Agreement,” as amended, restated,
supplemented or other modified from time to time.

“ABL Facility Collateral Documents” means, collectively, the ABL Facility
Collateral Agreement, any of the other “Collateral Documents” (or comparable
terms) as defined in the ABL Facility Credit Documents and any other documents
now existing or entered into after the date hereof that grant Liens on any
assets or properties of any Pledgor to secure any ABL Facility Obligations.

“ABL Facility Credit Documents” means (i) the ABL Credit Agreement and (ii) the
instrument, agreement or other document evidencing or governing any ABL Facility
described in clause (ii) of the definition thereof.

“ABL Facility Documents” means, collectively, (i) the documentation in respect
of the ABL Facility, including the ABL Credit Agreement, any other ABL Facility
Credit Document, the ABL Facility Collateral Documents and any other “Loan
Documents” or comparable terms as defined in the applicable ABL Facility, and
(ii) each Secured Hedge Agreements or Secured Cash Management Agreements and any
documentation in respect of such agreements, in each case of this clause (ii),
designated by the Company and the Applicable ABL Facility Representative to be
ABL Facility Obligations.

“ABL Facility Obligations” means all “Secured Obligations” (as such term is
defined in the ABL Facility Credit Documents) of the Company and the other
Pledgors outstanding under, and all other obligations in respect of, any ABL
Facility Documents, to pay principal, premium (if any), interest (including
interest, fees, costs, charges and other amounts accruing after the commencement
of any Insolvency or Liquidation Proceeding, regardless of whether or not
allowed or allowable in such proceeding), penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to any letters
of credit and bankers’ acceptance), damages and other liabilities payable under
or in connection with the ABL Facility Documents.

“ABL Facility Obligations Secured Parties” means, at any time, the persons
holding any ABL Facility Obligations, including the ABL Facility Collateral
Agent.

“ABL Intercompany Loans” means all intercompany loans payable by any Pledgor to
any other Pledgor or the Company to the extent arising from proceeds of the ABL
Facility, and DIP Financing or the ABL Priority Collateral.

“ABL Obligations” means, collectively, the ABL Facility Obligations and any ABL
Pari Lien Obligations, or any of the foregoing.

“ABL Obligations Collateral Documents” means, collectively, the ABL Facility
Collateral Documents and the ABL Pari Lien Obligations Collateral Documents.

“ABL Obligations Documents” means, collectively, the ABL Facility Documents and
the ABL Pari Lien Obligations Documents.

 

3



--------------------------------------------------------------------------------

“ABL Obligations Representative” means each of the ABL Facility Collateral Agent
and each ABL Pari Lien Obligations Agent.

“ABL Obligations Secured Parties” means, collectively, the ABL Facility
Obligations Secured Parties and the ABL Pari Lien Obligations Secured Parties.

“ABL Pari Lien Obligations” means all obligations of the Company and the other
Pledgors (other than the ABL Facility Obligations) to pay principal, premium (if
any), interest (including interest, fees and other amounts accruing after the
commencement of any Insolvency or Liquidation Proceeding, regardless of whether
or not allowed or allowable in such proceeding), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to any letters of credit and bankers’ acceptance), damages and other
liabilities payable under or in connection with the applicable ABL Pari Lien
Obligations Documents, in each case, (x) that are designated by the Company as
“ABL Pari Lien Obligations” in accordance with Section 4.13 and (y) the
Representative with respect to which has duly executed and delivered the
applicable Consent and Acknowledgment.

“ABL Pari Lien Obligations Agent” means, with respect to any Series of ABL Pari
Lien Obligations or any separate facility within such Series, the person
elected, designated or appointed as the administrative agent and/or collateral
agent, trustee or similar representative of such Series or such separate
facility within such Series by or on behalf of the holders of such Series of ABL
Pari Lien Obligations or such separate facility within such Series, and its
respective successors and co-agents in substantially the same capacity as may
from time to time be appointed.

“ABL Pari Lien Obligations Collateral Documents” means, collectively, the
security agreements (if different from the ABL Facility Collateral Agreement) or
any other documents now existing or entered into after the date hereof that
create Liens on any assets or properties of any Pledgor to secure any ABL Pari
Lien Obligations.

“ABL Pari Lien Obligations Credit Document” means any (a) instruments,
agreements or documents evidencing debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures and/or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (c) instruments or agreements evidencing
any other Indebtedness, in each case of the foregoing clauses to the extent that
the obligations in respect thereof constitute ABL Pari Lien Obligations.

“ABL Pari Lien Obligations Documents” means the documentation in respect of the
ABL Pari Lien Obligations, including the ABL Pari Lien Obligations Credit
Documents and the ABL Pari Lien Obligations Collateral Documents related
thereto.

“ABL Pari Lien Obligations Secured Parties” means, collectively, the holders of
any ABL Pari Lien Obligations who have directly or indirectly through their
respective ABL Pari Lien Obligations Agents, become party to and bound by this
Agreement pursuant to a Consent and Acknowledgment in accordance with the
provisions of Section 4.13 hereof.

“ABL Pari Passu Intercreditor Agreement” means any intercreditor agreement
entered into among the ABL Facility Collateral Agent and the applicable ABL Pari
Lien Obligations Agent(s) to govern the relationship amongst the ABL Obligations
Secured Parties themselves with respect to the ABL Priority Collateral and/or
any other portion of the Collateral, as the case may be, as amended,
supplemented, restated, replaced, extended or otherwise modified from time to
time.

 

4



--------------------------------------------------------------------------------

“ABL Priority Collateral” means all Common Collateral consisting of the
following:

(a)        all Accounts and in any event shall include but shall not be limited
to any and all rights to payment for the sale or lease of goods, or rendition of
services, whether or not they have been earned by performance, and any and all
Supporting Obligations in respect thereof (except for identifiable Proceeds of
Non-ABL Priority Collateral);

(b)        all Inventory;

(c)        to the extent evidencing, substituted for, relating to, governing or
securing the items referred to in the preceding clauses (a) and (b), all
(i) General Intangibles (other than intellectual property, ABL Intercompany
Loans and the equity interests of any Pledgor, or any subsidiary of a Pledgor),
(ii) Chattel Paper, (iii) Instruments, (iv) Investment Property (other than
equity interest in any Pledgor or any subsidiary of a Pledgor) and
(v) Documents; provided, that to the extent any of the foregoing also relates to
Non-ABL Priority Collateral, only the portion related to the items referred to
in the preceding clauses (a) and (b) shall be included in the ABL Priority
Collateral;

(d)        to the extent relating to any of the items referred to in the
preceding clauses (a) through (c) constituting ABL Priority Collateral, all
Letters of Credit, Letters of Credit rights and Supporting Obligations;

(e)        all Deposit Accounts with any bank or other financial institution
into which any proceeds of any other ABL Priority Collateral are deposited
(other than identifiable proceeds of Non-ABL Priority Collateral);

(f)        all cash or cash equivalents maintained in deposit accounts described
in the preceding clause (f) (other than identifiable proceeds of Non-ABL
Priority Collateral);

(g)        all commercial tort claims for, or relating to, any other ABL
Priority Collateral;

(h)        all ABL Intercompany Loans; and

(i)        all accessions to, substitutions for and replacements, proceeds,
insurance proceeds and products of the foregoing;

All capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the UCC.

“ABL Priority Pledged Collateral” means ABL Priority Collateral that is Pledged
Collateral.

“ABL Security Agreement” means that certain Amended and Restated Security
Agreement dated as of the date hereof, among the Company, each other Pledgor
party thereto and the ABL Facility Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time, and (b) any other
collateral agreement entered into from time to time in respect of any ABL
Facility and designated by the Company as a “ABL Security Agreement,” as
amended, restated, supplemented or otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Applicable ABL Obligations Representative” means the ABL Facility Collateral
Agent until it shall have notified in writing the First Lien/Junior Lien
Intercreditor Representative, the Applicable First Lien Agent (if not acting as
the First Lien/Junior Lien Intercreditor Representative) and each other First
Lien Obligations Representative (if not acting as the Applicable First Lien
Agent) that another Representative has become the Applicable ABL Obligations
Representative for the ABL Obligations Secured Parties, as appointed pursuant to
the ABL Pari Passu Intercreditor Agreement or other applicable ABL Obligations
Documents. As of the date hereof, JPM, in its capacity as the ABL Facility
Collateral Agent, shall act as the Applicable ABL Obligations Representative.

“Applicable First Lien Agent” has the meaning assigned to such term in the First
Lien/Junior Lien Intercreditor Agreement.

“Applicable Junior Representative” means (a) with respect to the ABL Priority
Collateral, the First Lien/Junior Lien Intercreditor Representative, and
(b) with respect to the Non-ABL Priority Collateral, the Applicable ABL
Obligations Representative.

“Applicable Obligations” means, collectively, all ABL Obligations and all
Non-ABL Obligations.

“Applicable Pledged Collateral Agent” means (a) with respect to the ABL Priority
Pledged Collateral, the Applicable ABL Obligations Representative, and (b) with
respect to the Non-ABL Priority Pledged Collateral, the First Lien/Junior Lien
Intercreditor Representative.

“Applicable Junior Lien Agent” has the meaning assigned to such term in the
First Lien/Junior Lien Intercreditor Agreement.

“Applicable Senior Representative” means (a) with respect to the ABL Priority
Collateral, the Applicable ABL Obligations Representative, and (b) with respect
to the Non-ABL Priority Collateral, the First Lien/Junior Lien Intercreditor
Representative.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign bankruptcy, insolvency or receivership law for the relief of debtors.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements to any
Pledgor.

“Cash Management Bank” means any person in its capacity as a party to any Cash
Management Agreement the obligations with respect to which constitute Secured
Obligations.

 

6



--------------------------------------------------------------------------------

“Class” has the meaning assigned to such term in the definition of Senior
Secured Obligations.

“Collateral” means all assets and properties now or hereafter acquired by any
Pledgor upon which a Lien in favor of any Secured Party is created by any of the
ABL Obligations Collateral Documents, the First Lien Obligations Collateral
Documents or the Junior Lien Obligations Collateral Documents, as applicable,
including any assets subject to Liens granted pursuant to Section 2.7 (Certain
Agreements With Respect to Bankruptcy or Insolvency Proceedings).

“Common Collateral’ means the portion of the Collateral granted to secure both
one or more Series of the ABL Obligations and one or more Series of the Non-ABL
Obligations, in each case other than Excluded Assets until the earlier of
(x) such time as a Lien is granted for the benefit of the ABL Obligations
Secured Parties and the Non-ABL Obligations Secured Parties and (y) such asset
is no longer an Excluded Asset (including as a result of the proceeds thereof
being ABL Priority Collateral or Non-ABL Priority Collateral).

“Company” has the meaning assigned to such term in the preamble hereof.

“Comparable Junior Obligations Collateral Document” means, in relation to any
Common Collateral subject to any Lien created under any Senior Secured
Obligations Collateral Document, those Junior Secured Obligations Documents that
create a Lien on the same Common Collateral, granted by the same Pledgor or
Pledgors.

“Consent and Acknowledgment” means, as applicable, either (a) an instrument in
form and substance substantially similar to Exhibit A-1 hereto or another
instrument reasonably satisfactory to the Applicable ABL Obligations
Representative, the First Lien/Junior Lien Intercreditor Representative and the
Company, pursuant to which any ABL Pari Lien Obligations Secured Party, through
its ABL Pari Lien Obligations Agent, acknowledges this Agreement and consents to
be bound by the terms hereof in accordance with Section 4.13, (b) an instrument
in form and substance substantially similar to Exhibit A-2 hereto or another
instrument reasonably satisfactory to the Applicable ABL Obligations
Representative, the First Lien/Junior Lien Intercreditor Representative and the
Company, pursuant to which any Other First Lien Obligations Secured Party,
through its Other First Lien Obligations Agent, acknowledges this Agreement and
consents to be bound by the terms hereof in accordance with Section 4.13 or
(c) an instrument in form and substance substantially similar to Exhibit A-3
hereto or another instrument reasonably satisfactory to the Applicable ABL
Obligations Representative, the First Lien/Junior Lien Intercreditor
Representative and the Company, pursuant to which any Other Junior Lien
Obligations Secured Party, through its Other Junior Lien Obligations Agent,
acknowledges this Agreement and consents to be bound by the terms hereof in
accordance with Section 4.13 and as contemplated by such instrument.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise (other than
by reason of pledged equity interests solely to secure a debt if such entity has
not in fact exercised such power to vote), and “Controlling” and “Controlled”
have meanings correlative thereto.

“DB” has the meaning assigned to such term in the preamble hereof.

“DIP Financing” has the meaning assigned to such term in Section 2.7(b)(i).

 

7



--------------------------------------------------------------------------------

“Discharge” means, with respect to any Secured Obligations, except to the extent
otherwise provided in Section 2.5(c) (Avoidance Issues) or Section 2.8
(Reinstatement) below, (a) payment in full in cash or other applicable
consideration in immediately available funds (or such other form of
consideration as is acceptable to the requisite holders of the applicable
Class of obligations pursuant to the terms of the applicable Documents) of the
principal of, and interest, fees, costs and other charges (including all
Post-Petition Claims accruing on or after the commencement of an Insolvency or
Liquidation Proceeding, whether or not such Post-Petition Claims would be
allowed in the proceeding) accrued on, all outstanding Indebtedness included in
such Secured Obligations after or concurrently with the termination of all
commitments to extend credit thereunder and including contingent indemnification
obligations consisting of Secured Obligations not yet due and payable but with
respect to which a claim has been asserted in writing (other than, if
applicable, pursuant to any Secured Cash Management Agreements or Secured Hedge
Agreements, in each case as provided under the relevant Documents or as to which
reasonably satisfactory arrangements have been made with the relevant Cash
Management Banks or Hedge Banks, as applicable, or their respective Affiliates,
as the case may be), (b) with respect to any letters of credit or letters of
credit guaranties that may be outstanding in respect of any Secured Obligations,
termination or delivery of cash collateral, backstop letters of credit or other
credit support in respect thereof in an amount and manner in compliance with the
applicable Documents, and (c) payment in full in cash or other applicable
consideration in immediately available funds (or such other form of
consideration as is acceptable to the requisite holders of the applicable
Class of obligations pursuant to the terms of the applicable Documents) of any
other Secured Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid (other than
in respect of contingent indemnification and expense reimbursement claims not
then due); provided, that (i) the Discharge of the ABL Facility Obligations
shall not be deemed to have occurred if such payments are made with the proceeds
of a facility designated by the Company as an ABL Facility or a Refinancing of
the ABL Facility Obligations, (ii) the Discharge of any ABL Pari Lien
Obligations shall not be deemed to have occurred if such payments are made with
the proceeds of any obligations that are designated by the Company as a
Refinancing of such ABL Pari Lien Obligations, (iii) the Discharge of the First
Lien Facility Obligations shall not be deemed to have occurred if such payments
are made with the proceeds of a facility designated by the Company as a First
Lien Facility or a Refinancing of the First Lien Facility Obligations, (iv) the
Discharge of any Other First Lien Obligations shall not be deemed to have
occurred if such payments are made with the proceeds of any obligations that are
designated by the Company as a Refinancing of such Other First Lien Obligations,
(v) the Discharge of the Junior Lien Notes Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of any obligation
designated by the Company as a Junior Lien Notes Obligation or a Refinancing of
the Junior Lien Notes Obligations and (vi) the Discharge of any Other Junior
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of any obligations that are designated by the Company as a
Refinancing of such Other Junior Lien Obligations. In the event that any Secured
Obligations are modified and such Secured Obligations are paid over time or
otherwise modified pursuant to Section 1129 of the Bankruptcy Code, such Secured
Obligations shall be deemed to be Discharged when the final payment is made, in
cash or in the form of consideration otherwise provided for in the applicable
Plan of Reorganization, in respect of such Indebtedness and any obligations
pursuant to such new Indebtedness shall have been satisfied. The term
“Discharged” has a correlative meaning to the foregoing.

“Dispose” or “Disposed of” means to convey, sell, lease, sell and leaseback,
assign, farm-out, transfer or otherwise dispose of any property, business or
assets. The term “Disposition” has a correlative meaning to the foregoing.

“Documents” means, collectively, the ABL Obligations Documents and the Non-ABL
Obligations Documents, or any of the foregoing.

 

8



--------------------------------------------------------------------------------

“Enforcement Notice” means a written notice delivered, at a time when an Event
of Default has occurred and is continuing, by either (a) in the case of an Event
of Default under the ABL Facility, the ABL Facility Collateral Agent to the
First Lien/Junior Lien Intercreditor Representative or (b) in the case of any
other Event of Default, the First Lien/Junior Lien Intercreditor Representative
to the ABL Facility Collateral Agent.

“Event of Default” means an “Event of Default” under and as defined in the ABL
Credit Agreement, any other applicable ABL Facility Credit Document, any
applicable ABL Pari Lien Obligations Credit Document, the First Lien Credit
Agreement, any other applicable First Lien Facility Credit Document, any
applicable Other First Lien Obligations Credit Document, the Junior Lien Notes
Indenture, any other applicable Junior Lien Notes Documents or any applicable
Other Junior Lien Obligations Credit Document, as the context may require.

“Excluded Assets” means “Excluded Assets” under and as defined in the ABL
Security Agreement, First Lien Facility Collateral Agreement or the Junior Lien
Notes Security Agreement, as applicable.

“First Lien/Junior Lien Intercreditor Agreement” has the meaning assigned to
such term in the recitals.

“First Lien/Junior Lien Intercreditor Representative” means (a) until the
Discharge of First Lien Obligations has occurred, the Applicable First Lien
Agent (or another Representative for the First Lien Obligations Secured Parties
and the Junior Lien Obligations Secured Parties) under the First Lien/Junior
Lien Intercreditor Agreement or other applicable First Lien Obligations
Documents and Junior Lien Obligations Documents, and (b) following the Discharge
of First Lien Obligations, the Applicable Junior Lien Agent acting on behalf of
the Junior Lien Obligations Secured Parties. As of the date hereof, DB, in its
capacities as the First Lien Facility Agent and the Applicable First Lien Agent,
shall act as the First Lien/Junior Lien Intercreditor Representative for
purposes of this Agreement.

“First Lien Credit Agreement” means that certain First Lien Credit Agreement
dated as of the date hereof, among the Company, Holdings, the lenders party
thereto from time to time and the First Lien Facility Agent, as amended,
restated, supplemented, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, refinanced, extended or
otherwise modified from time to time, including any agreement or indenture
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such refinancing, replacement or restructuring is designated by the Company and
the Applicable ABL Facility Representative to not be included in the definition
of “First Lien Credit Agreement”).

“First Lien Facility” means (i) the First Lien Credit Agreement, and
(ii) whether or not the facility referred to in clause (i) remains outstanding,
if designated by the Company to be included in the definition of “First Lien
Facility” and subject to the satisfaction of the applicable requirements set
forth in Section 4.13, one or more (A) debt facilities or commercial paper
facilities providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed,

 

9



--------------------------------------------------------------------------------

refinanced, restated, replaced or refunded in whole or in part from time to time
(except to the extent any such refinancing, replacement or restructuring is
designated by the Company and the Applicable ABL Facility Representative to not
be included in the definition of “First Lien Facility”); provided that, in the
case of this clause (ii), if any First Lien Obligations are outstanding, the
Representative for such First Lien Facility has duly executed and delivered an
intercreditor agreement (or joinder thereto) among each First Lien Obligations
Representative.

“First Lien Facility Agent” means the collateral agent for the First Lien
Facility Obligations Secured Parties, together with its successors or co-agents
in substantially the same capacity as may from time to time be appointed
pursuant to the First Lien Credit Agreement, or if the First Lien Credit
Agreement is no longer outstanding, the applicable First Lien Facility. As of
the date hereof, DB shall be the First Lien Facility Agent.

“First Lien Facility Collateral Agreement” means (a) the Security Agreement
dated as of the date hereof, among the Company, each other Pledgor party thereto
and the First Lien Facility Agent, as amended, restated, supplemented or
otherwise modified from time to time, and (b) any other collateral agreement
entered into from time to time in respect of any First Lien Facility described
in clause (ii) of the definition thereof and designated by the Company as a
“First Lien Facility Collateral Agreement,” as amended, restated, supplemented
or otherwise modified from time to time.

“First Lien Facility Collateral Documents” means, collectively, the First Lien
Facility Collateral Agreement, any of the other “Collateral Documents” (or
comparable terms) as defined in the First Lien Facility Credit Documents, and
any other documents now existing or entered into after the date hereof that
grant Liens on any assets or properties of any Pledgor to secure any First Lien
Facility Obligations.

“First Lien Facility Credit Documents” means (i) the First Lien Credit Agreement
and (ii) the instrument, agreement or other document evidencing or governing any
other First Lien Facility described in clause (ii) of the definition thereof.

“First Lien Facility Documents” means, collectively, (i) the documentation in
respect of the First Lien Facility, including the First Lien Credit Agreement,
any other First Lien Facility Credit Document, the First Lien Facility
Collateral Documents and any other “Loan Documents” or comparable terms as
defined in the applicable First Lien Facility, and (ii) each agreement, document
or instrument providing for or evidencing obligations in respect of Secured
Hedge Agreements or Secured Cash Management Agreements, in each case of this
clause (ii), designated by the Company and the Applicable ABL Facility
Representative to be First Lien Facility Obligations.

“First Lien Facility Obligations” means all “Secured Obligations” (as such term
is defined in the First Lien Facility Collateral Agreement) (or any analogous
terms) of the Company and other obligors outstanding under, and all other
obligations in respect of, any First Lien Facility Documents, to pay principal,
premium (if any), interest (including interest, fees, costs, charges and other
amounts accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether or not allowed or allowable in such
proceeding), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to any letters of credit and bankers’
acceptance), damages and other liabilities payable under or in connection with
the First Lien Facility Documents.

“First Lien Facility Obligations Secured Parties” means the persons holding any
First Lien Facility Obligations, including the First Lien Facility Agent and any
of the other “Secured Parties” (or comparable term) as defined in the First Lien
Facility Collateral Agreement.

 

10



--------------------------------------------------------------------------------

“First Lien Obligations” means, collectively, the First Lien Facility
Obligations and the Other First Lien Obligations, or any of the foregoing.

“First Lien Obligations Collateral Documents” means, collectively, the First
Lien Facility Collateral Documents and the Other First Lien Obligations
Collateral Documents.

“First Lien Obligations Credit Documents” means, collectively, the First Lien
Facility Credit Documents and the Other First Lien Obligations Credit Documents.

“First Lien Obligations Documents” means, collectively, the First Lien Facility
Documents and the Other First Lien Obligations Documents.

“First Lien Obligations Representative” means each of the First Lien Facility
Agent and each Other First Lien Obligations Agent.

“First Lien Obligations Secured Parties” means, collectively, the First Lien
Facility Obligations Secured Parties and the Other First Lien Obligations
Secured Parties, or any of the foregoing.

“Hedge Bank” means any person in its capacity as a party to any Secured Hedge
Agreement the obligations with respect to which constitute Secured Obligations.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded.

“Holdings” has the meaning assigned to such term in the recitals.

“Indebtedness” means and includes all obligations that constitute “Secured
Obligations”, “Indebtedness”, “Debt” or other comparable terms as defined in the
ABL Facility, any ABL Facility Credit Document, the First Lien Credit Agreement,
any First Lien Facility Credit Document, the Junior Lien Notes Indenture, any
Junior Lien Notes Document, any ABL Pari Lien Obligations Credit Document, any
Other First Lien Obligations Credit Document or any Other Junior Lien
Obligations Credit Document, as applicable.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Pledgor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Pledgor or with respect to any of its
assets, (c) any liquidation, dissolution, reorganization or winding up of any
Pledgor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy (except to the extent permitted by the applicable Documents) or
(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Pledgor.

“JPM” has the meaning assigned to such term in the preamble hereof.

“Junior Agent” means (a) with respect to the ABL Priority Collateral, each of
the First Lien Facility Agent, the Other First Lien Obligations Agents, the
Junior Lien Notes Collateral Agent and the Other Junior Lien Obligations Agents,
and (b) with respect to the Non-ABL Priority Collateral, each of the ABL
Facility Collateral Agent and the ABL Pari Lien Obligations Agents.

 

11



--------------------------------------------------------------------------------

“Junior Lien Notes Collateral Agent” means the collateral agent for the Junior
Lien Notes, together with its successors or co-agents in substantially the same
capacity as may from time to time be appointed pursuant to the Junior Lien Notes
Security Agreement. As of the date hereof, US Bank shall be the Junior Lien
Notes Collateral Agent.

“Junior Lien Notes Indenture” means the Indenture, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time in accordance
with its terms and with the terms of this Intercreditor Agreement), among
Holdings, the Company and the Junior Lien Notes Collateral Agent, including any
replacement thereof (in whole or in part) entered into in connection with one or
more refinancings thereof permitted hereunder.

“Junior Lien Notes Collateral Documents” means, collectively, the Junior Lien
Notes Security Agreement, any of the other “Security Documents” (or comparable
terms) as defined in the Junior Lien Notes Documents, and any other documents
now existing or entered into after the date hereof that grant Liens on any
assets or properties of any Pledgor to secure any Junior Lien Notes Obligations.

“Junior Lien Notes Documents” means, collectively, the documentation in respect
of the Junior Lien Notes Obligations, including the Junior Lien Notes Indenture,
any other Junior Lien Notes Collateral Document, any other “Note Documents” or
comparable terms as defined in the Junior Lien Notes Indenture and all other
Second Priority Debt Documents (as defined in the Junior Lien Notes Security
Agreement).

“Junior Lien Notes Obligations” means all “Secured Obligations” (as such term is
defined in the Junior Lien Notes Security Agreement) of the Company and other
obligors outstanding under, and all other obligations in respect of, any Junior
Lien Notes Documents, to pay principal, premium (if any), interest (including
interest, fees, costs, charges and other amounts accruing after the commencement
of any Insolvency or Liquidation Proceeding, regardless of whether or not
allowed or allowable in such proceeding), penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under or in connection
with the Junior Lien Notes Documents.

“Junior Lien Notes Obligations Secured Parties” means the persons holding any
Junior Lien Notes Obligations, including the Junior Lien Notes Collateral Agent
and any of the other “Secured Parties” (or comparable term) as defined in the
Junior Lien Notes Collateral Agreement.

“Junior Lien Obligations” means, collectively, the Junior Lien Notes Obligations
and the Other Junior Lien Obligations, or any of the foregoing.

“Junior Lien Obligations Collateral Documents” means, collectively, the Junior
Lien Notes Collateral Documents and the Other Junior Lien Obligations Collateral
Documents.

“Junior Lien Obligations Documents” means, collectively, the Junior Lien Notes
Documents and the Other Junior Lien Obligations Documents.

“Junior Lien Obligations Representative” means each of the Junior Lien Notes
Collateral Agent and each Other Junior Lien Obligations Agent.

 

12



--------------------------------------------------------------------------------

“Junior Lien Obligations Secured Parties” means, collectively, the Junior Lien
Notes Obligations Secured Parties and the Other Junior Lien Obligations Secured
Parties, or any of the foregoing.

“Junior Lien Notes Security Agreement” means the Security Agreement dated as of
the date hereof, among the Company, each other Pledgor party thereto and the
Junior Lien Notes Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to.

“Junior Secured Obligations” means (a) with respect to the ABL Priority
Collateral, the Non-ABL Obligations, and (b) with respect to the Non-ABL
Priority Collateral, the ABL Obligations.

“Junior Secured Obligations Collateral” means, (a) with respect to the ABL
Obligations, the Non-ABL Priority Collateral, and (b) with respect to the
Non-ABL Obligations, the ABL Priority Collateral.

“Junior Secured Obligations Documents” means, (a) with respect to the ABL
Priority Collateral, the Non-ABL Obligations Documents, and (b) with respect to
the Non-ABL Priority Collateral, the ABL Obligations Documents.

“Junior Secured Obligations Secured Parties” means (a) with respect to the ABL
Priority Collateral, the Non-ABL Obligations Secured Parties, and (b) with
respect to the Non-ABL Priority Collateral, the ABL Obligations Secured Parties.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“New York Courts” has the meaning assigned to such term in Section 4.7(b).

“Non-ABL Obligations” means, collectively, the First Lien Obligations and the
Junior Lien Obligations, or any of the foregoing.

“Non-ABL Obligations Documents” means, collectively, the First Lien Obligations
Documents and the Junior Lien Obligations Documents.

“Non-ABL Obligations Secured Parties” means, collectively, the First Lien
Obligations Secured Parties and the Junior Lien Obligations Secured Parties, or
any of the foregoing.

“Non-ABL Priority Collateral” means the portion of Common Collateral that is not
ABL Priority Collateral, including (1) all of the Capital Stock of the Company
held by Parent and all of the Equity Interests held by the Company and the other
Pledgors; (2) real estate assets and improvements thereon; (3) Equipment; (4)
patents, trademarks, copyrights and other intellectual property not constituting
ABL Priority Collateral; (5) all intercompany debt1 (other than the ABL
Intercompany Loans), general intangibles, instruments, documents, books and
records, commercial tort claims and

 

 

1 Need to exclude ABL Intercompany Loans to avoid inconsistency.

 

13



--------------------------------------------------------------------------------

supporting obligations related to the foregoing in each case to the extent not
constituting ABL Priority Collateral; and (6) all accessions to, substitutions
for and replacements, proceeds, insurance proceeds and products of the
foregoing. All capitalized terms used in this definition and not defined
elsewhere in this Agreement have the meanings assigned to them in the UCC.

“Non-ABL Priority Pledged Collateral” means Non-ABL Priority Collateral that is
Pledged Collateral.

“obligations” means any principal, interest (including interest accruing after
the commencement of any Insolvency or Liquidation Proceeding, whether or not
allowed or allowable in such proceeding), penalties, fees, costs and other
charges, indemnifications, reimbursements (including, if applicable,
reimbursement obligations with respect to any letters of credit and bankers’
acceptance), damages and other liabilities payable under the documentation
governing any Indebtedness.

“Other First Lien Obligations” means all obligations of the Company and the
other Pledgors (other than the First Lien Facility Obligations) to pay
principal, premium (if any), interest (including interest, fees and other
amounts accruing after the commencement of any Insolvency or Liquidation
Proceeding, regardless of whether or not allowed or allowable in such
proceeding), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to any letters of credit and bankers’
acceptance), damages and other liabilities payable under or in connection with
the applicable Other First Lien Obligations Documents, in each case, (x) that
are designated by the Company as Other First Lien Obligations pursuant to
Section 4.13 and (y) the Representative with respect to which has duly executed
and delivered an applicable Consent and Acknowledgment; provided, that if any
First Lien Obligations are outstanding, the Representative for such Other First
Lien Obligations has duly executed and delivered an intercreditor agreement (or
joinder thereto) among each First Lien Obligations Representative.

“Other First Lien Obligations Agent” means, with respect to any Series of Other
First Lien Obligations or any separate facility within such Series, the person
elected, designated or appointed as the administrative agent and/or collateral
agent, trustee or similar representative of such Series or such separate
facility within such Series by or on behalf of the holders of such Series of
Other First Lien Obligations or such separate facility within such Series, and
its respective successors in substantially the same capacity as may from time to
time be appointed.

“Other First Lien Obligations Collateral Documents” means, collectively, the
security agreements (if different from the First Lien Facility Collateral
Agreement) or any other documents now existing or entered into after the date
hereof that create Liens on any assets or properties of any Pledgor to secure
any Other First Lien Obligations.

“Other First Lien Obligations Credit Document” means any (a) instruments,
agreements or documents evidencing debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (b) debt securities, indentures and/or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (c) instruments or agreements evidencing
any other Indebtedness, in each case of the foregoing clauses to the extent that
the obligations in respect thereof constitute Other First Lien Obligations.

“Other First Lien Obligations Documents” means, collectively, the Other First
Lien Obligations Credit Documents and the Other First Lien Obligations
Collateral Documents related thereto.

 

14



--------------------------------------------------------------------------------

“Other First Lien Obligations Secured Parties” means, collectively, the persons
holding any Other First Lien Obligations who have, directly or indirectly
through their respective Other First Lien Obligations Agents, become party to
and bound by this Agreement pursuant to a Consent and Acknowledgment in
accordance with the provisions of Section 4.13 hereof.

“Other Junior Lien Obligations” means all obligations of the Company and the
other Pledgors (other than the Junior Lien Notes Obligations) to pay principal,
premium (if any), interest (including interest, fees and other amounts accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether or not allowed or allowable in such proceeding), penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under or
in connection with the applicable Other Junior Lien Obligations Documents, in
each case, (x) that are designated by the Company as Other Junior Lien
Obligations pursuant to Section 4.13 and (y) the Representative with respect to
which has duly executed and delivered an applicable Consent and Acknowledgment.

“Other Junior Lien Obligations Agent” means, with respect to any Series of Other
Junior Lien Obligations or any separate facility within such Series, the person
elected, designated or appointed as the administrative agent and/or collateral
agent, trustee or similar representative of such Series or such separate
facility within such Series by or on behalf of the holders of such Series of
Other Junior Lien Obligations or such separate facility within such Series, and
its respective successors in substantially the same capacity as may from time to
time be appointed.

“Other Junior Lien Obligations Collateral Documents” means, collectively, the
security agreements (if different from the Junior Lien Notes Security Agreement)
or any other documents now existing or entered into after the date hereof that
create Liens on any assets or properties of any Pledgor to secure any Other
Junior Lien Obligations.

“Other Junior Lien Obligations Credit Document” means any (a) instruments,
agreements or documents evidencing debt facilities or commercial paper
facilities, providing for revolving credit loans or term loans, (b) debt
securities, indentures and/or other forms of debt financing (including
convertible or exchangeable debt instruments) or (c) instruments or agreements
evidencing any other Indebtedness, in each case of the foregoing clauses to the
extent that the obligations in respect thereof constitute Other Junior Lien
Obligations.

“Other Junior Lien Obligations Documents” means, collectively, the Other Junior
Lien Obligations Credit Documents and the Other Junior Lien Obligations
Collateral Documents related thereto.

“Other Junior Lien Obligations Secured Parties” means, collectively, the persons
holding any Other Junior Lien Obligations who have, directly or indirectly
through their respective Other Junior Lien Obligations Agents, become party to
and bound by this Agreement pursuant to a Consent and Acknowledgment in
accordance with the provisions of Section 4.13 hereof.

“Permitted Remedies” means, with respect to any Junior Secured Obligations:

(a)        filing a claim or statement of interest with respect to such
Obligations; provided, that an Insolvency or Liquidation Proceeding has been
commenced by or against any Pledgor;

(b)        taking any action (not adverse to the Liens securing any Senior
Secured Obligations, the priority status thereof, or the rights of the
Applicable Senior Representative or any of the Senior Secured Obligations
Secured Parties to exercise rights, powers and/or remedies in respect thereof)
in order to create, perfect, preserve or protect (but not enforce) its Lien on
any of the Collateral;

 

15



--------------------------------------------------------------------------------

(c)        filing any necessary or appropriate responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any person objecting to or otherwise seeking the disallowance of the claims
or Liens of the Junior Secured Obligations Secured Parties, including any claims
secured by the Junior Secured Obligations Collateral, if any, or otherwise make
any agreements or file any motions or objections pertaining to the claims of
such claimholders, in each case in accordance with the terms of this Agreement;

(d)        filing any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Pledgors or exercise
rights and remedies as unsecured creditors of the Pledgors, including, without
limitation, the commencement of an Insolvency or Liquidation Proceeding, in each
case in accordance with applicable law (including the Bankruptcy Laws of any
applicable jurisdiction) and in a manner not inconsistent with, or in
contravention of, the terms of this Agreement; and

(e)        voting on any Plan of Reorganization, filing any proof of claim,
making other filings and making any arguments, and motions (including in support
of or opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, not inconsistent with, or in
contravention of, the terms of this Agreement; and

(f)        with respect to the Applicable ABL Obligations Representative only,
the exercise of rights and/or remedies under any account control agreement
during a “Cash Dominion Period” (or comparable terms) as defined in the ABL
Credit Agreement or any other ABL Obligations Document, as applicable.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.

“Pledged Collateral” means the Common Collateral in the possession or control of
any Representative (or its agents or bailees), to the extent that possession or
control thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction.

“Pledged Collateral Agent” means, with respect to any Pledged Collateral, the
Representative having possession or control (including through its agents or
bailees) thereof.

“Pledgors” means Holdings, the Company and each of its subsidiaries that shall
have granted any Lien in favor of any Representative on any of its assets or
properties to secure any of the Secured Obligations.

“Post-Petition Claims” means, collectively, interest, fees, costs, expenses and
other charges that pursuant to any ABL Obligations Document, any First Lien
Obligations Document or any Junior Lien Obligations Document continue to accrue
after the commencement of an Insolvency or Liquidation Proceeding.

“Recovery” has the meaning assigned to such term in Section 2.5(c).

 

16



--------------------------------------------------------------------------------

“Refinance” means, in respect of any Indebtedness, to amend, restate,
supplement, waive, replace (whether or not upon termination, and whether with
the original parties or otherwise), restructure, repay, refund, refinance or
otherwise modify from time to time (including by means of any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the obligations under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof). “Refinanced” and
“Refinancing” have correlative meanings.

“Representative” means, (a) in respect of the ABL Facility Obligations or the
ABL Facility Obligations Secured Parties, the ABL Facility Collateral Agent,
(b) in respect of the First Lien Facility Obligations or the First Lien Facility
Obligations Secured Parties, the First Lien Facility Agent, (c) in respect of
the Junior Lien Notes Obligations or the Junior Lien Notes Obligations Secured
Parties, the Junior Lien Notes Collateral Agent, (d) in respect of any Series of
ABL Pari Lien Obligations or the relevant ABL Pari Lien Obligations Secured
Parties, the ABL Pari Lien Obligations Agent for such Series, (e) in respect of
any Series of Other First Lien Obligations or the relevant Other First Lien
Obligations Secured Parties, the Other First Lien Obligations Agent of such
Series, and (f) in respect of any Series of Other Junior Lien Obligations or the
relevant Other Junior Lien Obligations Secured Parties, the Other Junior Lien
Obligations Agent of such Series.

“Secured Cash Management Agreement” means (i) with respect to the ABL Credit
Facility, all Cash Management Agreements in respect of Banking Services
Obligations (as defined in the ABL Credit Facility), and (ii) with respect to
any First Lien Facility or Junior Lien Obligations, any Cash Management
Agreement that is entered into by and between any Pledgor and any Cash
Management Bank to the extent that such Cash Management Agreement is designated
in writing by the Company to each Applicable Senior Representative as a Secured
Cash Management Agreement. Any such designation by the Company shall indicate
whether it relates to ABL Obligations or First Lien Obligations.

“Secured Hedge Agreement” means (i) with respect to the ABL Credit Facility, all
Swap Agreement Obligations (as defined in the ABL Credit Facility) in respect of
Hedging Agreements, and (ii) with respect to any First Lien facility or Junior
Lien Obligations, any Hedging Agreement that is entered into by and between any
Pledgor and any Hedge Bank to the extent that such Hedging Agreement is
designated in writing by the Company to each Applicable Senior Representative as
a Secured Hedge Agreement. Any such designation by the Company shall indicate
whether it relates to ABL Obligations or First Lien Obligations.

“Secured Obligations” means, collectively, the ABL Facility Obligations, any ABL
Pari Lien Obligations, the First Lien Facility Obligations, any Other First Lien
Obligations, the Junior Lien Notes Obligations and any Other Junior Lien
Obligations, or any of the foregoing.

“Secured Parties” means, collectively, the ABL Facility Obligations Secured
Parties, any ABL Pari Lien Obligations Secured Parties, the First Lien Facility
Obligations Secured Parties, any Other First Lien Obligations Secured Parties,
the Junior Lien Notes Obligations Secured Parties and any Other Junior Lien
Obligations Secured Parties, or any of the foregoing.

“Senior Agent” means, (a) with respect to the Non-ABL Priority Collateral, each
First Lien Obligations Representative and each Junior Lien Obligations
Representative and (b) with respect to the ABL Priority Collateral, each ABL
Obligations Representative.

“Senior Secured Obligations” means, (a) with respect to the Non-ABL Priority
Collateral, the Non-ABL Obligations, and (b) with respect to the ABL Priority
Collateral, the ABL Obligations. The Non-ABL Obligations shall, collectively,
constitute one “Class” of Senior Secured Obligations and the ABL Obligations
shall, collectively, constitute a separate “Class” of Senior Secured
Obligations.

 

17



--------------------------------------------------------------------------------

“Senior Secured Obligations Collateral” means, (a) with respect to the ABL
Obligations, the ABL Priority Collateral, and (b) with respect to the Non-ABL
Obligations, the Non-ABL Priority Collateral.

“Senior Secured Obligations Collateral Documents” means each Senior Secured
Obligations Document pursuant to which a Lien is now or hereafter granted
securing any Senior Secured Obligations or under which rights or remedies with
respect to such Liens are at any time governed.

“Senior Secured Obligations Documents” means, (a) with respect to the non-ABL
Priority Collateral, the First Lien Obligations Documents and the Junior Lien
Obligations Documents and, (b) with respect to the ABL Priority Collateral, the
ABL Obligations Documents.

“Senior Secured Obligations Secured Parties” means, (a) with respect to the
Non-ABL Priority Collateral, the First Lien Obligations Secured Parties and the
Junior Lien Obligations Secured Parties and, (b) with respect to the ABL
Priority Collateral, the ABL Obligations Secured Parties.

“Series” means, as applicable,

(a)        each of the ABL Credit Facility Obligations and each series of ABL
Pari Lien Obligations, each of which shall constitute a separate series of the
Class of Secured Obligations constituting ABL Obligations except that, in the
event any two or more series of such ABL Obligations (i) are secured by
identical Collateral held by a common collateral agent and (ii) the Company
designates such ABL Obligations to constitute a single series, such series of
ABL Pari Lien Obligations shall collectively constitute a single series. The ABL
Obligations Secured Parties with respect to each series of ABL Obligations shall
constitute a separate series of ABL Obligations Secured Parties;

(b)        each of the First Lien Facility Obligations and each series of Other
First Lien Obligations, each of which shall constitute a separate series of the
Class of Secured Obligations constituting Non-ABL Obligations, except that, in
the event that any two or more series of such Other First Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) the Company designates such Other First Lien Obligations to constitute a
single series, such series of Other First Lien Obligations shall collectively
constitute a single series. The First Lien Obligations Secured Parties with
respect to each series of First Lien Obligations shall constitute a separate
series of First Lien Obligations Secured Parties; and

(c)        each of the Junior Lien Notes Obligations and each series of Other
Junior Lien Obligations, each of which shall constitute a separate series of the
Class of Secured Obligations constituting Non-ABL Obligations, except that, in
the event that any two or more series of such Other Junior Lien Obligations
(i) are secured by identical Collateral held by a common collateral agent and
(ii) the Company designates such Other Junior Lien Obligations to constitute a
single series, such series of Other Junior Lien Obligations shall collectively
constitute a single series. The Junior Lien Obligations Secured Parties with
respect to each series of Junior Lien Obligations shall constitute a separate
series of Junior Lien Obligations Secured Parties;

provided, that notwithstanding the foregoing, all Series of First Lien
Obligations and all Series of Junior Lien Obligations shall collectively
constitute a single Class vis-à-vis the ABL Obligations, and all First Lien
Secured Parties and all Junior Lien Obligations Secured Parties shall constitute
a single Class vis-à-vis the ABL Obligations Secured Parties, in each case, for
purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, unless otherwise provided
herein.

1.2        Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such person unless express reference is
made to such subsidiaries, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Exhibits shall be construed to refer to Sections and Exhibits of
this Agreement, (e) unless otherwise expressly qualified herein, the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) the term “or”
is not exclusive.

SECTION 2.        Priorities and Agreements with Respect to Collateral.

2.1        Priority of Claims.

(a)        Anything contained herein or in any of the ABL Obligations Documents
or Non-ABL Obligations Documents to the contrary notwithstanding, if an Event of
Default has occurred and is continuing, and any Representative is taking action
to enforce rights in respect of any Common Collateral (whether in an Insolvency
or Liquidation Proceeding or otherwise), or any distribution is made in respect
of any Common Collateral in any Insolvency or Liquidation Proceeding with
respect to any Pledgor, including any Disposition by the Company or any Pledgor
pursuant to Section 2.6, the proceeds (subject, in the case of any such
distribution, to Section 2.6 hereof) shall be applied as follows:

(i)      In the case of the Non-ABL Priority Collateral,

FIRST, with respect to the Non-ABL Obligations, until the Discharge of Non-ABL
Obligations has occurred, to the First Lien/Junior Lien Intercreditor
Representative for distribution in accordance with the First Lien/Junior Lien
Intercreditor Agreement or any other applicable Non-ABL Obligations Documents
until Discharge of Non-ABL Obligations;

 

19



--------------------------------------------------------------------------------

THEREAFTER, to the payment in full in cash or other applicable consideration of
the ABL Facility Obligations in accordance with the ABL Credit Agreement, or, if
any ABL Pari Lien Obligations shall be then outstanding, to the Applicable ABL
Obligations Representative for distribution in accordance with any ABL Pari
Passu Intercreditor Agreement then in effect or any other applicable ABL
Obligations Documents until Discharge of ABL Obligations; and

THEREAFTER, the balance, if any, to the Pledgors or as a court of competent
jurisdiction may otherwise direct to be applied.

(ii) In the case of the ABL Priority Collateral,

FIRST, to the payment in full in cash or other applicable consideration of the
ABL Facility Obligations in accordance with the ABL Credit Agreement, or, if any
ABL Pari Lien Obligations shall be then outstanding, to the Applicable ABL
Obligations Representative for distribution in accordance with any ABL Pari
Passu Intercreditor Agreement then in effect or any other applicable ABL
Obligations Documents until Discharge of ABL Obligations;

THEREAFTER, with respect to the Non-ABL Obligations, until the Discharge of
Non-ABL Obligations has occurred, to the First Lien/Junior Lien Intercreditor
Representative for distribution in accordance with the First Lien/Junior Lien
Intercreditor Agreement or any other applicable Non-ABL Obligations Documents
until Discharge of Non-ABL Obligations; and THEREAFTER, the balance, if any, to
the Pledgors or as a court of competent jurisdiction may otherwise direct to be
applied.

(b)        It is acknowledged and agreed that (i) the aggregate amount of any
Senior Secured Obligations may be Refinanced as contemplated by Section 2.13
from time to time, all without affecting the priorities set forth in this
Section 2.1 or the provisions of this Agreement defining the relative rights of
the ABL Obligations Secured Parties vis-a-vis the Non-ABL Obligations Secured
Parties, and (ii) a portion of the Senior Secured Obligations consists or may
consist of Indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed. The priorities provided for herein shall not be
altered or otherwise affected by any Refinancing of either the Junior Secured
Obligations (or any part thereof) or the Senior Secured Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any Senior
Secured Obligations or any Junior Secured Obligations or by any action that any
Representative or Secured Party may take or fail to take in respect of any
Collateral.

(c)        Notwithstanding (u) the date, time, method, manner or order of filing
or recordation of any document or instrument or grant, attachment or perfection
(including any defect or deficiency or alleged defect or deficiency in any of
the foregoing) of any Liens granted on the Common Collateral to secure any ABL
Obligations or any Non-ABL Obligations, as the case may be, (v) any provision of
the UCC, any Bankruptcy Law or any other applicable law, (w) any provision of
any ABL Obligations Documents or any Non-ABL Obligations Documents, (x) whether
any Secured Party, either directly or through agents, holds possession of, or
has control over, all or any part of the Common Collateral, (y) the fact that
any Liens granted to secure any ABL Obligations or any Non-ABL Obligations may
be subordinated, voided, avoided, invalidated or lapsed or (z) any other
circumstance of any kind or nature whatsoever:

 

20



--------------------------------------------------------------------------------

(i)      the Liens on the Non-ABL Priority Collateral securing the Non-ABL
Obligations will rank senior to any Liens on the Non-ABL Priority Collateral
securing the ABL Obligations; and

(ii)      the Liens on the ABL Priority Collateral securing the ABL Obligations
will rank senior to any Liens on the ABL Priority Collateral securing the
Non-ABL Obligations.

2.2        Actions with Respect to Collateral; Prohibition on Contesting Liens.

(a)        Each of the Applicable ABL Obligations Representative and the First
Lien/Junior Lien Intercreditor Representative, other Representatives and the
Secured Parties, acknowledges and agrees that, until the Discharge of Senior
Secured Obligations of a particular Class has occurred, (i) only the Applicable
Senior Representative shall act or refrain from acting with respect to the
Senior Secured Obligations Collateral of such Class, (ii) no Representative
shall follow any instructions with respect to such Senior Secured Obligations
Collateral from the Applicable Junior Representative, any Junior Agent or any
other Junior Secured Obligations Secured Party, (iii) the Applicable Junior
Representative, the Junior Agents and the other Junior Secured Obligations
Secured Parties shall not, and shall not instruct any Representative to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its interest in
or realize upon, or take any other action available to it in respect of, any
Senior Secured Obligations Collateral, whether under any ABL Obligations
Document, any Non-ABL Obligations Document, applicable law or otherwise, it
being agreed that (A) only the Applicable Senior Representative, acting in
accordance with the ABL Facility Collateral Documents, the First Lien Facility
Collateral Documents or the Junior Lien Obligation Documents, as applicable,
shall be entitled to take any such actions or exercise any such remedies, or to
cause any Representative to do so and (B) notwithstanding the foregoing, the
Applicable Junior Representative, the Junior Agents and the other Junior Secured
Obligations Secured Parties may take (at the direction of the requisite holders
of the Junior Secured Obligations or as otherwise provided in the applicable
Junior Lien Obligations Documents) any Permitted Remedies, and (iv) each of the
Applicable Junior Representative, the Junior Agents and the other Junior Secured
Obligations Secured Parties, hereby waives any right of subrogation it or any of
them may acquire as a result of any payment hereunder until the Discharge of the
Senior Secured Obligations has occurred. The Applicable Senior Representative
and each Senior Agent may deal with the Senior Secured Obligations Collateral as
if they had a senior Lien on such Collateral; provided, that (A) with respect to
the Applicable ABL Obligations Representative, the ABL Facility Collateral Agent
and any ABL Pari Lien Obligations Agent, the provisions of any ABL Pari Passu
Intercreditor Agreement, to the extent not in contravention of this Agreement,
shall also be complied with and (B) with respect to the First Lien/Junior Lien
Intercreditor Representative, the First Lien Facility Agent or any Other First
Lien Obligations Agent, the provisions of First Lien/Junior Lien Intercreditor
Agreement, in each case to the extent not in contravention of this Agreement,
shall also be complied with. Furthermore, the Applicable Junior Representative,
for itself and on behalf of the Junior Secured Obligations Secured Parties,
acknowledges and agrees that it and they will not contest, protest or object to
any foreclosure proceeding or action brought by the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party, or any other exercise by the Applicable Senior Representative, any Senior
Agent or any other Senior Secured Obligations Secured Party of any rights and
remedies relating to the Senior Secured Obligations Collateral.

 

21



--------------------------------------------------------------------------------

(b)        (i)      The First Lien/Junior Lien Intercreditor Representative, for
itself and on behalf of the Non-ABL Obligations Secured Parties, and any other
Representative for itself and on behalf of any other Non-ABL Obligations Secured
Party, agrees that it will not (and hereby waives any right to) contest or
support any other person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the extent, perfection, priority,
validity or enforceability of a Lien held, or the allowability of claims
asserted, by or on behalf of any ABL Obligations Secured Party on all or any
part of the Collateral, or the provisions of this Agreement.

(ii)    The Applicable ABL Obligations Representative, for itself and on behalf
of the ABL Obligations Secured Parties, and any other Representative for itself
and on behalf of any other ABL Obligations Secured Party, agrees that it will
not (and hereby waives any right to) contest or support any other person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the extent, perfection, priority, validity or enforceability of a
Lien held, or the allowability of claims asserted, by or on behalf of any First
Lien Obligations Secured Party or any Junior Lien Obligations Secured Party on
all or any part of the Collateral, or the provisions of this Agreement;

provided, that nothing in this Agreement shall be construed to prevent or impair
the rights of any ABL Obligations Secured Party, any First Lien Obligations
Secured Party or any Junior Lien Obligations Secured Party to enforce this
Agreement.

(c)        The parties hereto agree to execute, acknowledge and deliver a
memorandum of intercreditor agreement, together with such other documents in
furtherance hereof or thereof, in each case, in proper form for recording in
connection with any mortgages and in form and substance reasonably satisfactory
to each of the Representatives, in those jurisdictions where such recording is
reasonably recommended or requested by local real estate counsel and/or the
title insurance company, or as otherwise deemed reasonably necessary or proper
by the parties hereto.

(d)        Each Representative agrees that prior to an Enforcement Notice or
commencement of an Insolvency or Liquidation Proceeding with respect to any
Pledgor, any proceeds of Collateral, whether or not deposited in an account
subject to an account control agreement, shall not (as between the ABL Facility
Obligations Secured Parties on the one hand, and the First Lien Obligations
Secured Parties and the Junior Lien Obligations Secured Parties, on the other
hand) be treated as proceeds of Collateral for purposes of determining the
relative priorities in the Collateral. The parties further agree that
notwithstanding anything in this Agreement to the contrary, prior to an issuance
of an Enforcement Notice from the First Lien/Junior Lien Intercreditor Agent to
the ABL Facility Collateral Agent or commencement of an Insolvency or
Liquidation Proceeding with respect to any Pledgor, all funds deposited in a
deposit account or securities account that constitutes ABL Priority Collateral
subject to an account control agreement and then applied to the ABL Obligations
shall be treated as ABL Priority Collateral; provided that any such identifiable
proceeds of Non-ABL Priority Collateral received after an issuance of an
Enforcement Notice from the First Lien/Junior Lien Intercreditor Agent to the
ABL Facility Collateral Agent or commencement of an Insolvency or Liquidation
Proceeding shall be treated as Non-ABL Priority Collateral.

2.3        Confirmation of Lien Priorities in Junior Secured Obligations
Collateral Documents.

Each of the Applicable Junior Representative and the Junior Agents agrees that
each applicable Junior Secured Obligations Collateral Document shall, unless
otherwise agreed to by the Applicable Senior Representative, include the
following language (or language to similar effect approved by the relevant
Applicable Senior Representative):

 

22



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to [applicable Junior Agent] for the benefit of the
[applicable Junior Secured Obligations Secured Parties] pursuant to this
Agreement and (ii) the exercise of any right or remedy by [applicable Junior
Agent] hereunder or the application of proceeds (including insurance proceeds
and condemnation proceeds) of any Common Collateral, are subject to the
provisions of that certain ABL Intercreditor Agreement dated as of June 25, 2018
(as amended, supplemented, restated, replaced, extended or otherwise modified
from time to time, the “ABL Intercreditor Agreement”), between JPMorgan Chase
Bank, N.A., as the ABL Facility Collateral Agent and the Applicable ABL
Obligations Representative, Deutsche Bank AG New York Branch, as the First Lien
Facility Agent, the Applicable First Lien Agent, and the First Lien/Junior Lien
Intercreditor Representative and U.S. Bank National Association, as the Junior
Lien Notes Collateral Agent and the Applicable Junior Lien Agent; and
acknowledged and consented to by Aleris International, Inc. and certain of its
subsidiaries. In the event of any conflict between the terms of the ABL
Intercreditor Agreement and the terms of this Agreement, the terms of the ABL
Intercreditor Agreement shall govern.”

2.4        No Duties of Senior Agents; Provision of Notice.

(a)        Each of the Applicable Junior Representative, the Junior Agents and
other Junior Secured Obligations Secured Parties acknowledges and agrees that:

(i)    the Applicable Senior Representative, the Senior Agents and the other
Senior Secured Obligations Secured Party shall not have any duties or other
obligations to the Applicable Junior Representative, the Junior Agents or the
other Junior Secured Obligations Secured Parties with respect to any Senior
Secured Obligations Collateral, other than to transfer to the Applicable Junior
Representative any proceeds of any such Collateral that constitutes Common
Collateral remaining in its possession following any Disposition of such
Collateral (in each case, unless the Junior Secured Obligations have been
Discharged prior to or concurrently with such Disposition, payment or
satisfaction) and the Discharge of the Senior Secured Obligations secured
thereby, or if any Senior Agent shall be in possession of all or any part of
such Collateral after such payment and satisfaction in full and termination,
such Collateral or any part thereof remaining, in each case without any
representation or warranty on the part of such Senior Agent or any other Senior
Secured Obligations Secured Party;

(ii)    in furtherance of the foregoing, until the Discharge of the Senior
Secured Obligations shall have occurred, the Applicable Senior Representative
shall be entitled, for the benefit of the Senior Secured Obligations Secured
Parties, to Dispose of or deal with such Collateral as provided herein and in
the applicable Senior Secured Obligation Documents, without regard to any claim
in respect of the Junior Secured Obligations held by any Junior Secured
Obligations Secured Party or any rights to which the Junior Secured Obligations
Secured Parties would otherwise be entitled as a result of such claim in respect
of the Junior Secured Obligations; and

 

23



--------------------------------------------------------------------------------

(iii)    without limiting the foregoing, none of the Applicable Senior
Representative, the Senior Agents or any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to Dispose of or otherwise
liquidate all or any portion of such Collateral (or any other collateral
securing the Senior Secured Obligations), in any manner that would maximize the
return to the Junior Secured Obligations Secured Parties, notwithstanding that
the order and timing of any such realization, Disposition or liquidation may
affect the amount of proceeds actually received by the Junior Secured
Obligations Secured Parties from such realization, Disposition or liquidation.

Each of the Applicable Junior Representative, the Junior Agents and other Junior
Secured Obligations Secured Parties waives any claim it or any other Junior
Secured Obligations Secured Party may now or hereafter have against the
Applicable Senior Representative, any Senior Agent or any other Senior Secured
Obligations Secured Parties (or their Representatives) arising out of (x) any
actions which the Applicable Senior Representative, such Senior Agent or any
such other Senior Secured Obligations Secured Parties (or their Representatives)
takes or omits to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, Disposition, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the Senior Secured Obligations from any
account debtor, guarantor or any other party) in accordance with the relevant
Senior Secured Obligations Documents or any other agreement related thereto or
to the collection of the Senior Secured Obligations or the valuation, use,
protection or release of any security for the Senior Secured Obligations,
(y) any election by the Applicable Senior Representative, any Senior Agent or
any other Senior Secured Obligations Secured Parties (or their Representative),
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (z) subject to Section 2.7 (Certain
Agreements With Respect to Bankruptcy or Insolvency Proceedings), any borrowing
by, or grant of a security interest or administrative expense priority under
Section 364 of the Bankruptcy Code by, the Company or any of its subsidiaries,
as debtor-in-possession.

(b)        The ABL Facility Collateral Agent shall, after it no longer is the
Applicable ABL Obligations Representative, use commercially reasonable efforts
to notify the Company, any ABL Pari Lien Obligations Agent, the First
Lien/Junior Lien Intercreditor Representative, each other First Lien Obligations
Representative, the Applicable Junior Lien Agent and each other Junior Lien
Obligations Representative of the same, to the extent notice of such
Representative has been provided to the Applicable ABL Obligations
Representative.

(c)        The First Lien Facility Agent shall, after it no longer is the First
Lien/Junior Lien Representative, notify the Company, the Applicable ABL
Obligations Representative, use commercially reasonable efforts to notify any
ABL Pari Lien Obligations Agent, each other First Lien Obligations
Representative, the Applicable Junior Lien Agent and each other Junior Lien
Obligations Representative of the same, to the extent notice of such
Representative has been provided to the First Lien/Junior Lien Intercreditor
Representative.

 

24



--------------------------------------------------------------------------------

2.5        No Interference; Payment Over; Avoidance Issues.

(a)        Each of the Applicable Junior Representative, the Junior Agents and
any other Junior Secured Obligations Secured Parties agrees that:

(i)    it will not take or cause to be taken any action, the purpose or effect
of which is, or could be, to make any Junior Secured Obligations pari passu
with, or to give such Junior Secured Obligations Secured Party any preference or
priority relative to, any Senior Secured Obligations with respect to the Senior
Secured Obligations Collateral or any part thereof;

(ii)    it will not challenge or question in any proceeding (x) the validity or
enforceability of any ABL Facility Collateral Documents, any ABL Pari Lien
Obligations Collateral Documents, any First Lien Obligations Collateral
Documents or any Junior Lien Obligations Collateral Documents, (y) the extent,
validity, attachment, perfection or priority of any Lien under the ABL Facility
Collateral Documents, any ABL Pari Obligations Collateral Documents, any First
Lien Obligations Collateral Documents or any Junior Lien Obligations Collateral
Documents, or (z) the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement;

(iii)    it will not take or cause to be taken any action the purpose or intent
of which is, or could be, to interfere, hinder or delay, in any manner, whether
by judicial proceedings or otherwise, any sale, transfer or other disposition of
the Senior Secured Obligations Collateral by the Applicable Senior
Representative, any Senior Representative or any other Senior Secured
Obligations Secured Party;

(iv)    it shall not have any right to (A) direct the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party to exercise any right, remedy or power with respect to any Senior Secured
Obligations Collateral or (B) consent to the exercise by the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party of any right, remedy or power with respect to any Senior Secured
Obligations Collateral;

(v)    it will not institute any suit or assert in any suit, bankruptcy,
insolvency or other proceeding any claim against the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and none of the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party shall be liable for, any action taken or omitted to be taken by the
Applicable Senior Representative, any Senior Agent or any other Senior Secured
Obligations Secured Party with respect to any Senior Secured Obligations
Collateral;

(vi)    it will not seek, and hereby waives any right, to have any Senior
Secured Obligations Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral; and

(vii)    it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided, that nothing in this Agreement shall be construed to
prevent or impair the rights of any ABL Obligations Secured Party, any First
Lien Obligations Secured Party or any Junior Lien Obligations Secured Party to
enforce this Agreement in accordance with its terms.

(b)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties hereby agrees that if it
shall become aware that it has possession of any Senior Secured Obligations
Collateral or shall become aware that it has realized any proceeds or payment in
respect of any such Collateral, pursuant to any ABL Obligations Collateral
Document, any First Lien Obligations Collateral Document or any Junior Lien
Obligations Collateral

 

25



--------------------------------------------------------------------------------

Document, or by the exercise of any rights available to it or any of them under
applicable law or in any Insolvency or Liquidating Proceeding or through any
other exercise of remedies, at any time prior to the Discharge of the Senior
Secured Obligations, then it shall hold such Collateral, proceeds or payment in
trust for the Senior Secured Obligations Secured Parties and transfer such
Collateral, proceeds or payment, as the case may be, to the Applicable Senior
Representative reasonably promptly after obtaining actual knowledge (or notice
from the Applicable Senior Representative) that it is in possession of such
Collateral, proceeds or payment. Each of the Applicable Junior Agent, Junior
Representatives and other Junior Secured Obligations Secured Parties agrees
that, if at any time it receives notice or obtains actual knowledge that all or
part of any payment with respect to any Senior Secured Obligations previously
made shall be rescinded for any reason whatsoever, it shall promptly pay over to
the Applicable Senior Representative any payment received by it and then in its
possession or under its control in respect of any Senior Secured Obligations
Collateral and shall promptly turn over any Senior Secured Obligations
Collateral then held by it over to the Applicable Senior Representative, and the
provisions set forth in this Agreement shall be reinstated as if such payment
had not been made, until the Discharge of the Senior Secured Obligations has
occurred.

(c)        If any Senior Secured Obligations Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Pledgor (or any trustee, receiver or
similar person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto, the relevant Senior
Secured Obligations shall be deemed to be reinstated to the extent of such
Recovery and to be outstanding as if such payment had not occurred and such
Senior Secured Obligations Secured Parties shall be entitled to a Discharge of
such Senior Secured Obligations with respect to all such Recovery and shall have
all rights hereunder until such time. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

2.6        Automatic Release of Junior Liens.

(a)        The First Lien/Junior Lien Intercreditor Representative, for itself
and on behalf of the Non-ABL Obligations Secured Parties, agrees that in the
event of a Disposition of any ABL Priority Collateral in connection with the
foreclosure upon or other exercise of rights and remedies (including the sale,
transfer or other disposition by the Company or any Pledgor after an event of
default under the ABL Facility with the consent of the ABL Facility Collateral
Agent) with respect to such ABL Priority Collateral that results in the release
of the Liens held by the Applicable ABL Obligations Representative and/or any
other ABL Obligations Secured Party on such ABL Priority Collateral (regardless
of whether or not an event of default has occurred and is continuing under any
Non-ABL Obligations Document at the time of such Disposition), the Liens on such
ABL Priority Collateral held by the applicable First Lien Obligations
Representatives, the applicable Junior Lien Obligations Representatives or any
other Non-ABL Obligations Secured Party shall be automatically released;
provided, that notwithstanding the foregoing, (A) until the Discharge of the
First Lien Obligations has occurred, the First Lien Obligations Secured Parties
shall be entitled to a Lien on and any proceeds of a Disposition under this
clause (a) that remain after Discharge of the ABL Obligations, (B) until the
Discharge of the Junior Lien Obligations has occurred, the Junior Lien
Obligations Secured Parties shall be entitled to a Lien on and any proceeds of a
Disposition under this clause (a) that remain after Discharge of the ABL
Obligations and after Discharge of the First Lien Obligation and (C) the Liens
on such remaining proceeds securing the Non-ABL Obligations shall not be
automatically released pursuant to this Section 2.6(a).

 

26



--------------------------------------------------------------------------------

(b)        The Applicable ABL Obligations Representative, for itself and on
behalf of the ABL Obligations Secured Parties, agrees that in the event of a
Disposition of any Non-ABL Priority Collateral in connection with the
foreclosure upon or other exercise of rights and remedies (including the sale,
transfer or other disposition by the Company or any guarantor after an Event of
Default under any Non-ABL Obligations Document with the consent of the First
Lien/Junior Lien Intercreditor Representative) with respect to such Non-ABL
Priority Collateral that results in the release of the Liens on such Non-ABL
Priority Collateral held by the Applicable First Lien Agent and/or any other
First Lien Obligations Secured Party (regardless of whether or not an Event of
Default has occurred and is continuing under any ABL Obligations Documents at
the time of such Disposition), the Lien held by the Applicable ABL Obligations
Representative and/or any other ABL Obligations Secured Party on such Non-ABL
Priority Collateral shall be automatically released; provided, that
notwithstanding the foregoing, until the Discharge of the ABL Obligations has
occurred, (A) the ABL Obligations Secured Parties shall be entitled to a Lien on
and any proceeds of a Disposition under this clause (b) that remain after
Discharge of the Non-ABL Obligations has occurred, and the (B) Liens on such
remaining proceeds securing the ABL Obligations shall not be automatically
released pursuant to this Section 2.6(b).

(c)        The First Lien/Junior Lien Intercreditor Representative, for itself
and on behalf of the Non-ABL Obligations Secured Parties, agrees that in the
event of a Disposition of any ABL Priority Collateral by any Pledgor (other than
to another Pledgor) not prohibited by the Non-ABL Obligations Documents and the
ABL Obligation Documents that results in the release of the Liens on such ABL
Priority Collateral held by the Applicable ABL Obligations Representative and/or
any other ABL Obligations Secured Party on such ABL Priority Collateral (except
in connection with the Discharge of ABL Obligations, regardless of whether or
not an event of default has occurred and is continuing under any Non-ABL
Obligations Document at the time of such Disposition), the Liens on held by the
applicable First Lien Obligations Representatives, the applicable Junior Lien
Obligations Representatives or any other Non-ABL Obligations Secured Party on
such ABL Priority Collateral shall be automatically released. The Applicable ABL
Obligations Representative, for itself and on behalf of the ABL Obligations
Secured Parties, agrees that in the event of a Disposition of any Non-ABL
Priority Collateral by any Pledgor (other than to another Pledgor) not
prohibited by the Non-ABL Obligations Documents and the ABL Obligation Documents
that results in the release of the Liens on such Non-ABL Priority Collateral
held by the Applicable First Lien Agent and/or any other First Lien Obligations
Secured Party (except in connection with the Discharge of Non-ABL Obligations,
regardless of whether or not an Event of Default has occurred and is continuing
under any ABL Obligations Documents at the time of such Disposition), the Lien
held by the Applicable ABL Obligations Representative and/or any other ABL
Obligations Secured Party on such Non-ABL Priority Collateral shall be
automatically released

(d)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties agrees to execute and
deliver (at the sole cost and expense of the Pledgors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable Senior
Representative or any Senior Agent acting on behalf of the relevant Senior
Secured Obligations Secured Parties to evidence and confirm any release of
Junior Collateral provided for in this Section 2.6.

(e)        Notwithstanding anything to the contrary contained above or in the
definition of “ABL Priority Collateral” or “Non-ABL Priority Collateral,” in the
event that proceeds of Common Collateral are received from (or are otherwise
attributable to the value of) any collection, sale (including any Disposition in
an Insolvency or Liquidation Proceeding), foreclosure or other realization upon
or any other exercise of remedies that involves a combination of ABL Priority
Collateral and Non-ABL Priority Collateral, the Representatives shall use
commercially reasonable efforts in good faith to allocate such proceeds to the
ABL Priority Collateral and the Non-ABL Priority Collateral, as applicable.

 

27



--------------------------------------------------------------------------------

2.7        Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a)        This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against the Company or any of its subsidiaries. Without limiting the
generality of the foregoing, the provisions of this Agreement are intended to be
and shall be enforceable as a “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

(b)        If the Company or any of its subsidiaries shall become subject to an
Insolvency or Liquidation Proceeding:

(i)    if the Applicable ABL Obligations Representative desires to permit the
use of cash collateral or to permit the Company and/or any of its subsidiaries
to obtain financing under Section 363 or Section 364 of the Bankruptcy Code or
under any other similar law either secured by a Lien on, or constituting the
proceeds of, the ABL Priority Collateral (“ABL DIP Financing”), then the First
Lien/Junior Lien Intercreditor Representative, for itself and on behalf of the
First Lien Obligations Secured Parties and Junior Lien Obligations Secured
Parties, hereby agrees: (A) not to object to such use of cash collateral or ABL
DIP Financing or to request adequate protection (except as otherwise expressly
permitted by the terms of this Agreement) or any other relief in connection
therewith so long as the First Lien Obligations Secured Parties and Junior Lien
Obligations Secured Parties retain the benefit of their Liens on the ABL
Priority Collateral, including proceeds thereof arising after the commencement
of such Insolvency or Liquidation Proceeding (to the extent provided for under
applicable law), with the same priority vis-à-vis the ABL Obligations Secured
Parties (other than with respect to any ABL DIP Financing Liens thereon granted
thereto) as existed prior to the commencement of such Insolvency or Liquidation
Proceeding and (B) to the extent the Liens on the ABL Priority Collateral
securing the ABL Obligations are subordinated to, or pari passu with, the Liens
thereon securing such ABL DIP Financing, to subordinate its Liens on the ABL
Priority Collateral to the Liens thereon granted to the lenders providing such
ABL DIP Financing (and all obligations relating thereto, including any
“carve-out” from the ABL Priority Collateral granting administrative priority
status or Lien priority to secure the payment of fees and expenses of the United
States Trustee or professionals retained by any debtor or creditors’ committee
agreed to by the Applicable ABL Obligations Representative or the other ABL
Obligations Secured Parties) and to any adequate protection Liens granted to the
Applicable ABL Obligations Representative or any other ABL Obligations Secured
Party on the ABL Priority Collateral on the same basis as the Liens on such ABL
Priority Collateral securing the ABL Obligations are subordinated to the Liens
thereon securing such ABL DIP Financing or to confirm the priorities with
respect to such ABL Priority Collateral as set forth herein, as applicable; and

(ii)    if the First Lien/Junior Lien Intercreditor Representative desires to
permit the Company and/or any of its subsidiaries to obtain any financing under
Section 363 or Section 364 of the Bankruptcy Code or under any other similar law
secured by a Lien on, or constituting the proceeds of, Non-ABL Priority
Collateral (“Term DIP Financing”), then the Applicable ABL Obligations
Representative, for itself and on behalf of the ABL Obligations Secured Parties,
hereby agrees: (A) not to object to such Term DIP Financing or to request
adequate protection (except as otherwise expressly permitted by the terms of
this Agreement) or any other relief in connection therewith so long as the ABL
Obligations Secured Parties retain the benefit of their Liens on the Non-ABL
Priority Collateral, including proceeds thereof arising after the commencement
of such Insolvency or Liquidation Proceeding (to the extent provided for under

 

28



--------------------------------------------------------------------------------

applicable law), with the same priority vis-à-vis the First Lien Obligations
Secured Parties and the Junior Lien Obligations Secured Parties (other than with
respect to any Term DIP Financing Liens thereon granted thereto) as existed
prior to the commencement of such Insolvency or Liquidation Proceeding and
(B) to the extent the Liens on Non-ABL Priority Collateral securing the First
Lien Obligations and/or the Junior Lien Obligations are subordinated to, or pari
passu with, the Liens thereon securing such Term DIP Financing, to subordinate
its Liens on the Non-ABL Priority Collateral to the Liens thereon granted to the
lenders providing such Term DIP Financing (and all obligations relating thereto,
including any “carve-out” from the Non-ABL Priority Collateral granting
administrative priority status or Lien priority to secure the payment of fees
and expenses of the United States Trustee or professionals retained by any
debtor or creditors’ committee agreed to by the First Lien/Junior Lien
Intercreditor Representative or the other First Lien Obligations Secured Parties
and Junior Lien Obligations Secured Parties), to any adequate protection Liens
granted to the Applicable First Lien Agent or any other First Lien Obligations
Secured Party and to any adequate protection Liens granted to the Applicable
Junior Lien Agent or any other Junior Lien Obligations Secured Party on the
Non-ABL Priority Collateral, on the same basis as the Liens on such Non-ABL
Priority Collateral securing the First Lien Obligations and the Liens on such
Non-ABL Priority Collateral securing the Junior Lien Obligations, respectively,
are subordinated to the Liens thereon securing such Term DIP Financing in each
case, or to confirm the priorities with respect to such Non-ABL Priority
Collateral as set forth herein, as applicable.

(iii)    No First Lien Obligations Secured Parties or Junior Lien Obligations
Secured Parties may provide or offer to provide, directly or indirectly, any
Term DIP Financing secured by Liens on ABL Priority Collateral having a priority
senior to or pari passu with the Liens on the ABL Priority Collateral securing
the ABL Obligations or any ABL DIP Financing. No ABL Facility Obligations
Secured Parties may provide or offer to provide, directly or indirectly, any ABL
DIP Financing secured by Liens on Non-ABL Priority Collateral having a priority
senior to or pari passu with the Liens on the Non-ABL Priority Collateral
securing the First Lien Obligations or any Junior Lien Obligations or any Term
DIP Financing.

(c)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties agrees that it will not
object to and will not otherwise contest, and will be deemed to consent to:
(i) any motion for relief from the automatic stay or from any injunction against
foreclosure or enforcement in respect of the Senior Secured Obligations made by
the Applicable Senior Representative, any Senior Agent or any other Senior
Secured Obligations Secured Party; (ii) any lawful exercise by any holder of
claims in respect of any Senior Secured Obligations of the right to credit bid
such claims under Section 363(k) of the Bankruptcy Code or any other applicable
provision of the Bankruptcy Code or in any sale in foreclosure of Collateral
that is Senior Secured Obligations Collateral with respect to such claims;
(iii) any other request for judicial relief made in any court by the Applicable
Senior Representative, any Senior Agent or any other Senior Secured Obligations
Secured Party relating to the lawful enforcement of any Lien on the Senior
Secured Obligations Collateral; (iv) any Disposition of any Senior Secured
Obligations Collateral (or any portion thereof) under Section 363 of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or any
other Bankruptcy Law if the Senior Secured Obligations Secured Parties of any
Series (or the relevant Senior Agent acting on their behalf) shall have
consented to such Disposition of such Senior Secured Obligations Collateral and
the applicable order approving such Disposition provides that, to the extent the
Disposition is to be free and clear of Liens, the Liens securing the Senior
Secured Obligations and the Junior Secured Obligations will attach to the
proceeds of the Disposition on the same basis of priority as the Liens securing
such Obligations on the assets being Disposed of, in accordance with this
Agreement. Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties agrees that it will not
object to (and will not otherwise contest) (or support any other Person in
objecting to or

 

29



--------------------------------------------------------------------------------

contesting) any lawful exercise by the ABL Facility Collateral Agent or any
other ABL Facility Obligations Secured Parties of the right to credit bid ABL
Obligations in respect of ABL Priority Collateral under Section 363(k) of the
Bankruptcy Code (or any similar provision under any applicable Bankruptcy Law)
or at any sale or foreclosure of ABL Priority Collateral. The ABL Facility
Collateral Agent and the holders of ABL Obligations will not object to (and will
not otherwise contest) (or support any other Person in objecting to or
contesting) any lawful exercise by the First Lien/Junior Lien Intercreditor
Collateral Agent or any other First Lien Obligations Secured Parties or Junior
Lien Obligations Secured Parties of the right to credit bid First Lien
Obligations or Junior Lien Obligations (as applicable) in respect of Non-ABL
Priority Collateral under Section 363(k) of the Bankruptcy Code (or any similar
provision under any applicable Bankruptcy Law) or at any sale or foreclosure of
Non-ABL Priority Collateral.

(d)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties agree that it will not seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding with respect to Senior Secured Obligations Collateral
without the prior consent of the Applicable Senior Representative.

(e)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties hereby agrees that it will
not object to and will not otherwise contest (or support any other person
contesting):

(i)    any request by the Applicable Senior Representative or any Senior Secured
Obligations Secured Party (or any Senior Agent acting on its behalf) for
adequate protection (other than from cash payable from the Senior Secured
Obligations Collateral of the Applicable Junior Representative) in any form with
respect to the applicable Senior Secured Obligations Collateral, or

(ii)    any objection by the Applicable Senior Representative or any Senior
Secured Obligations Secured Party (or any Senior Agent acting on its behalf) to
any motion, relief, action or proceeding based on the Applicable Senior
Representative or any Senior Secured Obligations Secured Party (or any Senior
Agent acting on its behalf) claiming a lack of adequate protection with respect
to the applicable Senior Secured Obligations Collateral.

Notwithstanding the foregoing, in any Insolvency or Liquidation Proceeding:

(I)(x) if the Senior Secured Obligations Secured Parties (or any subset thereof)
are granted adequate protection with respect to the applicable Senior Secured
Obligations Collateral in the form of a Lien on additional or replacement
collateral, then the Applicable Junior Representative may seek or request
adequate protection with respect to such applicable Senior Secured Obligations
Collateral in the form of a Lien on such additional or replacement collateral,
so long as, with respect to the Senior Secured Obligations Collateral, such Lien
is subordinated to the Liens thereon securing the Senior Secured Obligations and
to the Lien granted to the applicable Senior Secured Obligations Secured Parties
as adequate protection, on the same basis as the other Liens securing the Junior
Secured Obligations on the Senior Secured Obligations Collateral are
subordinated to the Liens on the Senior Secured Obligations Collateral securing
the Senior Secured Obligations under this Agreement and (y) each of the
Applicable Junior Representative, the Junior Agents and the other Junior Secured
Obligations Secured Parties hereby agrees that in the event the Applicable
Junior Representative is granted adequate protection with respect to the
applicable Senior Secured Obligations Collateral in the form of a Lien on
additional or replacement collateral, then the Senior Secured Obligations
Secured Parties (or the Applicable Senior Representative or the relevant Senior
Agents acting on their behalf)

 

30



--------------------------------------------------------------------------------

shall also be granted a Lien on such additional or replacement collateral as
security and adequate protection for the Senior Secured Obligations and that any
adequate protection Lien on such additional or replacement collateral that
constitutes Senior Secured Obligations Collateral securing or providing adequate
protection for the Junior Secured Obligations shall be subordinated to the Liens
on such collateral granted to the relevant Senior Secured Obligations Secured
Parties and any other Lien on the Senior Secured Obligations Collateral granted
to the Senior Secured Obligations Secured Parties as adequate protection on the
same basis as the Liens securing the Junior Secured Obligations are so
subordinated to the Liens securing the Senior Secured Obligations under this
Agreement; and

(II)(x) if the Senior Secured Obligations Secured Parties (or any subset
thereof) are granted adequate protection with respect to the applicable Senior
Secured Obligations Collateral in the form of a super priority administrative
claim, then the Applicable Junior Representative may seek or request adequate
protection with respect to such applicable Senior Secured Obligations Collateral
in the form of a super priority administrative claim, so long as such claim is
subordinated to the adequate protection super priority claim granted to the
applicable Senior Secured Obligations Secured Parties on the same basis as the
other claims with respect to the Junior Secured Obligations are subordinated to
the claims with respect to the Senior Secured Obligations under this Agreement
and (y) each of the Applicable Junior Representative, the Junior Agents and the
other Junior Secured Obligations Secured Parties hereby agrees that in the event
that the Applicable Junior Representative is granted adequate protection with
respect to the applicable Senior Secured Obligations Collateral in the form of a
superpriority administrative claim, then the Senior Secured Obligations Secured
Parties (or the Applicable Senior Representative or the relevant Senior Agents
acting on their behalf) shall also be granted a superpriority administrative
claim with respect to such applicable Senior Secured Obligations Collateral and
that any claim granted with respect to the Junior Secured Obligations shall be
subordinated to the superpriority administrative claim granted with respect to
the Senior Secured Obligations as adequate protection on the same basis as the
claims with respect to the Junior Secured Obligations are so subordinated to the
claims with respect to the Senior Secured Obligations under this Agreement. Any
superpriority administrative claim in respect of the Senior Secured Obligations
will have priority in right of payment over any superpriority administrative
claim in respect of the Junior Secured Obligations.

(f)        Each of the Applicable Junior Representative, the Junior Agents and
the other Junior Secured Obligations Secured Parties hereby agrees that (i) it
will not oppose or seek to challenge any claim by the Applicable Senior
Representative, any Senior Agent or any other Senior Secured Obligations Secured
Party for allowance of the Senior Secured Obligations consisting of
Post-Petition Charges; and (ii) until the Discharge of Senior Secured
Obligations has occurred, the Applicable Junior Representative, the Junior
Agents and the other Junior Secured Obligations Secured Parties will not assert
or enforce any claim under Section 506(c) of the Bankruptcy Code (or any other
applicable Bankruptcy Law) senior to or on a parity with the Liens on the Senior
Secured Obligations Collateral securing the Senior Secured Obligations for costs
or expenses of preserving or disposing of any Collateral (other than in respect
of any ABL DIP Financing or Term DIP Financing, as applicable).

(g)        The First Lien/Junior Lien Intercreditor Representative, for itself
and on behalf of the Non-ABL Obligations Secured Parties, and the Applicable ABL
Obligations Representative, for itself and on behalf of the ABL Obligations
Secured Parties, acknowledge and intend that: the grants of Liens pursuant to
the First Lien Obligations Collateral Documents and the Junior Lien Obligations
Collateral Documents, on the one hand, and the ABL Obligations Collateral
Documents, on the other hand, constitute separate and distinct grants of Liens,
and because of, among other things, their differing rights in the Collateral,
the ABL Obligations are fundamentally different from the First Lien Obligations
and the

 

31



--------------------------------------------------------------------------------

Junior Lien Obligations and must be separately classified in any Plan of
Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Obligations Secured Parties and the claims of the Non-ABL Obligations
Secured Parties in respect of any Collateral constitute claims in the same class
(rather than separate classes of secured claims), then the ABL Obligations
Secured Parties and the Non-ABL Obligations Secured Parties hereby acknowledge
and agree that all distributions from the Common Collateral shall be made as if
there were separate classes of ABL Obligations and Non-ABL Obligations against
the Pledgors (with the effect being that, to the extent that the aggregate value
of the ABL Priority Collateral or the Non-ABL Priority Collateral is sufficient
(for this purpose ignoring all claims held by the other Class of Secured Parties
for whom such Collateral is Junior Secured Obligations Collateral), the ABL
Obligations Secured Parties or the Non-ABL Obligations Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Claims that are available from the
applicable Senior Secured Obligations Collateral for each of the ABL Obligations
Secured Parties and the Non-ABL Obligations Secured Parties (regardless of
whether any such Post-Petition Claims may or may not be allowed or allowable in
whole or in part as against the Company or any of the other Pledgors in the
applicable Insolvency or Liquidation Proceeding(s) pursuant to Section 506(b) of
the Bankruptcy Code or otherwise), respectively, before any distribution is made
in respect of any claims in respect of the Junior Secured Obligations from, or
with respect to, such applicable Senior Secured Obligations Collateral, with the
holder of such claims hereby acknowledging and agreeing to turn over to the
respective other Secured Parties amounts otherwise received or receivable by
them from, or with respect to, such applicable Senior Secured Obligations
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing their aggregate recoveries.

(h)        If, in any Insolvency or Liquidation Proceeding, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor are distributed pursuant to a Plan of Reorganization or similar
dispositive restructuring plan, both on account of the ABL Obligations and on
account of the Non-ABL Obligations, then, to the extent the debt obligations
distributed on account of the ABL Obligations and on account of the Non-ABL
Obligations are secured by Liens upon the Common Collateral, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.

(i)        The First Lien/ Junior Lien Intercreditor Representative, for itself
and on behalf of the Non-ABL Obligations Secured Parties, and the Applicable ABL
Obligations Representative, for itself and on behalf of the ABL Obligations
Secured Parties, acknowledge and agree that without the First Lien/ Junior Lien
Intercreditor Representative’s or Applicable ABL Obligations Representative’s
(as the case may be) express written consent, no holder of ABL Obligations nor
any holder of First Lien Obligations or Junior Lien Obligations shall propose,
vote for, or otherwise support directly or indirectly any Plan of Reorganization
proposed in or in connection with any Insolvency or Liquidation Proceeding that
is inconsistent with the priorities or other provisions of this Agreement.

2.8        Reinstatement. If, at any time after the Discharge of ABL Obligations
or the Discharge of Non-ABL Obligations has occurred, the Company incurs or
designates any ABL Obligations or any Non-ABL Obligations, then, at the
Company’s election, such Discharge of ABL Obligations or such Discharge of
Non-ABL Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such incurrence or designation as a result of the occurrence of
such first Discharge), and the applicable agreement governing

 

32



--------------------------------------------------------------------------------

such ABL Obligations or such Non-ABL Obligations shall automatically be treated
as the ABL Credit Agreement or the ABL Pari Lien Obligations Credit Document, as
applicable, or the First Lien Obligations Credit Document, as the case may be,
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of the Common Collateral set forth herein. Upon
receipt of notice of such designation (including the identity of any new
Representative), the Applicable Junior Agents shall promptly (i) enter into such
documents and agreements, including amendments or supplements to this Agreement,
as the Company or such new Representative shall reasonably request in writing in
order to provide to such new Representative the rights contemplated hereby and
(ii) to the extent then held by the Applicable Junior Agents or any Junior
Secured Obligations Secured Parties, deliver to such new Representative any
Pledged Collateral that is Common Collateral, together with any necessary
endorsements (or otherwise allow such new Representative to obtain possession or
control of such Pledged Collateral), it being understood that all reasonable and
documented out-of-pocket expenses incurred by any Secured Parties (and their
respective representatives) in connection with the execution and delivery of
such documents and instruments shall be borne by the Pledgors.

2.9        Entry Upon Premises by the Applicable ABL Obligations Representative.

(a)        If the Applicable ABL Obligations Representative takes any
enforcement action with respect to the ABL Priority Collateral, the Non-ABL
Obligations Secured Parties (i) shall cooperate with the Applicable ABL
Obligations Representative (at the sole cost and expense of the Applicable ABL
Obligations Representative as ABL Facility Obligations and subject to the
condition that no Non-ABL Obligations Secured Party shall have any obligation or
duty to take any action or refrain from taking any action that could reasonably
be expected to result in the incurrence of any liability or damage to the
Non-ABL Obligations Secured Parties, to the extent such liability or damage is
not subject to reasonable indemnification or other customary insurance) in its
efforts to enforce its security interest in the ABL Priority Collateral and/or
to finish any work-in-process and assemble the ABL Priority Collateral,
(ii) shall not take or direct any Representative to take any action designed or
intended to hinder or restrict in any respect the Applicable ABL Obligations
Representative from enforcing its security interest in the ABL Priority
Collateral or from finishing any work-in-process or assembling the ABL Priority
Collateral, and (iii) shall permit and direct each First Lien Obligations
Representative and each Junior Lien Obligations Representative to permit the
Applicable ABL Obligations Representative (and its employees, agents, advisers
and representatives), at the sole cost and expense of the ABL Obligations
Secured Parties and upon reasonable advance notice, to enter upon and use the
Non-ABL Priority Collateral on which any of such ABL Priority Collateral is
located (including (x) equipment, processors, computers and other machinery
related to the storage or processing of records, documents or files and
(y) intellectual property), until the earlier of (a) 180 days after the taking
of such enforcement action and (b) the sale or other disposition of all of the
ABL Priority Collateral at such location (the “Use Period”), for purposes of (A)
assembling and storing the ABL Priority Collateral and completing the processing
of and turning into finished goods of any ABL Priority Collateral consisting of
work-in-process, (B) Disposing of any or all of the ABL Priority Collateral
located on premises (at any time during such access period) constituting Non-ABL
Priority Collateral, whether in bulk, in lots or to customers in the ordinary
course of business or otherwise, (C) removing any or all of the ABL Priority
Collateral located on premises (at any time during such access period)
constituting Non-ABL Priority Collateral, or (D) taking reasonable actions to
protect, secure, and otherwise enforce the rights of the Applicable ABL
Obligations Representative and the other ABL Obligations Secured Parties in and
to the ABL Priority Collateral; provided, however, that nothing contained in
this Agreement shall restrict the rights of the First Lien/Junior Lien
Intercreditor Representative or any other First Lien Obligations Representative
or, if applicable any applicable Junior Lien Obligations Representative from
Disposing of any Non-ABL Priority Collateral prior to the expiration of such Use
Period if the purchaser, assignee or transferee thereof agrees to be bound by
the

 

33



--------------------------------------------------------------------------------

provisions of this Section 2.9. If any stay or other order prohibiting the
exercise of remedies with respect to the ABL Priority Collateral has been
entered by a court of competent jurisdiction, such Use Period shall be tolled
during the pendency of any such stay or other order.

(b)        During the period of actual occupation, use or control by the ABL
Obligations Secured Parties or their agents or representatives (including the
Applicable ABL Obligations Representative to the extent acting on behalf of such
parties) of any Non-ABL Priority Collateral, the ABL Obligations Secured Parties
shall be obligated to repair at their expense any physical damage to such
Non-ABL Priority Collateral or other assets or property resulting from such
occupancy, use or control, and to leave such Non-ABL Priority Collateral or
other assets or property in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted
(provided, that the ABL Facility Obligations Secured Parties will not have any
obligation as a result of any diminution in the value of the Non-ABL Priority
Collateral resulting from the absence of such ABL Priority Collateral).
Notwithstanding the foregoing, in no event shall the ABL Obligations Secured
Parties have any liability to the Non-ABL Obligations Secured Parties pursuant
to this Section 2.9 as a result of any condition (including any environmental
condition, claim or liability) on or with respect to the Non-ABL Priority
Collateral existing prior to the date of the exercise by the ABL Obligations
Secured Parties (or their agents or representatives) of their rights under this
Section 2.9 and the ABL Obligations Secured Parties shall have no duty or
liability to maintain the Non-ABL Priority Collateral in a condition or manner
better than that in which it was maintained prior to the use thereof by the ABL
Obligations Secured Parties (or their agents or representatives), or for any
diminution in the value of the Non-ABL Priority Collateral that results solely
from ordinary wear and tear resulting from the use of the Non-ABL Priority
Collateral by the ABL Obligations Secured Parties (or their agents or
representatives) in the manner and for the time periods specified under this
Section 2.9. Without limiting the rights granted in this paragraph, the ABL
Obligations Secured Parties shall cooperate with the First Lien/Junior Lien
Intercreditor Representative (at the sole cost and expense of the First
Lien/Junior Lien Intercreditor Representative, and subject to the condition that
the ABL Obligations Secured Parties have no obligation or duty to take any
action or refrain from taking any action that could reasonably be expected to
result in the incurrence of any liability or damage to the ABL Obligations
Secured Parties) in connection with any efforts made by the First Lien/Junior
Lien Intercreditor Representative to cause the Non-ABL Priority Collateral to be
sold.

(c)        In addition, the First Lien Obligations Secured Parties, the Junior
Lien Obligations Secured Parties and their respective Representatives hereby
grant (to the extent they have authority to do so) the Applicable ABL
Obligations Representative and the other ABL Obligations Secured Parties a
non-exclusive worldwide license or right to use, to the maximum extent permitted
by applicable law and to the extent of their interest therein, exercisable
without payment of royalty or other compensation, any of the Non-ABL Priority
Collateral consisting of intellectual property in connection with the
liquidation, collection, Disposition or other realization upon the ABL Priority
Collateral pursuant to any enforcement action by the Applicable ABL Obligations
Representative and the other ABL Obligations Secured Parties; provided that such
license shall expire (as to any particular ABL Priority Collateral) on the
earlier of (i) 180 days after the date ABL Facility Collateral Agent first takes
any enforcement action with respect to such ABL Priority Collateral (such period
to be calculated by excluding any day on which enforcement actions are stayed as
a result of an Insolvency or Liquidation Proceeding) and (ii) the sale, lease,
transfer or other disposition of all of the ABL Priority Collateral; provided,
however, that such expiration shall be without prejudice to the sale or other
disposition of the ABL Priority Collateral in accordance with applicable law.

 

34



--------------------------------------------------------------------------------

2.10        Insurance. As between the Applicable ABL Obligations Representative,
on the one hand, and the First Lien/Junior Lien Intercreditor Representative,
any other First Lien Obligations Representative and any Junior Lien Obligations
Representative, on the other hand, until the Discharge of the Senior Secured
Obligations has occurred, only the Applicable Senior Representative will have
the right (subject to the rights of the Pledgors under the ABL Obligations
Documents and the Non-ABL Obligations Documents) to adjust or settle any
insurance policy or claim covering or constituting Senior Secured Obligations
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting Senior Secured Obligations.
To the extent that an insured loss covers or constitutes ABL Priority Collateral
and Non-ABL Priority Collateral, then the Applicable ABL Obligations
Representative and the First Lien/Junior Lien Intercreditor Representative will
work jointly and in good faith to collect, adjust or settle (subject to the
rights of the Pledgors under the First Lien Facility Documents, the ABL Facility
Documents, the Junior Lien Notes Documents and the applicable ABL Pari Passu
Obligations Documents, Other First Lien Obligations Documents or Other Junior
Lien Obligations Documents) under the relevant insurance policy.

2.11        Amendments to Security Documents.

(a)          So long as the Discharge of Senior Secured Obligations has not
occurred, without the prior written consent of the Applicable Senior
Representative, no Junior Secured Obligations Collateral Document may be
amended, supplemented or otherwise modified or entered into to the extent that
any provisions therein as so amended, supplemented or modified, or the terms of
any new Junior Secured Obligations Collateral Document, would be prohibited by
any of the terms of this Agreement.

(b)          In the event that any Applicable Senior Representative, any Senior
Agent or any Senior Secured Obligations Secured Party enters into any amendment,
waiver or consent in respect of or replaces any Senior Secured Obligations
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departures from any provisions of, any Senior Secured
Obligations Collateral Document or changing in any manner the rights of such
Applicable Senior Representative, Senior Agent or Senior Secured Obligations
Secured Parties, the Company or any other Pledgor thereunder, then such
amendment, waiver, consent or replacement shall apply automatically to any
comparable provision of each Comparable Junior Obligations Collateral Document
without the consent of the Applicable Junior Representative, any Junior Agent or
any other Junior Secured Obligations Secured Party and without any action by any
of the Applicable Junior Representative, Junior Agent or Junior Secured
Obligations Secured Party; provided, that (x) such amendment, waiver, consent or
replacement does not (i) materially adversely affect the rights of the
Applicable Junior Representative, any Junior Agent or any other Junior Secured
Obligations Secured Party in the Senior Secured Obligations Collateral and not
the Senior Secured Obligations Secured Parties that have a security interest in
the affected Collateral in a like or similar manner (without regard to the fact
that the Liens of such Senior Secured Obligations Collateral Document are senior
to the Liens of the Comparable Junior Obligations Collateral Document) (ii)
remove assets subject to the Lien of the Junior Secured Obligations Documents
except to the extent that a release of such Lien is otherwise permitted by this
Agreement and provided that there is a corresponding release of the Lien
securing the Senior Secured Obligations or (iii) impose new duties on the Junior
Agent or any representative for Junior Secured Obligations or adversely amend
the rights, indemnifications or any other provisions protective of the Junior
Agent without its consent.

(c)          The Company shall give written notice of such amendment, waiver or
consent to the Applicable Junior Representative (which shall forward such notice
upon receipt to each relevant Junior Agent); provided, that the amendment to the
comparable Junior Lien Obligations Collateral Document shall not become
effective until such notice is received by the Junior Lien Notes Collateral
Agent; provided, further that the failure to give such notice shall not affect
the effectiveness of such amendment, waiver or consent with respect to or
replacement of the provisions of any Junior Senior Secured Collateral Document.

 

35



--------------------------------------------------------------------------------

(d)        The Non-ABL Secured Parties acknowledge that (i) the Pledgors are not
required by the existing Non-ABL Obligations Documents to maintain any control
agreements with respect to any Pledged Collateral consisting of deposit
accounts, securities accounts or commodities accounts and (ii) the provisions in
favor of the Non-ABL Secured Parties relating to such Pledged Collateral set
forth in Section 2.13 and paragraph 2 of the Acknowledgement and Consent to ABL
Intercreditor Agreement (Company and the Other Pledgors) attached hereto are not
intended to give the Non-ABL Secured Parties any independent rights to maintain
any control agreement at any time when the ABL Credit Agreement does not require
it or is not in existence or otherwise. In connection with any automatic
termination of any security interest in Pledged Collateral set forth in
paragraph 2 of the Acknowledgement of and Consent to ABL Intercreditor Agreement
(Company and the Other Pledgors) attached hereto, the Applicable ABL Obligations
Representative shall promptly (and the Non-ABL Obligations Secured Parties
hereby authorize it to) take such action and execute any such documents as may
be reasonably requested by the Company and at the Company’s expense to evidence
such termination; provided that the Applicable ABL Obligations Representative
shall have agreed that such termination has occurred with respect to such
Pledged Collateral.

2.12        Refinancings. Any Series of Secured Obligations may be Refinanced
with Indebtedness constituting a Series of Secured Obligations of the same
Class or another Class, in each case, without notice to or the consent (except
to the extent a consent is otherwise required to permit the Refinancing
transaction under any applicable Document) of any Secured Party, all without
affecting the priorities provided for herein or the other provisions hereof;
provided, however, that the requirements set forth in Section 4.13 shall have
been satisfied to the extent applicable.

2.13        Pledged Collateral Agent as Gratuitous Bailee/Gratuitous Agent for
Perfection.

(a)        Each of the Applicable ABL Obligations Representative and the First
Lien/Junior Lien Intercreditor Representative, for itself and on behalf of the
relevant Secured Parties, hereby agrees that: (i) each Pledged Collateral Agent
shall hold the Pledged Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit of and on behalf of each Secured Party and any
assignee solely for the purpose of perfecting the security interest granted in
such Pledged Collateral, if any, pursuant to the relevant ABL Obligations
Collateral Documents, First Lien Obligations Collateral Documents, or Junior
Lien Obligations Collateral Documents, as applicable, subject to the terms and
conditions of this Section 2.13 (such bailment and/or agency being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2), 9-104(a)(2) and 9-313(c) of the UCC); (ii) to the extent any
Pledged Collateral is possessed by or is under the control of a Representative
(either directly or through its agents or bailees) other than the Applicable
Pledged Collateral Agent, such Representative shall deliver such Pledged
Collateral to (or shall cause such Pledged Collateral to be delivered to) the
Applicable Pledged Collateral Agent and shall take all actions reasonably
requested in writing by the Applicable Pledged Collateral Agent to cause the
Applicable Pledged Collateral Agent to have possession or control of same; and
(iii) pending such delivery to the Applicable Pledged Collateral Agent, each
other Representative shall hold any Pledged Collateral as gratuitous bailee
and/or gratuitous agent for the benefit of and on behalf of each other Secured
Party and any assignee, solely for the purpose of perfecting the security
interest granted in such

 

36



--------------------------------------------------------------------------------

Pledged Collateral, if any, pursuant to the relevant ABL Obligations Collateral
Documents or First Lien Obligations Collateral Documents, as applicable and in
each case, subject to the terms and conditions of this Section 2.13 (such
bailment and/or agency being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of
the UCC).

(b) [Reserved]

(c)        The duties or responsibilities of the Pledged Collateral Agent and
each other Representative under this Section 2.13 shall be limited solely to
holding the Pledged Collateral as gratuitous bailee and/or gratuitous agent for
the benefit of each Secured Party for purposes of perfecting the security
interest held by the Secured Parties in the Pledged Collateral.

(d)        Upon the Discharge of Non-ABL Obligations, the First Lien/Junior Lien
Intercreditor Representative shall deliver to the Applicable ABL Obligations
Representative, to the extent that it is legally permitted to do so, the
remaining Pledged Collateral (if any) held by it, together with any necessary
endorsements without any representation, warranty or recourse (or otherwise
allow the Applicable ABL Obligations Representative to obtain control of such
Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Company shall take such further action as is required to effectuate
the transfer contemplated hereby and shall indemnify the Pledged Collateral
Agent for loss or damage suffered by the Pledged Collateral Agent as a result of
such transfer except for loss or damage suffered by the Pledged Collateral Agent
as a result of its own willful misconduct, gross negligence or bad faith. No
First Lien Obligations Representative and no Junior Lien Obligations
Representative shall be obligated to follow instructions from the Applicable ABL
Obligations Representative in contravention of this Agreement.

(e)        Upon the Discharge of ABL Obligations, the then Applicable ABL
Obligations Representative shall deliver to the First Lien/Junior Lien
Intercreditor Representative, to the extent that it is legally permitted to do
so, the remaining Pledged Collateral (if any) held by it, together with any
necessary endorsements (or otherwise allow the Applicable First Lien Agent or
the Applicable Junior Lien Agent, as the case may be, to obtain control of such
Pledged Collateral) or as a court of competent jurisdiction may otherwise
direct. The Company shall take such further action as is required to effectuate
the transfer contemplated hereby and shall indemnify the Pledged Collateral
Agent for loss or damage suffered by the Pledged Collateral Agent as a result of
such transfer except for loss or damage suffered by the Pledged Collateral Agent
as a result of its own willful misconduct, gross negligence or bad faith.
Neither the ABL Facility Collateral Agent nor any ABL Pari Lien Obligations
Agent shall be obligated to follow instructions from the Applicable First Lien
Agent or the Applicable Junior Lien Agent, as the case may be, in contravention
of this Agreement.

2.14        Rights as Unsecured Creditors.

(a)        Except as otherwise expressly set forth in this Agreement, the ABL
Obligations Secured Parties may exercise rights and remedies as unsecured
creditors against the Company or any other Pledgor in accordance with the terms
of the ABL Obligations Documents to which such ABL Obligations Secured Parties
are party and applicable law, in each case to the extent not inconsistent with
the provisions of this Agreement. Except as otherwise set forth in this
Agreement, nothing in this Agreement shall prohibit the receipt by the ABL
Obligations Secured Parties of the required payments of interest, principal and
other amounts in respect of the ABL Obligations so long as such receipt is not
the direct or indirect result of the exercise by any ABL Obligations Secured
Party of rights or remedies as a secured creditor (including set off) in respect
of the Non-ABL Priority Collateral in contravention of this

 

37



--------------------------------------------------------------------------------

Agreement or enforcement in contravention of this Agreement of any Lien held by
any of them. In the event any ABL Obligations Secured Party becomes a judgment
lien creditor in respect of Non-ABL Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subordinated to the Liens securing Non-ABL Obligations, in each case, on the
same basis as the other Liens on the Non-ABL Priority Collateral securing the
ABL Obligations are so subordinated to such Non-ABL Obligations under this
Agreement.

(b)        Except as otherwise expressly set forth in this Agreement, the
Non-ABL Obligations Secured Parties may exercise rights and remedies as
unsecured creditors against the Company or any other Pledgor in accordance with
the terms of the Non-ABL Obligations Documents to which such Non-ABL Obligations
Secured Parties are party and applicable law, in each case to the extent not
inconsistent with the provisions of this Agreement. Except as otherwise set
forth in this Agreement, nothing in this Agreement shall prohibit the receipt by
the Non-ABL Obligations Secured Parties of the required payments of interest,
principal and other amounts in respect of the Non-ABL Obligations so long as
such receipt is not the direct or indirect result of the exercise by any Non-ABL
Obligations Secured Party of rights or remedies as a secured creditor (including
set off) in respect of the ABL Priority Collateral in contravention of this
Agreement or enforcement in contravention of this Agreement of any Lien held by
any of them. In the event any Non-ABL Obligations Secured Party becomes a
judgment lien creditor in respect of ABL Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subordinated to the Liens securing ABL Obligations, in each case, on the same
basis as the other Liens on the ABL Priority Collateral securing the Non-ABL
Obligations are so subordinated to such ABL Obligations under this Agreement.

SECTION 3.        Existence and Amounts of Liens and Obligations.

Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, (or the existence of any commitment to extend credit
that would constitute Junior Secured Obligations), or the Collateral subject to
any such Lien, it may request that such information be furnished to it in
writing by the other Representatives and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Representative shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. Each Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Company or any of its
subsidiaries, any Secured Party or any other person as a result of such
determination.

SECTION 4.        Miscellaneous.

4.1        Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile, or sent to the e-mail
address of the applicable recipient specified below (or the email address of a
representative of the applicable recipient designated by such recipient from
time to time to the parties hereto), as follows:

 

38



--------------------------------------------------------------------------------

(a)        if to the Applicable ABL Obligations Representative or the ABL
Facility Collateral Agent as of the date hereof, to it at JPMorgan Chase Bank,
N.A., 1300 E. Ninth Street, Cleveland, Ohio, Attn: Aleris Account Manager
(Facsimile No. (216) 781-2071, Email: mac.a.banas@chase.com);

(b)        if to the First Lien/Junior Lien Intercreditor Representative, the
Applicable First Lien Agent, the First Lien Facility Agent as of the date
hereof, to it at Deutsche Bank AG New York Branch, 60 Wall Street, New York, NY
10005, Attn: [        ] (Telephone No. [ ], Facsimile No. [ ], Email:
[        ])

(c)        if to the Applicable Junior Lien Agent and the Junior Lien Notes
Collateral Agent as of the date hereof, to it at U.S. Bank National Association,
535 Griswold Street, Suite 550, Detroit, MI 48226, Attn: Global Corporate Trust
Services;

(d)        if to any ABL Pari Lien Obligations Agent, Other First Lien
Obligations Agent or Other First Lien Obligations Agent, to it at the address
provided in the relevant Consent and Acknowledgment;

(e)        if to the Company, to it at Aleris International, Inc., 25825 Science
Park Drive; Suites 150, 200, 250, 255, 300, and 400; Beachwood, Ohio 44122;
Attention: Christopher R. Clegg, General Counsel (Facsimile No. 216-910-3654;
Email: Chris.Clegg@aleris.com); and

(f)        if to any other Pledgor, to it in care of the Company as provided in
clause (d) above.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Company shall be deemed to be a notice to each
Pledgor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by facsimile or e-mail or on the date that is five (5) Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 4.1 or in accordance with the latest unrevoked direction from such party
given in accordance with this Section 4.1.

4.2        Amendments; Waivers

(a)        No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 4.2(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

39



--------------------------------------------------------------------------------

(b)        Subject to Section 4.13 hereof, neither this Agreement nor any
provision hereof may be waived, amended or modified except (i) pursuant to an
agreement or agreements in writing entered into by the Applicable ABL
Obligations Representative (as directed by the Representative of each Series of
the ABL Obligations (with the consent of the relevant ABL Obligations Secured
Parties of such Series to the extent required by, and in accordance with, the
terms of the applicable ABL Obligations Documents)), the First Lien/Junior Lien
Intercreditor Representative (as directed by the Representative of each Series
of First Lien Obligations (with the consent of the relevant First Lien
Obligations Secured Parties of such Series to the extent required by, and in
accordance with, the terms of the applicable First Lien Obligations Documents),
(ii) to the extent such amendment, waiver or modification adversely affects the
rights and obligations of any Pledgor, the Company, and (iii) to the extent such
amendment, waiver or modification adversely and directly affects the rights and
obligations of any Junior Lien Obligations Secured Party under Sections 2.1
(Priority of Claims), 2.5(c) (Avoidance Issues), 2.6 (Automatic Release of
Junior Liens), 2.7 (Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings), 2.11 Amendments to Security Documents), 2.13(b) (Pledged
Collateral Agent), 4.2(b)(iii) (Amendments; Waivers) or 4.3 (Parties in
Interest), the Applicable Junior Lien Agent (except, in the case of this clause
(iii), as otherwise provided in the First Lien/Junior Lien Intercreditor
Agreement).

(c)        By execution of the acknowledgment hereto, the Company agrees to give
written notice of any amendment, waiver or consent hereto to the Representative
(if a Representative is not a party to such amendment, waiver or consent) after
the effectiveness of such amendment, waiver or consent (provided that it shall
not become effective with respect to any Representative (to the extent not a
party to such amendment, waiver or consent) until such notice is received by
such Representative; provided, further, that the failure to provide such notice
shall not affect the validity or enforceability of such amendment, waiver or
consent with respect to the Company and any Representatives party thereto).

4.3        Parties in Interest. This Agreement and the rights and benefits
hereof shall inure to the benefit of, and be binding upon, each of the parties
hereto and their respective successors and assigns and shall inure to the
benefit of each of, and be binding upon, the ABL Obligations Secured Parties,
the First Lien Obligations Secured Parties and the Junior Lien Obligations
Secured Parties. No other person shall have or be entitled to assert rights or
benefits hereunder. Notwithstanding the foregoing, the Company, for itself and
the Pledgors, is an intended beneficiary and third party beneficiary hereof with
the right and power to enforce with respect to Sections 2.6 (Automatic Release
of Junior Liens), 2.7 (Certain Agreements With Respect to Bankruptcy or
Insolvency Proceedings), 2.8 (Reinstatement), 2.11 (Amendments to Security
Documents), 2.12 (Refinancings), 4.2(b)(ii) (Amendments; Waivers), Section 4.3
(Parties in Interest) (second sentence thereof)), 4.13 (Requirements for Consent
and Acknowledgement), 4.14 (Intercreditor Agreement), 4.15 (Other Junior
Intercreditor Agreement) and 4.16 (Further Assurances) hereof.

4.4        Effectiveness of Agreement. This Agreement shall become effective
when executed and delivered by the parties hereto. All references to the Company
or any other Pledgor shall include the Company or any other Pledgor as debtor
and debtor-in-possession and any receiver or trustee for such person in any
Insolvency or Liquidation Proceeding.

4.5        Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed

signature page to this Agreement by electronic or facsimile transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

40



--------------------------------------------------------------------------------

4.6        Continuing Nature of This Agreement; Severability.

(a)        Subject to Sections 2.5(c) (Avoidance Issues) and 2.8
(Reinstatement), this Agreement shall continue to be effective until the earlier
to occur of the Discharge of ABL Obligations or the Discharge of Non-ABL
Obligations. This is a continuing agreement of lien subordination and the Senior
Secured Obligations Secured Parties may continue, at any time and without notice
to the Applicable Junior Representative or any other Junior Secured Obligations
Secured Party, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any other Pledgor constituting
Senior Secured Obligations in reliance hereon.

(b)        Following the Discharge of First Lien Obligations, the Junior Lien
Obligations shall be deemed to be “First Lien Obligations” for all purposes of
this Agreement and the Junior Lien Obligations Secured Parties shall succeed to
the rights and obligations of the First Lien Obligations Secured Parties
hereunder as if they were First Lien Obligations Secured Parties, and their
Obligations constituted First Lien Obligations as of the date hereof, whereupon
all provisions herein relating to, or in respect of, the First Lien Obligations
or the First Lien Obligations Secured Parties (and any of their Representatives)
shall apply, mutatis mutandis, to the Junior Lien Obligations and the Junior
Lien Obligations Secured Parties (and any of their Representatives), and any
other provisions relating to, or in respect of, the Junior Lien Obligations or
the Junior Lien Obligations Secured Parties (and any of their Representatives)
shall cease to be in force and effect.

(c)        Any provision of this Agreement that is held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

4.7        Governing Law; Jurisdiction; Consent to Service of Process; Waivers.

(a)        THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF
CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may

be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement in the courts of any jurisdiction.

 

41



--------------------------------------------------------------------------------

(c)        Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York Courts
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)        Each party hereto hereby irrevocably consents to service of process
in the manner provided for notices in Section 4.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e)        Each party hereto hereby irrevocably waives, to the maximum extent
not prohibited by law, any right it may have to claim or recover in any legal
action or proceeding referred to in this Section 4.7 any special, exemplary,
punitive or consequential damages.

4.8        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

4.9        Headings. Section and Exhibits headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

4.10        Conflicts. In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of any of the ABL Obligations
Documents or the Non-ABL Obligations Documents, the provisions of this Agreement
shall control.

4.11        Relative Rights. The provisions of this Agreement are and are
intended solely for the purpose of defining the relative rights of the ABL
Obligations Secured Parties and the Non-ABL Obligations Secured Parties in
relation to one another. None of the Company, any other Pledgor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement. Nothing in this Agreement is intended to
or shall impair the obligations of the Company or any other

 

42



--------------------------------------------------------------------------------

Pledgor, which are absolute and unconditional, to pay the Secured Obligations as
and when the same shall become due and payable in accordance with their terms.
Notwithstanding anything to the contrary herein or in any ABL Obligations
Document, any First Lien Obligations Document or any Junior Lien Obligations
Document, the Pledgors shall not be required to act or refrain from acting
(a) pursuant to this Agreement, any First Lien Obligations Document or any
Junior Lien Obligations Document, as the case may be, with respect to any ABL
Priority Collateral in any manner that would cause a default under any ABL
Obligations Document, (b) pursuant to this Agreement, any ABL Obligations
Document or any Junior Lien Obligations Document, as the case may be, with
respect to any Non-ABL Priority Collateral in any manner that would cause a
default under any First Lien Obligations Document, or (c) pursuant to this
Agreement, any ABL Obligations Document or any First Lien Obligations Document,
as the case may be, with respect to any Non-ABL Priority Collateral in any
manner that would cause a default under any Junior Lien Obligations Document.

4.12        Agent Capacities. Except as expressly set forth herein, the ABL
Facility Collateral Agent, the First Lien Facility Agent, the Junior Lien
Obligations Agents, the ABL Pari Lien Obligations Agents, the Other First Lien
Obligations Agents and the Other Junior Lien Obligations Agents shall not have
any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the applicable
ABL Obligations Documents, First Lien Obligations Documents or Junior Lien
Obligations Documents, as the case may be. It is understood and agreed that
(i) JPM is entering into this Agreement in its capacity as administrative agent
and collateral agent under the ABL Facility, and the ABL Credit Agreement
applicable to JPM as administrative agent and collateral agent thereunder shall
also apply to JPM as the Applicable ABL Obligations Representative hereunder,
(ii) DB is entering into this Agreement in its capacity as administrative agent
and collateral agent under the First Lien Credit Agreement and the provisions of
the First Lien Credit Agreement applicable to DB as administrative agent and
collateral agent thereunder shall also apply to DB hereunder and (iii) US Bank
is entering into this Agreement in its capacity as trustee and collateral agent
under the Junior Lien Notes Indenture and the provisions of the Junior Lien
Notes Indenture applicable to US Bank as trustee and collateral agent thereunder
shall also apply to US Bank hereunder. The ABL Facility Collateral Agent on
behalf of the ABL Facility Obligations Secured Parties and each ABL Pari Lien
Obligations Agent on behalf of the ABL Pari Lien Obligations Secured Parties
hereby irrevocably designates and appoints the Applicable ABL Obligations
Representative under this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Applicable ABL Obligations
Representative, together with such powers as are reasonably incidental thereto.
The First Lien Facility Agent on behalf of the First Lien Facility Obligations
Secured Parties, the Junior Lien Notes Collateral Agent on behalf of the Junior
Lien Notes Obligations Secured Parties, each Other First Lien Obligations Agent
on behalf of the Other First Lien Obligations Secured Parties and each Other
Junior Lien Obligations Agent on behalf of the Other Junior Lien Obligations
Secured Parties hereby irrevocably designates and appoints the First Lien/Junior
Lien Intercreditor Representative under this Agreement and to exercise such
powers and perform such duties as are expressly delegated to the First
Lien/Junior Lien Intercreditor Representative, together with such powers as are
reasonably incidental thereto. The provisions of the First Lien Credit Agreement
applicable to DB as administrative agent and collateral agent thereunder shall
also apply to DB as First Lien/Junior Lien Intercreditor Representative and the
provisions of the Junior Lien Notes Indenture applicable to US Bank as trustee
and collateral agent thereunder shall also apply to DB as First Lien/Junior Lien
Intercreditor Representative.

 

43



--------------------------------------------------------------------------------

4.13        Requirements for Consent and Acknowledgment.

(a)        The Company may designate hereunder additional obligations as an ABL
Facility, a First Lien Facility, Junior Lien Notes Obligations, ABL Pari Lien
Obligations, Other First Lien Obligations or Other Junior Lien Obligations, and
may specify that any such obligations constitute a Refinancing of any existing
Series of Secured Obligations, if the incurrence of such obligations and related
Liens (including the priority thereof) is not prohibited under each of the ABL
Obligations Documents, First Lien Obligations Documents, Junior Lien Obligations
Documents and this Agreement. Notwithstanding anything in this Agreement to the
contrary, prior to the Discharge of ABL Facility Obligations under the ABL
Credit Agreement, all ABL Facility Obligations and ABL Pari Lien Obligations,
other than ABL Facility Obligations under the ABL Credit Agreement, are
prohibited hereunder unless consented to in writing by the ABL Facility
Collateral Agent under the ABL Credit Agreement acting at the direction of the
requisite ABL Obligations Secured Parties thereunder.

(b)        If not so prohibited and if the Company wishes to so designate, the
Company shall (i) notify the Applicable Senior Representative in writing of such
designation, certifying that such designation is permitted by the ABL
Obligations Documents, First Lien Obligations Documents, Junior Lien Obligations
Documents, as applicable, and this Agreement (and the Applicable Senior
Representative shall forward such notice to each Representative then existing),
(ii) cause the applicable agent for any such additional obligations that are
designated as ABL Pari Lien Obligations, Other First Lien Obligations or Other
Junior Lien Obligations, as applicable, to execute and deliver an applicable
Consent and Acknowledgment and (iii) if applicable, cause such agent to indicate
in such Consent and Acknowledgment that such ABL Pari Lien Obligations, Other
First Lien Obligations or Other Junior Lien Obligations constitute a Refinancing
of a specified existing Series of Secured Obligations.

(c)        Notwithstanding anything to the contrary set forth in this
Section 4.13 (except as set forth in the last sentence of Section 4.13(a)) or in
Section 4.2 (Amendments; Waivers) hereof, the Applicable ABL Obligations
Representative and the First Lien/Junior Lien Intercreditor Representative
shall, at the request of the Company, without the consent of any Secured
Parties, execute and deliver the acknowledgement and confirmation of the
applicable Consent and Acknowledgment and/or enter into an amendment, an
amendment and restatement or a supplement of this Agreement to facilitate the
designation of an ABL Facility, a First Lien Facility, Junior Lien Notes
Obligations, ABL Pari Lien Obligations, Other First Lien Obligations or Other
Junior Lien Obligations. Any such amendment may, among other things:

(i)    add other parties holding ABL Facility Obligations, First Lien Facility
Obligations, Junior Lien Notes Obligations arising out of Junior Liens Notes
Documents, ABL Pari Lien Obligations, Other First Lien Obligations or Other
Junior Lien Obligations (or any agent or trustee therefor), as the case may be,
to the extent such Indebtedness is not prohibited by the applicable Documents;

(ii)    in the case of additional Secured Obligations that are Junior Secured
Obligations, (A) establish that the Liens on the Common Collateral securing such
Junior Secured Obligations shall be junior and subordinate in all respects to
all Liens on the Common Collateral securing any present or future Senior Secured
Obligations, and (B) provide to holders of such Junior Secured Obligations (or
any agent or trustee thereof) the comparable rights and benefits (including any
improved rights and benefits that have been consented to by the Applicable
Senior Representative or the Senior Agents) as are provided to the Junior
Secured Obligations Secured Parties under this Agreement; and

(iii)    in the case of additional Obligations that are Senior Secured
Obligations, (A) establish that the Liens on the Common Collateral securing such
Senior Secured Obligations shall be superior and prior in all respects to all
Liens on the Common Collateral securing any present or future Junior Secured
Obligations, and (b) provide to the holders of such Senior Secured Obligations
(or any agent or trustee thereof) the comparable rights and benefits as are
provided to the Senior Secured Parties under this Agreement.

 

 

44



--------------------------------------------------------------------------------

(d)        Any such additional party as described in clause (c) above, each
Senior Agent and each Junior Agent shall be entitled to rely on the
determination of officers of the Company that such modifications do not violate
any applicable Documents, if such determination is set forth in an officer’s
certificate delivered by the Company at the request of such party, the
Applicable ABL Obligations Representative or the First Lien/Junior Lien
Intercreditor Representative; provided, however, that such determination will
not affect whether or not the Company has complied with its undertakings in such
Documents.

(e)        At the request of the Company, without the consent of any Secured
Parties, to the extent permitted under the applicable ABL Obligations Documents,
First Lien Obligations Documents, or Junior Lien Obligations Documents, any then
existing ABL Obligations Representative, First Lien Obligations Representative
or Junior Lien Obligations Representative (in addition to the ABL Obligations
Representative and the First Lien/Junior Lien Intercreditor Representative)
shall execute and deliver the acknowledgement and confirmation of the applicable
Consent and Acknowledgment and/or enter into an amendment, an amendment and
restatement or a supplement of this Agreement to facilitate the designation of
an ABL Facility, a First Lien Facility, Junior Lien Notes Obligations, ABL Pari
Lien Obligations, Other First Lien Obligations or Other Junior Lien Obligations.
For the avoidance of doubt, such actions shall not be required for the
effectiveness of any such designation of an ABL Facility, a First Lien Facility,
Junior Lien Notes Obligations, ABL Pari Lien Obligations, Other First Lien
Obligations or Other Junior Lien Obligations.

4.14        Intercreditor Agreements.

Notwithstanding anything to the contrary contained in this Agreement, each party
hereto agrees that the ABL Obligations Secured Parties (as among themselves),
the First Lien Obligations Secured Parties (as among themselves) and the Junior
Lien Obligations Secured Parties (as among themselves) may each enter into
intercreditor agreements (or similar arrangements) with the Applicable ABL
Obligations Representative, the Applicable First Lien Agent or the Applicable
Junior Lien Agent, respectively, governing the rights, benefits and privileges
as among the ABL Obligations Secured Parties, or among the First Lien
Obligations Secured Parties or among the Junior Lien Obligations Secured
Parties, as the case may be, in respect of any or all of the Common Collateral,
this Agreement, the ABL Facility Collateral Documents, any ABL Pari Lien
Obligations Collateral Documents, the First Lien Facility Collateral Documents,
any Other First Lien Obligations Collateral Documents, the Junior Lien Notes
Collateral Documents, any Other Junior Lien Obligations Collateral Documents, as
the case may be, including as to the application of proceeds of any Common
Collateral, voting rights, control of any Common Collateral and waivers with
respect to any Common Collateral, in each case so long as the terms thereof do
not violate or conflict with the provisions of this Agreement, any ABL
Obligations Collateral Documents, any First Lien Obligations Collateral
Documents or any Junior Lien Obligations Collateral Documents, as the case may
be. In any event, if a respective intercreditor agreement (or similar
arrangement) exists, the provisions thereof shall not be (or be construed to be)
an amendment, modification or other change to this Agreement, any ABL
Obligations Collateral Document, any First Lien Obligations Collateral Document
or any Junior Lien Obligations Collateral Document, and the provisions of this
Agreement, the ABL Obligations Collateral Documents, the First Lien Obligations
Collateral Documents and the Junior Lien Obligations Collateral Documents shall
remain in full force and effect in accordance with the terms hereof and thereof
(as such provisions may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof, including to give effect to any
such intercreditor agreement (or similar arrangement)).

 

45



--------------------------------------------------------------------------------

4.15        Further Assurances.

Each of the ABL Obligations Representative, each ABL Obligations Secured Party,
each First Lien Obligations Representative, each other First Lien Obligations
Secured Party, each Junior Lien Obligations Representative and each Other Junior
Lien Obligations Secured Party, agrees that it and they shall (subject, in the
case of US Bank, to compliance with the terms of the Junior Lien Notes
Indenture) take such further action and shall execute and deliver to the other
Applicable Senior Representative and the Secured Parties of the other Class such
additional documents and instruments (in recordable form, if requested) as such
Applicable Senior Representative or the Company may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement, including, entering into such supplemental agreements (which may each
take the form of an amendment, a restatement or a supplement of this Agreement)
to facilitate a designation by the Company of (i) a First Lien Facility,
(ii) Junior Lien Obligations, (iii) an ABL Facility, (iv) additional obligations
as Other First Lien Obligations, (v) additional obligations as Other Junior Lien
Obligations or (vi) additional obligations as ABL Pari Lien Obligations, in each
case, as permitted hereunder (including in each case of the foregoing in respect
of a reinstatement contemplated by Section 2.8 or a Refinancing contemplated by
Section 2.12). The Company agrees to pay all reasonable and documented
out-of-pocket expenses incurred by such Representatives in connection with such
actions and/or the execution and delivery of such additional documents and
instruments pursuant to this Section 4.15.

[Remainder of this page intentionally left blank.]

 

46



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF AND CONSENT TO

ABL INTERCREDITOR AGREEMENT

(Company and the Other Pledgors)

Each of the Company and the other Pledgors has read the ABL Intercreditor
Agreement, dated as of June 25, 2018, between JPMorgan Chase Bank, N.A., in its
capacities as ABL Facility Agent and Applicable ABL Obligations Representative,
Deutsche Bank AG New York Branch (“DB”), in its capacities as First Lien
Facility Agent, Applicable First Lien Agent, and First Lien/Junior Lien
Intercreditor Representative, and U.S. Bank National Association, as Junior Lien
Notes Collateral Agent and Applicable Junior Lien Agent (as amended, renewed,
extended, supplemented, restated, replaced or otherwise modified from time to
time, the “ABL Intercreditor Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the ABL Intercreditor
Agreement.

1.        Each of the Company and the other Pledgors executes and delivers this
instrument to evidence its acknowledgment of and consent to the ABL
Intercreditor Agreement (such instrument, the “Company Consent”). Each of the
Company and the other Pledgors agrees not to take any action that would be
contrary to the express provisions of the ABL Intercreditor Agreement and agrees
that, except as otherwise provided therein, including with respect to those
provisions of which the Company is an intended third party beneficiary, no
Secured Party shall have any liability to the Pledgors for acting in accordance
with the provisions of the ABL Intercreditor Agreement and the other Documents
referred to therein. Each of the Company and the other Pledgors understands that
no Pledgor is an intended beneficiary or third party beneficiary of the ABL
Intercreditor Agreement except that it is an intended beneficiary and third
party beneficiary thereof with the right and power to enforce with respect to
the applicable provisions set forth in Section 4.3 (Parties in Interest) and as
otherwise provided in the ABL Intercreditor Agreement or otherwise to the extent
its rights are affected.

2.        Solely for purposes of implementing the perfection provisions of
Section 2.13 of the ABL Intercreditor Agreement with respect to any Pledged
Collateral consisting of Deposit Accounts and Securities Accounts subject to the
control (as defined in the UCC) of the Applicable ABL Obligations Representative
(each, a “Controlled Account”), each of the Company and the other Pledgors,
grants to the Applicable ABL Obligations Representative for the benefit of the
Non-ABL Obligations Secured Parties, as collateral security for the Non-ABL
Obligations, a security interest in each Controlled Account, which security
interest shall automatically terminate upon the earliest to occur of (a) the
termination of the account control agreement governing such Controlled Account
pursuant to the ABL Credit Agreement, (b) the release of such Controlled Account
from the security interest created therein by the applicable ABL Obligations
Documents (whereupon the Pledgors shall have the right to cause the account
control agreement governing such Controlled Account to be terminated
notwithstanding the continuation of the security interest therein referred to in
the next clause) and (c) the release of such Controlled Account from the
security interest created therein by the applicable Non-ABL Obligations
Documents (other than the ABL Intercreditor Agreement).

3.        Notwithstanding anything to the contrary in the ABL Intercreditor
Agreement or provided herein, each of the undersigned acknowledges that the
Pledgors shall not have any right to consent to or approve any amendment,
renewal, extension, supplement, modification or waiver of any provision of the
ABL Intercreditor Agreement except to the extent their rights are adversely and
directly affected (in which case the Company shall have the right to consent to
or approve any such amendment, amendment, renewal, extension, supplement).

4.        Each of the undersigned further agrees that it will not will bring any
action or proceeding arising out of or relating to the ABL Intercreditor
Agreement in any court other than New York Courts (it being acknowledged and
agreed by the parties to the ABL Intercreditor Agreement that any other forum
would be inconvenient and inappropriate in view of the fact that more of the
parties hereto who would be affected by any such action or proceeding have
contacts with the State of New York than any other jurisdiction).

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT A-1

CONSENT AND ACKNOWLEDGMENT

(ABL Pari Lien Obligations)

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [  ], as an ABL Pari Lien Obligations Agent (together with its
successors and permitted assigns, the “New Agent”), and acknowledged by
[JPMORGAN CHASE BANK, N.A.] (“JPM”), as the Applicable ABL Obligations
Representative, [DEUTSCHE BANK AG NEW YORK BRANCH (“DB”)], as the First
Lien/Junior Lien Intercreditor Representative, and ALERIS CORPORATION, INC., the
Company (for itself and on behalf of the Subsidiary Pledgors).

This Consent is with respect to that certain ABL Intercreditor Agreement, dated
as of June 25, 2018 (as amended, renewed, extended, supplemented, restated,
replaced or otherwise modified from time to time, the “ABL Intercreditor
Agreement”), by JPMorgan Chase Bank, N.A., in its capacities as ABL Facility
Agent and Applicable ABL Obligations Representative, and DB, in its capacities
as First Lien Facility Agent, Applicable First Lien Agent and First Lien/Junior
Lien Intercreditor Representative; and acknowledged and consented to (a) by the
Company for itself and on behalf of the Pledgors, (b) by US Bank National
Association, in its capacities as the Junior Lien Notes Collateral Agent and the
Applicable Junior Lien Agent, for itself and on behalf of the Junior Lien
Obligations Secured Parties, (c) by each other ABL Pari Lien Obligations Agent,
for itself and on behalf of the relevant ABL Pari Lien Obligations Secured
Parties, that has executed and delivered an applicable Consent and
Acknowledgment, (d) by each Other First Lien Obligations Agent, for itself and
on behalf of such Other First Lien Obligations Secured Parties, that has
executed and delivered an applicable Consent and Acknowledgment, and (e) by each
Junior Lien Obligations Agent, for itself and on behalf of such Other Junior
Lien Obligations Secured Parties, that has executed and delivered an applicable
Consent and Acknowledgement. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the ABL Intercreditor Agreement.

Reference is made to [describe new Indebtedness] with respect to which the New
Agent is acting as [trustee/collateral agent/authorized representative].

The New Agent hereby (a) represents that it is acting in the capacity of an ABL
Pari Lien Obligations Agent for the [“Secured Parties”] as defined in and under
[ ], (b) agrees, for itself and on behalf of such Secured Parties, to be bound
by the terms of the ABL Intercreditor Agreement as if it were an ABL Pari Lien
Obligations Agent, and such Secured Parties were ABL Pari Lien Obligations
Secured Parties, as of the date of the ABL Intercreditor Agreement and
(c) hereby irrevocably appoints and authorizes the ABL Facility Agent to act as
Applicable ABL Obligations Representative, together with all such powers as are
reasonable incidental thereto.

The address of the New Agent for purposes of all notices and other
communications hereunder and under the ABL Intercreditor Agreement is,
______________, ______________, Attention of _____________ (Facsimile No.
__________, E-mail address: _________________________).

 

2



--------------------------------------------------------------------------------

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

[Remainder of this page intentionally left blank.]

 

Exhibit A-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Consent to be duly
executed by its authorized officer as of the day and year first above written.

 

[NEW AGENT]

By:

 

                                                             

 

Name:

 

Title:

Acknowledged and Confirmed by, for purposes of the ABL Intercreditor Agreement:

[        ], as Applicable ABL Obligations Representative

 

By:

 

                                                          

 

Name:

 

Title:

 [        ], as First Lien/Junior Lien Intercreditor Representative

 

By:

 

                                                          

 

Name:

 

Title:

ALERIS INTERNATIONAL, INC., for itself and on behalf of the Pledgors

 

By:

 

                                                          

 

Name:

 

Title:

 

Exhibit A-1-4



--------------------------------------------------------------------------------

EXHIBIT A-2

CONSENT AND ACKNOWLEDGMENT

(Other First Lien Obligations)

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [        ], as an Other First Lien Obligations Agent (together
with its successors and permitted assigns, the “New Agent”), and acknowledged by
[JPMORGAN CHASE BANK, N.A.], as the Applicable ABL Obligations Representative,
[DEUTSCHE BANK AG NEW YORK BRANCH (“DB”)], as the First Lien/Junior Lien
Intercreditor Representative, and ALERIS INTERNATIONAL, INC., the Company (for
itself and on behalf of the Subsidiary Pledgors).

This Consent is with respect to that certain ABL Intercreditor Agreement, dated
as of June 25, 2018 (as amended, renewed, extended, supplemented, restated,
replaced or otherwise modified from time to time, the “ABL Intercreditor
Agreement”), by JPMorgan Chase Bank, N.A., in its capacities as ABL Facility
Agent and Applicable ABL Obligations Representative, and DB, in its capacities
as First Lien Facility Agent, Applicable First Lien Agent and First Lien/Junior
Lien Intercreditor Representative; and acknowledged and consented to (a) by the
Company, for itself and on behalf of the Pledgors, (b) by US Bank National
Association, in its capacities as the Junior Lien Notes Collateral Agent and the
Applicable Junior Lien Agent, for itself and on behalf of the Second Lien
Obligations Secured Parties, (c) by each ABL Pari Lien Obligations Agent, for
itself and on behalf of the relevant ABL Pari Lien Obligations Secured Parties,
that has executed and delivered an applicable Consent and Acknowledgment, (d) by
each other Other First Lien Obligations Agent, for itself and on behalf of the
relevant other Other First Lien Obligations Secured Parties, that has executed
and delivered an applicable Consent and Acknowledgment, and (e) by each Junior
Lien Obligations Agent, for itself and on behalf of the relevant Other Junior
Lien Obligations Secured Parties, that has executed and delivered an applicable
Consent and Acknowledgement. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the ABL Intercreditor Agreement.

Reference is made to [describe new Indebtedness] with respect to which the New
Agent is acting as [trustee/collateral agent/authorized representative].

The New Agent hereby (a) represents that it is acting in the capacity of an
Other First Lien Obligations Agent for the [“Secured Parties”] as defined in and
under [           ], (b) agrees, for itself and on behalf of such Secured
Parties, to be bound by the terms of the ABL Intercreditor Agreement as if it
were an Other First Lien Obligations Agent, and such Secured Parties were Other
First Lien Obligations Secured Parties, as of the date of the ABL Intercreditor
Agreement and (c) hereby appoints and authorizes the First Lien Facility Agent
to act as First Lien/Junior Lien Intercreditor Representative, together with all
such powers as are reasonable incidental thereto.

The address of the New Agent for purposes of all notices and other
communications hereunder and under the ABL Intercreditor Agreement is,
____________, Attention of (Facsimile No. ____________, E-mail address:
____________).

 

Exhibit A-2-1



--------------------------------------------------------------------------------

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

[Remainder of this page intentionally left blank.]

 

Exhibit A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Consent to be duly
executed by its authorized officer as of the day and year first above written.

 

[NEW AGENT]

By:

 

                                                          

 

Name:

 

Title:

Acknowledged and Confirmed by, for purposes of the ABL Intercreditor Agreement:

[        ], as Applicable ABL Obligations Representative

 

By:

 

                                                          

 

Name:

 

Title:

[        ], as First Lien/Junior Lien Intercreditor Representative

 

By:

 

                                                          

 

Name:

 

Title:

ALERIS INTERNATIONAL, INC., for itself and on behalf of the Pledgors

 

By:

 

                                                          

 

Name:

 

Title:

 

Exhibit A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

CONSENT AND ACKNOWLEDGEMENT

(Other Junior Lien Obligations)

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [        ], as an Other Junior Lien Obligations Agent (together
with its successors and permitted assigns, the “New Agent”), and acknowledged by
[JPMORGAN CHASE BANK, N.A.], as the Applicable ABL Obligations Representative,
[DEUTSCHE BANK AG NEW YORK BRANCH (“DB”)], as the First Lien/Junior Lien
Intercreditor Representative, and ALERIS INTERNATIONAL, INC., the Company (for
itself and on behalf of the Pledgors).

This Consent is with respect to that certain ABL Intercreditor Agreement, dated
as of June 25, 2018 (as amended, renewed, extended, supplemented, restated,
replaced or otherwise modified from time to time, the “ABL Intercreditor
Agreement”), by JPMorgan Chase Bank, N.A., in its capacities as ABL Facility
Agent and Applicable ABL Obligations Representative, and DB, in its capacities
as First Lien Facility Agent, Applicable First Lien Agent and First Lien/Junior
Lien Intercreditor Representative; and acknowledged and consented to (a) by the
Company, for itself and on behalf of the Pledgors, (b) by US Bank National
Association, in its capacities as the Junior Lien Notes Collateral Agent and the
Applicable Junior Lien Agent, for itself and on behalf of the Junior Lien
Obligations Secured Parties, (c) by each ABL Pari Lien Obligations Agent, for
itself and on behalf of the relevant ABL Pari Lien Obligations Secured Parties,
that has executed and delivered an applicable Consent and Acknowledgment, (d) by
each Other First Lien Obligations Agent, for itself and on behalf of the
relevant Other First Lien Obligations Secured Parties, that has executed and
delivered an applicable Consent and Acknowledgment, and (e) by each other Other
Junior Lien Obligations Agent, for itself and on behalf of the relevant other
Other Junior Lien Obligations Secured Parties, that has executed and delivered
an applicable Consent and Acknowledgement. Capitalized terms used but not
defined herein shall have the meanings assigned thereto in the ABL Intercreditor
Agreement.

Reference is made to [describe new Indebtedness] with respect to which the New
Agent is acting as [trustee/collateral agent/authorized representative].

The New Agent hereby (a) represents that it is acting in the capacity of an
Other Junior Lien Obligations Agent for the [“Secured Parties”] as defined in
and under [         ], (b) agrees, for itself and on behalf of such Secured
Parties, to be bound by the terms of the ABL Intercreditor Agreement as if it
were an Other Junior Lien Obligations Agent, and such Secured Parties were Other
Junior Lien Obligations Secured Parties, as of the date of the ABL Intercreditor
Agreement and (c) hereby appoints and authorizes the First Lien Facility Agent
to act as First Lien/Junior Lien Intercreditor Representative, together with all
such powers as are reasonable incidental thereto.

The address of the New Agent for purposes of all notices and other
communications hereunder and under the ABL Intercreditor Agreement is
                            ,                         , , Attention of
                        , (Facsimile No.                         , E-mail
address:                         ).

 

Exhibit A-3-1



--------------------------------------------------------------------------------

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT
COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

[Remainder of this page intentionally left blank.]

 

Exhibit A-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereto has caused this Consent to be duly
executed by its authorized officer as of the day and year first above written.

 

[NEW AGENT]

By:

 

                                                          

 

Name:

 

Title:

Acknowledged and Confirmed by, for purposes of the ABL Intercreditor Agreement:

[        ], as Applicable ABL Obligations Representative

 

By:

 

                                                          

 

Name:

 

Title:

[        ], as First Lien/Junior Lien Intercreditor Representative

 

By:

 

                                                          

 

Name:

 

Title:

ALERIS INTERNATIONAL, INC., for itself and on behalf of the Pledgors

 

By:

 

                                                          

 

Name:

 

Title:

 

Exhibit A-3-3



--------------------------------------------------------------------------------

EXHIBIT R

TERMS OF INTERCREDITOR AGREEMENT (PARI PASSU)

The following summary of terms and conditions is intended to summarize certain
basic terms of an intercreditor agreement (each such definitive intercreditor
agreement that is subject to the terms of this term sheet hereinafter referred
to as the “First Lien Parity Intercreditor Agreement” and each such reference
herein shall refer only to itself and not any other such agreement subject to
the terms of this term sheet). To the extent any terms and conditions of any
First Lien Parity Intercreditor Agreement are not summarized herein, such terms
and conditions shall be as negotiated in good faith at the relevant time between
the parties thereto and shall otherwise be subject to the terms of the Credit
Agreement (as defined below), which, for the avoidance of doubt, permit the
terms of the First Lien Parity Intercreditor Agreement to be materially
different in certain circumstances but otherwise in form and substance
reasonably satisfactory to the Administrative Agent and/or the Credit Agreement
Collateral Agent (as defined below).

 

FINANCING DOCUMENTS:    The First Lien Credit Agreement dated as of June 25,
2018 (as amended, restated, amended and restated, supplemented, extended,
restructured, refinanced, replaced or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings given to such terms in the Credit Agreement), by and
among Aleris International, Inc., a Delaware corporation, Aleris Corporation, a
Delaware corporation, the Lenders party thereto and Deutsche Bank AG New York
Branch, as administrative agent and collateral agent (in such capacity, together
with its successors and assigns, the “Credit Agreement Collateral Agent,” it
being understood and agreed that the Credit Agreement Collateral Agent will
include any collateral agent under an agreement that refinances, replaces,
restructures, extends or renews the Credit Agreement in full) and definitive
documentation in respect of the Additional First Lien Obligations (as defined
below) (the “Additional First Lien Documents,” and together with the Loan
Documents, the “Secured Credit Documents”). CREDIT AGREEMENT SECURED PARTIES:   
The Secured Parties, including the Administrative Agent and the Credit Agreement
Collateral Agent (the “Credit Agreement Secured Parties”). ADDITIONAL FIRST LIEN
SECURED PARTIES:    The holders of any Additional First Lien Obligations and any
Authorized Representative (as defined below) with respect thereto (the
“Additional First Lien Secured Parties” and



--------------------------------------------------------------------------------

   together with the Credit Agreement Secured Parties, the “First Lien Secured
Parties”). As used herein, “Authorized Representative” means (i) in the case of
any Credit Agreement Obligations (as defined below) or the Credit Agreement
Secured Parties, the Administrative Agent and (ii) in the case of any Additional
First Lien Secured Parties, the relevant authorized representative named in the
First Lien Parity Intercreditor Agreement or any joinder agreement thereto.
CREDIT AGREEMENT OBLIGATIONS:    The First Lien Obligations (as defined in the
Credit Agreement and referred to herein as the “Credit Agreement Obligations”).
ADDITIONAL FIRST LIEN OBLIGATIONS:    All amounts owing pursuant to any notes,
indentures, credit agreements, security documents and other operative documents
evidencing or governing “Initial Additional First Lien Obligations” or any
series of “Additional Senior Class Debt” (in each case to be defined in the
First Lien Parity Intercreditor Agreement) permitted to be incurred and secured
under the Credit Agreement (collectively, the “Additional First Lien
Obligations,” and together with the Credit Agreement Obligations, the “First
Lien Obligations”). SHARED COLLATERAL:    “Shared Collateral” shall mean
Collateral over which two or more series of First Lien Obligations have a valid
and perfected lien. LIEN PRIORITIES    So long as the First Lien Obligations are
outstanding, the liens on the Shared Collateral securing First Lien Obligations
will be pari passu in all respects to the liens on the Shared Collateral
securing the Credit Agreement Obligations; provided that each Pari Series (as
defined below) shall solely bear any Impairment (as defined below). It is the
intention of the First Lien Secured Parties of each series of First Lien
Obligations that the holders of the First Lien Obligations of such series (and
not the First Lien Secured Parties of any other series of First Lien Obligations
(a “Pari Series”)) bear the risk (i) of any determination by a court of
competent jurisdiction that (x) any of the First Lien Obligations of such series
are unenforceable under applicable law or are subordinated to any other
obligations (other than a Pari Series), (y) the security interest of such series
of First Lien Obligations in any of the Shared Collateral securing any other
series of First Lien Obligations is not enforceable,



--------------------------------------------------------------------------------

   and/or (z) any intervening security interest exists securing any other
obligations (other than a Pari Series of First Lien Obligations) on a basis
ranking prior to the security interest of such series of First Lien Obligations
but junior to the security interest of any Pari Series of First Lien Obligations
(the holder of such intervening security interest, an “Intervening Creditor”) or
(ii) the existence of any collateral for any other series of First Lien
Obligations that is not Shared Collateral (any such determination referred to in
the foregoing clauses (x), (y) or (z) with respect to any series of First Lien
Obligations, an “Impairment” of such series). In the event of any Impairment
with respect to any series of First Lien Obligations, the results of such
Impairment shall be borne solely by the First Lien Secured Parties of such
series, and the rights of the First Lien Secured Parties of such series
(including the right to receive distributions in respect of such series of First
Lien Obligations pursuant to the First Lien Parity Intercreditor Agreement) set
forth in the First Lien Parity Intercreditor Agreement shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
First Lien Secured Parties holding the series of First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
series are modified pursuant to applicable law (including pursuant to
Section 1129 of the Bankruptcy Code), any reference to such First Lien
Obligations or the Debt Documents governing such First Lien Obligations shall
refer to such obligations or documents as so modified. CREDIT AGREEMENT
COLLATERAL AGENT AS BAILEE:    Except as otherwise provided in the First Lien
Parity Intercreditor Agreement, the Credit Agreement Collateral Agent shall act
as gratuitous bailee and agent for the benefit of the Additional First Lien
Secured Parties with respect to any Shared Collateral in the possession, control
or otherwise requiring notation of the Credit Agreement Collateral Agent solely
for the purpose of perfecting (or the equivalent under applicable foreign law)
the security interest of such Additional First Lien Secured Parties in such
Shared Collateral. The duties or responsibilities of the Credit Agreement
Collateral Agent as such gratuitous bailee and agent for perfection shall be
limited solely to holding any Shared Collateral as gratuitous bailee for the
benefit of any Additional First Lien Secured Party for purposes of perfecting
the Lien held by such Additional First Lien Secured Parties therein.



--------------------------------------------------------------------------------

PRIORITY OF CLAIMS:    If an Event of Default (as defined in the Credit
Agreement or any Additional First Lien Document) has occurred and is continuing,
and (x) the Controlling Collateral Agent (as defined below) or (subject to the
terms of the First Lien Parity Intercreditor Agreement) any First Lien Secured
Party is taking action to enforce rights in respect of any Shared Collateral in
accordance with the terms of the applicable Secured Credit Documents, (y) any
distribution is made in respect of any Shared Collateral in any insolvency or
Liquidation Proceeding of any grantor (including any adequate protection
payments) or (z) any First Lien Secured Party receives any payment pursuant to
any other intercreditor agreement (other than the First Lien Parity
Intercreditor Agreement) with respect to any Shared Collateral, then, in each
case, the proceeds (i) of any sale, collection or other liquidation of any such
Shared Collateral by any First Lien Secured Party, (ii) of any distribution
received by the Controlling Collateral Agent or any First Lien Secured Party in
any insolvency or liquidation proceedings case of any grantor with respect to
such Shared Collateral (including any adequate protection payments) (iii) and of
any such payment to which the First Lien Obligations are entitled under any
intercreditor agreement with respect to the Shared Collateral (other than the
First Lien Parity Intercreditor Agreement) (all proceeds of any sale, collection
or other liquidation of any Shared Collateral and all proceeds of any such
payment or distribution being collectively referred to as “Proceeds”), will be
applied (i) FIRST, to the payment in full of all amounts then due and owing to
the Credit Agreement Collateral Agent and each other collateral agent named in
the First Lien Parity Intercreditor Agreement or any joinder agreement thereto
(in its capacity as such) in connection with such collection or sale or
otherwise in connection with the First Lien Parity Intercreditor Agreement or
any other Secured Credit Document, (ii) SECOND, to the payment in full of the
First Lien Obligations then due and payable of each series secured by a valid
and perfected lien on such Shared Collateral on a ratable basis, with such
Proceeds to be applied to the First Lien Obligations then due and payable of a
given series in accordance with the terms of the applicable Secured Credit
Documents; provided, that following the commencement of any insolvency or
liquidation proceeding with respect to the Borrower or any other grantor, solely
as among the First Lien Secured Parties and solely for purposes of this clause
SECOND and not any    



--------------------------------------------------------------------------------

   other Secured Credit Documents, in the event the value of the Shared
Collateral is not sufficient for the entire amount of post-petition interest on
the First Lien Obligations to be allowed under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other bankruptcy law in such insolvency or liquidation proceeding, the amount of
First Lien Obligations of each series of First Lien Obligations shall include
only the maximum amount of post-petition interest on the First Lien Obligations
allowable under Section 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other bankruptcy law in such
insolvency or liquidation proceeding and (iii) THIRD, to the applicable Loan
Parties or to whomever may be lawfully entitled to receive the same as a court
of competent jurisdiction may direct. CONTROLLING COLLATERAL AGENT:    Until the
earlier of (x) the Discharge of Credit Agreement Obligations (to be defined in
the First Lien Parity Intercreditor Agreement) and (y) the Non-Controlling
Authorized Representative Enforcement Date (as defined below), the Credit
Agreement Collateral Agent will be the Controlling Collateral Agent.    From and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the
Additional First Lien Collateral Agent (as defined below) will be the
Controlling Collateral Agent.    Pursuant to the terms of the First Lien Parity
Intercreditor Agreement, only the Controlling Collateral Agent (acting upon the
instructions of the Applicable Authorized Representative (as defined below))
will act or refrain from acting with respect to any Shared Collateral. For so
long as the Credit Agreement Collateral Agent is the Controlling Collateral
Agent, no Additional First Lien Secured Party will or will instruct any
collateral agent to, and neither the Additional First Lien Collateral Agent nor
any other collateral agent that is not the Controlling Collateral Agent will,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any



--------------------------------------------------------------------------------

   other action available to it in respect of, any Shared Collateral.
Notwithstanding the equal priority of the Liens securing each series of First
Lien Obligations, the Controlling Collateral Agent may deal with the Shared
Collateral as if such Controlling Collateral Agent had a senior Lien on such
Collateral. No Non-Controlling Authorized Representative (as defined below) or
Non-Controlling Secured Party (to be defined in the First Lien Parity
Intercreditor Agreement) will contest, protest or object to any foreclosure
proceeding or action brought by the Controlling Collateral Agent, the Applicable
Authorized Representative or the Controlling Secured Party (to be defined in the
First Lien Parity Intercreditor Agreement) or any other exercise by the
Controlling Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Controlling Collateral Agent to do so.    The
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative (as defined below), the date
which is 180 days (throughout which 180 day period such Non-Controlling
Authorized Representative was the Major Non-Controlling Authorized
Representative (as defined below)) after the occurrence of both (i) an Event of
Default (under and as defined in the Additional First Lien Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
and (ii) each collateral agent’s and each other Authorized Representative’s
receipt of written notice from such Non-Controlling Authorized Representative
certifying that (x) such Non-Controlling Authorized Representative is the Major
Non-Controlling Authorized Representative and that an Event of Default (under
and as defined in the Additional First Lien Document under which such
Non-Controlling Authorized Representative is the Authorized Representative) has
occurred and is continuing, (y) the Additional First Lien Obligations of the
series with respect to which such Non-Controlling Authorized Representative is
the Authorized Representative are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Additional First Lien Document, and (z) such Non-Controlling
Authorized Representative intends to exercise its rights and remedies in
accordance with the terms of the applicable Additional First



--------------------------------------------------------------------------------

  Lien Documents as a result of the series of Additional First Lien Obligations
of such Non-Controlling Authorized Representative being due and payable in full
(as a result of acceleration or otherwise); provided that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
at any time the Controlling Collateral Agent has commenced and is diligently
pursuing (or shall have sought or requested relief from or modification of the
automatic stay or any other stay in any insolvency proceeding to enable the
commencement or pursuit thereof) the enforcement or exercise of any of its
rights or remedies with respect to any material portion of the Shared Collateral
or at any time any grantor or loan party is then a debtor under or with respect
to any insolvency or liquidation proceeding.   “Applicable Authorized
Representative” means, with respect to any Shared Collateral, (i) until the
earlier of (x) the Discharge of Credit Agreement Obligations and (y) the
Non-Controlling Authorized Representative Enforcement Date, the Administrative
Agent and (ii) from and after the earlier of (x) the Discharge of Credit
Agreement Obligations and (y) the Non-Controlling Authorized Representative
Enforcement Date, the Major Non-Controlling Authorized Representative.  
“Additional First Lien Collateral Agent” means (x) for so long as the Initial
Additional First Lien Obligations (to be defined in the First Lien Parity
Intercreditor Agreement) are the only series of Additional First Lien
Obligations, the collateral agent for the Initial Additional First Lien
Obligations represented by the Initial Additional Authorized Representative (to
be defined in the First Lien Parity Intercreditor Agreement) and (y) if (x) does
not apply, the collateral agent for the series of First Lien Obligations
represented by the Major Non-Controlling Authorized Representative.   “Major
Non-Controlling Authorized Representative” means, with respect to any Shared
Collateral, the Authorized Representative of the series of Additional First Lien
Obligations that constitutes the largest outstanding principal amount of any
then outstanding series of First Lien Obligations with respect to such Shared
Collateral.



--------------------------------------------------------------------------------

   “Non-Controlling Authorized Representative” means, at any time with respect
to any Shared Collateral, any Authorized Representative that is not the
Applicable Authorized Representative at such time with respect to such Shared
Collateral. PROHIBITION ON CONTESTING LIENS:    Each of the First Lien Secured
Parties will not contest, or support any other person in contesting, the
priority, validity, enforceability, perfection or protection of a lien on Shared
Collateral held by or on behalf of any of the First Lien Secured Parties.
TURNOVER OF PROCEEDS:    If any First Lien Secured Party obtains possession of
any Shared Collateral or realizes any proceeds or payment in respect of any such
Shared Collateral other than pursuant to the terms of the First Lien Parity
Intercreditor Agreement, then it will hold such Shared Collateral, proceeds or
payment in trust for the other First Lien Secured Parties and promptly transfer
such Shared Collateral, proceeds or payment, as the case may be, to the
Controlling Collateral Agent, to be distributed in accordance with the “Priority
of Claims” provision above. LIEN AND GUARANTEE RELEASES:    If, at any time the
Controlling Collateral Agent forecloses upon or otherwise exercises remedies
against any Shared Collateral in accordance with the terms of the First Lien
Parity Intercreditor Agreement resulting in a sale or disposition thereof, then
the Liens in favor of any other collateral agent for the benefit of each series
of First Lien Secured Parties upon such Shared Collateral will automatically be
released and discharged as and when, but only to the extent, such Liens of the
Controlling Collateral Agent on such Shared Collateral are released and
discharged; provided that any proceeds of any Shared Collateral realized
therefrom will be applied in accordance with the “Priority of Claims” provision
above. If in connection with any such foreclosure or other exercise of remedies
the Controlling Collateral Agent releases any guarantor from its obligations
under a guarantee of the First Lien Obligations for which it serves as agent,
then such guarantor will also be released from its guarantee of all other First
Lien Obligations. Each Collateral Agent and Authorized Representative will (at
the Borrower’s sole expense) execute and deliver such documents as the
Controlling Collateral Agent (or Borrowers) may reasonably request to evidence
and confirm any release of Liens on Shared Collateral in connection with the
foregoing.



--------------------------------------------------------------------------------

AMENDMENTS OF ANY FIRST LIEN OBLIGATIONS:    The First Lien Obligations of any
series may, subject to the limitations set forth in the Credit Agreement and the
other Secured Credit Documents, be increased, extended, renewed, replaced,
restated, supplemented, restructured, repaid, refunded, refinanced or otherwise
amended or modified from time to time, all without affecting the priorities set
forth above in “Priority of Claims” or the provisions of the First Lien Parity
Intercreditor Agreement otherwise defining the relative rights of the First Lien
Secured Parties of any series. DIP FINANCING AND USE OF CASH COLLATERAL:    If
in connection with any insolvency proceeding of any grantor, a grantor, as
debtor(s)-in-possession, moves for approval of financing (“DIP Financing”) to be
provided by one or more lenders or a third party (the “DIP Lenders”) or the use
of cash collateral, no First Lien Secured Party (other than any Controlling
Collateral Agent or the Authorized Representative of any Controlling Collateral
Agent) will raise any objection to any such financing or to the Liens on the
Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless the Applicable
Authorized Representative will then oppose or object to such DIP Financing or
such DIP Financing Liens or use of cash collateral (and (i) to the extent that
such DIP Financing Liens are senior to the Liens on any such Shared Collateral
for the benefit of the Controlling Secured Parties (to be defined in the First
Lien Parity Intercreditor Agreement), each Non- Controlling Secured Party (to be
defined in the First Lien Parity Intercreditor Agreement) will subordinate its
Liens with respect to such Shared Collateral on the same terms as the Liens of
the Controlling Secured Parties (other than any Liens of any First Lien Secured
Parties constituting DIP Financing Liens) are subordinated thereto, and (ii) to
the extent that such DIP Financing Liens rank pari passu with the Liens on any
such Shared Collateral granted to secure the First Lien Obligations of the
Controlling Secured Parties, each Non-Controlling Secured Party will confirm the
priorities with respect to such Shared Collateral as set forth herein), in each
case so long as (A) the First Lien Secured Parties of each series retain the
benefit of their Liens on all such Shared Collateral pledged to the DIP Lenders,
including proceeds thereof arising after the commencement of such proceeding,
with the same priority vis-à-vis all the other First Lien Secured Parties (other
than any Liens of the First Lien



--------------------------------------------------------------------------------

   Secured Parties constituting DIP Financing Liens) and subject to a customary
carve-out or other carve-out approved by the Controlling Collateral Agent as
existed prior to the commencement of the applicable insolvency proceeding,
(B) the First Lien Secured Parties of each series are granted Liens on any
additional or replacement collateral pledged to any First Lien Secured Parties
as adequate protection or otherwise in connection with such DIP Financing or use
of cash collateral, with the same priority vis-à-vis the First Lien Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) as set forth in the First Lien Parity Intercreditor Agreement,
(C) if any amount of such DIP Financing or cash collateral is applied to repay
any of the First Lien Obligations, such amount is applied in accordance with
“Priority of Claims” above, and (D) if any First Lien Secured Parties are
granted adequate protection, including in the form of periodic payments, in
connection with such DIP Financing or use of cash collateral, the proceeds of
such adequate protection are applied in accordance with “Priority of Claims”
above; provided that the First Lien Secured Parties of each series will have a
right to object to the grant of a Lien to secure the DIP Financing over any
Collateral subject to Liens in favor of the First Lien Secured Parties of such
series or its Authorized Representative that will not constitute Shared
Collateral; and provided, further, that the First Lien Secured Parties receiving
adequate protection will not object to any other First Lien Secured Party
receiving adequate protection comparable to any adequate protection granted to
such First Lien Secured Parties in connection with a DIP Financing or use of
cash collateral. If any First Lien Secured Party is granted adequate protection
(A) in the form of Liens on any additional or replacement collateral, then each
other First Lien Secured Party will be entitled to seek, and each First Lien
Secured Party will consent and not object to, adequate protection in the form of
Liens on such additional or replacement collateral with the same priority
vis-à-vis the First Lien Secured Parties (other than any Liens of any First Lien
Secured Parties constituting DIP Financing Liens) as set forth in the First Lien
Parity Intercreditor Agreement, (B) in the form of a superpriority or other
administrative claim, then each other First Lien Secured Party will be entitled
to seek, and each First Lien Secured Party will consent and not object to,
adequate protection in the form of a pari passu superpriority or administrative
claim or (C) in the form of periodic or other cash payments, then the proceeds
of such adequate protection must be applied to all First Lien Obligations in
accordance with “Priority of Claims” above.

 



--------------------------------------------------------------------------------

AMENDMENTS, WAIVERS:    The First Lien Parity Intercreditor Agreement may not be
amended without the written consent of each Authorized Representative and each
collateral agent with respect to which such amendment is to apply. GOVERNING
LAW:    The State of New York.

Any changes to the terms set forth herein shall be subject to the provisions of
Section 10.01 of the Credit Agreement. Any matters with respect to the First
Lien Parity Intercreditor Agreement not described herein or in the Credit
Agreement shall be subject to the provisions of Section 10.22 of the Credit
Agreement.